Exhibit 10.39

 

SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

 

This Settlement and Release of Claims Agreement (“Agreement”) is entered into as
of January 13, 2005 by and among each of the Mirant Parties, each of the
California Parties and OMOI. Each of the Mirant Parties, the California Parties
and OMOI is a “Party,” and collectively are “Parties” to this Agreement. Except
as otherwise specified herein, all references in this Agreement to a “Section,”
“Article” or “Exhibit” shall mean a Section, Article or Exhibit of this
Agreement. Unless the context otherwise requires, capitalized terms used in this
Agreement shall have the meanings specified in Article I.

 

RECITALS

 

A.                                   WHEREAS, various of the Parties are engaged
in complex and disputed regulatory proceedings, appellate proceedings,
litigation and investigations regarding numerous issues and allegations arising
from events in the California and western energy markets during the years 2000
and 2001;

 

B.                                     WHEREAS, in addition to being engaged in
the matters referenced above, the Mirant Parties and PG&E also are engaged in
additional complex and disputed regulatory proceedings regarding certain rates
and potential refunds associated with services and payment obligations provided
for in the RMR Agreements;

 

C.                                     WHEREAS, the Mirant Parties are debtors
in possession in the Bankruptcy Proceedings, and (with their affiliated Debtors)
are contemplating the Mirant Plans;

 

D.                                    WHEREAS, a number of the Settling
Participants, as well as FERC, the PX and the CAISO, have filed proofs of claims
and alleged claims against the Mirant Parties in the Bankruptcy Proceedings;

 

E.                                      WHEREAS, the Parties and the Additional
Settling Participants have determined that it is preferable to settle the
disputes addressed herein, rather than continue to litigate; and

 

F.                                      WHEREAS, this Agreement and the
Implementing Agreements contemplate a comprehensive resolution of all disputes
and other matters addressed herein (i) through the settlement of the regulatory
proceedings, appellate proceedings, litigation, proofs of claims and claims
identified herein, and (ii) by effectuating the transactions, granting of rights
and benefits, and assumption of obligations specified and provided for herein
(such comprehensive resolution and such transactions are referred to herein
collectively as the “Settlement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements, and
other good and valuable consideration, provided for herein, and subject to and
upon the terms and conditions hereof, the Parties agree as follows.

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

1.1                                 Defined Terms. The following capitalized
terms, when used in this Agreement, including the Exhibits, shall have the
meanings specified in this Section 1.1.

 

1.1.1                        “2005 RMR FERC Settlement” has the meaning set
forth in Section 8.3.

 

1.1.2                        “Additional Settling Participant” means (i) the
entities defined in Article XI who may become bound by the terms of the
Settlement and this Agreement and receive benefits hereunder, and (ii) the SWP,
which has agreed to become bound by the terms of the Settlement and this
Agreement pursuant to the SWP Side Letter.

 

1.1.3                        “Aggregate Allowed Claim” has the meaning set forth
in Section 5.1.1.

 

1.1.4                        “Aggregate Allowed Claim Benefits” has the meaning
set forth in Section 5.1.1.

 

1.1.5                        “Agreement” means this Settlement and Release of
Claims Agreement, including all Exhibits, as the same may be amended, modified,
supplemented or replaced from time to time.

 

1.1.6                        “Allocation Matrix” means the matrix attached as
Exhibit F that sets forth the various allocation percentages with respect to
certain portions of the MAEM Receivables that are applicable to each Settling
Participant pursuant to this Agreement.

 

1.1.7                        “Bankruptcy Code” means title 11 of the United
States Code, as the same may be amended from time to time.

 

1.1.8                        “Bankruptcy Proceedings” means, collectively, the
Mirant Parties’ respective Chapter 11 cases, together with the other Chapter 11
cases of the Mirant Parties’ affiliated Debtors pending in the Mirant Bankruptcy
Court or, to the extent of the reference thereto being withdrawn, in the Mirant
District Court.

 

1.1.9                        “Bankruptcy Rules” means the Federal Rules of
Bankruptcy Procedure, as the same may be amended from time to time.

 

1.1.10                  “Bankruptcy Rule 9019 Motion” has the meaning set forth
in Section 3.2.1.

 

1.1.11                  “Business Day” has the same meaning as provided in
California Civil Code Section 9.

 

1.1.12                  “CAISO” means the California Independent System Operator
Corporation, a California public benefit corporation.

 

2

--------------------------------------------------------------------------------


 

1.1.13                  “California Attorney General” means the People of the
State of California, ex rel. Bill Lockyer, Attorney General of the State of
California.

 

1.1.14                  “California Litigation Escrow” means the escrow
identified in and established pursuant to Section 6.1.

 

1.1.15                  “California Parties” means, collectively, the California
State Parties and the California Utilities.

 

1.1.16                  “California State Parties” means, collectively, the
California Attorney General, the CPUC, CERS and the CEOB.

 

1.1.17                  “California Utilities” means, collectively, PG&E, SCE,
and SDG&E.

 

1.1.18                  “CC8 Alternative Consideration” has the meaning set
forth in Section 8.9.

 

1.1.19                  “CC8 Application” has the meaning set forth in
Section 1.1.32(iv).

 

1.1.20                  “CC8 Assets” has the meaning set forth in Section 8.7.3.

 

1.1.21                  “CC8 Asset Transfer Agreement” means the asset transfer
agreement described in Section 8.7.3 that will be executed by Delta, Mirant
Special Procurement, Inc. and PG&E, if at all, by April 30, 2005 (or such later
date as may be agreed to pursuant to Section 8.8.1), and shall include for all
purposes of this Agreement all ancillary documents and agreements that are
provided for in such asset transfer agreement.

 

1.1.22                  “CC8 Claim” has the meaning set forth in Section 8.9.1.

 

1.1.23                  “CC8 Claim Plan Securities” has the meaning set forth in
Section 8.9.2.

 

1.1.24                  “CC8 Claim Shortfall” has the meaning set forth in
Section 8.9.3.

 

1.1.25                  “CC8 Claim Shortfall Notice” has the meaning set forth
in Section 8.9.3.

 

1.1.26                  “CC8 Closing Date” means the date of closing of the
transfer of the CC8 Assets from Delta and Mirant Special Procurement, Inc. to
PG&E in accordance with the terms of the CC8 Asset Transfer Agreement and
subject to Section 1.1.32.

 

1.1.27                  “CC8 Escrow” means the escrow to be established jointly
by Delta and PG&E pursuant to the CC8 Escrow Agreement.

 

3

--------------------------------------------------------------------------------


 

1.1.28                  “CC8 Escrow Agreement” means an escrow agreement to be
executed as provided for in Section 8.7.1 by and among Delta, PG&E and the
escrow agent thereunder substantially in the form attached hereto as Exhibit C,
but with such modifications as may be required by such escrow agent that are not
inconsistent with the allocation to Delta and PG&E of the benefits and burdens
reflected in Exhibit C.

 

1.1.29                  “CC8 Execution Triggering Event” has the meaning set
forth in Section 8.8.

 

1.1.30                  “CC8 Petition for Modification” has the meaning set
forth in Section 1.1.32(iv).

 

1.1.31                  “CC8 Project” has the meaning set forth in
Section 8.7.3.

 

1.1.32                  “CC8 Transfer Approval Date” means, if Delta, Mirant
Special Procurement, Inc. and PG&E execute the CC8 Asset Transfer Agreement, the
first day on which all of the following approvals have been issued or otherwise
obtained and are in effect with respect to the CC8 Asset Transfer Agreement and
the transactions included therein:

 

(i)                                     if approval from the Mirant Bankruptcy
Court is required that is separate from the Mirant Bankruptcy Court Approval
that is obtained as set forth in Section 2.4, the Mirant Bankruptcy Court has
issued an unstayed order authorizing Delta and Mirant Special Procurement, Inc.
to transfer and assign the CC8 Assets, and otherwise to perform their
obligations under the CC8 Asset Transfer Agreement on the terms and conditions
specified therein without material change, modification or condition thereto, or
with one or more material changes, modifications or conditions to such approval
that are acceptable in its or their sole discretion to the party or parties
adversely affected by any such change, modification or condition;

 

(ii)                                  if PG&E Bankruptcy Court approval is
required, the PG&E Bankruptcy Court has issued an unstayed order authorizing
PG&E to take assignment, ownership and possession of the CC8 Assets, and
otherwise to perform its obligations under the CC8 Asset Transfer Agreement on
the terms and conditions specified therein without material change, modification
or condition thereto, or with one or more material changes, modifications or
conditions to such approval that are acceptable in its or their sole discretion
to the party or parties adversely affected by any such change, modification or
condition;

 

(iii)                               if FERC approval is required, FERC has
issued an unstayed order authorizing Delta and PG&E to perform their respective
obligations under the CC8 Asset Transfer Agreement on the terms and conditions
specified therein without material change, modification or condition thereto, or
with one or more material changes, modifications or conditions to such approval
that are acceptable in its or their sole discretion to the party or parties
adversely affected by any such change, modification or condition;

 

4

--------------------------------------------------------------------------------


 

(iv)                              the CPUC has issued an unstayed decision on
PG&E’s separate application (the “CC8 Application”) authorizing PG&E to take
assignment, ownership and possession of the CC8 Assets, and otherwise perform
its obligations under the CC8 Asset Transfer Agreement on the terms and
conditions specified therein and in the CC8 Application without material change,
modification or condition thereto, or with one or more material changes,
modifications or conditions to such approval that are acceptable in its or their
sole discretion to the party or parties to the CC8 Asset Transfer Agreement
adversely affected by any such change, modification or condition. PG&E, Delta
and Mirant Special Procurement, Inc. shall each advise the CPUC in comments
filed on the proposed decision on the CC8 Application (the “Proposed CPUC CC8
Decision”), or, to the extent any change, modification or condition appears in
the CPUC’s decision on the CC8 Application (the “Original CPUC CC8 Decision”)
but not in the Proposed CPUC CC8 Decision, in a petition for modification of the
Original CPUC CC8 Decision that is filed within thirty (30) days of its issuance
(“CC8 Petition for Modification”), of any change, modification or condition to
such approval contained in the Proposed CPUC CC8 Decision or in the Original
CPUC CC8 Decision that PG&E, Delta or Mirant Special Procurement, Inc. considers
to be material. Any such change, modification or condition contained in the
Proposed CPUC CC8 Decision or in the Original CPUC CC8 Decision which is not so
identified to the CPUC as material shall be deemed not to be material. Consent
or lack of consent to material changes, modifications or conditions, if any,
shall be communicated to the parties to the CC8 Asset Transfer Agreement and the
CPUC by the later of (a) ten (10) Business Days after the date of issuance of
the Original CPUC CC8 Decision, or (b) ten (10) Business Days after the issuance
of the CPUC’s decision on any CC8 Petition for Modification. The failure of an
affected party to provide notice in accordance with the foregoing sentence shall
be deemed to constitute acceptance by such party of the material change or
condition.

 

In addition, if any of the approvals listed in subparts (i)-(iii) above includes
a material change, modification or condition that adversely affects any party to
the CC8 Asset Transfer Agreement, each party so affected shall communicate its
consent or lack of consent to such change or condition to the other parties to
the CC8 Asset Transfer Agreement within ten (10) Business days after the
effective date of the approval. The failure of an affected party to provide
notice in accordance with the foregoing sentence shall be deemed to constitute
acceptance by such party of the material change or condition.

 

Notwithstanding anything to the contrary herein, the CC8 Transfer Approval Date
shall not take place if one or more of the approving authorities listed in
subparts (i)-(iv) above condition its or their approvals on changes,
modifications or conditions that are inconsistent with the terms and conditions
of the approvals granted by one or more other approving authorities, but shall
occur at such time, if any, when, by further action of the approving
authorities, any such inconsistencies are eliminated.

 

1.1.33                  “CC8 Triggering Event” has the meaning set forth in
Section 8.8.

 

1.1.34                  “CEOB” means the California Electricity Oversight Board.

 

5

--------------------------------------------------------------------------------


 

1.1.35                  “CERS” means the California Department of Water
Resources acting solely under the authority and powers created by California
Assembly Bill 1 from the First Extraordinary Session of 2000-2001, codified in
Sections 80000 through 80270 of the California Water Code.

 

1.1.36                  “CERS Allowed Claim” has the meaning set forth in
Section 5.2.

 

1.1.37                  “CERS Escrow” has the meaning set forth in
Section 6.5.8.

 

1.1.38                  “CPUC” means the California Public Utilities Commission.

 

1.1.39                  “Debtors” means, collectively, the Mirant Parties and
the other affiliated entities in the Bankruptcy Proceedings that are listed in
Exhibit E.

 

1.1.40                  “Deemed Distribution” has the meaning set forth in
Section 6.5.5.

 

1.1.41                  “Deemed Distribution Recipients” has the meaning set
forth in Section 6.5.5.

 

1.1.42                  “Delta” means Mirant Delta, LLC, a Delaware limited
liability company.

 

1.1.43                  “Delta Plan” means the Mirant Plan that governs the
disposition of Delta’s estate.

 

1.1.44                  “Delta Plant Option Agreement” means the agreement under
which PG&E would have (i) an option to acquire all existing units of Delta’s
Pittsburg Power Plant, and (ii) an option to acquire all existing units of
Delta’s Contra Costa Power Plant, and that will be executed by Delta and PG&E,
if at all, at the same time as the CC8 Asset Transfer Agreement.

 

1.1.45                  “Delta Plant Option Application” has the meaning set
forth in Section 8.7.4.2(iv).

 

1.1.46                  “Delta Plant Option Petition for Modification” has the
meaning set forth in Section 8.7.4.2(iv).

 

1.1.47                  “Estimated Receivables” has the meaning set forth in
Section 5.3.1.

 

1.1.48                  “Execution Date” means the date this Agreement has been
executed by all Parties.

 

1.1.49                  “FERC” means the Federal Energy Regulatory Commission.

 

1.1.50                  “FERC Allowances Determination” means the FERC order
directing the payment of Fuel Cost Allowances in the FERC Refund Proceeding,

 

6

--------------------------------------------------------------------------------


 

regardless of whether such order is subject to requests for stay, rehearing or
appeal, provided that such order has not been stayed.

 

1.1.51                  “FERC Gaming Proceeding” means FERC Docket Nos. EL03-158
and EL03-180, and any related appeals.

 

1.1.52                  “FERC Investigations” means the investigations conducted
by FERC in FERC Docket Nos. PA02-2, PA03-08, IN03-10 and the Physical
Withholding Investigation, and any related appeals.

 

1.1.53                  “FERC Interest Determination” has the meaning set forth
in Section 6.5.7.

 

1.1.54                  “FERC Interest Rate” means the interest rate calculated
using FERC’s requirements under 18 C.F.R. § 35.19a(a)(2).

 

1.1.55                  “FERC Long-Term Contract Proceeding” means FERC Docket
Nos. EL02-60 and EL02-62, and any related appeals.

 

1.1.56                  “FERC MBR Proceedings” means FERC Docket Nos. ER97-4166,
ER99-1841, ER99-1842, ER99-1833, ER01-1265, ER0l-1267, ER0l-1270, ER01-1278 and
EL02-71, and any related appeals.

 

1.1.57                  “FERC Proceedings” means, collectively, the FERC Refund
Proceeding, the FERC Long-Term Contract Proceeding, the FERC Gaming Proceeding,
the FERC RMR Proceedings, the FERC MBR Proceedings, and proceedings conducted
before FERC in FERC Docket No. EL01-10, and any related appeals.

 

1.1.58                  “FERC Receivables Determination” means the FERC order
issued in the FERC Refund Proceeding following the Preparatory Rerun
establishing the unpaid MAEM Receivables, regardless of whether such order is
subject to requests for stay, rehearing or appeal, provided that such order has
not been stayed.

 

1.1.59                  “FERC Refund Determination” means the FERC order
establishing the amount of refunds owed by the Mirant Parties to Non-Settling
Participants, regardless of whether such order is subject to requests for stay,
rehearing or appeal, provided that such order has not been stayed.

 

1.1.60                  “FERC Refund Proceeding” means the FERC refund
proceeding conducted before FERC in FERC Docket Nos. EL00-95 et al., EL00-98 et
al., ER01-889, ER01-1455, ER01-3013 and ER03-746, and any related appeals.

 

1.1.61                  “FERC RMR Proceedings” means the proceedings conducted
before FERC in FERC Docket Nos. ER98-495, ER04-227 and ER03-215, and any related
appeals.

 

1.1.62                  “FERC Settlement Order” means the FERC order granting
the Required Approval with respect to FERC, in accordance with Section 2.4.1.

 

7

--------------------------------------------------------------------------------


 

1.1.63                  “First Wraparound Agreement” means the agreement between
PG&E and Delta attached hereto as part of Exhibit B that has a term of up to one
year ending no later than December 31, 2005 (except as it may be extended
pursuant to Section 2.2.1), the effectiveness of which is not subject to
approval by the CPUC.

 

1.1.64                  “Follow-Up Implementing Agreements” means the additional
definitive agreements, if any, that implement and set forth certain terms and
conditions associated with transactions involving the CC8 Assets and the
granting of options with respect to assets associated with the existing Contra
Costa Power Plant and the existing Pittsburg Power Plant, and that will be
executed, if at all, after the Execution Date, including the CC8 Asset Transfer
Agreement and all agreements and documents included therein, and the Delta Plant
Option Agreement.

 

1.1.65                  “Fuel Cost Allowance” means the claim for recovery of
fuel costs incurred by generating units during the Refund Period made pursuant
to FERC orders in the FERC Refund Proceeding.

 

1.1.66                  “Governmental Authority” means any “governmental unit”
as defined in Section 101 of the Bankruptcy Code.

 

1.1.67                  “Implementing Agreements” means, collectively, the
Initial Implementing Agreements and, to the extent that they have been executed
by all required parties, the Follow-Up Implementing Agreements.

 

1.1.68                  “Initial Implementing Agreements” means the Wraparound
Agreements and the CC8 Escrow Agreement, which are additional definitive
agreements that implement and set forth certain terms and conditions of the
Settlement and this Agreement in greater detail, and that will be executed by
the parties thereto as provided in Section 8.7.1 and Section 8.7.2.

 

1.1.69                  “January PX Transactions” has the meaning set forth in
Section 6.6.5.1.

 

1.1.70                  “Liquidating Trust” has the meaning set forth in
Section 3.7.

 

1.1.71                  “Lockyer Decision” has the meaning set forth in
Section 9.10.

 

1.1.72                “Lockyer v. FERC” means the proceeding described in
Section 9.10.

 

1.1.73                  “Lockyer v. FERC Remand” means proceedings conducted by
FERC pursuant to the remand resulting from the Lockyer Decision, and any related
appeals.

 

1.1.74                  “MAEM” means Mirant Americas Energy Marketing, LP, a
Delaware limited partnership.

 

8

--------------------------------------------------------------------------------


 

1.1.75                  “MAEM Plan” means the Mirant Plan that governs the
disposition of MAEM’s estate.

 

1.1.76                  “MAEM Receivables” means all of MAEM’s rights and claims
to payment, whether direct or indirect, by, from or through the PX and/or the
CAISO for sales of energy and ancillary services into the California power
markets administered by the PX and/or the CAISO during the period January 1,
2000 through June 20, 2001, including the amount of interest on unpaid amounts
of MAEM Receivables, the right to which attaches to the MAEM Receivables, and
before adjustment by FERC in the FERC Refund Proceeding, but excluding
receivables owed to or amounts owed by, the Mirant Parties or other Debtors
which are accounted for separately under the RMR Agreements.

 

1.1.77                  “MAG” means Mirant Americas Generation, LLC, a Delaware
limited liability company.

 

1.1.78                  “Market Participants” means those entities that were
CAISO Scheduling Coordinators or otherwise directly sold energy to or purchased
energy from the CAISO and/or the PX markets during part or all of the Settlement
Period, including the SWP. For purposes of clarity, the term Market Participants
as used herein does not include the CAISO or the PX.

 

1.1.79                  “Mirant Bankruptcy Court” means the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division.

 

1.1.80                  “Mirant Bankruptcy Court Approval” has the meaning set
forth in Section 2.4.2.

 

1.1.81                  “Mirant-CERS Agreement” means that certain Western
Systems Power Pool Agreement effective as of February 1, 2001 (“WSPP
Agreement”), the Letter Agreement for Transactions under the WSPP Agreement
dated April 24, 2001, and the Confirmation Agreement and Additional Terms and
Conditions dated May 22, 2001 (together with any exhibits, schedules,
confirmation letters and any written supplements thereto) in each case between
MAEM and CERS.

 

1.1.82                  “Mirant District Court” means the United States District
Court for the Northern District of Texas, Fort Worth Division, including where
such Court acts on matters as to which it has withdrawn the reference from the
Mirant Bankruptcy Court.

 

1.1.83                  “Mirant Parties” means, collectively, Mirant
Corporation, a Delaware corporation, Mirant Americas, Inc., a Delaware
corporation, MAEM, Mirant Americas Energy Marketing Investments, Inc., a Georgia
corporation, MAG, Mirant California Investments, Inc., a Delaware corporation,
Mirant California, LLC, a Delaware limited liability company, Delta, Potrero,
Mirant Special Procurement, Inc., a Delaware corporation, Mirant Services, LLC,
a Delaware limited liability company, and Mirant Americas Development, Inc., a
Georgia corporation.

 

1.1.84                  “Mirant Plans” means, collectively, Debtors’ plans of
reorganization under the Bankruptcy Code.

 

9

--------------------------------------------------------------------------------


 

1.1.85                  “Mirant Refund Escrow” has the meaning set forth in
Section 6.1.

 

1.1.86                  “Mitigation” means the obligation to pay or account for
refunds, adjustments, allowances or charges, as determined in the FERC Refund
Proceeding.

 

1.1.87                  “Net Payers” has the meaning set forth in Section 6.4.1.

 

1.1.88                  “Net Refund Recipient” has the meaning set forth in
Section 6.5.2.

 

1. 1.89               “Non-Settling Participants” means Market Participants that
are not Parties, and that do not elect to become bound by this Agreement in
order to participate in the Settlement pursuant to Article XI.

 

1.1.90                  “Official Committees” means the official committees
appointed in the Bankruptcy Proceedings by the United States trustee pursuant to
Section 1102 of the Bankruptcy Code.

 

1.1.91                  “OMOI” means FERC’s Office of Market Oversight and
Investigations.

 

1.1.92                  “Original CPUC CC8 Decision” has the meaning set forth
in Section 1.1.32(iv).

 

1.1.93                  “Original CPUC Delta Plant Option Decision” has the
meaning set forth in Section 8.7.4.2(iv).

 

1.1.94                  “Original Purchase and Sale Agreement” has the meaning
set forth in Section 4.2.1.

 

1.1.95                  “Party” and “Parties” have the meanings set forth in the
preamble to this Agreement.

 

1.1.96                  “PG&E” means Pacific Gas and Electric Company, a
California corporation.

 

1.1.97                  “PG&E Bankruptcy Court” means the United States District
Bankruptcy Court for the Northern District of California.

 

1.1.98                  “PG&E Plan Escrow” means the escrow established by PG&E
pursuant to PG&E’s plan of reorganization and other ancillary agreements for
payment of its outstanding debts to the PX and to the CAISO.

 

1.1.99                  “Physical Withholding Investigation” means FERC’s
undocketed fact-finding investigation regarding alleged withholding by entities
that controlled generation selling into the California wholesale energy and
ancillary services markets.

 

10

--------------------------------------------------------------------------------


 

1.1.100            “Plan” means a plan of reorganization under the Bankruptcy
Code.

 

1.1.101            “Plan Settlement Solution” has the meaning set forth in
Section 2.8.2.

 

1.1.102            “Post-January 17 Period” means the period January 18, 2001
through June 20, 2001.

 

1.1.103            “Potrero” means Mirant Potrero, LLC, Delaware limited
liability company.

 

1.1.104            “Potrero Plan” means the Mirant Plan that governs the
disposition of Potrero’s estate.

 

1.1.105            “Pre-January 18 Period” means the period October 2, 2000
through January 17, 2001.

 

1.1.106          “Pre-October Period” means the period January 1, 2000 through
October 1, 2000.

 

1.1.107            “Preparatory Rerun” means the CAISO and PX settlements rerun
process for the period October 2, 2000 through June 20, 2001, conducted pursuant
to FERC Docket No. ER03-746, before and without regard to the calculation of any
refunds or mitigation.

 

1.1.108            “Proposed CPUC CC8 Decision” has the meaning set forth in
Section 1.1.32(iv).

 

1.1.109            “Proposed CPUC Delta Plant Option Decision” has the meaning
set forth in Section 8.7.4.2(iv).

 

1.1.110            “PX” means the California Power Exchange Corporation, a
California public benefits corporation.

 

1.1.111            “PX Settlement Clearing Account” means the account maintained
and held by the PX containing funds relating to the PX and CAISO markets that
have not yet been distributed.

 

1.1.112            “Receivables Excess” has the meaning set forth in
Section 6.6.1.

 

1.1.113            “Receivables Shortfall” has the meaning set forth in
Section 6.6.1.

 

1.1.114            “Refund Excess” has the meaning set forth in Section 6.6.2.

 

1.1.115            “Refund Period” means the period October 2, 2000 through
June 20, 2001.

 

11

--------------------------------------------------------------------------------


 

1.1.116            “Refund Shortfall” has the meaning set forth in
Section 6.6.2.

 

1.1.117            “Related Parties” means, collectively, as to any Party
entitled to receive a release of claims or other rights in accordance with this
Agreement, such Party’s present and former managers (to the extent that such
managers are individuals), directors, officers, employees, and agents, and as
further specified in Section 9.1. Each Debtor is a Related Party as to any
Mirant Party.

 

1.1.118            “Required Approvals” has the meaning set forth in
Section 2.4.1.

 

1.1.119            “RMR Agreements” means, collectively (i) that certain
Must-Run Service Agreement dated as of June 1, 1999, between Southern Energy
Potrero, L.L.C. (now known as Mirant Potrero, LLC) and the CAISO pertaining to
the facility commonly known as the Potrero Power Plant, as amended from time to
time, (ii) that certain Must-Run Service Agreement dated as of June 1, 1999,
between Southern Energy Delta, L.L.C. (now known as Mirant Delta, LLC) and the
CAISO pertaining to the facility commonly known as the Contra Costa Power Plant,
as amended from time to time, and (iii) that certain Must-Run Service Agreement
dated June 1, 1999, between Southern Energy Delta, L.L.C. (now known as Mirant
Delta, LLC) and the CAISO pertaining to the facility commonly known as the
Pittsburg Power Plant, as amended from time to time. Each of the foregoing
agreements also may be referred to individually herein as an “RMR Agreement.”

 

1.1.120            “RMR Claim” has the meaning set forth in Section 8.5.

 

1.1.121            “RMR Claim Plan Securities” has the meaning set forth in
Section 8.5.

 

1.1.122            “RMR Claim Shortfall” has the meaning set forth in
Section 8.5.

 

1.1.123            “RMR Claim Shortfall Notice” has the meaning set forth in
Section 8.5.

 

1.1.124            “RMR Order” has the meaning set forth in Section 8.1.

 

1.1.125            “RSBA” has the meaning set forth in Section 8.2.

 

1.1.126            “Rule 9019 Supplemental Solution” has the meaning set forth
in Section 2.4.2.

 

1.1.127            “SCE” means Southern California Edison Company, a California
corporation.

 

1.1.128            “SDG&E” means San Diego Gas & Electric Company, a California
corporation.

 

12

--------------------------------------------------------------------------------


 

1.1.129            “Second Wraparound Agreement” means the agreement between
PG&E and Delta attached hereto as part of Exhibit B that has a term beginning on
January 1, 2006 (or, if the First Wraparound Agreement is extended pursuant to
Section 2.2.1, beginning on January 1, 2007) and continuing through December 31,
2012, and that shall not be effective until the CPUC has provided the Required
Approval in accordance with Sections 2.4.1 and 2.5.

 

1.1.130            “Settlement” has the meaning set forth in Recital F to this
Agreement.

 

1.1.131            “Settlement Effective Date” has the meaning set forth in
Section 2.3.

 

1.1.132            “Settling Participants” means the California Parties and the
Additional Settling Participants.

 

1.1.133            “Settlement Period” means the period January 1, 1998 through
July 14, 2003. This Settlement Period reflects the unique circumstances
presented by the Mirant Parties’ Bankruptcy Proceedings.

 

1.1.134            “SO2 Claim” has the meaning set forth in Section 8.6.

 

1.1.135            “SO2 Claim Plan Securities” has the meaning set forth in
Section 8.6.

 

1.1.136            “SO2 Claim Shortfall” has the meaning set forth in
Section 8.6.

 

1.1.137            “SO2 Claim Shortfall Notice” has the meaning set forth in
Section 8.6.

 

1.1.138            “Stay Period” has the meaning set forth in Section 10.1.

 

1.1.139            “SWP” means the California Department of Water Resources,
acting in its capacity as the State Water Resources Development System and the
State Water Project.

 

1.1.140            “SWP Side Letter” has the meaning set forth in Section 2.2.2.

 

1.1.141            “Termination Event” has the meaning set forth in
Section 2.8.1.

 

1.1.142            “Unsatisfied Bankruptcy Condition” has the meaning set forth
in Section 8.9.l(i).

 

1.1.143            “Unsettled Mirant Refund Amounts” has the meaning set forth
in Section 6.9.4

 

1.1.144            “Unsettled Participant Refund Amount” has the meaning set
forth in Section 6.9.4.1.

 

13

--------------------------------------------------------------------------------


 

1.1.145            “Voting Support Requirements” has the meaning set forth in
Section 3.3.3.2.

 

1.1.146            “Wraparound Agreements” means, collectively, the First
Wraparound Agreement and the Second Wraparound Agreement.

 

1.1.147            “WSPP Agreement” has the meaning set forth in Section 1.1.81.

 

1.2                                 Rules of Interpretation. The following rules
of interpretation shall apply to this Agreement, including all Exhibits.

 

1.2.1                        Singular; Plural. Unless the context otherwise
requires, words used in this Agreement shall include in the singular number the
plural and in the plural number the singular.

 

1.2.2                        Self Reference; Incorporation by Reference; Cross
Reference. The words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement, including the Exhibits, shall, unless
otherwise specified, refer to this Agreement as a whole and not to any
particular Article, Section, Exhibit or provision of this Agreement, and all
references to Articles, Sections or Exhibits shall be to all subparts of such
Articles, Sections or Exhibits. All Exhibits shall be deemed to be incorporated
by reference and made a part of this Agreement.

 

1.2.3                        Inclusive of Permitted Successors. Unless otherwise
stated, any reference in this Agreement to any person shall include its
permitted successors and assigns and, in the case of any Governmental Authority,
any entity succeeding to its functions and capabilities.

 

1.2.4                        Gender. Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine and
neuter forms.

 

1.2.5                        Inclusive References. When used herein, the words
“include,” “includes” and “including” shall not be limiting and shall be deemed
in all instances to be followed by the phrase “without limitation.”

 

1.2.6                        Conflicts. In the event of any conflict between the
terms of this Agreement and any Implementing Agreement, the terms of such
Implementing Agreement shall, as among the parties to such Implementing
Agreement only, control over the corresponding provisions of this Agreement;
provided, however, that the provisions of Section 1.1.32, Section 2.5,
Section 2.6, Section 2.8.4 and Article VIII of this Agreement shall control over
any conflicting provisions contained in any Implementing Agreement, and further
provided that nothing in any Implementing Agreement may effect an amendment to
this Agreement.

 

14

--------------------------------------------------------------------------------


 

ARTICLE II

BINDING OBLIGATIONS; CONDITIONS TO EFFECTIVENESS;

TERMINATION

 

2.1                                 Binding Obligations.

 

2.1.1                        Parties.  Except (i) as provided in Section 2.2,
under which various of the Parties’ rights and obligations hereunder are subject
to the occurrence of the Settlement Effective Date, and (ii) as to OMOI, whose
obligations under this Agreement shall not be effective until the issuance of
the FERC Settlement Oder, this Agreement shall be a binding obligation of all
Parties immediately upon the Execution Date; provided, however, that prior to
approval of this Agreement by the Mirant Bankruptcy Court and the PG&E
Bankruptcy Court, or the granting by the Mirant Bankruptcy Court and the PG&E
Bankruptcy Court of authorization for the Mirant Parties and PG&E, respectively,
to enter into this Agreement, (a) the obligations of the Mirant Parties and PG&E
hereunder shall be limited to those matters for which no prior approval of the
Mirant Bankruptcy Court and the PG&E Bankruptcy Court, respectively, is
required, and (b) the other Parties shall be bound to this Agreement only to the
extent that all of the Mirant Parties and PG&E are bound to this Agreement.

 

2.1.2                        Additional Settling Participants. For purposes of
clarity, each Additional Settling Participant shall be bound to the terms of the
Settlement and this Agreement as a Settling Participant as of the time set forth
in Article XI, but shall not be a party to this Agreement.

 

2.1.3                        Cooperation. Until such time as (i) the CAISO and
the PX have been directed by FERC to take and have taken the actions specified
in this Agreement as being applicable to them through the effect of the FERC
Settlement Order, whether by effect of the FERC Settlement Order or otherwise,
and (ii) FERC has approved the Settlement and this Agreement by issuing the FERC
Settlement Order, the Parties shall use reasonable efforts to persuade the CAISO
and the PX each (a) to cooperate with the Parties to facilitate the occurrence
of the Settlement Effective Date at the earliest feasible time, including by
joining in any stay or extension thereof that may be requested by the Parties.,
and in any actions taken by the Parties to enable the Mirant Bankruptcy Court to
approve the Bankruptcy Rule 9019 Motion, any Rule 9019 Supplemental Solution, or
any Plan Settlement Solution, in each case in accordance with the terms hereof,
and (b) to refrain from any action that would be inconsistent with this
Agreement.

 

2.2                                 Conditions Precedent Certain Obligations.

 

2.2.1                        Occurrence of the Settlement Effective Date. The
obligation of any Party to assign receivables, agree to the designation of
allowed claims (other than for voting and feasibility purposes as provided in
Section 5.1.1.2 and Section 8.12), transfer assets or take any actions in
connection with the planned transfer of assets, make payments or deposit or
transfer funds, perform any of its obligations under any Implementing Agreement
other than the First Wraparound Agreement, assume liabilities or release or
withdraw liabilities, defenses, claims or proofs of claim hereunder, or waive

 

15

--------------------------------------------------------------------------------


 

rights to file claims, appeals, or rehearing requests, and all releases,
waivers, and withdrawals of claims and defenses specified herein, as well as any
other undertakings under Article IX, shall not be effective until the occurrence
of the Settlement Effective Date. For clarity, this Section 2.2.1 shall not
delay the effectiveness of the Parties’ obligations to take the actions
specified in Sections 3.2 and 3.3 to facilitate the Mirant Bankruptcy Court’s
approval of the Bankruptcy Rule 9019 Motion, any Rule 9019 Supplemental Solution
or any Plan Settlement Solution, all of which shall be effective as of the
Execution Date. Notwithstanding anything to the contrary in this Agreement, if
the Settlement Effective Date has not occurred on or before December 31, 2005,
and no Termination Event has occurred, then (i) the First Wraparound Agreement
shall be extended through December 31, 2006, (ii) the parties to the First
Wraparound Agreement shall seek any necessary FERC authorization to extend the
2005 RMR FERC Settlement through December 31, 2006, and (iii) the Second
Wraparound Agreement shall not become effective until January 1, 2007, provided
that the CAISO has agreed to such extension of the 2005 RMR FERC Settlement and
provided further that this Section 2.2.1 shall not cause any extension of the
First Wraparound Agreement if the First Wraparound Agreement has terminated
pursuant to its terms prior to December 31, 2005 or if FERC does not authorize
the extension of the 2005 RMR FERC Settlement through December 31, 2006. For the
avoidance of doubt, if a Termination Event occurs after December 31, 2005, and
the First Wraparound Agreement has been extended in accordance with the
preceding sentence, then the First Wraparound Agreement shall remain in effect
through December 31, 2006, but the Second Wraparound Agreement shall not become
effective.

 

2.2.2                        SWP Side Letter. In addition to the condition
precedent specified in Section 2.2.1, the obligations of the Mirant Parties as
specified in Section 2.2.1 shall be effective only if the SWP has executed and
delivered a letter agreement in the form attached as Exhibit I in which the SWP
has committed to be bound by the terms of the Settlement and this Agreement as
an Additional Settling Participant (the “SWP Side Letter”). CERS shall use
reasonable efforts to obtain a supplemental letter agreement executed by SWP
that (i) requires SWP’s prompt opt-in to this Agreement as an Additional
Settling Participant, (ii) provides for a stay of litigation while SWP’s opt-in
is pending that is consistent with the stays to which CERS has agreed, and (iii)
limits SWP’s claims for voting and feasibility purposes in the Bankruptcy
Proceedings to SWP’s share under the Allocation Matrix.

 

2.3                                 Settlement Effective Date. The “Settlement
Effective Date” shall occur on the first day on which all of the Required
Approvals with respect to this Agreement and the Initial Implementing Agreements
have been entered, issued or otherwise obtained and are in full force and effect
and not then stayed, notwithstanding that a request for stay, rehearing or
appeal may then be pending as to one or more of the Required Approvals;
provided, however, that the First Wraparound Agreement shall be effective upon
its execution to the maximum extent permitted by applicable law.

 

16

--------------------------------------------------------------------------------


 

2.4                                 Required Approvals.

 

2.4.1                        List. The Settlement made pursuant to this
Agreement shall be subject to approval by the Mirant Bankruptcy Court, the PG&E
Bankruptcy Court as to PG&E, FERC in the FERC Settlement Order, and the CPUC
(except with respect to the First Wraparound Agreement), of all terms and
conditions of this Agreement and the Initial Implementing Agreements in their
entirety without material change or condition unacceptable to any adversely
affected Party (collectively, the “Required Approvals” and each a “Required
Approval”). If any Required Approval (including the Required Approval from the
Mirant Bankruptcy Court), or, if the Settlement Effective Date has not then
occurred, any order resulting from a request for rehearing or an appeal of any
of the Required Approvals, includes a material change or condition that
adversely affects any Party, then each Party so affected shall communicate its
consent or lack of consent to such change or condition in writing to the other
Parties within five (5) Business Days after the date on which the decision,
order, or ruling constituting the Required Approval, or any order resulting from
a request for rehearing or appeal of any Required Approval, was issued. The
failure of an affected Party to provide written notice in accordance with the
foregoing sentence shall constitute acceptance by such Party of the material
change or condition.

 

2.4.2                        For the avoidance of doubt, the Mirant Bankruptcy
Court shall be deemed to have given the Required Approval (the “Mirant
Bankruptcy Court Approval”) upon the earliest to occur of: (i) the date on which
an order is entered by it approving the Bankruptcy Rule 9019 Motion in a manner
that meets the specifications set forth in Section 2.4.1; (ii) if a Rule 9019
Supplemental Solution is initiated, the date on which such Rule 9019
Supplemental Solution results in an approval that meets the specifications set
forth in Section 2.4.1; or (iii) the confirmation date of Mirant Plans that
fully incorporate the Settlement and this Agreement in accordance with
Section 3.3 if the Settlement or any portion of the Settlement is approved as a
result of a Plan Settlement Solution. As used herein, the term “Rule 9019
Supplemental Solution” means any action, motion or combination thereof that the
Parties agree should be taken or filed in addition to the Bankruptcy Rule 9019
Motion for purposes of seeking the Required Approval from the Mirant Bankruptcy
Court, and to address any deficiencies identified by the Mirant Bankruptcy Court
in its order or decision on the Bankruptcy Rule 9019 Motion or any concerns of
the Mirant Bankruptcy Court regarding the Bankruptcy Rule 9019 Motion that are
perceived by the Parties, and includes any supplemental, renewed or amended
motion, the form of any pleadings to be filed, and the process to be followed.
For the avoidance of doubt, the Mirant Bankruptcy Court Approval may be achieved
in whole or in part by an order of the Mirant District Court. The Parties agree
to negotiate in good faith to agree upon a Rule 9019 Supplemental Solution, if
necessary, and to pursue any Rule 9019 Supplemental Solution that may be agreed
upon.

 

2.4.3                        Division of Responsibilities. The following Parties
shall be responsible for preparing and filing the filings, applications and
other documentation necessary to obtain the Required Approvals, which filings,
applications and other documentation shall be in form and substance
satisfactory, in the reasonable exercise of their judgment, to all affected
Parties: (i) the Mirant Parties as to the Mirant Bankruptcy

 

17

--------------------------------------------------------------------------------


 

Court Approval, as further specified in Sections 3.2 and 3.3; (ii) PG&E as to
the Required Approval from the PG&E Bankruptcy Court; and (iii) the Mirant
Parties and the California Parties as to the Required Approval from FERC. All
Parties shall cooperate in good faith expeditiously to prepare, approve and file
all such filings, applications and other documentation as soon as reasonably
practicable following the Execution Date. Immediately after the Execution Date,
the Parties shall, at their own cost and expense, expeditiously seek the
Required Approvals and shall take all other actions as reasonably necessary to
achieve the Settlement Effective Date, except that nothing in this Agreement
shall obligate any Party to appeal an order that fails to approve this
Agreement.

 

2.5                                 CPUC Required Approval. The CPUC’s execution
of this Agreement as a Party (i) shall constitute the Required Approval from the
CPUC for all purposes of this Agreement and the Initial Implementing Agreements,
(ii) shall constitute authorization and permission for SCE to consummate the
Settlement and perform its obligations under this Agreement, (iii) shall
constitute authorization for PG&E either to (a) acquire and take ownership of
the CC8 Assets and to effectuate the other ancillary transactions included or
intended to be addressed in the CC8 Asset Transfer Agreement, whether or not the
Delta Plant Option Agreement is executed, upon the occurrence of the CC8
Transfer Approval Date if such date should occur, or (b) receive the CC8
Alternative Consideration in lieu of the CC8 Assets and the other ancillary
transactions included or intended to be addressed in the CC8 Asset Transfer
Agreement as reasonable consideration in full payment and satisfaction of the
claims and liabilities that were intended to be satisfied by the transfer of the
CC8 Assets and the other ancillary transactions included or intended to be
addressed in the CC8 Asset Transfer Agreement, consistent with Section 8.10,
(iv) shall not in any way affect or limit the CPUC’s review of, or determination
with respect to, the consummation of the transactions included in the CC8 Asset
Transfer Agreement or the Delta Plant Option Agreement, and nothing herein shall
be viewed as a pre-judgment or predetermination by the CPUC of such
transactions, and (v) shall constitute both authorization for PG&E to enter into
the Second Wraparound Agreement and approval of the reasonableness of PG&E
entering into the Second Wraparound Agreement. If the CPUC subsequently
determines, for any reason, not to approve PG&E’s acquisition of the CC8 Assets,
or not to authorize PG&E to consummate any of the ancillary transactions
included or intended to be addressed in the CC8 Asset Transfer Agreement, or
otherwise fails to grant such approval and authorization, then the Settlement,
this Agreement and the Initial Implementing Agreements shall be preserved in
full force and effect as to all aspects hereof and thereof and a CC8 Triggering
Event shall be deemed to have occurred. Notwithstanding anything to the contrary
in this Agreement, (1) the Settlement, this Agreement and the Initial
Implementing Agreements shall be preserved in full force and effect as to all
aspects hereof and thereof regardless of whether the CPUC approves the Delta
Plant Option Agreement or PG&E exercises the options that are intended to be
provided for therein, (2) if the CPUC approves the CC8 Asset Transfer Agreement
but not the Delta Plant Option Agreement, no CC8 Triggering Event will be deemed
to have occurred and the Delta Plant Option Agreement shall be terminated
without further obligation or liability of any party thereto, and (3) in no
event shall PG&E be entitled (A) to both acquire the CC8 Assets and receive the
CC8 Alternative Consideration, or (B) to both acquire the CC8 Alternative
Consideration and receive the options intended to be provided for in the Delta
Plant Option Agreement,

 

18

--------------------------------------------------------------------------------


 

including in the event that the CC8 Asset Transfer Agreement is not executed or
is rejected but the Delta Plant Option Agreement is executed and approved. For
the avoidance of doubt, the Parties agree that (x) the consideration received by
the Parties under this Agreement is adequate and reasonable even if the Delta
Plant Option Agreement is not executed or never becomes effective, or if the
options granted thereunder are not exercised, and (y) neither the failure of the
applicable Parties to execute the Delta Plant Option Agreement, nor termination
of the Delta Plant Option Agreement after it is executed, in each case for any
reason, will result in any failure of consideration for purposes of the
Settlement or this Agreement.

 

2.6                                 CC8 Transfer Approval Date. The occurrence
of the CC8 Transfer Approval Date shall be a condition precedent to the
respective obligations of Delta, Mirant Special Procurement, Inc. and PG&E to
effectuate the actual transfer and assignment of the CC8 Assets under and in
accordance with, and to consummate the other ancillary transactions included or
intended to be addressed in, the CC8 Asset Transfer Agreement, but shall not
otherwise be a condition to the effectiveness of this Agreement or any Initial
Implementing Agreement, or otherwise affect the rights or obligations of any
Party, including any Mirant Party or PG&E, hereunder or thereunder. If PG&E
receives the CC8 Alternative Consideration pursuant to the terms of this
Agreement, such CC8 Alternative Consideration shall be in lieu of any and all
rights to the CC8 Assets and the consummation of all other ancillary
transactions included or intended to be addressed in the CC8 Asset Transfer
Agreement.

 

2.7                                 FERC Settlement Order.

 

2.7.1                        Effect. FERC’s approval of the Settlement and this
Agreement through the issuance of the FERC Settlement Order shall constitute
FERC’s direction:

 

(i)                                     to each of the CAISO and the PX, as of
the Settlement Effective Date, to (a) implement this Agreement in accordance
with its terms, and to refrain from taking any actions that are inconsistent
herewith, (b) conform their books and records to reflect the terms of this
Agreement, as specified in Section 6.9, (c) waive, release and withdraw with
prejudice all claims and proofs of claim filed by them as to any Debtor in the
Bankruptcy Proceedings that seek to recover amounts or otherwise obtain relief
on behalf of or for the benefit of any Settling Participant with respect to any
claim that is duplicative of the claims released in this Agreement or that, with
respect to any Settling Participant, otherwise pertains to conduct, acts or
omissions that are encompassed within the releases set forth in this Agreement,
and (d) release and return all collateral provided by any Mirant Party, and
forego or otherwise withdraw all requests for additional collateral from any
Mirant Party, in each case to the extent that such collateral or request for
collateral applies to liabilities that are released by this Agreement, or
involves an amount of collateral that is calculated taking into account such
liabilities;

 

(ii)                                  without limiting the generality of subpart
(i)(c) above, to the CAISO, as of the Settlement Effective Date, to waive,
release and withdraw

 

19

--------------------------------------------------------------------------------


 

with prejudice Proof of Claim Nos. 7203, 7205, 7801 and 7836 in the Bankruptcy
Proceedings, and all other claims arising out of or relating to the RMR
Agreements with respect to all periods prior to and including September 30,
2004, whether known or unknown, contingent, fixed or inchoate, whether
liquidated or unliquidated and however and whenever arising;

 

(iii)                               to the PX (a) that the PX shall, effective
as of the Settlement Effective Date, (1) assign to each Non-Settling Participant
any and all rights and claims that the PX holds with respect to claims asserted
in the Bankruptcy Proceedings on behalf of such Non-Settling Participant, with
the effect that such assignee Non-Settling Participants shall be entitled to
assume the positions established by the PX in the Bankruptcy Proceedings,
subject to all of the rights, defenses and offsets that the Mirant Parties and
other Debtors may have against the PX and directly as to such Non-Settling
Participants, (2) be relieved of any further obligation to prosecute claims in
the Bankruptcy Proceedings on behalf of Non-Settling Participants, (3) file
notices of assignment in the Bankruptcy Proceedings in compliance with
Bankruptcy Rule 3001 (e) and otherwise effectuate the transfer of the rights and
claims that are required to be assigned pursuant to this subpart (a), and (4)
cease all activities and actions associated with prosecuting or litigating
claims on behalf of any Non-Settling Participant in the Bankruptcy Proceedings
unless and until the PX has received an executed agreement from such
Non-Settling Participant confirming that the Non-Settling Participant will
assume and reimburse the PX for all costs and expenses (including attorneys’
fees) associated with such activities and actions by the PX, and (b) that after
the entry of the FERC Settlement Order no Market Participants (including any
Mirant Party) other than the Non-Settling Participants shall be liable for any
costs or expenses (including attorneys’ fees) of the PX incurred thereafter that
are associated with prosecuting or litigating claims on behalf of the
Non-Settling Participants in the Bankruptcy Proceedings, or otherwise with
participating in the Bankruptcy Proceedings, and among the Non-Settling
Participants, the only Non-Settling Participants that shall be liable for such
PX costs and expenses (including attorneys’ fees) are those Non-Settling
Participants that notify the PX in writing of their agreement to pay such PX
costs and expenses (including attorneys’ fees);

 

(iv)                              that all claims and proofs of claim filed by
FERC as to any Debtor in the Bankruptcy Proceedings that seek to recover
payments, impose penalties, or otherwise obtain relief based on or arising out
of conduct, acts or omissions that are the subject of the releases set forth in
this Agreement, or that otherwise would be waived, released and/or withdrawn
under this Agreement if asserted by a Settling Participant, shall be deemed to
be waived, released and withdrawn with prejudice effective as of the Settlement
Effective Date; and

 

(v)                                 that all FERC Investigations insofar as they
relate to alleged conduct, acts or omissions by any Mirant Party shall be
terminated and extinguished as of the Settlement Effective Date without any
penalty or

 

20

--------------------------------------------------------------------------------


 

consequence to, or other obligation or liability of, any Mirant Party or its
Related Parties that is not provided for in this Agreement.

 

2.7.2                        Duplicative Claims. The Parties agree that all
claims asserted in proofs of claim filed by the CAISO and the PX as of the
Settlement Effective Date against any Mirant Party or other Debtor in the
Bankruptcy Proceedings shall be deemed to be duplicative of the claims released
in this Agreement except (i) as such claims relate specifically to services
(including the PX wind-up activities such as those at issue in FERC Docket No.
ER02-2234) provided by the CAISO or the PX to a Mirant Party for which the CAISO
or the PX is entitled to receive a payment for its own account and to cover its
own costs and expenses, as specified in the FERC-approved tariff of the CAISO or
the PX, and which remain unpaid, (ii) as specified in Exhibit A, or (iii) to the
extent that such claim is found to be for the benefit of a Non-Settling
Participant.

 

2.8                                 Termination and Effect.

 

2.8.1                        Termination Events. If the Settlement Effective
Date has not yet occurred, and unless otherwise agreed to by the Parties in
writing, the Settlement and this Agreement shall terminate (each of the events
specified in subparts (i)-(vii) below shall be a “Termination Event”):

 

(i)                                     at the option of any Party, if FERC
issues an order denying approval of the Settlement or this Agreement in whole or
in part;

 

(ii)                                  at the option of any Party, if, except
under the circumstances specified in Section 2.8.2, the Mirant Bankruptcy Court
enters an order denying the Bankruptcy Rule 9019 Motion in whole or in part;

 

(iii)                               at the option of any Party, if the Mirant
Bankruptcy Court enters an order denying confirmation of Mirant Plans that
incorporate a Plan Settlement Solution;

 

(iv)                              at the option of any Party, if the Settlement
Effective Date has not occurred by March 31, 2006;

 

(v)                                 at the option of the California Parties, if
the Mirant Parties at any time become proponents of, or advocate in any court of
competent jurisdiction the confirmation of, Mirant Plans that do not fully
incorporate the terms of the Settlement and this Agreement, including the
requirements of Section 3.3.3, in accordance with the terms hereof;

 

(vi)                              at the option of the Mirant Parties, if any
California Party becomes a proponent of, or advocates in any court of competent
jurisdiction the confirmation of, Mirant Plans that do not fully incorporate the
terms of the Settlement and this Agreement in accordance with the terms hereof,
or (provided that the Mirant Parties are in compliance with their obligations
under Sections 3.3.3.2(i) and (ii)) if any California Party opposes or objects
to Mirant Plans in violation of the Voting Support Requirements; or

 

21

--------------------------------------------------------------------------------


 

(vii)                           at the option of the California Party against
whom an action referenced in subparts (a)-(d) below is filed if, at any time
prior to the later to occur of the Settlement Effective Date or the effective
date of the Mirant Plan(s) applicable to any Mirant Parties in which any aspect
of the Settlement or this Agreement is approved or implemented, and provided
that another Termination Event has not then occurred, any party has commenced
any action or proceeding in the Bankruptcy Proceedings against a California
Party (a) under any of sections 542, 544, 545, 547, 548, 549, or 553 of the
Bankruptcy Code to avoid any alleged transfer to or seek turnover from such
California Party, (b) under section 550 of the Bankruptcy Code to recover any
such alleged transfer, (c) under section 510(c) of the Bankruptcy Code to
subordinate any claim of such California Party, or (d) under section 502(d) of
the Bankruptcy Code to disallow any claim of any California Party based upon any
alleged avoidable transfer and, if commenced by a party other than one of the
Debtors, such action is not dismissed within 90 days. Any statute of
limitations, defense of laches or other deadline for the filing of any actions
or proceedings referenced in subparts (a) through (d) above shall be extended
and tolled until sixty (60) days after the occurrence of any Termination Event,
and the Mirant Parties agree that they will not seek a further or other
extension or tolling of their affected rights with respect to the California
Parties beyond or in addition to that provided for in this sentence. If any
action or proceeding referenced in subparts (a) through (d) above is commenced
by a party other than a Debtor, or if any party other than a Debtor seeks
authority to commence such an action or proceeding, the Mirant Parties agree to
oppose any such action, proceeding or request, provided that a Termination Event
has not occurred. Alternatively, if the Settlement Effective Date does not occur
or any Termination Event occurs, the Parties intend that no Mirant Party or any
other Debtor shall be prejudiced as to any such claims by reason of such delay
by the Mirant Parties in the enforcement of any such claims in the Bankruptcy
Proceedings. Notwithstanding the foregoing, nothing herein shall be deemed to
release, waive or adversely affect any right or defense by any Mirant Party as
to any right of setoff or recoupment claimed by any California Party (or any
other person or entity), including without limitation under Section 553, that is
not released hereunder.

 

Any Party declaring a Termination Event under this Section 2.8.1 shall provide
written notice to all other Parties. Any Termination Event so declared shall not
be effective until five (5) Business Days after all Parties have received such
notice.

 

2.8.2                        Rule 9019 Supplemental Solution; Plan Settlement
Solution. Notwithstanding anything to the contrary in this Agreement, if the
Mirant Bankruptcy Court denies or does not approve the Bankruptcy Rule 9019
Motion in whole or in part, then a Termination Event shall not be deemed to have
occurred as long as the Mirant Bankruptcy Court’s oral or written order or
associated decision does not deny the Settlement in whole or in part on grounds
that the Settlement is not fair and equitable and in the best interests of the
Mirant Parties’ respective estates under applicable Fifth Circuit precedent
governing approval of compromises under Bankruptcy Rule 9019; and either: (i)
the Parties agree to seek a Rule 9019 Supplemental Solution; or (ii) the Mirant
Parties (a) file disclosure statements with respect to Mirant Plans or
amendments to Mirant Plans within a reasonable time under the circumstances
(including, when

 

22

--------------------------------------------------------------------------------


 

appropriate, in light of the Mirant Parties’ independent negotiations with the
Official Committees and other key creditors in the Bankruptcy Proceedings) after
the later to occur of the entry of the Mirant Bankruptcy Court’s order on the
Bankruptcy Rule 9019 Motion, or its order on any motion seeking a Rule 9019
Supplemental Solution, but in no event later than June 1, 2005, that seek Mirant
Bankruptcy Court Approval of the Settlement, or any portion of the Settlement
for which approval was not obtained through the Bankruptcy Rule 9019 Motion or
any motion seeking the Rule 9019 Supplemental Solution, and (b) thereafter at
all times pursue approval of such Mirant Plans in a reasonable manner under the
circumstances, considering the various other constituencies in the Bankruptcy
Proceedings and the need to obtain approval and implementation of Mirant Plans
for all of the Debtors (a “Plan Settlement Solution”).

 

2.8.3                        Effect of Termination. Upon the occurrence of a
Termination Event, (i) this Agreement, except for the provisions set forth in
this Section 2.8.3, in Section 2.8.1(vii) (but only with respect to the
extension and tolling of the statute of limitations, defense of laches or other
deadline for filing any action or proceeding referenced in subparts(a)-(d)
thereof, as such extension and tolling is provided for therein), and in Sections
2.8.4, 4.4, 8.3 and 8.4 (including the 2005 RMR FERC Settlement as to calendar
year 2005, and as to calendar year 2006 if the 2005 RMR FERC Settlement is
extended pursuant to Section 2.2.1), and all Implementing Agreements (except the
First Wraparound Agreement), shall be null and void and of no further force or
effect, with all rights, claims, defenses, duties and obligations of the Parties
thereafter restored as if the Agreement and such Implementing Agreements had
never been executed, and (ii) no Party shall have any further obligation
hereunder with respect to any Initial Implementing Agreements or Follow-Up
Implementing Agreements that have not yet been executed.

 

2.8.4                        First Wraparound Agreement and 2005 RMR FERC
Settlement. Notwithstanding anything to the contrary herein, the provisions of
Sections 8.3 and 8.4, including the 2005 RMR FERC Settlement as to calendar year
2005, and as to calendar year 2006 if the 2005 RMR FERC Settlement is extended
pursuant to Section 2.2.1, and the First Wraparound Agreement shall not be
affected by a termination of this Agreement or any other Implementing Agreement,
and the rights, obligations, covenants and agreements of each of the Mirant
Parties, PG&E and the CAISO as set forth in Sections 8.3 and 8.4, including the
2005 RMR FERC Settlement as to calendar year 2005, and as to calendar year 2006
if the 2005 RMR FERC Settlement is extended pursuant to Section 2.2.1, and under
the First Wraparound Agreement shall continue in full force and effect in
accordance with the terms thereof.

 

23

--------------------------------------------------------------------------------


 

ARTICLE III

IMPLEMENTATION

 

3.1                                 Implementing Agreements. Certain terms of
the Settlement and this Agreement shall be further memorialized in, and
implemented in accordance with, the Implementing Agreements; provided, however,
that the relevant Parties’ failure to execute the Follow-Up Implementing
Agreements shall not have any effect on the effectiveness of the Settlement,
this Agreement or any Initial Implementing Agreement.

 

3.2                                 Mirant Bankruptcy Court Approval.

 

3.2.1                        Bankruptcy Rule 9019 Motion. The Mirant Parties
shall prepare and file a motion with the Mirant Bankruptcy Court pursuant to
Bankruptcy Rule 9019, which motion and related pleadings shall be in form and
substance satisfactory to each of the Parties in the reasonable exercise of its
judgment, seeking: (i) approval of the Settlement, as embodied in this Agreement
and the Initial Implementing Agreements, or in the alternative, if such approval
is not obtained, confirmation of the Mirant Parties’ authority to execute this
Agreement and be bound to the terms hereof, except to the extent provided in
Section 2.2; (ii) a good faith finding under Section 363(m) of the Bankruptcy
Code with respect to the asset transfers provided for herein, including in
Article V, Article VIII and Section 9.3.6; and (iii) an order granting the
foregoing approvals and findings that becomes effective immediately upon entry
notwithstanding the ten (10) day stay provided for in Bankruptcy Rule 6004(g)
(such motion is referred to herein as the “Bankruptcy Rule 9019 Motion”). To
expedite approval of all Implementing Agreements, the Parties shall seek
authorization in the Bankruptcy Rule 9019 Motion for all Mirant Parties that are
parties to the Follow-Up Implementing Agreements to execute and perform their
obligations under such Follow-Up Implementing Agreements without further order
of the Mirant Bankruptcy Court, as long as the terms of such Follow-Up
Implementing Agreements are consistent with the terms of this Agreement and any
other documentation that is submitted to the Mirant Bankruptcy Court in
connection with this Agreement. The Mirant Parties shall file, together with the
Bankruptcy Rule 9019 Motion, a form of order approving the Bankruptcy Rule 9019
Motion that also shall be in form and substance satisfactory to each of the
Parties in the reasonable exercise of its judgment. As soon as practicable after
the Execution Date, but in no event later than thirty (30) days after the
Execution Date, the Mirant Parties shall: (a) prepare and circulate the
Bankruptcy Rule 9019 Motion and related pleadings and form of order to the other
Parties to ensure that all Parties have adequate time to review in advance of
filing the form and substance of the Bankruptcy Rule 9019 Motion and form of
order and resolve disagreements, if any, regarding the same; (b) file the
Bankruptcy Rule 9019 Motion and form of order; and (c) seek support for the
Bankruptcy Rule 9019 Motion and form of order from the Official Committees and
other key creditors of the Debtors. The Bankruptcy Rule 9019 Motion shall not be
part of the withdrawn reference proceedings. The Parties shall not seek to
withdraw from the Mirant Bankruptcy Court the reference for the Bankruptcy Rule
9019 Motion and shall jointly oppose any effort by a third party to withdraw the
reference as to the Bankruptcy Rule 9019 Motion.

 

24

--------------------------------------------------------------------------------


 

3.2.2                        Cooperation.

 

3.2.2.1               In allowing this Agreement and the Implementing Agreements
to become effective before the effective date of the applicable Mirant Plans,
the Parties each agree to cooperate reasonably (and shall seek to persuade each
of the CAISO, the PX and FERC to cooperate reasonably) in connection with
obtaining approval and confirmation of Mirant Plans that are consistent with and
in compliance with this Agreement and the Implementing Agreements.
Notwithstanding the foregoing, nothing in this Section 3.2.2.1 shall in any way
limit any Party’s exercise of its fiduciary or other duties by, among other
things, voting for, preferring, cooperating in connection with or otherwise
supporting any competing or alternative plan or plans of reorganization,
provided that (i) the Party is in compliance with the requirements of
Section 3.3.3, and (ii) such competing or alternative plans fully incorporate
and effectuate the entire Settlement and all provisions of this Agreement and
the Implementing Agreements in all respects. If the Mirant Bankruptcy Court
approves part, but not all, of the Settlement in the Bankruptcy Rule 9019 Motion
and the Mirant Parties pursue a Rule 9019 Supplemental Solution or a Plan
Settlement Solution, then any portion of the Settlement, this Agreement or the
Implementing Agreements that may have been approved as part of the Bankruptcy
Rule 9019 Motion and that is specified in Section 2.2.1 as becoming effective
only upon the occurrence of the Settlement Effective Date is, notwithstanding
any other provision of this Agreement, not effective until the Settlement
Effective Date.

 

3.2.2.2               If, as a condition to granting the Mirant Bankruptcy Court
Approval or making such approval effective, the Mirant Bankruptcy Court requires
some further action or accomplishment by the Parties, then the Parties agree to
cooperate with each other, and the Parties agree to use reasonable efforts to
seek to persuade the CAISO, PX and FERC to cooperate with the Parties, to arrive
at a mutually satisfactory Rule 9019 Supplemental Solution; provided, however,
that if the Mirant Bankruptcy Court requires that any proceedings pending before
the Mirant District Court identified in Exhibit D, and/or any pending motion to
withdraw the reference filed in the Bankruptcy Proceedings that concerns any of
the matters identified in Exhibit D, be referred or restored in whole or part to
the Mirant Bankruptcy Court, the Parties’ obligation to cooperate does not
require the California Parties to dismiss or withdraw such proceedings or
motions.

 

3.3                                 Mirant Plans.

 

3.3.1                        Incorporation. If the Mirant Bankruptcy Court
enters an order approving the Bankruptcy Rule 9019 Motion or any Rule 9019
Supplemental Solution, then the Mirant Plans shall incorporate fully the
provisions of this Agreement, unless a Termination Event has occurred or later
occurs, it being understood that the Mirant Plans themselves shall not be
considered part of this Agreement or the Implementing Agreements. As long as a
Termination Event has not occurred, if the Mirant Bankruptcy Court denies or
does not approve the Bankruptcy Rule 9019 Motion in its entirety,

 

25

--------------------------------------------------------------------------------


 

including as a result of any Rule 9019 Supplemental Solution, then (i) the
Parties shall remain bound by the Settlement and this Agreement, and (ii) the
Mirant Parties shall seek through confirmation of the Mirant Plans to obtain
Mirant Bankruptcy Court approval of those portions of this Agreement, the
Implementing Agreements, and the Settlement for which approval has not yet been
granted, and shall request approval of such unapproved portions of the
Settlement, this Agreement and the Implementing Agreements as part of the Mirant
Plans, provided that the effectiveness of any portion of the Settlement, this
Agreement or the Implementing Agreements that may have been approved as part of
the Bankruptcy Rule 9019 Motion or through any Rule 9019 Supplemental Solution,
and that is specified in Section 2.2.1 as becoming effective only upon the
occurrence of the Settlement Effective Date, shall not become effective until
the Settlement Effective Date. If all or a portion of the Settlement must be
approved in a Plan Settlement Solution, then the Mirant Plans shall incorporate
fully the provisions of this Agreement and the Implementing Agreements and shall
authorize and require the applicable Debtors’ performance hereof and thereof, it
being understood that the Mirant Plans themselves shall not be considered part
of this Agreement or the Implementing Agreements.

 

3.3.2                        Limitation of Debtor Obligations. The payment
obligations associated with the Aggregate Allowed Claim and the CERS Allowed
Claim are limited to MAEM, and the obligations associated with the consideration
exchanged in Article VIII are limited to Delta, Potrero and Mirant Special
Procurement, Inc. Notwithstanding anything to the contrary in this Agreement,
this Agreement is not intended to affect obligations between or among any of the
Debtors. The provisions of the Mirant Plans that are not covered by this
Agreement or the Implementing Agreements are the subject of separate
negotiations with the Official Committees. Neither this Agreement nor any
Implementing Agreement shall affect the rights of the Debtors to negotiate and
propose the terms and structure of the Mirant Plans, provided that, in the event
that all or a portion of this Agreement and the Implementing Agreements are
incorporated into the Mirant Plans, the Mirant Plans shall incorporate fully
this Agreement (including Section 3.3.3.2) and the Implementing Agreements, and
shall authorize and require the Parties’ execution, delivery, implementation and
performance hereof and thereof as conditions precedent to the effectiveness of
the Mirant Plans.

 

3.3.3                        Classification and Plan Objections.

 

3.3.3.1               Because the Mirant Parties may make compromises now if the
Bankruptcy Rule 9019 Motion or any Rule 9019 Supplemental Solution is approved
before the Mirant Plans are confirmed, the Settling Participants acknowledge
that it would be inequitable if a Settling Participant (or FERC, the CAISO or
the PX) were subsequently to use its rights and entitlements under the
Settlement, this Agreement or any Implementing Agreement and other rights to
obtain additional benefits under the Mirant Plans in exchange for not defeating
or obstructing the confirmation of the Mirant Plans, and, in consequence, the
Settling Participants agree not to do so.

 

3.3.3.2               For purposes of this Agreement, the “Voting Support
Requirements” shall mean the requirements of this Section 3.3.3.2. The Parties

 

26

--------------------------------------------------------------------------------


 

agree that:

 

(i)                                     for all Plans of any Debtor affecting
the claims and rights granted to PG&E under this Agreement in the Bankruptcy
Proceedings, (a) such Plans shall fully and completely include and incorporate
the terms of the Settlement and this Agreement applicable to PG&E and shall not
contain any provisions which condition, limit or restrict PG&E’s ability to
receive the full benefits of the Settlement with respect to the RMR Claim, the
SO2 Claim and either the CC8 Asset Transfer Agreement, or, if applicable, the
CC8 Alternative Consideration, (b) the claims and rights comprising the RMR
Claim, the SO2 Claim and the CC8 Claim shall each be classified in a separate
class under the Delta Plans, the Potrero Plans, and any Plan that governs or
purports to affect the disposition of the estate of any other Mirant Party that
is a party to the CC8 Asset Transfer Agreement or that purports to dispose of or
resolve the RMR Claim, the SO2 Claim or the CC8 Claim, (c) PG&E shall be
provided the benefits of such claims in accordance with the terms of this
Agreement, which treatment PG&E hereby acknowledges to be the equivalent of
payment in full of the RMR Claim, the SQ2 Claim and, subject to the occurrence
of a CC8 Triggering Event, the CC8 Claim, and (d) so long as subparts (a)
through (c) above are satisfied, and following such review by PG&E of approved
disclosure statements and solicitation packages pertaining to such Plans as may
be required by applicable law for such purpose, and considering the existing
knowledge and information already possessed by PG&E, PG&E shall vote the RMR
Claim, the SO2 Claim and the CC8 Claim to accept such Plans; provided, however,
that, subject to Section 3.3.3.1, PG&E shall retain its right to object to such
Plans on grounds not related to the treatment of the RMR Claim, the SO2 Claim or
the CC8 Claim;

 

(ii)                                  for any Plan of any Debtor affecting the
secured claim of the California Parties with respect to the MAEM Receivables set
out in Section 5.1.1.2, (a) such Plan shall fully and completely include and
incorporate the terms of the Settlement and this Agreement between and among the
California Parties and MAEM and shall not contain any provisions which
condition, limit or restrict the California Parties’ ability to receive the full
benefits of the Settlement with respect to the MAEM Receivables, (b) the claim
and rights comprising the MAEM Receivables shall be classified in a separate
class under such Plan, (c) the California Parties shall be provided the benefits
of such claim in accordance with the terms of this Agreement, which treatment
the California Parties hereby acknowledge to be the equivalent of payment in
full of the MAEM Receivables, and (d) so long as subparts (a) through (c) above
are satisfied, and following such review by the California Parties of approved
disclosure statements and solicitation packages pertaining to such Plan as may
be required by applicable law for such purpose, and considering the existing
knowledge and information already possessed by the California Parties, the
California Parties shall vote their secured claim in respect of the MAEM
Receivables to accept such Plan; provided, however, that, subject to
Section 3.3.3.1, the California Parties shall retain their right to object to
such Plan on grounds not related to the treatment of the secured

 

27

--------------------------------------------------------------------------------


 

claim in respect of the MAEM Receivables; and

 

(iii)                               Nothing in this Section 3.3.3.2 or elsewhere
in this Agreement shall prevent or otherwise limit the California Parties from
raising good faith objections to the Mirant Plans as they relate to the
Aggregate Allowed Claim or the CERS Allowed Claim, or voting the Aggregate
Allowed Claim and the CERS Allowed Claim, as decided by the California Parties
and CERS in their sole discretion.

 

3.3.3.3               Notwithstanding anything to the contrary in
Section 3.3.3.2, to the extent required by applicable law, including
Section 1125 of the Bankruptcy Code, an additional component of the Voting
Support Requirements applicable to each California Party shall be that such
California Party must have been provided with a disclosure statement approved by
the Mirant Bankruptcy Court for the Mirant Plans that contains information that
is materially consistent with, and that is not materially inconsistent with, the
information that was provided or otherwise available to such California Party
prior to the issuance of such disclosure statement, including in connection with
the knowledge acquired by the California Parties in connection with the process
of negotiating and documenting the Settlement.

 

3.3.3.4               The Settling Participants agree to meet and confer with
the Mirant Parties regarding any objections they may have to the Mirant Plans,
and to attempt to resolve their objections with the Mirant Parties prior to
filing such objections with the Mirant Bankruptcy Court.

 

3.4                                 PG&E Bankruptcy Court Approval. Within
fifteen (15) Business Days after the Execution Date, PG&E shall file with the
PG&E Bankruptcy Court a motion under Bankruptcy Rule 9019 seeking approval of
whatever part of the Settlement is still required to be approved by the PG&E
Bankruptcy Court, and PG&E shall diligently prosecute that motion.

 

3.5                                 Timetable. The Parties shall use their
reasonable efforts to accomplish the following results by the following dates,
provided that a failure to achieve such results by the dates specified below
shall not entitle any Party to terminate or modify this Agreement or any
Implementing Agreement, or otherwise affect any Party’s rights or obligations
hereunder or thereunder in any respect:

 

3.5.1                        Obtaining approval of this Agreement and the
Implementing Agreements by the Mirant Bankruptcy Court through the Bankruptcy
Rule 9019 Motion or through any Rule 9019 Supplemental Solution to the extent
possible, and subject to the provisions of Sections 2.8.2, 3.2 and 3.3, by
April 30, 2005;

 

3.5.2                        Obtaining approval of this Agreement and the
Implementing Agreements, to the extent required, by the PG&E Bankruptcy Court by
February 28, 2005;

 

28

--------------------------------------------------------------------------------


 

3.5.3                        Filing the Agreement with FERC for approval within
fifteen (15) days after the Execution Date and obtaining the FERC Settlement
Order within ninety (90) days after the filing of this Agreement for approval by
FERC; and

 

3.5.4                        If the Settlement is implemented, in whole or in
part, through any Mirant Plans as provided for in Section 3.3, then filing of
the applicable Mirant Plans and accompanying disclosure statement(s) that fully
incorporate this Agreement and the Implementing Agreements by June 1, 2005,
approval of such disclosure statement(s) by December 1, 2005, and confirmation
of the applicable Mirant Plans by February 1, 2006.

 

3.6                                 Plan Rights Preserved. Except with respect
to the Mirant Parties’ obligation to incorporate fully the terms of this
Agreement and the Implementing Agreements into the Mirant Plan(s) to the extent
specified in Section 3.3.1, and their obligation not to include anything in the
Mirant Plans that would deprive the Settling Participants of the rights and
entitlements of the Settlement, nothing in this Agreement shall directly or
indirectly control, dictate, limit or otherwise adversely affect the rights of
the Debtors to propose and negotiate one or more Mirant Plans with the Official
Committees, including the right to place unsecured claims in different classes
in accordance with the requirements of the Bankruptcy Code, provided that the
treatment of the Aggregate Allowed Claim and the CERS Allowed Claim shall be the
same as the treatment generally accorded other allowed general unsecured claims
against MAEM and any other Debtors consolidated with MAEM for purposes of the
MAEM Plan (in the event MAEM and one or more other Debtors are substantively
consolidated) (as distinguished from “administrative convenience classes”
permitted higher recoveries under Section 1122(b) of the Bankruptcy Code or
other priority or special claims entitled to unique treatment pursuant to
Section 1122 of the Bankruptcy Code).

 

3.7                                 Conventional Liquidating Trust. Without
restricting the Debtors’ ability or right to reorganize by converting debt into
equity in reorganized Debtors, the Mirant Parties shall cooperate with the
California Parties, upon their request, to create a conventional liquidating
trust in the Mirant Plans to hold any equity securities distributable on account
of the Aggregate Allowed Claim and the CERS Allowed Claim that is in form and
substance reasonably satisfactory to the California Parties (the “Liquidating
Trust”).

 

3.8                                 Exclusion. Nothing in this Agreement shall
be deemed to revive any claim of any Party or other person or entity that is
barred by any bar date order of the Mirant Bankruptcy Court, whether now or in
the future and whether applicable to prepetition or postpetition claims. Debtors
reserve all of their rights and defenses under all such bar date orders, as well
as under any Mirant Plan or confirmation order discharging any claims under
Section 1141 of the Bankruptcy Code or otherwise. The foregoing exclusions and
reservation of rights and defenses (i) shall not prevent any person or entity
from becoming an Additional Settling Participant in accordance with the process
specified in Article XI, and (ii) shall not impair, diminish or otherwise affect
the rights and entitlements of SDG&E or any other Settling Participant pursuant
to this Agreement and the Settlement with respect to the Aggregate Allowed
Claim, the CERS

 

29

--------------------------------------------------------------------------------


 

Allowed Claim, the MAEM Receivables or otherwise, in each case as applicable
under this Agreement.

 

ARTICLE IV
SETTLEMENT AND ACKNOWLEDGEMENT

 

4.1                                 Settlement.

 

4.1.1                        Settlement of All Claims. As described with more
particularity in Article IX, and subject to the limitations set forth therein
and in Section 4.2.1 (ii), all claims against the Mirant Parties and their
Related Parties by the Settling Participants, and all claims against the
Settling Participants and their Related Parties by the Mirant Parties, for
damages, refunds, disgorgement of profits, revocation of market-based rate
authority, or other monetary or non-monetary remedies, in the FERC Refund
Proceeding, the FERC Long-Term Contract Proceeding, the FERC Gaming Proceeding,
the FERC RMR Proceedings, the FERC MBR Proceedings, FERC Docket No. EL01-10,
Lockyer v. FERC, the Lockyer v. FERC Remand, the litigation matters addressed in
Article IX and Exhibit D, and the Bankruptcy Proceedings (excepting only those
claims identified in Exhibit A and those claims asserted by Additional Settling
Participants that are not released in Section 8.2, Section 11.2 or Article IX)
shall be deemed settled and resolved upon the occurrence of the Settlement
Effective Date, provided that none of the FERC Refund Proceeding, the FERC
Gaming Proceeding, FERC Docket No. EL01-10, Lockyer v. FERC, the Lockyer v. FERC
Remand, or other claims shall be deemed settled as to Non-Settling Participants.
The Settlement and this Agreement also fully resolve and satisfy completely each
of the following: (i) any and all claims that the Mirant Parties have or may
have against PG&E with respect to the power purchase agreement between MAEM and
PG&E made under the Western Systems Power Pool Master Agreement and the “Master
Netting, Close-out Netting and Margin Agreement” dated October 25, 2000, and the
Mirant Parties hereby waive and release PG&E and its Related Parties from any
such claim; (ii) any and all claims that the Mirant Parties have or may have
against PG&E as a result of PG&E’s June 15, 2003 draw on the Letter of Credit
issued by Wachovia Bank, N.A. on behalf of MAEM (Number LC870-131459), and the
Mirant Parties hereby waive and release PG&E and its Related Parties from any
such claim; and (iii) any and all claims that PG&E may have against MAEM or any
Mirant Party or any of their Related Parties for the early termination of or
otherwise with respect to the power purchase agreement between MAEM and PG&E
made under the Western Systems Power Pool Master Agreement and the “Master
Netting, Close-Out Netting and Margin Agreement” dated October 25, 2000, and
PG&E hereby waives and releases the Mirant Parties and their Related Parties
from any such claim.

 

4.1.2                        Exclusions. No provision of this Agreement shall
affect any rights, claims, counterclaims, offsets or defenses of any kind that
the Mirant Parties or the Settling Participants have or may claim to have
against Non-Settling Participants and other third parties, or with respect to
the claims identified in Exhibit A.

 

30

--------------------------------------------------------------------------------


 

4.2                                 Withdrawal and Dismissal of Claims and
Actions.

 

4.2.1                        California Party Claims. Effective as of the
Settlement Effective Date, except as to (i) claims identified in Exhibit A, and
(ii) claims and proofs of claim related to indemnity obligations filed by PG&E
in the Bankruptcy Proceedings or by any Debtor in PG&E’s bankruptcy proceedings,
in each case arising under the Purchase and Sale Agreements between Delta and
PG&E and between Potrero and PG&E dated November 24, 1998 pursuant to which
Delta and Potrero acquired their existing generating facilities from PG&E
(collectively, the “Original Purchase and Sale Agreement”), it being understood
that all claims identified in subparts (i)-(ii) above are not affected by this
Agreement; (a) all proofs of claim filed by any California Party against the
Mirant Parties or other Debtors in the Bankruptcy Proceedings, and all other
claims asserted by the California Parties against any Mirant Party or other
Debtor that are within the scope of the releases provided in Article IX, shall
be withdrawn with prejudice and deemed satisfied in their entirety by the
consideration provided for in this Agreement; and (b) all proofs of claim filed
by the Mirant Parties against PG&E in PG&E’s bankruptcy proceedings, and all
other claims asserted by the Mirant Parties against PG&E within the scope of the
releases provided in this Agreement, shall be withdrawn with prejudice and
deemed satisfied in their entirety by the consideration provided for in this
Agreement. Notwithstanding anything to the contrary herein, nothing in this
Agreement or any Implementing Agreement shall (1) release PG&E or any Debtor
from the terms of the Original Purchase and Sale Agreement, or (2) obligate any
Debtor to assume the Original Purchase and Sale Agreement as part of the
Bankruptcy Proceedings. The Parties agree to cooperate with each other to the
extent necessary to effectuate the intent of this Section 4.2.1, including by
supporting an order of the Mirant Bankruptcy Court directing the clerk of the
Mirant Bankruptcy Court or any authorized claims agent to expunge from the
record all such claims that are so withdrawn and actually accomplishing such
withdrawal.

 

4.2.2                        Additional Settling Participant Claims. Effective
as of the Settlement Effective Date, except as to claims and proofs of claim by
Additional Settling Participants against the Mirant Parties that are not within
the scope of the releases provided in this Agreement, it being understood that
such claims are not affected by this Agreement, all proofs of claim filed by any
Additional Settling Participant against the Mirant Parties or other Debtors in
the Bankruptcy Proceedings, and all other claims asserted by any Additional
Settling Participant against any Mirant Party or other Debtor, in each case that
are within the scope of the releases provided in Article IX or Section 11.2 of
this Agreement, shall be withdrawn with prejudice and deemed satisfied in their
entirety by the consideration provided for in this Agreement. The Additional
Settling Participants agree to cooperate with the Mirant Parties to the extent
reasonably necessary to effectuate the intent of this Section 4.2.2, including
by supporting an order of the Mirant Bankruptcy Court directing the clerk of the
Mirant Bankruptcy Court or any authorized claims agent to expunge from the
record all such claims that are so withdrawn and actually accomplishing such
withdrawal.

 

4.2.3                        CAISO, PX and FERC Claims. Effective as of the
Settlement Effective Date, the Parties shall use reasonable efforts to seek the
prompt dismissal or

 

31

--------------------------------------------------------------------------------


 

withdrawal with prejudice of (i) all proofs of claim filed by the CAISO and the
PX against the Mirant Parties or other Debtors in the Bankruptcy Proceedings
that seek to recover amounts or otherwise obtain relief on behalf of or for the
benefit of any Settling Participant with respect to any claim that is
duplicative of the claims released in this Agreement or that otherwise pertains
to conduct, acts or omissions by the Mirant Parties that are the subject of the
releases set forth in this Agreement, and (ii) all claims and proofs of claim
filed by FERC as to any Debtor in the Bankruptcy Proceedings that seek to
recover payments, impose penalties, or otherwise obtain relief based on or
arising out of conduct, acts or omissions that are the subject of the releases
set forth in this Agreement, or that otherwise would be waived, released and/or
withdrawn under this Agreement if asserted by a Settling Participant, in each
case in accordance with the FERC Settlement Order and this Agreement. Each
Settling Participant hereby agrees to join the Mirant Parties in any argument
before the Mirant Bankruptcy Court that all claims released in this Agreement
actually belong to the Settling Participants as the beneficiaries, real parties
in interest and/or responsible parties, and not to the CAISO or the PX.

 

4.2.4                        Settling Participant Covenants and
Responsibilities. For the purpose of avoiding a duplicative recovery by any
Settling Participant, and subject to the occurrence of the Settlement Effective
Date, each Settling Participant hereby: (i) assigns to the Mirant Parties all of
its rights to recover from the CAISO and/or the PX any amounts recovered by the
CAISO and/or the PX on claims filed in the Bankruptcy Proceedings that fall
within the scope of the waiver, release, and withdrawal provided in
Section 2.7.1(i)(c); and (ii) agrees to pay and transfer to the Mirant Parties
any such duplicative amounts that may be received by such Settling Participant
from the CAISO and/or the PX immediately upon receipt of such payment.

 

4.2.5                        PG&E Additional Covenants and Responsibilities.
Without limiting the generality of Section 4.2.4, PG&E also agrees that (i) to
the extent that the CAISO recovers any amounts in the Bankruptcy Proceedings in
connection with Proof of Claim Nos. 7203, 7205, 7801 and 7836 in the Bankruptcy
Proceedings, or any other proofs of claim filed by the CAISO against any Debtor
that arise out of or relate to the RMR Agreements with respect to any period
prior to and including September 30, 2004, PG&E assigns to the Mirant Parties
all of its rights to recover from the CAISO all such amounts, and agrees to pay
and transfer to the Mirant Parties all such amounts that may be received by PG&E
from the CAISO immediately upon PG&E’s receipt thereof, and (ii) PG&E will
support the Mirant Parties in any argument before the Mirant Bankruptcy Court
that all claims referred to in subpart (i) above that have been or may be filed
or otherwise asserted by the CAISO in the Bankruptcy Proceedings actually belong
to PG&E as the beneficiary, real party in interest and/or responsible party
under the RMR Agreements.

 

4.2.6                        Dismissal of Certain Actions. Within five (5)
Business Days after the Settlement Effective Date, (i) the Mirant Parties shall
withdraw or seek to dismiss, to the extent not already done pursuant to
Section 3.2.2.2, in each case with prejudice, the adversary proceedings and
contested matters identified in Exhibit D as to the Settling Participants, and
any other objections to, or motions to estimate, the claims of

 

32

--------------------------------------------------------------------------------


 

the Settling Participants filed in the Bankruptcy Proceedings that are the
subject of the releases provided by the Mirant Parties in this Agreement, and
any other pleadings initiated by any of the Debtors against any of the Settling
Participants that are contrary to the terms of the Settlement and this
Agreement, except to the extent that such claims have been previously dismissed
or finally disposed of by the orders of FERC or the Mirant Bankruptcy Court, and
(ii) the Settling Participants shall withdraw or seek to dismiss, in each case
with prejudice, all pending claims asserted by them against the Mirant Parties
or their Related Parties that are the subject of the releases granted in this
Agreement, except to the extent that such claims have been previously dismissed
or finally disposed of by the orders of FERC or the Mirant Bankruptcy Court.
Notwithstanding the foregoing, the Mirant Parties shall not be required to
withdraw or dismiss any adversary proceeding or contested matter with respect to
the CAISO and the PX (a) until such time as each of the CAISO and the PX has
effectuated the full and complete waiver, release, withdrawal and dismissal of
all claims against all Mirant Parties and their Related Parties that, if
asserted by a Settling Participant, would be waived, released, withdrawn and
dismissed under the Settlement and this Agreement, or a FERC Settlement Order
has been issued and become effective that accomplishes the same result to the
Mirant Parties’ reasonable satisfaction, or (b) that addresses a claim that is
not the subject of the releases provided by the Mirant Parties in this
Agreement.

 

4.3                                 Acknowledgement of Compromise. The Parties
acknowledge and agree that the consideration and other covenants and obligations
set forth in this Agreement and the Implementing Agreements settle and
compromise the claims of the Settling Participants as set forth in the releases
contained in this Agreement.

 

4.4                                 No Admission of Liability. In executing this
Agreement and, if applicable, the Implementing Agreements, no Party is admitting
any liability or culpability with respect to any of the claims against it
released in this Agreement, or any other matter addressed herein or in any
Implementing Agreement. Each Party expressly denies any wrongdoing or
culpability with respect to the claims against it released in this Agreement, or
any other matter addressed in this Agreement or any Implementing Agreement, and
does not, by execution of this Agreement or any Implementing Agreement, admit or
concede any actual or potential fault, wrongdoing or liability in connection
with any facts or claims that have been or could have been alleged against it
with respect thereto. Neither this Agreement nor any Implementing Agreement, nor
any act performed or document executed pursuant to or in furtherance of this
Agreement or any Implementing Agreement: (i) is or may be deemed to be, or may
be used by a Settling Participant or a Mirant Party as, an admission of, or
evidence of, the validity of any released claim, or of any wrongdoing or
liability of any of the Parties; (ii) is or may be deemed to be, or may be used
by a Settling Participant or a Mirant Party as, an admission of, or evidence of,
any fault or omission of any of the Parties in any civil, criminal, regulatory
or administrative proceeding in any court, administrative agency, regulatory
authority, or other tribunal; or (iii) shall be offered in evidence or alleged
in any pleading by any Settling Participant or any Mirant Party, except to
obtain approval of the Bankruptcy Rule 9019 Motion or any Rule 9019 Supplemental
Solution, to confirm the Mirant Plans, to obtain other Required Approvals, or to
enforce the terms of and obtain the benefits of this Agreement or any
Implementing Agreement. In no event shall

 

33

--------------------------------------------------------------------------------


 

this Agreement or any Implementing Agreement, any of their provisions or any
negotiations, statements or court proceedings relating to them or the Settlement
in any way be construed as, offered as, received as, used as or deemed to be
evidence of any kind in any action, or in any judicial, administrative,
regulatory or other proceeding, except in a proceeding to enforce the terms or
obtain the benefits of this Agreement, any Implementing Agreement or any Mirant
Plan or to obtain the Required Approvals.

 

ARTICLE V
ALLOWED CLAIMS; ASSIGNMENT OF MAEM RECEIVABLES

 

5.1                                 Aggregate Allowed Claim.

 

5.1.1                        Aggregate Allowed Claim. As of the Settlement
Effective Date, the California Parties collectively shall have an allowed,
prepetition, non-priority general unsecured claim against MAEM in its Bankruptcy
Proceeding in the aggregate, fixed, liquidated amount of $175,000,000 (the
“Aggregate Allowed Claim”). The Mirant Parties and all Settling Participants
hereby irrevocably waive any rights they may otherwise have under Section 502(j)
of the Bankruptcy Code with respect to the Aggregate Allowed Claim. MAEM shall
be entitled under any applicable Mirant Plan to pay and distribute all benefits
to be paid on the Aggregate Allowed Claim (the “Aggregate Allowed Claim
Benefits”) that are not distributed to the Liquidating Trust, to the Mirant
Refund Escrow established pursuant to Section 6.1, or to such other escrow
account as the California Parties may designate. The holders of the Aggregate
Allowed Claim shall be impaired and entitled to vote on the MAEM Plan. The
allocation of the Aggregate Allowed Claim Benefits among the California Parties
shall also be subject to the satisfaction of the following conditions:

 

5.1.1.1               The allocation shall be without prejudice to the rights of
the Mirant Parties and other Debtors to challenge claims asserted by
Non-Settling Participants or other parties that do not accept the obligations of
the Settlement by becoming Additional Settling Participants in accordance with
Article XI, or by the CAISO or the PX, including on the grounds that the claims
of such parties are duplicative of the claims settled hereunder; and

 

5.1.1.2               Upon request of the Mirant Parties, and provided that the
Settlement is approved as part of the Bankruptcy Rule 9019 Motion or pursuant to
any Rule 9019 Supplemental Solution filed in accordance with Section 3.2, the
California Parties shall promptly, so as not to delay the Bankruptcy Proceedings
(and, in any event, prior to the conclusion of the hearing on the MAEM
disclosure statement), allocate the Aggregate Allowed Claim Benefits on an
interim basis for purposes of voting on the MAEM Plan and for purposes of
evaluating the feasibility of the MAEM Plan, and shall provide advance notice of
such allocation to the Mirant Parties at least ten (10) Business Days before the
voting period with respect to the MAEM Plan begins. If the Settlement is not
approved as part of a Bankruptcy Rule 9019 Motion or a Rule 9019 Supplemental
Solution filed in accordance with Section 3.2, or if the Bankruptcy Rule 9019
Motion or a Rule 9019 Supplemental Solution has been approved but the Settlement
Effective

 

34

--------------------------------------------------------------------------------


 

Date has not occurred, and so long as a Termination Event has not occurred, then
the Parties agree that the California Parties shall have (i) on account of their
asserted offset rights pursuant to Section 553 of the Bankruptcy Code, and
pursuant to Section 506 of the Bankruptcy Code, an allowed secured claim equal
to the amount of $283,231,269 and (ii) an allowed unsecured claim of
$175,000,000, each against MAEM solely for voting and feasibility purposes (and
shall have no other allowed claim for such purposes, except in connection with
the CERS Allowed Claim as to CERS, the allowed administrative expense claim
provided for in Section 5.3.6, and, if allowed, the claims listed in Exhibit A,
if any), and the California Parties shall promptly, so as not to delay the
Bankruptcy Proceedings (and, in any event, prior to the conclusion of the
hearing on the MAEM disclosure statement), allocate such secured claim and such
unsecured claim on an interim basis solely for purposes of voting on the MAEM
Plan and for purposes of evaluating feasibility, and shall provide advance
notice of such allocation to the Mirant Parties at least ten (10) Business Days
before the voting period with respect to the MAEM Plan begins. So long as a
Termination Event has not occurred, the California Parties shall make no other
voting or feasibility objections as to any Mirant Plan with respect to the
claims released or withdrawn in this Agreement, including with respect to the
duplicate claims of the CAISO and the PX, provided that this Section 5.1.1.2
shall not affect the California Parties’ rights with respect to claims not
released or withdrawn under this Agreement. Notwithstanding the foregoing,
nothing in this Section 5.1.1.2 shall alter or limit the scope or amount of the
MAEM Receivables to be assigned to the California Parties pursuant to
Section 5.3.2.

 

5.1.2                        Gaming Settlement Consideration Excluded. The
Aggregate Allowed Claim does not include, and is in addition to, the proposed
$332,411 payment and the $3,665,811.59 prepetition claim against MAEM provided
for in the proposed settlement reached by certain of the Mirant Parties with
FERC trial staff in the FERC Gaming Proceeding, which is pending before FERC for
its approval. Notwithstanding the foregoing, the Parties agree that any and all
claims of the Settling Participants against the Mirant Parties based upon acts
or omissions that are the subject of the FERC Gaming Proceeding shall, upon the
Settlement Effective Date, be deemed to be settled in accordance with
Article IX, provided that nothing in this Agreement shall limit or otherwise
affect the rights of any Settling Participant to seek a portion of the amounts
received by FERC in connection with the settlement reached by certain of the
Mirant Parties with FERC trial staff in the FERC Gaming Proceeding. Within five
(5) Business Days after the Execution Date, the Mirant Parties and the
California Parties will jointly request that FERC stay and take no further
action in the FERC Gaming Proceeding pending the issuance of the Required
Approvals and the occurrence of the other conditions precedent to the Settlement
Effective Date. Within ten (10) Business Days after the Settlement Effective
Date, the California Parties will withdraw their objections to the settlement
between certain of the Mirant Parties and FERC trial staff in the FERC Gaming
Proceeding, and will request approval of that settlement as proposed by certain
of the Mirant Parties and FERC trial staff without change or modification
thereto. Nothing in this Agreement or FERC’s approval thereof shall be deemed to
affect the allocation of the payments made by certain of the Mirant Parties
pursuant to FERC’s

 

35

--------------------------------------------------------------------------------


 

orders in the FERC Gaming Proceeding or to prejudice the right of any Settling
Participant to advocate any particular method for allocating such payments among
potential recipients.

 

5.1.3                        Satisfaction of Aggregate Allowed Claim and CERS
Allowed Claim. Unless the Parties agree otherwise, and subject to Section 3.6,
the Aggregate Allowed Claim and the CERS Allowed Claim shall be satisfied in the
same manner, at the same time, and to the same extent as, and not less favorably
than, the allowed claims of other general unsecured MAEM creditors and any other
Debtors consolidated with MAEM for purposes of the MAEM Plan (in the event that
one or more other Debtors are substantively consolidated with MAEM).

 

5.1.4                        Distributions. The Mirant Parties shall ensure that
the Aggregate Allowed Claim Benefits are distributed to the Liquidating Trust,
the Mirant Refund Escrow or such other escrow fund as the California Parties may
designate pursuant to this Agreement, but shall otherwise have no responsibility
for ensuring that the California Parties obtain their allocated shares of any
distributions on account of the Aggregate Allowed Claim Benefits. Distributions
under the MAEM Plan for or on account of the Aggregate Allowed Claim and the
CERS Allowed Claim shall be without offset, defense or reduction on account of
any claim or counterclaim of the Mirant Parties against any of the California
Parties.

 

5.2                                 CERS Allowed Claim. As of the Settlement
Effective Date, CERS shall have, in addition to its allocated share of the
Aggregate Allowed Claim, an allowed, prepetition, non-priority general unsecured
claim against MAEM in its Bankruptcy Proceeding in the aggregate, fixed,
liquidated amount of $2,250,000 (the “CERS Allowed Claim”). CERS and the Mirant
Parties acknowledge and agree that Proof of Claim Nos. 7,549 through 7,555 filed
by CERS in the Bankruptcy Proceedings shall be deemed satisfied in their
entirety by the CERS Allowed Claim insofar as they assert claims for
“overcharges on short term purchases due to billing or accounting errors” or
otherwise relate to reconciliation of payments reflected on invoices for
transactions conducted during 2000 and 2001, and the remaining portions of such
proofs of claim shall be released pursuant to Article IX, subject to the terms
and conditions specified therein.

 

5.2.1                        If the CERS Allowed Claim is not approved as part
of a Bankruptcy Rule 9019 Motion or any Rule 9019 Supplemental Solution filed in
accordance with Section 3.2, and a Termination Event has not occurred and does
not occur, then the Parties agree that CERS shall have an allowed unsecured
claim of $2,250,000 against MAEM solely for voting and feasibility purposes (and
shall have no other allowed claim for such purposes, except in connection with
the Aggregate Allowed Claim and the allowed administrative expense claim
provided for in Section 5.3.6). CERS shall be impaired and entitled to vote on
the MAEM Plan as the holder of the CERS Allowed Claim.

 

5.2.2                        Each of the Mirant Parties and CERS hereby
irrevocably waives any rights they may otherwise have under Section 502(j) of
the Bankruptcy Code with respect to the CERS Allowed Claim.

 

36

--------------------------------------------------------------------------------


 

5.2.3                        Distributions under the MAEM Plan for or on account
of the CERS Allowed Claim shall be made to the Liquidating Trust or such other
trust, account or person as may be directed by CERS.

 

5.3                                 Assignment of Receivables To California
Parties.

 

5.3.1                        Estimated Receivables. The Parties acknowledge
that, as of the Execution Date, the PX holds in the PX Settlement Clearing
Account certain undistributed funds relating to transactions in the markets of
the PX and the CAISO. As of the Execution Date, MAEM has a claim to unpaid
receivables due from the CAISO and PX markets, before interest and potential
subsequent adjustments by FERC in the FERC Refund Proceeding, in the PX
Settlement Clearing Account for transactions in or through the PX and the CAISO
during the period January 1, 2000 through June 20, 2001 equal to $283,231,269,
which reflects a reversal of offsets of $815,238 in estimated PX wind-up
expenses and application of the soft cap (as calculated in accordance with
FERC’s order of April 26, 2001 in the FERC Refund Proceeding), plus $36,691,563,
which reflects a reversal of the soft cap, thereby increasing the $283,231,269
to $319,922,833 (“Estimated Receivables”).

 

5.3.2                        Assignment of MAEM Receivables. Effective as of the
Settlement Effective Date and notwithstanding anything to the contrary in
Section 5.1.1.2, (i) the Mirant Parties shall, and do hereby, assign, sell,
transfer, convey and deliver to the California Parties and (ii) the California
Parties shall, and do hereby, assume, purchase, acquire and accept all of the
Mirant Parties’ right, title and interest in and to the MAEM Receivables and all
claims, rights of action and defenses otherwise available to the Mirant Parties
or the other Debtors arising from or relating to the MAEM Receivables, whether
in the Preparatory Rerun process, in the FERC Refund Proceeding, or through any
other CAISO or PX settlements adjustment permitted under the applicable CAISO or
PX tariffs, provided that nothing in this Article V shall affect any rights,
obligations, claims or defenses, to the extent they exist, between or among any
of the Mirant Parties or the other Debtors related to the MAEM Receivables, and
provided further that the rights, obligations, claims and defenses retained
under the preceding proviso shall not include any rights, obligations, claims or
defenses that could result in any claim against the California Parties related
to the MAEM Receivables or diminish the value of the MAEM Receivables to the
California Parties. The Mirant Parties’ transfer of all their rights, title and
interest in and to the MAEM Receivables is “as is” and without recourse, and is
free and clear of all liens, claims, encumbrances and interests of any kind
whatsoever in accordance with Section 363(f) of the Bankruptcy Code, and the
California Parties’ interest in the MAEM Receivables shall be automatically
perfected by the order of the Mirant Bankruptcy Court granting the Required
Approval. The term “without recourse” in the foregoing sentence shall not limit
or be construed as limiting in any way any rights the California Parties have
with respect to the Mirant Parties pursuant to the express written provisions,
representations and warranties of this Agreement. The Mirant Parties and the
other Debtors shall have no obligation to take any action to collect any MAEM
Receivables after the MAEM Receivables are assigned to the California Parties
apart from cooperating in the release of data and providing any releases or
waivers that are reasonably necessary to implement the FERC Settlement Order.
The Parties

 

37

--------------------------------------------------------------------------------


 

acknowledge and agree that the assignment of the MAEM Receivables includes the
right to interest on such MAEM Receivables pursuant to the FERC Interest
Determination. The Mirant Parties, including MAEM, shall have no liability or
obligation for paying or otherwise ensuring the payment of any interest amount
to any Settling Participant with respect to the MAEM Receivables.

 

5.3.3                        Scope of Assigned Receivables. Except as otherwise
expressly provided herein, the MAEM Receivables shall include any and all
positive or negative allocations of charges or credits that may be made by the
CAISO or the PX that cause an adjustment positive or negative to the MAEM
Receivables as a result of or on account of the CAISO and PX transactions by or
with respect to MAEM during the period January 1, 2000 through June 20, 2001.
Other than in the circumstances described in Section 6.6.3, to the extent that
the CAISO or the PX is determined in any future proceeding or for any reason to
owe any additional amounts to MAEM or be owed any additional amounts by MAEM for
such period, such amounts are, subject to the provisions of Section 6.6.6,
assigned to or become the responsibility of the California Parties, provided
that nothing in this sentence shall be construed as relieving MAEM of its
responsibility for PX wind-up expenses for the period specified below. Charges
or credits that pertain to transactions by the Mirant Parties or their
affiliates in the CAISO or the PX during periods outside the period January 1,
2000 through June 20, 2001 are not MAEM Receivables assigned to the California
Parties, and shall not in any way affect the MAEM Receivables. MAEM will remain
obligated for any PX wind-up expenses associated with PX work performed prior to
the Settlement Effective Date, as may be determined in FERC Docket Nos.
ER02-2234, et al., and such amounts shall not constitute a part of the MAEM
Receivables or be deductible from the MAEM Receivables, and shall be entitled to
treatment in the Bankruptcy Proceedings as an allowed administrative expense
claim under Section 503(b) of the Bankruptcy Code without the need to file a
request for payment under Section 503(a) of the Bankruptcy Code. The California
Parties will assume MAEM’s share, as may be determined by FERC, of all PX
wind-up expenses associated with PX work performed after the Settlement
Effective Date. FERC’s approval of this Agreement in the FERC Settlement Order
shall constitute its direction (i) to the CAISO and the PX to recognize and
implement the assignment of the MAEM Receivables and the treatment of PX wind-up
expenses in accordance with this Agreement, and (ii) to the PX to reverse any
offsets previously made to the MAEM Receivables to reflect PX wind-up expenses
payable by MAEM under this Agreement.

 

5.3.4                        Representations and Warranties. The Mirant Parties
represent and warrant that the full amount of the Estimated Receivables was
reflected on the CAISO and PX accounts as they stood before and without regard
to the Preparatory Rerun and Mitigation, and without regard to any interest
owing to or by the Mirant Parties. The Mirant Parties further represent and
warrant that (i) as of the Execution Date, the Mirant Parties are not aware of
any material issue that is likely to arise that is unique to one or more of the
Mirant Parties, as opposed to issues that are likely to be common to Market
Participants generally, and that is expected to have a material adverse effect
on the amount of the Estimated Receivables, and (ii) as of the Settlement
Effective Date, none of the MAEM Receivables will have been pledged,
hypothecated,

 

38

--------------------------------------------------------------------------------


 

encumbered, sold, transferred or otherwise assigned, whether voluntarily or
involuntarily or by way of setoff or offset, in whole or in part.

 

5.3.5                        Definitions. For purposes of the representation in
subpart (i) of Section 5.3.4, (i) a material issue is an issue (or collection of
issues) with a cumulative likely adverse impact of $3,000,000 or more on the
actual amount of the Estimated Receivables, and (ii) issues that are likely to
be common to Market Participants generally include any market, penalty or charge
type adjustment that is administered across (a) the CAISO market or the PX
market as a whole, even if the Mirant Parties are the only Market Participants
affected for a particular time interval, or (b) all resources, including
reliability must-run generating units, regarding energy or ancillary service
deviation or other type of correction, even if a Mirant Party’s resource may be
the only adjustment during a particular time interval.

 

5.3.6                        Authorized Disclosures: Interim Distributions. The
Mirant Parties authorize the CAISO and the PX to disclose to the California
Parties, subject to customary and appropriate confidentiality requirements
limiting disclosure to third parties that are reasonably satisfactory to the
Mirant Parties, data necessary to verify the amount of the MAEM Receivables, and
the existence and amount of all liens or encumbrances thereon. After the
Execution Date, the Mirant Parties shall advise the California Parties of any
further receipts or payments, or obligations or charges, received from or due to
the CAISO or the PX before final distributions under this Agreement. If any part
of the Estimated Receivables is paid to the Mirant Parties after the Execution
Date, then the Mirant Parties receiving such Estimated Receivables shall pay an
equal amount, plus associated interest at the FERC Interest Rate, into the
Mirant Refund Escrow, or such other escrow fund as the California Parties may
designate, within two (2) Business Days after the Settlement Effective Date. The
obligation of the Mirant Parties under the preceding sentence shall be entitled
to treatment in the Bankruptcy Proceedings as an allowed administrative expense
claim under Section 503(b) of the Bankruptcy Code without the need to file a
request for payment under Section 503(a) of the Bankruptcy Code.

 

5.4                                 Allocation Matrix. No Mirant Party has any
obligation to ensure that the consideration provided for under this Agreement is
actually allocated in the manner specified in the Allocation Matrix, including
on account of distributions through the PX, the CAISO or the PG&E Plan Escrow,
provided that, in addition to fulfilling their duty of cooperation pursuant to
Section 6.9.8, the Mirant Parties will provide data and releases and waivers to
the extent necessary to implement this Agreement, in each case under reasonable
terms and conditions and subject to confidentiality protections that are
reasonably acceptable to the Mirant Parties.

 

ARTICLE VI
ALLOCATION AND DISPOSITION OF MAEM RECEIVABLES AND
AGGREGATE ALLOWED CLAIM BENEFITS

 

6.1                                 Escrow Accounts. No later than ten (10)
Business Days after the Settlement Effective Date, the California Parties shall
establish an escrow account (the

 

39

--------------------------------------------------------------------------------


 

“Mirant Refund Escrow”) for the purpose of receiving, holding and transferring
the MAEM Receivables and other funds, including any funds received from the
Liquidating Trust, to the extent provided for herein. The California Parties
shall also establish a separate escrow account (the “California Litigation
Escrow”) for the purpose of receiving, holding and transferring such portion of
the MAEM Receivables and other funds, including any funds received from the
Liquidating Trust, required or permitted herein to be transferred to the
California Litigation Escrow as they may agree upon among themselves. The costs
of creating and maintaining the Mirant Refund Escrow, the California Litigation
Escrow, and any other escrow accounts created in connection with this Agreement
shall be the responsibility of the California Parties. In the event that both
the Mirant Refund Escrow and the California Litigation Escrow are not available
to begin receiving funds ten (10) Business Days after the Settlement Effective
Date, then all time periods provided in this Agreement for the payment of funds
that include payments to or from the Mirant Refund Escrow or the California
Litigation Escrow shall be extended by the number of days between the tenth
(10th) Business Day after the Settlement Effective Date and the date on which
both the Mirant Refund Escrow and the California Litigation Escrow are available
to begin receiving funds.

 

6.2                                 Transfer and Disposition of MAEM
Receivables.

 

6.2.1                        Notice to the CAISO and the PX. No later than six
(6) Business Days after the Settlement Effective Date, the California Parties
shall advise the CAISO and the PX that the full amount of the MAEM Receivables
that have been assigned to the California Parties pursuant to Section 5.3, as
well as the associated interest on such amount, shall be applied to the funding
of the consideration provided for in this Agreement, including Deemed
Distributions, as provided for in Section 6.3.

 

6.2.2                        Transfer to Mirant Refund Escrow. No later than ten
(10) Business Days after the Settlement Effective Date, the PX shall transfer a
cash payment from the PX Settlement Clearing Account to the Mirant Refund
Escrow, equal to the Estimated Receivables, excluding interest thereon, (i) less
an amount equal to the total of all Deemed Distributions pursuant to
Section 6.5.5, (ii) less an amount equal to all distributions of funds relating
to the period January 1, 2000 through June 20, 2001 (including interest thereon)
that have been paid by the CAISO or the PX to the Mirant Parties after the
Execution Date but prior to such cash transfer, (iii) less the amount set forth
in Section 6.2.3, (iv) plus the amounts owed by Market Participants with
negative allocations shown on the Allocation Matrix. The Mirant Parties will
comply with their obligations as specified in other provisions of this
Agreement, but shall have no additional obligations with respect to the amount
referenced in this Section 6.2.2, including with respect to whether such amount
is actually transferred or deposited into the Mirant Refund Escrow.

 

6.2.3                        Transfer to California Litigation Escrow.
Concurrently with the transfer of funds to the Mirant Refund Escrow that is
required under Section 6.2.2, the PX shall transfer a cash payment in the amount
of $112,036,394 from the PX Settlement Clearing Account to the California
Litigation Escrow, which payment shall comprise the following amounts: (i)
$35,836,394 to be allocated as the California Parties may agree

 

40

--------------------------------------------------------------------------------


 

among themselves, with such amount not to be considered to be a refund
attributable to the Refund Period for purposes of the allocation of shortfalls
and excesses among the California Parties; plus (ii) $76,200,000 for bilateral
claims made by CERS against MAEM, to be allocated to CERS. Upon a final
determination of the amount of the MAEM Receivables, the PX shall transfer and
deposit into the California Litigation Escrow the amount, if any, by which the
MAEM Receivables exceed the amounts transferred pursuant to Section 6.2.2 and
this Section 6.2.3. The Mirant Parties will comply with their obligations as
specified in other provisions of this Agreement, but shall have no additional
obligations with respect to the amount referenced in this Section 6.2.3,
including with respect to whether such amount is actually transferred or
deposited into the California Litigation Escrow.

 

6.2.4                        Stay of Distribution. The FERC Settlement Order
shall constitute FERC’s direction that, notwithstanding any orders issued by
FERC requiring or authorizing distributions by the CAISO or the PX, or directing
the payment of refunds, the CAISO and the PX shall make no distribution or
transfer of all or any portion of the MAEM Receivables, and no refunds
associated with sales by the Mirant Parties in the CAISO and the PX markets
shall be effectuated with respect to any Settling Participant, whether by
payment or accounting adjustment, prior to the earlier of (i) the termination of
this Agreement pursuant to Section 2.8, or (ii) the Settlement Effective Date.

 

6.3                                 Attribution of Receivables to Time Periods.
The California Parties will agree among themselves which portions of the
Estimated Receivables relate to the Pre-October Period, to the Refund Period,
and, within the Refund Period, to the Pre- January 18 Period and the
Post-January 17 Period for the purpose of adjusting their recoveries in the
event of any shortfall or excess referenced in Section 6.6. The Allocation
Matrix contains an allocation to these three time periods of refunds available
for Settling Participants. The amounts shown in the Allocation Matrix reflect,
among other things, an allowance of 50 percent of the Fuel Cost Allowance claims
previously submitted by the Mirant Parties in the FERC Refund Proceeding.

 

6.4                                 Fuel Cost Allowance Claim.

 

6.4.1                        Fuel Cost Allowances. The Mirant Parties shall not
seek any additional Fuel Cost Allowance as against the Settling Participants for
the period beginning January 1, 2000 through June 20, 2001. The Fuel Cost
Allowance provided for herein shall, as to the total amounts applicable to the
market as a whole, remain fixed as to the Parties and Additional Settling
Participants. The proposed allocation of charges for such allowance to
individual Market Participants, which is currently based on gross load, shall be
subject to adjustment and “true up” to comply with the FERC Allowances
Determination. Because the charges for Fuel Cost Allowances can exceed the
refunds due to a Market Participant, some Market Participants may be shown as
owing money in the allocation. Such Market Participants that become Settling
Participants (“Net Payers”) will not receive or be liable for payment until the
date that FERC requires Market Participants to pay such allowances in the FERC
Refund Proceeding, at which time the payments owed to or owing from such Net
Payers will be adjusted based on FERC’s determinations concerning allocation of
the Fuel Cost Allowances.

 

41

--------------------------------------------------------------------------------


 

6.4.2                        Non-Settling Participants. The Settling
Participants agree that they will not challenge or oppose any Mirant Party’s
defense of its Fuel Cost Allowance claim as against Non-Settling Participants,
will not seek discovery or other relief against any Mirant Party’s claims
against Non-Settling Participants and will not assist any other party’s claim or
defense against any Mirant Party with respect to a Mirant Party’s Fuel Cost
Allowance claims. Nothing in this Section 6.4.2 shall affect the Settling
Participants’ rights to advocate any particular method for allocating a Mirant
Party’s Fuel Cost Allowance among Market Participants.

 

6.4.3                        FERC Filing. The California Parties agree to
support a joint filing, if the Mirant Parties elect to make one, requesting that
FERC waive application of FERC’s December 20, 2004 order in the Refund
Proceeding, 109 FERC ¶61,297, with respect to any Mirant Party’s obligation to
file an audited Fuel Cost Allowance claim until after FERC issues the FERC
Settlement Order, and to not require the Mirant Parties to submit an audited
Fuel Cost Allowance claim if FERC approves this Agreement in the FERC Settlement
Order. All Additional Settling Participants that opt into the Settlement and
this Agreement pursuant to Article XI agree to comply with the provisions of
this Section 6.4 to the same extent as is required of the California Parties.

 

6.4.4                        Continued Defense of Fuel Cost Allowance Claim. If
and to the extent that FERC does not grant either motion made pursuant to
Section 6.4.3, the Mirant Parties shall continue to defend their Fuel Cost
Allowance claims as to Non-Settling Participants, notwithstanding any other
provision of this Agreement, and the Mirant Parties shall, at their own expense,
submit their fuel cost data and claim to the auditor. Subject to the occurrence
of the Settlement Effective Date, the California Parties shall reimburse the
Mirant Parties for the auditor costs (including amounts invoiced by the auditor
in connection with the collecting and receiving of the Mirant Parties’ fuel cost
data and claims as directed by the auditor), and any other reasonable
third-party costs that the Mirant Parties incur in defense of their Fuel Cost
Allowance claims following the Execution Date. Reimbursements required of the
California Parties under this Section 6.4.4 shall be made on an ongoing basis
upon the later to occur of five (5) Business Days after the Settlement Effective
Date, or fifteen (15) Business Days after the California Parties’ receipt from
the Mirant Parties of invoices and supporting documentation showing the amount
of such reimbursable costs that have been incurred by the Mirant Parties
following the Execution Date. After the submittal of the initial invoice or
series of invoices, the Mirant Parties shall submit invoices for reimbursement
under this Section 6.4.4 on a monthly basis. The California Parties may, at
their sole discretion, determine the level of expenses that they are willing to
bear under this provision, in which case (i) the California Parties shall
deliver notice to the Mirant Parties that they no longer intend to pursue the
defense of the Fuel Cost Allowance claim, and shall bear all reasonable costs
and expenses incurred or accrued through the date on which the Mirant Parties
receive such notice, and (ii) the Mirant Parties shall not be obligated to
continue the defense of the Fuel Cost Allowance claim after the date of their
receipt of such notice from the California Parties, and shall not be obligated
to incur or pay any costs or expenses associated with the Fuel Cost Allowance
claim that are not paid or reimbursed by the California Parties. By providing
the notice referenced in subpart (i) of the preceding sentence, the California
Parties may, subject to the terms of

 

42

--------------------------------------------------------------------------------


 

the preceding sentence, discontinue funding of the defense of Fuel Cost
Allowance claims relating to specific time periods, in which case the Mirant
Parties will be obligated to continue to defend their Fuel Cost Allowance claims
only as to time periods for which the California Parties are providing continued
funding.

 

6.4.5                        Assignment of Recoveries. In addition to the
transfer of the MAEM Receivables to the California Parties, as provided in this
Agreement, the Mirant Parties hereby assign, sell, transfer, convey and deliver
to the California Parties, free and clear of all liens, claims, encumbrances, or
interests of any kind or nature whatsoever, pursuant to Section 363(f) of the
Bankruptcy Code, and effective on the Settlement Effective Date, any recoveries
of their Fuel Cost Allowance claims from Non-Settling Participants. Such
recoveries shall be attributed to, and divided between, the Pre-January 18
Period and the Post-January 17 Period by the California Parties. Nothing in this
Section 6.4 shall restrict the ability of the California Parties to continue to
participate in any existing proceeding, or to initiate or participate in any
future proceeding, insofar as such proceeding concerns a Fuel Cost Allowance
claim made by a supplier other than any Mirant Party.

 

6.5                                 Allocation to Refund Recipients.

 

6.5.1                        Refunds. Subject to the adjustments set forth
herein, each Settling Participant shall be allocated the net refund amounts
shown for that Settling Participant on the Allocation Matrix.

 

6.5.2                        Net Refund Recipients. Except as provided for
Deemed Distribution Recipients, the net refunds to be paid to each Settling
Participant that is owed net refunds after consideration of amounts that the
particular Settling Participant may itself owe to the market in the form of
refunds as calculated in exhibits CPX 51 and CAISO 30 in the FERC Refund
Proceeding (such Settling Participants are referred to herein as “Net Refund
Recipients”) shall be paid from the Mirant Refund Escrow in the form of cash.

 

6.5.3                        Allocation of Aggregate Allowed Claim Benefits. The
Aggregate Allowed Claim Benefits shall be allocated by separate agreement among
the California Parties. The share of the Aggregate Allowed Claim Benefits
allocated to each California Party, shall be paid (i) to the California Party,
(ii) to an escrow fund designated by the California Party, or (iii) to the
Liquidating Trust in accordance with the election of that California Party,
notice of which shall be provided in writing to the Mirant Parties no later than
five (5) Business Days after receiving written notice from the Mirant Parties
that the Aggregate Allowed Claim Benefits are available for distribution as
provided in Section 5.1.4.

 

6.5.4                        Anomalous Bidding Investigation. Within five (5)
Business Days after the transfer provided for in Section 6.2.2, a portion of the
cash payments transferred pursuant to Section 6.2.2 equal to the total of all
Non-Settling Participants’ allocable shares of the $24,000,000 in refunds for
the Pre-October Period as shown on the Allocation Matrix shall be transferred to
an account specified by OMOI

 

43

--------------------------------------------------------------------------------


 

contemporaneously with the distributions required in Section 6.2.2. Such
consideration shall be allocated by FERC as part of its resolution of the
anomalous bidding investigation in Docket No. IN03-10. Nothing herein shall
preclude any Party from advocating any particular refund allocation or
methodology with respect to this amount.

 

6.5.5                        Deemed Distributions. PG&E and other Settling
Participants (if any) having an outstanding payable to the PX, or owing net
refunds as calculated in exhibits CPX 51 and CAISO 30 in the evidentiary hearing
in Docket Nos. EL00-95, et al. (“Deemed Distribution Recipients”), shall not
receive a cash payment from the Mirant Refund Escrow but shall instead receive
their refund share as shown in the Allocation Matrix through an offset to their
outstanding payable to the PX or net refund obligation (a “Deemed
Distribution”). The Parties agree, and the FERC Settlement Order shall
constitute FERC’s determination, that the PG&E Plan Escrow may be reduced in an
amount equal to PG&E’s Deemed Distributions under this Agreement. Other Settling
Participants who do not qualify as Net Refund Recipients shall also receive
their allocable refunds in the form of an offset against their outstanding
market obligations. Exhibit H contains a list of parties in addition to PG&E
that will be Deemed Distribution Recipients if they become Additional Settling
Participants in accordance with Article XL.

 

6.5.6                        Timing. Except as provided in Sections 6.5.5, 6.5.6
and 6.5.7, principal payments on refunds reflecting the amount shown in the
Allocation Matrix, either in the form of cash from the transferred Estimated
Receivables or through the offset of payables provided for in the case of Deemed
Distributions, shall be effectuated for Settling Participants, including
Additional Settling Participants, no later than twenty (20) Business Days after
the Settlement Effective Date. Distributions of the Aggregate Allowed Claim
Benefits shall be effectuated no later than twenty (20) Business Days after the
distribution from the MAEM Plan to the California Litigation Escrow or
Liquidating Trust as designated by the California Parties pursuant to
Section 5.1.4.

 

6.5.7                        Interest. The PX shall pay to the Mirant Refund
Escrow interest payable with respect to the MAEM Receivables within ten (10)
Business Days after the later of (i) the Settlement Effective Date, and (ii) the
date on which FERC issues an order finally determining interest and shortfalls
associated with the CAISO and PX settlement reruns and refund calculations
regardless of whether such order is subject to requests for stay, rehearing or
appeals provided that such order has not been stayed (“FERC Interest
Determination”), and interest amounts will be paid from the Mirant Refund Escrow
to the Settling Participants within ten (10) Business Days after such
distribution to the Mirant Refund Escrow. The amount of interest to be paid to
Settling Participants associated with the refunds provided pursuant to this
Agreement shall be determined in the FERC Interest Determination, provided that,
to the extent amounts are held in the Mirant Refund Escrow, Settling
Participants shall be paid interest on such amounts at the interest rate earned
by that escrow account. Funds held in the California Litigation Escrow shall
earn the rate of interest applicable to that escrow account. Funds held in the
Liquidating Trust shall earn the rate of interest applicable thereto. To the
extent that the Settling Participants are entitled to payment from the
Liquidating Trust, the Mirant Refund Escrow, or the California Litigation
Escrow, each will be entitled to a proportionate share of interest at the escrow
or trust interest rate to the extent interest has been earned on such

 

44

--------------------------------------------------------------------------------


 

funds while in the escrow account or Liquidating Trust and, in the case of the
funds held in the Liquidating Trust, the terms of the Liquidating Trust so
provide. The refunds for the Pre-October Period shall not bear any interest
except for any pro rata share of interest that is earned on those amounts in the
Mirant Refund Escrow itself. Nothing in this Agreement requires any Mirant Party
to pay any interest to any Settling Participant at any time on the Aggregate
Allowed Claim or the CERS Allowed Claim.

 

6.5.8                        CERS Amount. From the amount of refunds that
otherwise are due to CERS pursuant to Sections 6.5.1 or 6.5.3 (excluding any
refunds allocated to short term bilateral sales made to CERS by MAEM), an amount
determined solely by CERS shall be withheld in the Mirant Refund Escrow, or
other escrow specified by CERS, in order to pay any claims against CERS arising
under Section 6.6.5.2 and any of Sections 6.8.1 through 6.8.5 (amounts held in
escrow pursuant to this Section 6.5.8 are denoted as the “CERS Escrow”). CERS
may withdraw funds from the CERS Escrow (i) from time to time with the prior
written consent of the California Utilities if CERS can demonstrate to the
reasonable satisfaction of the California Utilities that, after giving effect to
such withdrawal, the CERS Escrow shall have sufficient funds on deposit to
satisfy in full the aforementioned obligations, and (ii) in whole or in part
following the later to occur of the following, provided that all claims of CERS
arising under Section 6.6.5.2 or any of Sections 6.8.1 through 6.8.5 have been
paid in full: (a) issuance by FERC of the FERC Receivables Determination and the
final resolution of any requests for rehearing or any appeals thereof, or, if no
such requests for rehearing or appeals are filed, the lapse of any period within
which such requests or appeals must be filed; (b) issuance by FERC of the FERC
Refund Determination and the final resolution of any requests for rehearing or
any appeals thereof, or, if no such requests for rehearing or appeals are filed,
the lapse of any period within which such requests or appeals must be filed; (c)
issuance by FERC of the FERC Interest Determination and the final resolution of
any requests for rehearing or any appeals therefrom or, if no such requests for
rehearing or appeals are filed, the lapse of any period within with such
requests for rehearing or appeals must be filed; or (d) issuance by FERC of the
FERC Allowances Determination and the final resolution of any requests for
rehearing or appeals therefrom or, if no such requests for rehearing or appeals
are filed, the lapse of any period within which such requests for rehearing or
appeals must be filed.

 

6.5.9                        Funds in the California Litigation Escrow. All
funds in the California Litigation Escrow shall be distributed in accordance
with a separate agreement among the California Parties. Distributions from the
California Litigation Escrow will accrue interest only from the date the
California Litigation Escrow is funded and at the rate of interest earned on the
funds held therein.

 

6.5.10                  Non-Settling Participants. Subject to Section 6.6.6, the
California Parties shall pay to the CAISO and/or the PX, from the Mirant Refund
Escrow, the California Litigation Escrow or otherwise, any refunds due to
Non-Settling Participants by the Mirant Parties in connection with transactions
in the CAISO or the PX markets during the Refund Period, as determined by FERC
in the FERC Refund Proceeding. Notwithstanding the foregoing, Non-Settling
Participants shall not receive any accelerated payment of the Mirant Parties’
refunds under the Settlement or this

 

45

--------------------------------------------------------------------------------


 

Agreement and shall not be guaranteed any specific level of refunds. Debtors
reserve all of their rights, defenses and offsets with respect to each
Non-Settling Party.

 

6.5.11                  Mirant Parties. None of the Mirant Parties or other
Debtors shall be a claimant for any of the funds to be allocated to the Settling
Participants pursuant to the terms of this Agreement or the Implementing
Agreements, except as specified in Article VIII and/or the CC8 Escrow Agreement.

 

6.6                                 Shortfalls and Excesses. Subject to the
limitations and allocations of responsibility set forth in this Section 6.6, the
California Parties shall be at risk for adjusting their own recoveries under
this Agreement in light of shortfalls arising from the Mirant Parties’
transactions in the CAISO or the PX markets for the Refund Period, as determined
in the FERC Refund Proceeding, and shall be entitled to the benefit of any
additional amounts, including as a result of the FERC Refund Determination, that
are found to be owing to the Mirant Parties for such transactions in the Refund
Period.

 

6.6.1                        Receivables Shortfall and Receivables Excess. The
amount, if any, by which the MAEM Receivables for any time period is less than
the appropriate portion of the Estimated Receivables allocated to that period
shall be referred to herein as a “Receivables Shortfall.” The amount if any, by
which the MAEM Receivables for any time period exceeds the appropriate portion
of the Estimated Receivables allocated to that period shall be referred to
herein as a “Receivables Excess.”

 

6.6.2                        Refund Shortfall and Refund Excess. The amount, if
any, by which the total of the amounts allocated in the Allocation Matrix to
Non-Settling Participants for a particular time period is insufficient to
satisfy refund obligations payable by the Mirant Parties to Non-Settling
Participants, as determined in the FERC Refund Determination, for the same time
period shall be referred to herein as a “Refund Shortfall.” The amount, if any,
by which the total of the amounts allocated in the Allocation Matrix to
Non-Settling Participants for a particular time period exceed the amounts needed
to satisfy refund obligations payable by the Mirant Parties to Non-Settling
Participants, as determined in the FERC Refund Determination, for the same time
period shall be referred to herein as a “Refund Excess.”

 

6.6.3                        MAEM Responsibility. MAEM is solely responsible to
Non-Settling Participants for Refund Shortfalls relating to the Pre-October
Period, and shall solely be entitled to Refund Excesses relating to the
Pre-October Period. None of the Mirant Parties, including MAEM, shall be
responsible to Settling Participants or to Non-Settling Participants for a
Receivables Shortfall or a Refund Shortfall relating to the Pre-January 18
Period or Post-January 17 Period, and the Mirant Parties shall not be entitled
to claim any interest or right to a Receivables Excess or a Refund Excess
relating to the Pre-January 18 Period or Post-January 17 Period. Additionally,
none of the Mirant Parties, including MAEM, shall be responsible to Settling
Participants or to Non-Settling Participants for a Receivables Shortfall
relating to the Pre-October Period, and shall not be entitled to claim any
interest or right to a Receivables Excess relating to the Pre-October Period.

 

46

--------------------------------------------------------------------------------


 

 

6.6.4                        Distributions to Non-Settling Participants. As set
forth in more detail in Section 6.6.5, and subject to the limitations of Section
6.6.6, the California Parties shall pay to the CAISO and/or the PX, from the
Mirant Refund Escrow, the California Litigation Escrow or otherwise, the Refund
Shortfall for each Non-Settling Participant for the Pre-January 18 Period and
the Post-January 17 Period. Such payment shall be made within the time period
FERC establishes for the payment of refunds in the FERC Refund Proceeding. The
CAISO and/or PX shall distribute the Refund Shortfall to each Non-Settling
Participant in the manner provided in the FERC Refund Determination.

 

6.6.5                        Responsibility for Shortfalls and Excesses. Subject
to the provisions of Section 6.6.6, Refund Shortfalls and Receivables Shortfalls
associated with the Pre-January 18 Period and Post-January 17 Period will be
paid by the California Parties as provided in Section 6.6.5.1 and 6.6.5.2. To
the extent there is a Receivables Excess or Refund Excess for the Pre-January 18
Period and Post-January 17 Period, such Receivables Excess or Refund Excess
shall be transferred to the California Litigation Escrow and shall be allocated
as provided in Sections 6.6.5.1 and 6.6.5.2. Receivables Shortfalls associated
with the Pre-October Period will be paid by the California Parties as provided
in Section 6.6.5.3. To the extent there is a Receivables Excess for the
Pre-October Period, such Receivables Excess shall be transferred to the
California Litigation Escrow and shall be allocated as provided in Sections
6.6.5.3.

 

6.6.5.1               Pre-January 18 Period. Each of the California Utilities
shall be responsible for its share of any Refund Shortfall or Receivables
Shortfall allocated to the Pre-January 18 Period, as well as for its share of
any Refund Shortfall or Receivables Shortfall attributable to transactions in
the PX during the period beginning on January 18, 2001 and ending on January 31,
2001 (such transactions, the “January PX Transactions”). Any such responsibility
shall be deemed to be a reversal of amounts allocated to the California
Utilities under this Agreement and shall be paid to the CAISO and/or the PX from
the amounts allocated to the California Utilities, on a pro rata basis
determined with reference to the principal amount of the refunds (including
Deemed Distributions) allocated to each of the California Utilities under this
Agreement for that period. The California Utilities shall be entitled to payment
of any Refund Excess or Receivables Excess allocated to the Pre-January 18
Period and January PX Transactions. Said amount shall be paid on a pro rata
basis determined with reference to the total principal amount of the refunds
(including Deemed Distributions) allocated to each of the California Utilities
under this Agreement for that period.

 

6.6.5.2               Post-January 17 Period. Except with respect to the January
PX Transactions, which shall be governed by Section 6.6.5.1, CERS shall be
responsible for any Refund Shortfall or Receivables Shortfall allocated to the
Post-January 17 Period, and shall be entitled to payment of any Refund Excess or
Receivables Excess allocated to the Post-January 17 Period.

 

47

--------------------------------------------------------------------------------


 

6.6.5.3               Pre-October Period. Each of the California Utilities shall
be responsible for its share of any Receivables Shortfall allocated to the
Pre-October Period. Any such responsibility shall be deemed to be a reversal of
amounts allocated to the California Utilities under this Agreement and shall be
paid to the CAISO and/or the PX from the amounts allocated to the California
Utilities, on a pro rata basis determined with reference to the principal amount
of the refunds (including Deemed Distributions) allocated to each of the
California Utilities under this Agreement for that period. The California
Utilities shall be entitled to payment of any Receivables Excess allocated to
the Pre-October Period. Said amount shall be paid on a pro rata basis determined
with reference to the total principal amount of the refunds (including Deemed
Distributions) allocated to each of the California Utilities under this
Agreement for that period.

 

6.6.6                        Limitations on California Parties’ Obligations.

 

6.6.6.1               Limitation as to Amounts Owed. Notwithstanding any other
provision of this Agreement, (i) the obligation of any California Party to pay
money to Non-Settling Participants shall be limited to payment of claims in the
FERC Refund Proceeding and the Lockyer v. FERC Remand arising from the Mirant
Parties’ transactions in the CAISO or the PX markets during the Refund Period,
and shall not encompass payment of claims arising from other transactions or in
any other proceeding, and (ii) the obligation of any California Party to pay
money under this Agreement (excluding Article VIII) shall not, in any event
exceed the total amount of MAEM Receivables and/or Deemed Distributions
allocated to that California Party pursuant to this Agreement for the applicable
period.

 

6.6.6.2               Settlement with Non-Settling Participants. The Mirant
Parties retain the right to negotiate with and enter into settlements of claims
with Non-Settling Participants, and such settlements may, subject to any
necessary approvals, establish the amount of refunds payable to such
Non-Settling Participants by the Mirant Parties, but, absent written consent of
each of the California Parties, acting in their sole discretion, the amount of
any such settlement that will be paid from the Mirant Refund Escrow, the
California Litigation Escrow, or otherwise by the California Parties may not
exceed the amount that would have been allocated to that Non-Settling
Participant if it had become an Additional Settling Participant.

 

6.7                                 Sales Addressed. Without limiting the
foregoing provisions of Section 6.6, nothing in this Agreement shall require the
California Parties to bear any liability to any party relating to the Mirant
Parties’ sales outside of the CAISO and the PX markets.

 

6.8                                 Effect of Subsequent FERC Orders and
Appeals.

 

6.8.1                        If, as a result of a FERC order on rehearing,
reconsideration, or remand, or an order by a court of appeals (in each case that
is a final order that is no

 

48

--------------------------------------------------------------------------------


 

longer subject to appeal), the FERC Interest Determination is changed in a way
that changes the amount of interest owed to Market Participants in the CAISO
and/or the PX markets with respect to the MAEM Receivables, then the amount of
interest paid on such receivables shall be trued-up among the CAISO, the PX and
the California Parties, by way of refund or surcharge, with interest at the FERC
Interest Rate or such other rate as FERC may determine to be applicable, to give
full effect to the change from the FERC Interest Determination.

 

6.8.2                        If, as a result of a FERC order on rehearing,
reconsideration, or remand, or an order by a court of appeals (in each case that
is a final order that is no longer subject to appeal), the FERC Interest
Determination is changed in a way that changes the interest amount paid to
Settling Participants associated with refunds and other distributions pursuant
to this Agreement, then the amount of such interest paid to Settling
Participants shall be trued-up among the Settling Participants or between the
Settling Participants and the Mirant Refund Escrow, by way of refund or
surcharge, with interest at the FERC Interest Rate or such other rate as FERC
may determine to be applicable, to give full effect to the change from the FERC
Interest Determination.

 

6.8.3                        If, as a result of a FERC order on rehearing,
reconsideration, or remand, or an order by a court of appeals (in each case that
is a final order that is no longer subject to appeal), the FERC Allowances
Determination is changed in a way that changes the allocation of Fuel Cost
Allowances among the Settling Participants, then the amount of Fuel Cost
Allowances paid to or by each Settling Participant pursuant to this Agreement
shall be trued-up among such Settling Participants, by way of refund or
surcharge, with interest at the FERC Interest Rate or such other rate as FERC
may determine to be applicable, to give full effect to the change from the FERC
Allowances Determination.

 

6.8.4                        If, as a result of a FERC order on rehearing,
reconsideration, or remand, or an order by a court of appeals (in each case that
is a final order that is no longer subject to appeal), the FERC Receivables
Determination is changed in a way that changes the amount of the MAEM
Receivables, then the amount of MAEM Receivables paid by the CAISO and the PX to
the California Parties pursuant to this Agreement shall be trued-up among the
CAISO, the PX and the California Parties, by way of refund or surcharge, with
interest at the FERC Interest Rate or such other rate as FERC may determine to
be applicable, to give full effect to the change from the FERC Receivables
Determination.

 

6.8.5                        If, as a result of a FERC order on rehearing,
reconsideration, or remand, or an order by a court of appeals (in each case that
is a final order that is no longer subject to appeal), the FERC Refund
Determination is changed in a way that increases or decreases the amount of
refunds owed by MAEM to any particular Non-Settling Participant for the
Pre-January 18 Period or the Post-January 17 Period, then the amount paid to or
received from such Non-Settling Participant for the Pre-January 18 Period and
the Post-January 17 Period shall be trued-up among the California Parties and
such Non-Settling Participant, by way of refund or surcharge, with

 

49

--------------------------------------------------------------------------------


 

interest at the FERC Interest Rate or such other rate as FERC may determine to
be applicable, to give full effect to the change to the FERC Refund
Determination.

 

6.8.6                        All payments pursuant to this Section 6.8 shall be
made at the time and in the manner specified by FERC or the court or appeals. If
neither FERC nor the court of appeals specifies the time and manner for such
payments, then such payments shall be made by wire transfer within twenty (20)
Business Days after the issuance of the FERC or court of appeals order (in each
case that is a final order no longer subject to appeal) changing the FERC
Interest Determination, the FERC Allowances Determination, the FERC Receivables
Determination, or the FERC Refund Determination, as applicable.

 

6.8.7                        None of the true-ups in this Section 6.8 shall
affect or apply to the Mirant Parties.

 

6.9                                 FERC-Directed Compliance. The FERC’s
approval of this Agreement in the FERC Settlement Order shall constitute its
direction to each of the CAISO and the PX to do all of the following:

 

6.9.1                        General Accounting Treatment. The CAISO and the PX
shall conform their books and records to reflect the distributions, transfers
and status of accounts as provided for in this Agreement.

 

6.9.2                        Accounting Treatment of Assigned MAEM Receivables.
The CAISO and the PX shall reflect on their books and records all distributions
from the PX Settlement Clearing Account to the Mirant Refund Escrow and to the
California Litigation Escrow that represent payments of amounts owed by the
CAISO for the MAEM Receivables. The CAISO shall recognize, as a reduction in the
amounts payable to it by the PX, all distributions from the PX Settlement
Clearing Account under this Agreement that represent payments of amounts owed by
the CAISO for the MAEM Receivables.

 

6.9.3                        Calculation of MAEM Receivables. The CAISO and PX
shall calculate the amount of the MAEM Receivables, and submit those
calculations for approval to FERC at the same time that they submit their
calculations of receivables for other Market Participants. Within ten (10)
Business Days after the FERC Receivables Determination, the CAISO and the PX
shall divide the unpaid MAEM Receivables as determined in the FERC Receivables
Determination between the Pre-October Period, the Pre-January 18 Period and the
Post-January 17 Period, to the extent such division between time periods is not
provided in the FERC Receivables Determination.

 

6.9.4                        Calculation and Accounting Treatment of
Distributions To Settling Participants and Non-Settling Participants. The CAISO
and the PX shall calculate the amount, if any, that the Mirant Parties would owe
in refunds pursuant to FERC’s orders in the FERC Refund Proceeding for each of
three time periods, the Pre-October Period, the Pre-January 18 Period and the
Post-January 17 Period (“Unsettled

 

50

--------------------------------------------------------------------------------


 

Mirant Refund Amounts”), and shall submit those calculations for approval to
FERC at the same time that they submit their calculations of refunds for other
Market Participants.

 

6.9.4.1               Calculation of Refund Amounts For Individual Market
Participants. Following the date of the FERC Refund Determination, but prior to
the date on which refunds are to be paid pursuant to the FERC Refund
Determination, the CAISO and the PX shall determine the portion of the Unsettled
Mirant Refund Amounts that, absent this Agreement, would be deemed to be owed to
each Settling Participant and Non-Settling Participant that is entitled to
receive refunds (“Unsettled Participant Refund Amount”). The CAISO and the PX
shall determine the Unsettled Participant Refund Amount for each Settling
Participant and Non-Settling Participant by multiplying the Unsettled Mirant
Refund Amounts for each respective time period by each such Participant’s
percentage share of total refunds in the combined CAISO and PX markets for that
time period.

 

6.9.4.2               Accounting Treatment of Distributions to Settling
Participants. The CAISO and the PX shall reflect on their books and records that
Settling Participants have, through this Agreement, been paid in full their
share of all refunds allocated to them under this Agreement and shall not be
entitled to receive the Unsettled Participant Refund Amount if different from
the amount of refunds allocated to each respective Settling Participant under
this Agreement.

 

6.9.4.3               Accounting Treatment of Deemed Distributions. The CAISO
and the PX shall reflect Deemed Distributions on the books and records of the
CAISO and the PX as reductions in the amounts owed to the CAISO or the PX by any
Settling Participant that receives a Deemed Distribution.

 

6.9.5                        Adjustments. Any adjustments to the amounts shown
in the Allocation Matrix pursuant to Section 6.4.1 or Section 6.8 will be
reflected on the books and records of the CAISO and the PX when these amounts
become known. Any such changes will be implemented through a compliance filing
with, or order by, FERC.

 

6.9.6                        Interest Accrual. The CAISO and the PX shall
reflect in their books and records, with respect to Settling Participants, that
the accrual of interest at the FERC-established rate on principal amounts
subject to the FERC Interest Determination as provided for in Section 6.5.5
ceases upon the distribution of funds from the PX or the CAISO to the Mirant
Refund Escrow or to the California Litigation Escrow pursuant to this Agreement,
or as may be accomplished through the implementation of Deemed Distributions,
and, for purposes of the accounts of the PX and the CAISO, no interest on such
funds shall accrue after distribution or crediting as a Deemed Distribution.

 

6.9.7                        Mirant Parties’ Collateral. The California Parties
acknowledge and agree that (i) upon the Settlement Effective Date, all of the
Mirant Parties’ liabilities in the PX with respect to the Settling Participants
will be deemed billed and settled for purposes of the PX tariff, and (ii) within
fifteen (15) Business Days of the Settlement Effective Date, the Mirant Parties
shall be entitled to a release by the PX of any and all

 

51

--------------------------------------------------------------------------------


 

collateral posted by any of the Mirant Parties. FERC’s approval of this
Agreement in the FERC Settlement Order shall constitute its direction to the PX
to release and return all collateral provided by any Mirant Party, and to forego
or otherwise withdraw all requests for additional collateral from any Mirant
Party, in each case to the extent that such collateral or request for collateral
applies to liabilities that are released by this Agreement, or involves an
amount of collateral that is calculated taking into account such liabilities.

 

6.9.8                        Duty of Cooperation. Each Party shall reasonably
and in good faith cooperate and take all reasonable steps to secure (i) the
release of funds from the PX Settlement Clearing Account to the Mirant Refund
Escrow or the California Litigation Escrow, as contemplated by this Agreement,
(ii) the accounting treatment contemplated under this Article VI, and (iii) any
other acts of the PX or the CAISO necessary to effectuate the terms of this
Agreement. This duty of cooperation shall include making individual or joint
requests to the PX or the CAISO, executing appropriate waivers, providing data,
and providing other assistance to the PX and the CAISO as necessary to implement
this Agreement.

 

6.9.9                        Tariff Waivers. FERC approval of this Agreement in
the FERC Settlement Order shall constitute a grant of such waivers of the CAISO
and the PX tariffs as may be necessary for the CAISO and the PX to disburse such
funds as required by this Agreement, to account for transfers, allocations and
distributions of funds as required by this Agreement, and to otherwise implement
this Agreement.

 

6.10                           Mirant Refund Escrow Balance. Any amounts not
distributed to Settling Participants pursuant to this Agreement that remain in
the Mirant Refund Escrow after all refunds and associated interest have been
paid to Settling Participants and Non-Settling Participants, as provided in this
Agreement, shall be transferred to the California Litigation Escrow.

 

ARTICLE VII
MIRANT PARTIES’ COOPERATION AND PROSPECTIVE COMMITMENTS

 

7.1                                 FERC Market Behavior Rules. The Mirant
Parties will comply with FERC’s market behavior rules as established in FERC
Docket No. EL01-118, as those rules may be applicable and amended from time to
time. The Mirant Parties agree that, as of the Settlement Effective Date, they
will not pursue a challenge, by means of objection, rehearing, appeal or
otherwise, of market behavior rules adopted or implemented pursuant to FERC’s
Order of November 17, 2003 in Docket No. EL01-118, 105 FERC ¶ 61,218 (2003) and
the May 19, 2004 order on rehearing, 107 FERC ¶ 61,175 (2004). This undertaking
shall not preclude the Mirant Parties from (i) opposing any party’s challenges
or objections that seek to modify the above-referenced orders, (ii) defending
its behavior in specific enforcement actions or other FERC proceedings, or (iii)
intervening in future proceedings to comment on how the market behavior rules
should be interpreted or applied.

 

52

--------------------------------------------------------------------------------


 

7.2                                 CAISO Tariff Provisions. The Mirant Parties
shall comply with applicable CAISO tariff provisions concerning must-offer
obligations unless and until such time that FERC approves the termination of
such obligation(s), as applicable, provided that all Parties are free to
advocate changes in or interpretations of those tariff provisions.

 

7.3                                 Cooperation with the California Parties. The
Mirant Parties shall cooperate with the California Parties in pursuing claims
against suppliers other than the Mirant Parties and their Related Parties in the
FERC Refund Proceeding relating to the period January 1, 2000 through June 20,
2001, by making available to the California Parties within a reasonable time, at
the reasonable expense of the California Parties, who shall be obligated to pay
the Mirant Parties’ reasonable out-of-pocket expenses associated with their
cooperation under this Section 7.3, other than attorneys’ fees, and without
obligating any Mirant Party to bear any expense under this Section 7.3, such
information and documents as they may reasonably specify that are (i) relevant
to such claims, (ii) in the Mirant Parties’ possession or control, and (iii) not
privileged; provided that, if any such information or document contains
proprietary and sensitive commercial material, such material will be provided
under an agreement requiring that such information or document not be disclosed
by the California Parties to any market participant’s “competitive duty
personnel” (as that term is generally defined for purposes of protective orders
entered in proceedings before FERC). As part of their ongoing cooperation
obligations, the Mirant Parties shall make witnesses available for interviews
and depositions by the California Parties at mutually convenient times and
locations. The California Parties will seek information in a focused manner, and
will work with the Mirant Parties to streamline information and requests as
appropriate. The witness interviews, depositions and all documents disclosed
will be subject to the existing or future confidentiality agreements and
protective orders between the Mirant Parties and the California Parties and the
confidentiality provisions of California Government Code Section 11180, et seq.
OMOI shall be permitted to attend and ask questions at any such interview or
deposition, and, at its request, shall be provided with copies of any written
information provided through such cooperative efforts.

 

7.4                                 Cooperation with the California Attorney
General. The Mirant Parties shall continue to cooperate with the California
Attorney General’s investigations and litigation related to the California
energy crisis, provided that (i) such cooperation shall not obligate the Mirant
Parties to waive any privileges, and (ii) wherever possible, the California
Attorney General shall ensure that the Mirant Parties’ obligations under this
Section 7.4 are not duplicative of their obligations under Section 7.3. As part
of their ongoing cooperation obligations, the Mirant Parties shall make
witnesses available for interviews and depositions by the California Attorney
General at mutually convenient times and locations and to produce documents as
requested. The California Attorney General will seek information in a focused
manner, and will work with the Mirant Parties to streamline information requests
as appropriate. The witness interviews, depositions, and all documents disclosed
pursuant to this Section 7.4 will be subject to the existing or future
confidentiality agreements and protective orders between the California Attorney
General and the Mirant Parties and the confidentiality provisions of California
Government Code Section 11180, et seq. The documents produced by the Mirant
Parties

 

53

--------------------------------------------------------------------------------


 

to the California Attorney General under this Section 7.4 or pursuant to
subpoenas can be used by the California Attorney General in litigation against
third parties (not including any Debtor) pursuant to a court approved protective
order. The California Attorney General shall give reasonable notice to the
Mirant Parties of its intent to use such documents in litigation which notice
shall specify the terms of the protective order under which they may be used.

 

ARTICLE VIII
RELIABILITY MUST-RUN CONSIDERATION

 

8.1                                 Issuance of RMR Order. PG&E and the Mirant
Parties agree to cooperate to request, promptly after the Settlement Effective
Date, that FERC issue an order in FERC Docket Nos. ER98-495, ER98-1614,
ER98-2145 and ER99-3603 regarding the initial decision of the Administrative Law
Judge in those proceedings, 91 FERC ¶ 63,008 (2000) (“RMR Order”) at the
earliest possible date thereafter. PG&E and the Mirant Parties further agree
that the RMR Order shall have no effect upon any charges, including refunds,
under the RMR Agreements incurred before January 1, 2005. PG&E and the Mirant
Parties agree that each shall have the right to seek rehearing and appeal or
modification of the RMR Order to the extent that it has any effect upon any such
Party.

 

8.2                                 Settlement and Release. As of the Settlement
Effective Date, PG&E and the Mirant Parties hereby waive and release all rights
to any refunds or other claims of any kind (except for those specifically
allowed herein) under or in connection with any RMR Agreement, arising from any
circumstances existing prior to and including September 30, 2004, whether then
owing or accrued and whether fixed, inchoate, contingent, liquidated or
unliquidated, known or unknown, including those alleged in or arising from the
FERC RMR Proceedings; provided, however, that neither this release of claims for
refunds, nor any other provision of this Agreement, shall affect the rates set
under the 2005 RMR FERC Settlement. The waiver set forth in Section 9.14 shall
apply equally to the release provided for in this Section 8.2 as to the release
of unknown claims. FERC’s issuance of the FERC Settlement Order shall constitute
authority for PG&E to account for and dispose of all claims to any refunds or
any other claims of any kind  (besides those specifically allowed herein) under
or in connection with any RMR Agreement through the Reliability Services
Balancing Account under PG&E’s Transmission Owner Tariff on file with FERC (the
“RSBA”), as the RSBA or its application may be modified or superseded with
authorization of the FERC, arising from any circumstances existing prior to the
effective date of the FERC Settlement Order, whether then owing or accrued and
whether fixed, inchoate, contingent, liquidated or unliquidated, including those
alleged in or arising from the FERC RMR Proceedings.

 

8.3                                 Prospective RMR Rates. Nothing in this
Agreement shall bar the Mirant Parties from seeking to change the RMR rate
methodology in the future or arguing that a different methodology should be used
in other proceedings involving similar rate issues. Notwithstanding any other
provision of this Agreement, the Annual Fixed Revenue Requirement and other rate
components in Schedule F of each RMR Agreement shall be established and fixed
for the period January 1, 2005 through December 31, 2005 in accordance with the
settlement among PG&E, the CAISO and certain Mirant Parties, as

 

54

--------------------------------------------------------------------------------


 

set forth in Exhibit G (the “2005 RMR FERC Settlement”), provided that (i) the
2005 RMR FERC Settlement shall be extended to include the period January 1, 2006
through December 31, 2008 if and when the CPUC has provided the Required
Approval by entering into this Agreement as a Party in accordance with Sections
2.4.1 and 2.5 and the Settlement Effective Date has occurred, and (ii) the 2005
RMR FERC Settlement shall be extended by one year under the circumstances
provided for in Section 2.2.1. The Mirant Parties and PG&E acknowledge and agree
that, and the FERC Settlement Order shall constitute FERC’s direction that,
during the period January 1, 2005 through December 31, 2008, subject to the
condition in the preceding sentence as to the last three years of that period,
the 2005 RMR FERC Settlement shall supercede and replace in its entirety the
filing that certain Mirant Parties are required to file with FERC pursuant to
Schedule F of the RMR Agreements.

 

8.4                                 Filing of the 2005 RMR FERC Settlement. PG&E
and certain Mirant Parties shall, no later than January 31, 2005, jointly with
the CAISO (i) file the 2005 RMR FERC Settlement with FERC, and (ii) request that
FERC approve the 2005 RMR FERC Settlement in lieu of the filing that certain
Mirant Parties are required to submit to FERC pursuant to Schedule F of the RMR
Agreements. All Parties agree that they shall not oppose the 2005 RMR FERC
Settlement. Subject to approval by the Mirant Bankruptcy Court, the 2005 RMR
FERC Settlement (as applied only to calendar year 2005 and, subject to Section
2.2.1, to calendar year 2006) shall become effective and shall remain in effect
regardless of whether or not the Settlement Effective Date ever occurs.

 

8.5                                 RMR Claim. PG&E shall receive an allowed,
prepetition, non-priority general unsecured claim against Delta in its
Bankruptcy Proceedings in an amount that will result in a total aggregate
distribution to PG&E of $43,000,000 in cash and/or securities under the Delta
Plan (the “RMR Claim”). The RMR Claim shall be free of offset, defense,
reduction, claim or counterclaim of any kind whatsoever. Upon the effective date
of the Delta Plan, and in accordance with the plan of distribution under the
Delta Plan, Delta shall promptly deliver to PG&E cash and/or securities that are
in proportions and have characteristics at least equal to the most favorable
combination of cash and/or securities that are delivered under the relevant
Mirant Plan to any holder of the MAG senior notes due in 2006 (“RMR Claim Plan
Securities”) (provided, however, that if such notes are reinstated, Delta shall
promptly deliver to PG&E cash and/or securities that are in proportions and have
characteristics at least equal to the most favorable combination of cash and/or
securities that are delivered to any holder of the highest quality MAG senior
notes not reinstated) having an aggregate then-current value of $43,000,000,
which value shall be determined using the Mirant Bankruptcy Court’s valuation of
the RMR Claim Plan Securities in its confirmation order for the Delta Plan or
other applicable Mirant Plan. As soon as practicable after its receipt of the
RMR Claim Plan Securities from Delta, and subject to any limitations that may be
specified in the Mirant Bankruptcy Court’s confirmation order for the Delta Plan
or other applicable Mirant Plan, PG&E shall sell or cause the sale of the RMR
Claim Plan Securities for cash. PG&E shall use commercially reasonable efforts
to liquidate the RMR Claim Plan Securities in a manner that will maximize their
liquidated value and minimize the effect on the market value of the RMR Claim
Plan Securities. To the extent that the aggregate

 

55

--------------------------------------------------------------------------------


 

value of the cash proceeds, net of third-party transaction costs, from PG&E’s
sale of the RMR Claim Plan Securities, as determined on the date on which PG&E
has sold all of the RMR Claim Plan Securities, plus the cash received by PG&E in
payment of the RMR Claim (if any), is less than $43,000,000, such shortfall
(“RMR Claim Shortfall”) shall be recovered by PG&E in the manner specified
below. PG&E shall notify Delta in writing of the amount of the RMR Claim
Shortfall, and shall simultaneously provide Delta with documentation that
demonstrates the value of the cash proceeds, net of third-party transaction
costs, realized by PG&E from the sale of the RMR Claim Plan Securities (“RMR
Claim Shortfall Notice”). PG&E thereafter shall be entitled to recoup the RMR
Claim Shortfall by applying a monthly credit in each month after Delta’s receipt
of the RMR Claim Shortfall Notice against amounts otherwise owing by PG&E to
Delta during such month under the Wraparound Agreement in effect at the time an
installment is credited, and such right of offset shall be secured by Delta’s
right to receive payments under the Wraparound Agreements. Delta shall be
entitled to accelerate the payment of any RMR Claim Shortfall at any time in its
sole discretion by paying in cash whatever amounts have not been recovered
through the crediting mechanism described in the preceding sentence, provided
that if the RMR Claim Shortfall is not recovered in its entirety through such
crediting mechanism within three (3) months after Delta’s receipt of the RMR
Claim Shortfall Notice, PG&E shall notify Delta and MAG in writing of the
outstanding amount of the RMR Claim Shortfall and MAG shall be obligated to make
a cash payment to PG&E within two (2) Business Days following MAG’s receipt of
such notice in the full amount of the remaining RMR Claim Shortfall. Delta or
MAG, if applicable, shall pay PG&E interest on the outstanding amount of the RMR
Claim Shortfall that remains unpaid within 30 days after Delta’s receipt of the
RMR Claim Shortfall Notice, with such interest to be calculated at the FERC
Interest Rate. All cash received by PG&E pursuant to this Section 8.5 shall be
credited by PG&E to the RSBA contemporaneously with its receipt by PG&E and
shall benefit PG&E’s ratepayers through a prospective reduction in reliability
must-run costs.

 

8.6                                 SO2 Claim. PG&E shall receive an allowed,
prepetition, non-priority general unsecured claim against Delta in its
Bankruptcy Proceedings in an amount that will result in a total aggregate
distribution to PG&E of $20,000,000 in cash and/or securities under the Delta
Plan (the “SO2 Claim”). The SO2 Claim shall be free of offset, defense,
reduction, claim or counterclaim of any kind whatsoever. The SO2 Claim shall be
in full and complete satisfaction of Proof of Claim No. 6504 in the Bankruptcy
Proceedings and PG&E shall release, withdraw and dismiss with prejudice Proof of
Claim No. 6504 in accordance with Section 4.2.1. Upon the effective date of the
Delta Plan, and in accordance with the plan of distribution under the Delta
Plan, Delta shall promptly deliver to PG&E cash and/or securities that are in
proportions and have characteristics at least equal to the most favorable
combination of cash and/or securities that are delivered under the relevant
Mirant Plan to any holder of the MAG senior notes due in 2006 (“SO2 Claim Plan
Securities”) (provided, however, that if such notes are reinstated, Delta shall
promptly deliver to PG&E cash and/or securities that are in proportions and have
characteristics at least equal to the most favorable combination of cash and/or
securities that are delivered to any holder of the highest quality MAG senior
notes not reinstated) having an aggregate then-current value of $20,000,000,
which value shall be determined using the Mirant Bankruptcy Court’s valuation of
the SO2 Claim

 

56

--------------------------------------------------------------------------------


 

Plan Securities in its confirmation order for the Delta Plan or other applicable
Mirant Plan. As soon as practicable after its receipt of the SO2 Claim Plan
Securities from Delta, and subject to any limitations that may be specified in
the Mirant Bankruptcy Court’s confirmation order for the Delta Plan or other
applicable Mirant Plan, PG&E shall sell or cause the sale of the SO2 Claim Plan
Securities for cash. PG&E shall use commercially reasonable efforts to liquidate
the SO2 Claim Plan Securities in a manner that will maximize their liquidated
value and minimize the effect on the market value of the SO2 Claim Plan
Securities. To the extent that the aggregate value of the cash proceeds, net of
third-party transaction costs, from PG&E’s sale of the SO2 Claim Plan
Securities, as determined on the date on which PG&E has sold all of the SO2
Claim Plan Securities, plus the cash received by PG&E in payment of the SO2
Claim (if any), is less than $20,000,000, such shortfall (“SO2 Claim Shortfall”)
shall be recovered by PG&E in the manner specified below. PG&E shall notify
Delta in writing of the amount of the SO2 Claim Shortfall, and shall
simultaneously provide Delta with documentation that demonstrates the value of
the cash proceeds, net of third-party transaction costs, realized by PG&E from
the sale of the SO2 Claim Plan Securities (“SO2 Claim Shortfall Notice”). PG&E
thereafter shall be entitled to recoup the SO2 Claim Shortfall by applying a
monthly credit in each month after Delta’s receipt of the SO2 Claim Shortfall
Notice against amounts otherwise owing by PG&E to Delta in each such month under
the Wraparound Agreement in effect at the time an installment is credited, as
such amounts are determined after the credit for the RMR Claim Shortfall, if
any, is applied, and such right of offset shall be secured by Delta’s right to
receive payments under the Wraparound Agreements. Delta shall be entitled to
accelerate the payment of any SO2 Claim Shortfall at any time in its sole
discretion by paying in cash whatever amounts have not been recovered through
the crediting mechanism described in the preceding sentence, provided that if
the SO2 Claim Shortfall is not recovered in its entirety through such crediting
mechanism within three (3) months after Delta’s receipt of the SO2 Claim
Shortfall Notice, PG&E shall notify Delta and MAG in writing of the outstanding
amount of the SO2 Claim Shortfall and MAG shall be obligated to make a cash
payment to PG&E within two (2) Business Days following MAG’s receipt of such
notice in the full amount of the remaining SO2 Claim Shortfall. Delta or MAG, if
applicable, shall pay PG&E interest on the outstanding amount of the SO2 Claim
Shortfall that remains unpaid within 30 days after Delta’s receipt of the SO2
Claim Shortfall Notice, with such interest to be calculated at the FERC Interest
Rate. All cash received by PG&E pursuant to this Section 8.6 shall be treated
consistently with section 11.7.3 of CPUC Decision No. 97-11-074, subject to any
subsequent CPUC ratemaking determination.

 

8.7                                 Implementing Agreements.

 

8.7.1                        CC8 Escrow Agreement. Prior to the effective date
of the Delta Plan, Delta, PG&E and the escrow agent thereunder shall execute the
CC8 Escrow Agreement.

 

8.7.2                        Wraparound Agreements. As of the Execution Date,
Delta and PG&E shall have executed, or shall execute, the Wraparound Agreements.

 

57

--------------------------------------------------------------------------------


 

8.7.3                        CC8 Transfer Agreement. PG&E, Delta and Mirant
Special Procurement, Inc. shall use good faith, commercially reasonable efforts
to negotiate and execute the CC8 Asset Transfer Agreement (including all
agreements and documents included therein) on or before April 30, 2005. Subject
to the terms and conditions of the CC8 Asset Transfer Agreement, as they may be
modified pursuant to Section 1.1.32, and if the conditions precedent thereunder,
as they may be modified pursuant to Section 1.1.32, to a transfer of the CC8
Assets are satisfied, Delta and Mirant Special Procurement, Inc. shall transfer
and assign the CC8 Assets to PG&E or its designee, and PG&E or its designee
shall receive and take assignment of the CC8 Assets, in each case in accordance
with the terms and conditions to be specified in the CC8 Asset Transfer
Agreement, as they may be modified pursuant to Section 1.1.32; provided that the
transfer of the CC8 Assets to any such designee of PG&E shall be subject to the
approval of the CPUC and the CPUC’s failure to approve the transfer of the CC8
Assets to such designee shall not be deemed to be a material change to the terms
of the CC8 Asset Transfer Agreement for purposes of Section 1.1.32. The “CC8
Assets” shall include certain permits, facilities, contracts, equipment and real
property owned or held by Delta, Mirant Special Procurement, Inc., or other
subsidiaries of Mirant Corporation in connection with Delta’s planned
development and construction of the nominally rated 530 megawatt Contra Costa
Unit 8 Power Project (“CC8 Project”). As more specifically identified in the CC8
Asset Transfer Agreement, the CC8 Assets will consist of (i) two natural
gas-fired combustion turbines and generators, one steam turbine and generator,
associated heat recovery steam generator equipment, main step-up and auxiliary
transformers, steam turbine condenser, certain permit and engineering work
performed to date, the existing engineering, procurement and construction
contract, the existing long-term service agreement, and queue assignments for
electric and natural gas transmission interconnections, and (ii) real property
rights or interests that are sufficient for the reliable and economic
construction, ownership, operation and maintenance of the CC8 Project, as agreed
by Delta, Mirant Special Procurement, Inc., and PG&E in the CC8 Asset Transfer
Agreement. Notwithstanding anything to the contrary herein, the CC8 Assets shall
not include (a) the existing generating units at the existing Pittsburg Power
Plant or the existing generating units at the existing Contra Costa Power Plant,
(b) other property and assets specified in the CC8 Asset Transfer Agreement,
consistent with this Agreement, or (c) land that will be reserved for Delta and
not transferred or leased, as specified in the CC8 Asset Transfer Agreement.

 

8.7.4                        Delta Plant Option Agreement. PG&E and Delta shall
use good faith, commercially reasonable efforts to negotiate and execute the
Delta Plant Option Agreement on or before April 30, 2005. The Delta Plant Option
Agreement and the respective obligations of Delta and PG&E thereunder shall be
subject to the following conditions and requirements.

 

8.7.4.1               If the Delta Plant Option Agreement is not executed by
April 30, 2005, no CC8 Triggering Event shall be deemed to have occurred and
neither Delta nor PG&E shall have any further liability or obligation with
respect to Section 8.7.4 or the Delta Plant Option Agreement.

 

58

--------------------------------------------------------------------------------


 

8.7.4.2               If the Delta Plant Option Agreement is executed by April
30, 2005, neither the Delta Plant Option Agreement nor the respective
obligations of Delta and PG&E thereunder shall be effective until the first day
on which all of the following approvals have been issued or otherwise obtained
and are in effect with respect thereto:

 

(i)                                     if approval from the Mirant Bankruptcy
Court is required that is separate from the Mirant Bankruptcy Court Approval
that is obtained as set forth in Section 2.4, the Mirant Bankruptcy Court has
issued an unstayed order authorizing Delta to perform its obligations under the
Delta Plant Option Agreement on the terms and conditions specified therein
without material change, modification or condition thereto, or with one or more
material changes, modifications or conditions to such approval that are
acceptable in its or their sole discretion to the party or parties adversely
affected by any such change, modification or condition;

 

(ii)                                  if PG&E Bankruptcy Court approval is
required, the PG&E Bankruptcy Court has issued an unstayed order authorizing
PG&E to perform its obligations under the Delta Plant Option Agreement on the
terms and conditions specified therein without material change, modification or
condition thereto, or with one or more material changes, modifications or
conditions to such approval that are acceptable in its or their sole discretion
to the party or parties adversely affected by any such change, modification or
condition;

 

(iii)                               if FERC approval is required, FERC has
issued an unstayed order authorizing Delta and PG&E to perform their respective
obligations under the Delta Plant Option Agreement on the terms and conditions
specified therein without material change, modification or condition thereto, or
with one or more material changes, modifications or conditions to such approval
that are acceptable in its or their sole discretion to the party or parties
adversely affected by any such change, modification or condition; and

 

(iv)                              the CPUC has issued an unstayed decision on
PG&E’s separate application (“Delta Plant Option Application”) authorizing PG&E
to perform its obligations under the Delta Plant Option Agreement on the terms
and conditions specified therein and in the Delta Plant Option Application
without material change, modification or condition thereto, or with one or more
material changes, modifications or conditions to such approval that are
acceptable in its or their sole discretion to the party or parties to the Delta
Plant Option Agreement adversely affected by any such change, modification or
condition. PG&E and Delta shall each advise the CPUC in comments filed on the
proposed decision on the Delta Plant Option Application (the “Proposed CPUC
Delta Plant Option Decision”), or, to the extent any change, modification or
condition appears in the CPUC’s decision on the Delta Plant Option Application
(the “Original CPUC Delta Plant Option Decision”) but not in the Proposed CPUC
Delta Plant Option Decision, in a petition for modification of the Original CPUC
Delta Plant

 

59

--------------------------------------------------------------------------------


 

Option Decision that is filed within thirty (30) days after its issuance (“Delta
Plant Option Petition for Modification”), of any change, modification or
condition to such approval contained in the Proposed CPUC Delta Plant Option
Decision or in the Original CPUC Delta Plant Option Decision that PG&E or Delta
considers to be material. Any such change, modification or condition contained
in the Proposed CPUC Delta Plant Option Decision or in the Original CPUC Delta
Plant Option Decision which is not so identified to the CPUC as material shall
be deemed not to be material. Consent or lack of consent to material changes,
modifications or conditions, if any, shall be communicated to the parties to the
Delta Plant Option Agreement and the CPUC by the later of (a) ten (10) Business
Days after the date of issuance of the Original CPUC Delta Plant Option
Decision, or (b) ten (10) Business Days after the issuance of the CPUC’s
decision on any Delta Plant Option Petition for Modification. The failure of an
affected party to provide notice in accordance with the foregoing sentence shall
be deemed to constitute acceptance by such party of the material change or
condition.

 

In addition, if any of the approvals listed in subparts (i)-(iii) above includes
a material change, modification or condition that adversely affects any party to
the Delta Plant Option Agreement, each party so affected shall communicate its
consent or lack of consent to such change or condition to the other parties to
the Delta Plant Option Agreement within ten (10) Business days after the
effective date of the approval. The failure of an affected party to provide
notice in accordance with the foregoing sentence shall be deemed to constitute
acceptance by such party of the material change or condition.

 

Notwithstanding anything to the contrary herein, neither the Delta Plant Option
Agreement nor the respective obligations of Delta or PG&E thereunder shall
become effective if one or more of the approving authorities listed in subparts
(i)-(iv) above condition its or their approvals on changes, modifications or
conditions that are inconsistent with the terms and conditions of the approvals
granted by one or more other approving authorities, but shall occur at such
time, if any, when, by further action of the approving authorities, any such
inconsistencies are eliminated.

 

8.7.4.3               If (i) any of the approvals required under Section 8.7.4.2
are not granted in accordance with the terms of Section 8.7.4.2, or (ii) a CC8
Triggering Event occurs, then the Delta Plant Option Agreement shall terminate
automatically, and neither Delta nor PG&E shall have any further liability or
obligation under Section 8.7.4 or with respect to the Delta Plant Option
Agreement.

 

8.8                                 CC8 Triggering Events. A “CC8 Triggering
Event” shall be deemed to have occurred upon the occurrence of any of the events
specified in Sections 8.8.1 through 8.8.7 below, provided that the occurrence of
the CC8 Triggering Event specified in Section 8.8.1 or the occurrence of the CC8
Triggering Event specified in Section 8.8.2 each additionally shall be referred
to herein as a “CC8 Execution Triggering Event”:

 

60

--------------------------------------------------------------------------------


 

8.8.1                        Delta, Mirant Special Procurement, Inc., PG&E, or
any Mirant Party or any affiliate of a Mirant Party that is a necessary party to
the CC8 Asset Transfer Agreement in order to effectuate the transfer of the CC8
Assets has not executed the CC8 Asset Transfer Agreement for any reason
regardless of fault on the part of any party by April 30, 2005 (provided that
this date may be extended by the mutual written agreement of Delta, Mirant
Special Procurement, Inc. and PG&E);

 

8.8.2                        the CC8 Asset Transfer Agreement has been executed
by April 30, 2005 (or such later date as may be agreed to pursuant to
Section 8.8.1) by Delta, Mirant Special Procurement, Inc., PG&E, and each Mirant
Party and each affiliate of a Mirant Party that is a necessary party to the CC8
Asset Transfer Agreement in order to effectuate the transfer of the CC8 Assets,
and the Settlement Effective Date has occurred, but some additional approval of
the Mirant Bankruptcy Court is required to make the CC8 Asset Transfer Agreement
binding and effective as to Delta, Mirant Special Procurement, Inc. or any such
Mirant Party or affiliate of a Mirant Party in accordance with the terms of the
CC8 Asset Transfer Agreement, as they may be modified pursuant to
Section 1.1.32, and the Mirant Bankruptcy Court has failed or refused to provide
such additional approval by the confirmation date of the Delta Plan
(“Unsatisfied Bankruptcy Condition”);

 

8.8.3                        PG&E has given Delta notice by January 31, 2006
that it is not satisfied, for any reason in its sole discretion, with the
condition of the equipment, facilities, property or contracts to be assumed as
part of the CC8 Assets under the CC8 Asset Transfer Agreement, provided that if
PG&E fails to give Mirant such notice by January 31, 2006, PG&E’s satisfaction
or dissatisfaction with the condition of the equipment, facilities, property or
contracts to be assumed as part of the CC8 Assets shall not be an excuse for any
failure to close on the transfer of the CC8 Assets, provided that Mirant has met
its obligations under the CC8 Asset Transfer Agreement;

 

8.8.4                        the CPUC has issued an order that has become final
either (i) rejecting the CC8 Asset Transfer Agreement or the transactions
contemplated therein in whole or in material part, or (ii) approving the CC8
Asset Transfer Agreement and the transactions contemplated therein on conditions
that do not satisfy the requirements of Section 1.1.32;

 

8.8.5                        the CPUC has not approved the CC8 Asset Transfer
Agreement and the transactions contemplated therein on terms and conditions that
satisfy the requirements of Section 1.1.32 by December 31, 2006;

 

8.8.6                        the CC8 Closing Date has not occurred for any
reason, regardless of fault on the part of any party, by June 30, 2008; or

 

8.8.7                        such other events as may be specified in the CC8
Asset Transfer Agreement.

 

61

--------------------------------------------------------------------------------


 

8.9                                 CC8 Alternative Consideration. PG&E’s right
to receive distribution of the CC8 Claim in accordance with this Section 8.9 and
the CC8 Escrow Agreement shall be referred to herein as the “CC8 Alternative
Consideration.”

 

8.9.1                        PG&E shall receive an allowed, prepetition,
non-priority general unsecured claim (the “CC8 Claim”) against Delta in its
Bankruptcy Proceedings in an amount that will result in a total aggregate
distribution to PG&E of either:

 

(i)                                     $70,000,000 in cash and/or securities
under the Delta Plan if (a) PG&E, Delta, Mirant Special Procurement, Inc., and
each Mirant Party and each affiliate of a Mirant Party that is a necessary party
to the CC8 Asset Transfer Agreement in order to effectuate the transfer of the
CC8 Assets have executed the CC8 Asset Transfer Agreement by April 30, 2005 (or
such later date as may be agreed to pursuant to Section 8.8.1), and (b) no
Unsatisfied Bankruptcy Condition exists or could exist with the passage of time,
such that a CC8 Execution Triggering Event no longer could occur; or

 

(ii)                                  $85,000,000 in cash and/or securities
under the Delta Plan if (a) a CC8 Execution Triggering Event has occurred, (b)
PG&E, Delta, Mirant Special Procurement, Inc., and each Mirant Party and each
affiliate of a Mirant Party that is a necessary party to the CC8 Asset Transfer
Agreement in order to effectuate the transfer of the CC8 Assets have not yet
executed the CC8 Asset Transfer Agreement and April 30, 2005 (or such later date
as may be agreed to pursuant to Section 8.8.1) has not yet passed, or (c) an
Unsatisfied Bankruptcy Condition exists or could exist with the passage of time,
such that a CC8 Execution Triggering Event still could occur,

 

which CC8 Claim shall be payable to PG&E in accordance with the provisions of
this Agreement and the CC8 Escrow Agreement.

 

8.9.2                        Upon the effective date of the Delta Plan, and in
accordance with the plan of distribution under the Delta Plan, Delta shall
promptly deliver to PG&E cash and/or securities that are in proportions and have
characteristics at least equal to the most favorable combination of cash and/or
securities that are delivered under the relevant Mirant Plan to any holder of
the MAG senior notes due in 2006 (“CC8 Claim Plan Securities”) (provided,
however, that if such notes are reinstated, Delta shall promptly deliver to PG&E
cash and/or securities that are in proportions and have characteristics at least
equal to the most favorable combination of cash and/or securities that arc
delivered to any holder of the highest quality MAG senior notes not reinstated)
having an aggregate then-current value of $70,000,000 if the provisions of
subpart (i) of Section 8.9.1 are applicable, or having an aggregate then-current
value of $85,000,000 if the provisions of subpart (ii) of Section 8.9.1 are
applicable, which value shall be determined in either case using the Mirant
Bankruptcy Court’s valuation of the CC8 Claim Plan Securities in its
confirmation order for the Delta Plan or other applicable Mirant Plan. PG&E
shall deposit all cash received from Delta in respect of the CC8 Claim (if any)
into the CC8 Escrow within two (2) Business Days after PG&E’s receipt of such
cash. As soon as practicable after its receipt of the CC8 Claim Plan Securities
from Delta, and subject to any limitations that may be specified in the Mirant
Bankruptcy Court’s confirmation order for the Delta Plan or other applicable
Mirant Plan, PG&E shall sell or cause the sale

 

62

--------------------------------------------------------------------------------


 

of the CC8 Claim Plan Securities for cash and shall deposit all proceeds from
such sale, net of third-party transaction costs and net of any income taxes that
may be due on any gain on the sale of the CC8 Claim Plan Securities (it being
understood that any such gain will be determined by any difference between the
value of the CC8 Claim Plan Securities when received by PG&E and the value when
sold by PG&E, and that the netting of income taxes for deposit into the CC8
Escrow shall be without prejudice to subsequent CPUC retail ratemaking
determinations of tax treatment), into the CC8 Escrow in accordance with the
provisions of the CC8 Escrow Agreement. PG&E shall use commercially reasonable
efforts to liquidate the CC8 Claim Plan Securities in a manner that will
maximize their liquidated value and minimize the effect on the market value of
the CC8 Claim Plan Securities.

 

8.9.3                        To the extent that the aggregate value of the cash
proceeds, net of third party transaction costs and net of any income taxes that
may be due on any gain on the sale of the CC8 Claim Plan Securities (it being
understood that any such gain will be determined by any difference between the
value of the CC8 Claim Plan Securities when received by PG&E and the value when
sold by PG&E, and that the netting of income taxes for deposit into the CC8
Escrow shall be without prejudice to subsequent CPUC retail ratemaking
determinations of tax treatment) from PG&E’s sale of the CC8 Claim Plan
Securities, as determined on the date on which PG&E has sold all of the CC8
Claim Plan Securities, plus the cash received by PG&E in payment of the CC8
Claim (if any), is less than the value of the CC8 Claim, as determined according
to subpart (i) or subpart (ii) of Section 8.9.1, as applicable, such shortfall
(“CC8 Claim Shortfall”) shall be recovered by PG&E in the manner specified
below. PG&E shall notify Delta in writing of the amount of the CC8 Claim
Shortfall, and shall simultaneously provide Delta with documentation that
demonstrates the value of the cash proceeds, net of third party transaction
costs and net of any income taxes that may be due on any gain on the sale of the
CC8 Claim Plan Securities (it being understood that any such gain will be
determined by any difference between the value of the CC8 Claim Plan Securities
when received by PG&E and the value when sold by PG&E, and that the netting of
income taxes for deposit into the CC8 Escrow shall be without prejudice to
subsequent CPUC retail ratemaking determinations of tax treatment), realized by
PG&E from the sale of the CC8 Claim Plan Securities (“CC8 Claim Shortfall
Notice”). After its receipt of the CC8 Claim Shortfall Notice, Delta shall
provide for recovery of the CC8 Claim Shortfall by either (i) depositing
additional cash in the amount of the CC8 Claim Shortfall into the CC8 Escrow, to
the extent that Delta determines such additional cash to be available for such
deposit, or (ii) crediting the outstanding CC8 Claim Shortfall against any
amounts otherwise owing in each month following Delta’s receipt of the CC8 Claim
Shortfall Notice under the Wraparound Agreement in effect at the time an
installment is credited, as such amounts are determined after the credits for
the RMR Claim Shortfall, if any, and the SO2 Claim Shortfall, if any, are
applied, with such right of offset to be secured by Delta’s and Potrero’s rights
to receive payments under the Wraparound Agreements. After PG&E’s receipt of an
invoice from Delta showing the amount of any such credit, PG&E shall deposit
into the CC8 Escrow cash equivalent to the full amount of such credit in lieu of
making the corresponding payment in such amount and on the date such amount
would have been due under the applicable Wraparound Agreement. Delta shall be
entitled to accelerate the payment of the CC8 Claim Shortfall at any time in its
sole

 

63

--------------------------------------------------------------------------------


 

discretion by depositing cash into the CC8 Escrow in an amount equal to whatever
amounts have not been recovered through Delta’s prior payment of cash, or
through the crediting mechanism described in the preceding sentence, provided
that if the CC8 Claim Shortfall is not recovered in its entirety through such
crediting mechanism within three (3) months after Delta’s receipt of the CC8
Claim Shortfall Notice, PG&E shall notify Delta and MAG in writing of the
outstanding amount of the CC8 Claim Shortfall and (a) MAG shall make a cash
payment to PG&E within two (2) Business Days following MAG’s receipt of such
notice in the full amount of the remaining CC8 Claim Shortfall plus any interest
due under the next sentence, and (b) PG&E shall deposit the full amount of such
cash payment into the CC8 Escrow within two (2) Business Days after PG&E receipt
of such cash payment from MAG. Delta or MAG, as applicable, shall pay to PG&E
interest on the outstanding amount of the CC8 Claim Shortfall that remains
unpaid thirty (30) days after Delta’s receipt of the CC8 Claim Shortfall Notice,
with such interest to be calculated at the FERC interest rate.

 

8.9.4                        All cash deposited into the CC8 Escrow pursuant to
this Section 8.9 shall remain in the CC8 Escrow until such time as it is subject
to disbursement to PG&E or Delta, as the case may be, in accordance with this
Agreement and the CC8 Escrow Agreement.

 

8.10                           Occurrence of a CC8 Triggering Event. Upon the
occurrence of any CC8 Triggering Event: (i) except as to those CC8 Triggering
Events that only a specified party is entitled to declare upon the giving of
notice to the other party (as such CC8 Triggering Events are designated in
Section 8.8 or in the CC8 Asset Transfer Agreement), Delta and Mirant Special
Procurement, Inc. on the one hand, and PG&E on the other hand, may give notice
to the other party or parties that a CC8 Triggering Event has occurred; (ii) to
the extent that they have been executed, the CC8 Asset Transfer Agreement, the
Delta Plant Option Agreement, and all transactions contemplated thereby shall be
terminated and abandoned, without further action by Delta, Mirant Special
Procurement, Inc. or PG&E, and no party shall have any further obligations or
liabilities with respect thereto; (iii) the obligations of Delta, Mirant Special
Procurement, Inc. and any other subsidiary of Mirant Corporation under the CC8
Asset Transfer Agreement shall be replaced in their entirety with Delta’s
obligation to transfer and pay to PG&E the CC8 Alternate Consideration; (iv)
Delta shall be obligated to pay, transfer, convey and deliver to PG&E the CC8
Alternative Consideration in the manner and subject to the procedures, terms and
conditions specified herein and in the CC8 Escrow Agreement; and (v) PG&E shall
receive, acquire and accept from Delta the CC8 Alternative Consideration in
accordance with the terms and conditions of this Agreement and the CC8 Escrow
Agreement. All cash received by PG&E pursuant to this Section 8.10 shall be
credited by PG&E to the RSBA contemporaneously with its receipt by PG&E and
shall benefit PG&E’s ratepayers through a prospective reduction in reliability
must-run costs.

 

8.11                           Acknowledgement. Each of PG&E and the Mirant
Parties acknowledge and agree that the payment and receipt of the CC8
Alternative Consideration: (i) fully satisfies and discharges the respective
rights and obligations they would otherwise have under the CC8 Asset Transfer
Agreement; (ii) provides full and adequate consideration

 

64

--------------------------------------------------------------------------------


 

that is equivalent for all purposes of this Agreement to the transactions
contemplated by the CC8 Asset Transfer Agreement; and (iii) satisfies all
claims, including any portions thereof, that were intended to be satisfied by
the transactions contemplated in the CC8 Asset Transfer Agreement. The payment
of the CC8 Alternative Consideration, and the termination of the CC8 Asset
Transfer Agreement and the Delta Plant Option Agreement shall have no
consequence or impact on this Agreement, its effectiveness, or the Parties’
respective rights and obligations hereunder. For the avoidance of doubt, the
Parties agree that (x) the consideration received by the Parties under this
Agreement is adequate and reasonable even if the Delta Plan Option Agreement is
not executed or never becomes effective, or if the options granted thereunder
are not exercised, and (y) neither the failure of the applicable Parties to
execute the Delta Plan Option Agreement, nor termination of the Delta Plan
Option Agreement after it is executed, in each case for any reason, will result
in any failure of consideration for purposes of the Settlement or this
Agreement.

 

8.12                           Voting Rights. If the Settlement is not approved
as part of the Bankruptcy Rule 9019 Motion or a Rule 9019 Supplemental Solution
filed in accordance with Section 3.2, or if a Bankruptcy Rule 9019 Motion or a
Rule 9019 Supplemental Solution has been approved but the Settlement Effective
Date has not occurred, and provided that a Termination Event has not occurred
and does not occur, then the Parties agree that PG&E shall have (i) an allowed
unsecured claim of $43,000,000, (ii) an allowed unsecured claim of $20,000,000,
and (iii) an allowed unsecured claim of $70,000,000 if the provisions of subpart
(i) of Section 8.9.1 are then applicable, or $85,000,000 if the provisions of
subpart (ii) of Section 8.9.1 are then applicable, each against Delta solely for
voting and feasibility purposes (and PG&E shall have no other allowed claim for
such purposes). So long as a Termination Event has not occurred, PG&E shall make
no other voting or feasibility objections as to any Mirant Plan with respect to
the claims released or withdrawn in this Article VIII, including with respect to
the duplicate claims of the CAISO or the PX, provided that this Section 8.12
shall not affect PG&E’s rights with respect to claims not released or withdrawn
under this Article VIII.

 

8.13                           Retention of Certain Claims. Notwithstanding
anything to the contrary herein, the Mirant Parties shall retain all claims,
defenses and rights to appeal with respect to any entity or party that is not a
Settling Participant and with respect to all matters not covered by the releases
and waivers set forth in this Article VIII and Article IX.

 

8.14                           Effect on Other Parties. Except as provided in
Section 8.4, nothing in this Article VIII shall create any rights, obligations
or duties as to Parties other than PG&E, the CPUC and the Mirant Parties,
provided that this Section 8.14 shall not diminish, expand, or otherwise have
any effect on the releases that are provided in Article IX.

 

ARTICLE IX
RELEASES AND WAIVERS

 

In exchange for the consideration specified herein, on the Settlement Effective
Date, the Parties shall effectuate the following.

 

65

--------------------------------------------------------------------------------


 

9.1                                 Applicability. The releases set forth in
this Article IX shall run to, benefit and be enforceable by each Party and each
Additional Settling Participant. In addition, with respect to each Party, each
release given in this Article IX to such Party shall extend to, benefit and be
enforceable by the Related Parties of such Party, regardless of whether such
release, by its express terms, refers to such Related Parties. Notwithstanding
the foregoing, Vastar Resources, Inc. and any present or former subsidiary of
Vastar Resources, Inc. that directly or indirectly held an ownership interest in
Southern Company Energy Marketing L.P. (the predecessor to MAEM) is a Related
Party as to MAEM, but only with respect to claims arising out of the acts or
omissions of MAEM or its present or former managers (to the extent that such
managers are individuals), directors, officers, employees, or agents relating to
periods prior to and including September 2000. The release and discharge of
individuals effectuated by this Section 9.1 is not intended to expand the number
or identity of corporate or organizational entities released or discharged by
the releases set forth in this Article IX, except as specified above. No persons
or entities that are not Parties, Related Parties or Settling Participants shall
be entitled to the benefits of, or entitled to enforce, the releases set forth
in this Article IX.

 

9.2                                 Effectiveness. The releases, waivers, and
undertakings in this Article IX shall become effective upon the Settlement
Effective Date.

 

9.3                                 Proceedings and Issues Settled as Between
Mirant Parties and the Settling Participants.

 

9.3.1                        In return for the consideration specified elsewhere
in this Agreement, all claims of any Settling Participant against the Mirant
Parties for damages, refunds, disgorgement of profits, revocation of
market-based rate authority, or other monetary or non-monetary remedies, whether
arising in law or equity, in the FERC Refund Proceeding, the FERC RMR
Proceedings, the FERC Long-Term Contract Proceedings, the FERC MBR Proceedings,
the FERC Gaming Proceeding, FERC Docket No. EL01-10, Lockyer v. FERC, the
Lockyer v. FERC Remand, and the litigation matters referenced in this
Article IX, or as they otherwise relate to sales by the Mirant Parties in the
CAISO and PX markets, sales by Mirant to CERS, or bilateral contracts with any
California Party, in each case during the Settlement Period (and, (i) with
respect to the FERC RMR Proceedings, during all periods prior to and including
September 30, 2004, and (ii) with respect to each of the other proceedings
identified above, for such additional periods as are, as of the Execution Date,
covered by the allegations made in such proceedings) shall be deemed settled and
released, provided that none of the proceedings identified above in this
Section 9.3.1 shall be deemed settled by this Agreement as to Non-Settling
Participants. Nothing in this Section 9.3.1 shall restrict in any other way the
ability of (a) the Settling Participants to prosecute and pursue the
aforementioned proceedings as against parties other than the Mirant Parties and
their Related Parties, or (b) the Mirant Parties to litigate and assert defenses
in the aforementioned proceedings as against parties other than the Parties or
the Additional Settling Participants. For the avoidance of doubt, the Settlement
and this Agreement are intended to resolve all claims of any Settling
Participant against the Mirant Parties for damages, refunds, disgorgement of
profits, revocation of market-based rate authority, or other monetary or
non-monetary

 

66

--------------------------------------------------------------------------------


 

remedies, whether arising in law or equity, that have been asserted or alleged
in the proceedings listed in Exhibit D, and all such claims are released.

 

9.3.2                        Each Settling Participant releases, acquits and
forever discharges the Mirant Parties from any and all claims, obligations,
losses, causes of action, allegations, demands and liabilities, for refunds,
forfeiture or disgorgement of profits, payments, penalties, credits, or other
monetary or non-monetary remedies, relief, compensation or consideration of any
kind, asserted in or arising from the proofs of claims and claims filed or
otherwise asserted in the Bankruptcy Proceedings that are required to be
withdrawn pursuant to Article IV. Each Mirant Party releases, acquits and
forever discharges the Settling Participants from any and all claims,
obligations, losses, causes of action, allegations, demands and liabilities, for
refunds, forfeiture or disgorgement of profits, payments, penalties, credits, or
other monetary or non-monetary remedies, relief, compensation or consideration
of any kind, asserted in or arising from (i) the adversary proceedings and
contested matters identified in Exhibit D, and (ii) the claims that are required
to be withdrawn pursuant to Article IV; provided, however, that the foregoing
release by the Mirant Parties shall not release or otherwise adversely affect
any of the claims, rights or defenses asserted by the Mirant Parties therein
against or with respect to any person or entity that is not a Settling
Participant.

 

9.3.3                        The Mirant Parties and the Settling Participants
will not contest the amount of refund liability or offsets attributable to the
Mirant Parties in the FERC Refund Proceeding, except as may be specifically
provided in this Agreement.

 

9.3.4                        The Settling Participants will not dispute,
challenge, seek rehearing, or pursue appeal of the outcome of the FERC
Investigations or FERC’s investigations in Docket No. EL01-10, as they relate to
the Mirant Parties, and will, within five (5) Business Days after the Settlement
Effective Date, withdraw their challenges and not submit any new challenges to
the outcome of the FERC Investigations or FERC’s investigations in Docket No.
EL01-10 as they relate to the Mirant Parties. Without limiting the foregoing,
the California Parties shall withdraw with prejudice as to the Mirant Parties
their petition for rehearing of their motion for clarification and request for
additional procedures in FERC’s Anomalous Bidding Investigation in San Diego Gas
& Elec. Co. v. Sellers, et al., Docket Nos. EL00-95-000 et al., (Aug. 18, 2004).

 

9.3.5                        The Settling Participants will not dispute,
challenge, object to, seek rehearing of, or pursue appeal of the settlement
between FERC trial staff and the Mirant Parties in the FERC Gaming Proceeding,
and the Settling Participants will, within five (5) Business Days after the
Settlement Effective Date, withdraw any claim that the amount of that settlement
should have been increased based on the treatment of replacement reserves, an
issue that was addressed in comments on such settlement in the FERC Gaming
Proceeding. The amounts that the Mirant Parties agreed to pay as part of the
settlement of the FERC Gaming Proceeding between certain Mirant Parties and FERC
trial staff shall not be part of the Aggregate Allowed Claim, as specified in
Section 5.1.2.

 

67

--------------------------------------------------------------------------------


 

9.3.6                        The Mirant Parties forgo any claim for refunds
resulting from any mitigation of CERS’ sales of electricity into the CAISO or
the PX markets, as well as surcharges associated with such sales, that may be
required pursuant to FERC’s May 12, 2004 Order on Requests for Rehearing and
Clarification in Docket Nos. EL00-95-087 and EL00-98-074, or its order dated
November 23, 2004 in the same dockets, or subsequent orders. To implement the
terms of this Section 9.3.6, the Mirant Parties hereby assign, sell, transfer,
convey and deliver to CERS, effective as of the Settlement Effective Date, all
of their right, title and interest in and to any such refunds and surcharges,
whether now existing or hereafter arising, free and clear of all liens,
encumbrances and interests of any kind whatsoever in accordance with
Section 363(f) of the Bankruptcy Code, as automatically perfected by order of
the Mirant Bankruptcy Court.

 

9.3.7                        The Mirant Parties shall, within five (5) Business
Days after the Settlement Effective Date, withdraw all outstanding challenges to
the orders in the FERC Refund Proceeding and the FERC Gaming Proceeding,
provided that (i) the Mirant Parties and other Debtors may continue to challenge
any matter involving prospective mitigation for periods after the Settlement
Period, and may pursue any claims or defenses or assert any position with
respect to Non-Settling Participants or other Market Participants or entities
that are not bound by this Agreement, and (ii) the Settling Participants may,
subject to the releases contained in this Agreement, continue to assert their
respective positions on the issue of prospective mitigation for periods after
the Settlement Period, and may continue to assert any position on refunds as
related to suppliers other than the Mirant Parties and their Related Parties.

 

9.3.8                        Each Settling Participant releases, acquits and
forever discharges the Mirant Parties from any and all claims for refunds,
forfeiture of profits, payments, penalties, credits, or other monetary or
non-monetary remedies, relief, penalties, compensation or consideration of any
kind, based on, or arising out of, in whole or in part, the RMR Agreements and
all transactions conducted thereunder prior to and including September 30, 2004,
including all claims that were or could have been asserted in the FERC RMR
Proceedings, provided that any rates determined in the 2005 RMR FERC Settlement
to apply on a going forward basis shall not be released by this Agreement.

 

9.3.9                        Each Settling Participant releases, acquits and
forever discharges the Mirant Parties, and each Mirant Party releases, acquits
and forever discharges the Settling Participants, from any and all claims for
refunds, forfeiture of profits, payments, penalties, credits, or other monetary
or non-monetary remedies, relief, penalties, compensation or consideration of
any kind, based on, or arising out of the Mirant-CERS Agreement. Nothing in this
section shall restrict in any way the ability of the California Parties to
prosecute the FERC Long-Term Contract Proceeding as to parties other than the
Mirant Parties and their Related Parties.

 

9.3.10                  This Settlement is not settling any claims of
Non-Settling Participants, or of other Market Participants and entities who are
not Parties or Additional Settling Participants. The Mirant Parties and other
Debtors shall not be deemed to have

 

68

--------------------------------------------------------------------------------


 

waived their right or ability to assert any and all claims and defenses they may
have against Non-Settling Participants, and the Mirant Parties and other Debtors
shall not be deemed to have waived their right or ability to make any claims,
defenses, arguments or take any positions in any proceedings, including the FERC
Proceedings, the FERC Investigations, and any other proceeding before FERC, and
to resist claims by or pursue claims against such Non-Settling Participants or
other entities who are not Parties or Additional Settling Participants. Nothing
in the Settlement or this Agreement shall preclude or in any way limit the
Mirant Parties’ and other Debtors’ defenses against any claims by any parties
that the Mirant Parties owe obligations to the CAISO, the PX or any Market
Participant or any other entity who is not a Party or an Additional Settling
Participant, outside of the obligations arising under this Agreement, with
respect to the California and western wholesale electricity markets during the
Settlement Period.

 

9.3.11                  Nothing herein shall affect the rights of the Mirant
Parties to assert any and all defenses to claims of FERC, the SWP, the CAISO and
the PX to the extent that such claims are not released and withdrawn with
prejudice as a result of this Agreement.

 

9.3.12                  The FERC Settlement Order shall constitute confirmation
that the Mirant Parties’ obligations to make any payment to any entity under the
FERC Proceedings, the FERC Investigations, or under other proceedings before
FERC with respect to any claim released under the terms of this Article IX, are
hereby settled in their entirety, as provided in this Agreement.

 

9.3.13                  The FERC Settlement Order shall constitute authorization
for the allocation of any payments provided for in this Agreement, in the manner
specified herein, to the California Utilities and CERS in their respective
capacities as Scheduling Coordinators of record in the CAISO and/or as
participants in the PX.

 

9.3.14                  No Party may seek rehearing of, or appeal, the FERC
Settlement Order.

 

9.4                                 Release of Receivables Disputes. Effective
upon the Settlement Effective Date, the Mirant Parties hereby waive and release
any disputes regarding existing CAISO and PX settlements for the Settlement
Period. As assignee of the MAEM Receivables, the California Parties may pursue,
at their expense, any disputes regarding any future CAISO or PX settlement or
invoicing adjustments affecting the consideration that they receive under this
Agreement.

 

9.5                                 FERC, Federal Power Act and Natural Gas Act
Releases. Subject to Section 9.11, the Mirant Parties on the one hand, and the
Settling Participants on the other hand, hereby, as of the Settlement Effective
Date, mutually release and discharge one another from any and all past, existing
and future claims, obligations, losses, causes of action, allegations, demands
and liabilities arising at FERC and/or under the Federal Power Act or the
Natural Gas Act, whether known or unknown, whether asserted or unasserted, for
refunds, forfeiture or disgorgement of profits, payments, penalties, or

 

69

--------------------------------------------------------------------------------


 

other monetary or non-monetary remedies, to the extent that any of the foregoing
concern, pertain to, or arise from allegations that:

 

9.5.1                        Any of the Mirant Parties or the Settling
Participants directly or indirectly charged or collected unjust, unreasonable or
otherwise unlawful rates, prices, terms or conditions for electric energy,
ancillary services, transmission congestion or natural gas in the western
electricity markets or in western natural gas markets during the Settlement
Period;

 

9.5.2                        Any of the Mirant Parties or the Settling
Participants directly or indirectly manipulated the western electricity or
western natural gas markets in any fashion (including, but not limited to,
claims of economic or physical withholding, gaming, forms of market manipulation
discussed in the Final FERC Staff Report in Docket PA02-2, the misreporting of
information to trade publications that publish price indices, or any other forms
of market manipulation), or otherwise engaged in any unjust or illegal trading
practices, or otherwise violated any applicable tariff, regulation, law, rule or
order relating to the western electricity or western natural gas markets during
the Settlement Period; or

 

9.5.3                        Any of the California Parties are liable for
payments to the Mirant Parties for congestion charges or for sales of energy or
ancillary services during the Settlement Period.

 

9.5.4                        The releases set forth in Sections 9.5.1 through
9.5.3 do not affect any of the Parties’ rights and obligations in FERC
proceedings pertaining to the Mirant Parties’ market-based rate authority
insofar as and to the extent that those proceedings may relate to transactions
undertaken, any Mirant Party’s behavior, or requests for relief, during or
concerning a period outside the Settlement Period.

 

9.6                                 Civil Claims Releases. Subject to
Section 9.11, the Mirant Parties on the one hand, and the Settling Participants
on the other hand, mutually release and discharge one another from any and all
past, existing and future claims for civil damages and/or equitable relief,
whether known or unknown, whether asserted or unasserted, concerning, pertaining
to, or arising from allegations that:

 

9.6.1                        Any of the Mirant Parties or the Settling
Participants directly or indirectly charged or collected unjust, unreasonable or
otherwise unlawful rates, prices, terms or conditions for electric power,
natural gas, ancillary services, or transmission congestion in the western
electricity markets or in western natural gas markets during the Settlement
Period;

 

9.6.2                        During the Settlement Period, any of the Mirant
Parties or the Settling Participants directly or indirectly manipulated the
western electricity or western natural gas markets or prices paid therein,
including any published or unpublished price indices, in any fashion (including,
but not limited to, claims of economic or physical withholding, gaming,
misreporting of prices, forms of market manipulation discussed in the Final FERC
Staff Report in Docket PA02-2, or any other forms of market

 

70

--------------------------------------------------------------------------------


 

manipulation), or otherwise engaged in any unjust or illegal trading practices,
or otherwise violated any applicable tariff, regulation, law, rule or order
relating to the western electricity or western natural gas markets during the
Settlement Period;

 

9.6.3                        Any of the Mirant Parties or the Settling
Participants was unjustly enriched by any conduct giving rise to the claims
released in this Agreement;

 

9.6.4                        Any of the California Parties are liable for
payments to the Mirant Parties for congestion charges or for sales of energy or
ancillary services during the Settlement Period;

 

9.6.5                        Any of the Mirant Parties or the Settling
Participants during the Settlement Period engaged in illegal acquisitions and/or
holdings and/or control of assets, benefits, services or rights related to such
assets, under section 7 of the Clayton Act, 15 U.S.C. § 18;

 

9.6.6                        Any of the Mirant Parties or the Settling
Participants engaged in conduct that forms the basis for the claims alleged in
the proceedings listed on Exhibit D during any period alleged in such claims;
and

 

9.6.7                        Any of the Mirant Parties engaged in conduct that
forms the basis for the claims alleged by the California Attorney General in the
following proceedings, in each case with respect to all time periods alleged
therein: (i) the proceedings that were originally filed by the California
Attorney General in California Superior Court in the County of San Francisco,
and which was subsequently removed to the United States District Court for the
Northern District of California, California ex rel. Lockyer v. Mirant Corp., et
al., Northern District of California Docket No. 02-1914, et al.; (ii) the
proceedings originally filed by the California Attorney General in the
California Superior Court in the County of San Francisco, and which was
subsequently removed to the United States District Court for the Northern
District of California, California ex rel. Lockyer v. Mirant Corp., et al.,
Northern District of California Docket No. 02-2207, et al.; (iii) the
proceedings originally filed by the California Attorney General in the
California Superior Court in the County of San Francisco, and which was
subsequently removed to the United States District Court for the Northern
District of California, California ex rel.  Lockyer v. Mirant Corp., et al.,
Northern District of California Docket No. 04-3924 VRW, et al.; and (iv) the
proceedings originally filed by the California Attorney General in the United
States District Court for the Northern District of California, California ex
rel. Lockyer v. Mirant Corp., et al., Northern District of California Docket No.
02-1787 VRW; provided that the releases provided in the foregoing provisions of
this Section 9.6.7 are provided only by the California Attorney General. For the
avoidance of doubt, all Parties agree that all of the foregoing proceedings
shall be dismissed with prejudice, and that the limitation at the end of the
foregoing sentence does not diminish, restrict or otherwise affect the releases
provided in other provisions of this Article IX.

 

9.7                                 CERS Invoice Disputes. Effective upon the
Settlement Effective Date, CERS hereby releases, acquits and forever discharges
the Mirant Parties, and the Mirant

 

71

--------------------------------------------------------------------------------


 

Parties hereby release, acquit and forever discharge CERS, from any and all
claims for refunds, payments, penalties, credits, or other monetary or
non-monetary remedies, compensation or consideration of any kind, whether known
or unknown, whether asserted or unasserted, and whether contingent, fixed or
inchoate, based on, or arising out of, in whole or in part, the reconciliation
of payments as reflected on invoices from MAEM to CERS for bilateral sales
conducted during 2000 and 2001, including claims asserted in Proof of Claim Nos.
7,549 through 7,555.

 

9.8                                 Scope of FERC, Federal Power Act and Civil
Claim Releases. The scope of releases provided in Sections 9.5 and 9.6 shall
include releases, subject to Section 9.11, of the following with respect to the
Settlement Period;

 

9.8.1                        All claims against the Mirant Parties for refunds
or other price adjustments arising from sales of electricity and natural gas by
the Mirant Parties into the western electricity or natural gas markets;

 

9.8.2                        To the extent not encompassed in Section 9.6, all
claims against the Mirant Parties for damages and other relief based on federal
and/or state antitrust statutes, Section 17200 of the California Business and
Professions Code and any similar statutes of any other state, common law torts,
and any and all similar civil statutes and causes of action at law or in equity
for damages or restitution as such claims or damages would concern any Mirant
Party’s sales of electricity or natural gas in the western markets;

 

9.8.3                        Claims against the Mirant Parties for any
transactions in the western electricity or natural gas markets not currently
being litigated at FERC but included in rehearing applications pending at FERC,
or included in petitions for review, filed by one or more of the Settling
Participants; and

 

9.8.4                        Claims against the Mirant Parties seeking refunds,
damages, restitution and/or penalties associated with any allegations that the
Mirant Parties manipulated published natural gas or electricity price indices
directly (including through misreporting to price index publishers) or
indirectly (including through alleged wash trades).

 

9.9                                 Cooperation with Investigations and
Withdrawal from Proceedings. The Settling Participants shall continue to
cooperate with all state and federal investigations and to participate in all
matters before FERC; provided that, as of the Settlement Effective Date, the
Settling Participants shall withdraw from and shall not prosecute any
litigation, administrative proceedings or investigations with respect to the
Mirant Parties insofar as such prosecution would be inconsistent with the
release of claims to be effectuated by this Agreement.

 

9.10                           Lockyer v. FERC. The releases set forth in this
Article IX include any claims, causes of action, demands or defenses of the
Settling Participants against the Mirant Parties at FERC that are premised on
the factual and legal contentions forming the basis for the appeal to the United
States Court of Appeals for the Ninth Circuit in Lockyer

 

72

--------------------------------------------------------------------------------


 

v. FERC, Case No. 02-73093, 383 F.3d 1006 (9th Cir. 2004) (“Lockyer Decision”).
 The California Attorney General and the other Settling Participants agree that,
within ten (10) days of the Settlement Effective Date, they will file at FERC to
withdraw all claims against the Mirant Parties in Lockyer v. FERC, and the
Lockyer v. FERC Remand. FERC’s grant of the relief requested in such filing
shall not be a condition precedent to any of the Parties’ obligations under this
Agreement. The Mirant Parties expressly reserve the right to seek rehearing of
or appeal the Lockyer Decision, and nothing in this Agreement shall constitute a
waiver of, or otherwise preclude, foreclose or prejudice such rights in any
manner. The California Parties retain all of their rights to oppose any such
request for rehearing or appeal.

 

9.11                           Limitations on Releases.

 

9.11.1                  The releases set forth in this Article IX do not
constitute a waiver or release by the California Attorney General of (i) the
right to proceed under California criminal laws against any of the Mirant
Parties for any actions of or omissions by the Mirant Parties both before or
subsequent to the Settlement Effective Date, except as to criminal statue
violations that serve as a predicate for civil claims, including under
Section 17200 of California Business and Professions Code, all of which are
waived and released, or (ii) for any actions or omissions which were willfully
fraudulent; provided, however, that this limitation on the scope of the releases
set forth in this Article IX does not apply to any claim that is based solely
upon any act or omission of the Mirant Parties that occurred prior to the
Settlement Effective Date and either (a) is currently known as of the date of
execution of this Agreement by the California Attorney General’s office, or (b)
has previously been remediated by the Settlement, this Agreement or otherwise.
This Section 9.11.1 is without prejudice to the rights of the Mirant Parties to
seek a discharge under any Mirant Plans of the claims preserved by the
California Attorney General in this Section 9.11.1, and to the rights of the
California Attorney General to object to confirmation of any Mirant Plans
because the Mirant Parties seek such discharge.

 

9.11.2                  All Parties to this Agreement shall remain free to
participate in any existing proceeding, or to initiate or participate in any
future proceeding, addressing matters not settled in this Agreement, such as
generic issues concerning market structure, scheduling rules, generally
applicable market rules, and generally applicable price mitigation.

 

9.12                           No Assistance to Remaining Litigants. No Settling
Participant shall subsidize or assist the litigation, discovery,

investigation or analysis of any other party or Market Participant pertaining to
the claims, or the subject matter of the claims, released as to the Mirant
Parties pursuant to this Agreement, provided that nothing herein shall preclude
any Settling Participant from continuing litigation on the same or similar
grounds, or related investigatory activities, against suppliers other than the
Mirant Parties, their Related Parties, and the other entities released herein in
accordance with this Article IX. The Mirant Parties shall not provide assistance
to any other litigants in their efforts relating to litigation against the
California Parties concerning the matters that are the subject of the releases
provided in this Article IX, provided that nothing herein shall preclude the
Mirant Parties from participating in proceedings or submitting filings or

 

73

--------------------------------------------------------------------------------


 

pleadings jointly with other parties in connection with the Mirant Parties’
defense of claims by Non-Settling Participants. Nothing in this Section 9.12
shall preclude Parties from providing information to others as required by law.

 

9.13                           Waiver of Appeals and Requests for Rehearing.

 

9.13.1                  Each of the Settling Participants shall (i) forego any
rights to seek rehearing of, appeal, or seek reconsideration pursuant to
section 502(j) of the Bankruptcy Code with respect to any and all of the claims
released and matters settled herein by each of them with respect to any of the
Mirant Parties, and (ii) take appropriate steps to withdraw any pending requests
for rehearing or appeals (including interventions in appeals) with respect to
such released claims as against any Mirant Parties.

 

9.13.2                  Each of the Mirant Parties shall (i) forego any rights
to seek rehearing of, appeal, or seek reconsideration pursuant to section 502(j)
of the Bankruptcy Code with respect to, any and all of the claims released and
matters settled herein by them with respect to any of the Settling Participants
and (ii) take appropriate steps to withdraw any pending requests for rehearing
or appeals (including interventions in appeals) with respect to such released
claims as against any Settling Participants.

 

9.13.3                  Nothing in this Settlement shall preclude any of the
Settling Participants from participating fully in any request for rehearing or
appellate proceeding to the extent those proceedings relate to claims by the
Settling Participants against Market Participants other than the Mirant Parties
or their Related Parties. Nothing in this Settlement shall preclude any of the
Mirant Parties from participating fully in any request for rehearing or
appellate proceeding to the extent those proceedings relate to claims by the
Mirant Parties against Market Participants other than the Settling Participants
or their Related Parties.

 

9.14                           Effectiveness of Releases; Waiver of Unknown
Claims. The Mirant Parties and the Settling Participants

acknowledge and agree that, except as expressly reserved in Section 9.11, it is
their intention that the releases granted pursuant to this Article IX and
pursuant to Section 8.2 and Section 11.2 shall be effective as a bar to all
causes of action and demands for monetary relief, including costs, expenses,
attorneys’ fees, damages, losses and liabilities of every kind, known or
unknown, suspected or unsuspected, specified in this Article IX and in
Section 8.2 and Section 11.2. In furtherance of this intention, the Mirant
Parties, on the one hand, and the Settling Participants, on the other hand, with
respect to the specific matters released herein, each knowingly, voluntarily,
intentionally and expressly waive, as against each other, any and all rights and
benefits conferred by California Civil Code Section 1542 and any law of any
state or territory of the United States or principle of common law that is
similar to Section 1542. Section 1542 provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN

 

74

--------------------------------------------------------------------------------


 

BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

In connection with such waiver and relinquishment, the Mirant Parties and the
Settling Participants each acknowledge that they are aware that they may
hereafter discover facts in addition to or different from those which they know
or believe to be true and with respect to the subject matter of this Agreement,
but that it is their intention hereby, except as expressly reserved in
Section 9.11, to fully, finally and forever settle and release all matters,
disputes, differences, known or unknown, suspected or unsuspected, that are set
forth in this Article IX and in Section 8.2 and Section 11.2. This Agreement is
intended to include in its effect, without limitation, other than the
limitations set forth in Section 9.11, all claims encompassed within the
settlement and releases set forth in this Article IX and in Section 8.2 and
Section 11.2, including those which the Mirant Parties and the Settling
Participants may not know or suspect to exist at the time of execution of this
Agreement, and this Agreement contemplates the extinguishment of all such
claims, except as expressly reserved in Section 9.11. The releases set forth in
this Article IX and in Section 8.2 and Section 11.2 shall be, and remain in
effect as, full and complete releases, notwithstanding the discovery or
existence of any such additional or different facts relating to the subject
matter of this Agreement. Notwithstanding the waiver of California Civil Code
Section 1542, the Mirant Parties and the Settling Participants acknowledge and
agree that the releases provided for in this Agreement are specific to the
matters set forth in this Article IX and in Section 8.2 and Section 11.2 and are
not intended to create general releases as to all claims, or potential claims,
between the Settling Participants or any of them and the Mirant Parties. Each
Party continues to have its rights and defenses under this Agreement and the
Implementing Agreements, none of which are released or impaired.

 

9.15                           Good Faith Settlement. The Parties agree that the
Settlement as set forth in this Agreement is a “good faith settlement” within
the meaning of California Code of Civil Procedure section 877.6 (and any similar
law of any other applicable jurisdiction) for purposes of eliminating
third-party indemnity contribution and arbitration claims against the Debtors.
All Parties shall support a finding by the Mirant Bankruptcy Court to that
effect as well as in the Required Approvals for this Agreement and the
Implementing Agreements.

 

9.16                           Release By Mirant Parties of Avoiding Power
Claims. Effective on the Settlement Effective Date, each of the Mirant Parties,
acting on behalf of itself and on behalf of any party (or parties) purporting to
act on behalf of the estate of such Mirant Party, releases the California
Parties from any and all claims, obligations, causes of action and liabilities
(i) under any of sections 542, 544, 545, 547, 548, 549, or 553 of the Bankruptcy
Code to avoid any alleged transfer to or seek turnover from a California Party,
(ii) under section 550 of the Bankruptcy Code to recover any such alleged
transfer, (iii) under section 510(c) to subordinate any claim of a California
Party, or (iv) under section 502(d) to disallow any claim of a California Party
based upon any alleged avoidable transfer so released. The Mirant Parties shall
cause the other Debtors to provide comparable releases to the releases set out
in this Section 9.16 to the California Parties in conjunction with obtaining the
Mirant Bankruptcy Court’s approval of the

 

75

--------------------------------------------------------------------------------


 

Settlement and this Agreement. Notwithstanding the foregoing, nothing herein
shall be deemed to release, waive or adversely affect any right or defense by
any Mirant Party as to any right of setoff or recoupment claimed by any
California Party (or any other person or entity), including without limitation
under Section 553, that is not released hereunder.

 

ARTICLE X
STAY OF PROCEEDINGS

 

10.1                           Requests for Stay. As promptly as possible after
the Execution Date, but in no event later than January 31, 2005, the Parties
shall seek an immediate stay, or an extension of any stay then in effect, of the
proceedings set forth on Exhibit D, which stay shall apply with equal force to
any Official Committee or other party in interest in the Bankruptcy Proceedings
and shall remain in full force and effect until the earlier of (i) termination
of this Agreement pursuant to the terms of Section 2.8, or (ii) the Settlement
Effective Date (the “Stay Period”). No collateral estoppel or other prejudice to
any Party’s rights, claims or defenses shall arise during or on account of the
Stay Period. Such stays shall not prejudice any existing stays in effect at such
time.

 

10.2                           No Further Action. Commencing on the Execution
Date and continuing throughout the Stay Period, the Parties shall not file any
motion or other pleading requesting relief from the Mirant Bankruptcy Court, the
Mirant District Court, the other courts before which the stayed actions are
pending, or FERC in respect of the stayed actions or proceedings, except as may
be necessary to continue the stay or to effectuate the Mirant Plan(s), in a
manner consistent with the Settlement and this Agreement.

 

10.3                           Cooperation. The Parties shall cooperate, at
their own expense, to the extent necessary to effectuate and implement all of
the terms and conditions of this Article X and shall exercise their reasonable
efforts to obtain the stays and deferrals herein described.

 

10.4                           Rights Reserved. Nothing in this Article X shall
preclude any Party from taking such actions in or with respect to the
proceedings identified in Exhibit D as may be necessary to preserve or advance
its rights or defenses with respect to parties to such proceedings other than
the Parties, the Debtors, or Additionally Settling Participants during the Stay
Period.

 

ARTICLE XI
ADDITIONAL SETTLING PARTICIPANTS

 

11.1                           Election to Participate in Settlement. The
Parties acknowledge and agree that upon the filing of this Agreement at FERC,
any Market Participant that elects to be bound by this Agreement may become an
Additional Settling Participant and shall be bound by the terms hereof by
notifying FERC that the Market Participant wishes to become a Settling
Participant. Copies of such notice shall be served on the service lists to the
FERC Refund Proceeding in accordance with FERC’s rules. Any Market Participant
that has not provided such notice on or before the date that is five (5)
Business Days following the issuance by FERC of the FERC Settlement Order shall
have no right

 

76

--------------------------------------------------------------------------------


 

to participate in the Settlement contemplated in this Agreement, absent the
agreement of the California Parties and the Mirant Parties, and shall be deemed
to be a Non-Settling Participant for purposes of this Agreement. For purposes of
clarity, any Additional Settling Participant shall have the same rights and
obligations under this Agreement that apply to other Settling Participants, even
though such Additional Settling Participants shall not be Parties hereto.

 

11.2                           Releases. Each Market Participant electing to be
an Additional Settling Participant bound by this Agreement pursuant to
Section 11.1 shall be deemed to have provided all of the waivers and releases of
claims against the Mirant Parties and their Related Parties that are set forth
in Article IX, and the Mirant Parties shall be deemed to have provided or
received the releases set forth in Article IX as they relate to such Additional
Settling Participant. Non-Settling Participants shall not be deemed to have
provided or received any of the releases set forth in this Agreement.

 

ARTICLE XII
REPRESENTATIONS AND WARRANTIES

 

12.1                           Representations and Warranties of the Settling
Participants. Each Settling Participant hereby represents and warrants that,
except for any approvals or authorizations required by the Bankruptcy Code,
approval of FERC under the Federal Power Act, and the expiration of the
applicable waiting period in connection with any Hart-Scott-Rodino filing
required to effectuate the transfer of the CC8 Assets, (i) the execution,
delivery and performance by such Settling Participant of this Agreement has been
duly authorized and all necessary action has been taken by such Settling
Participant in connection with such authorization; (ii) this Agreement does not
and will not require any consent or approval of, notice to or action by, any
person or entity in order to be effective and enforceable; (iii) it is the sole
owner, actual beneficiary, real party in interest and/or responsible party of
the claims which are being resolved and compromised by it pursuant to this
Agreement, and there has been no sale, assignment, transfer, pledge,
hypothecation or attempted sale, assignment, transfer, pledge or hypothecation,
by it of any such actual or beneficial rights or claims, whether directly or
indirectly, by operation of law or otherwise; and (iv) when executed and
delivered by such Settling Participant, this Agreement and the Initial
Implementing Agreements will constitute a legal, valid and binding obligation of
such Settling Participant that is enforceable against it in accordance with the
terms hereof and thereof. The representations and warranties set forth in this
Section 12.1 shall be effective (a) as to all Settling Participants other than
Additional Settling Participants, as of the Execution Date, and (b) as to
Additional Settling Participants, as of the date of opt-in in accordance with
Article XI.

 

12.2                           Representations and Warranties of the Mirant
Parties. Each Mirant Party hereby represents and warrants that, except for any
approvals or authorizations required by the Bankruptcy Code, approval of FERC
under the Federal Power Act, and the expiration of the applicable waiting period
in connection with any Hart-Scott-Rodino filing required to effectuate the
transfer of the CC8 Assets, (i) the execution, delivery and performance by such
Mirant Party of this Agreement has been duly authorized and all necessary action
has been taken by such Mirant Party in connection with such

 

77

--------------------------------------------------------------------------------


 

authorization; (ii) this Agreement does not and will not require any consent or
approval of, notice to or action by, any person or entity in order to be
effective and enforceable; (iii) it is the sole owner, actual beneficiary, real
party in interest and/or responsible party of the claims which are being
resolved and compromised by it pursuant to this Agreement; and (iv) when
executed and delivered by such Mirant Party, this Agreement and the Implementing
Agreements will constitute a legal, valid and binding obligation of such Mirant
Party that is enforceable against it in accordance with the terms hereof and
thereof.

 

ARTICLE XIII
RESOLUTION OF DISPUTES

 

13.1                           Dispute Resolution. After the effective date of
the Mirant Plans, disputes arising under this Agreement or the Implementing
Agreements shall be resolved through the following process; provided however,
that any dispute or disagreement relating to the requirements or interpretation
of any Mirant Plan shall be subject to the jurisdiction of, and shall be brought
in the first instance before, the Mirant Bankruptcy Court.

 

13.2                           Notice. Notice of any dispute arising under this
Agreement that is subject to the dispute resolution process provided for in this
Article XIII shall be provided to all Parties. Each Party receiving such notice
shall, within ten (10) Business Days after such receipt, provide a written
response to the Party giving the notice, which response shall indicate the
responding Party’s position with respect to the dispute and whether it considers
itself to be an affected Party that is entitled to participate in the dispute
resolution process.

 

13.3                           In-Person Meeting. The Parties affected by the
dispute shall first participate in an in-person meeting to attempt to resolve
the dispute.

 

13.4                           Mediation. If the dispute remains unresolved
after the Parties have participated in an in-person meeting or no meeting has
occurred within thirty (30) days after one Party has given the other Parties
notice of the dispute, the Parties then shall participate in a non-binding
mediation before a neutral mediator mutually agreed upon by the Parties.

 

13.5                           Binding Arbitration. If the Parties cannot agree
upon a mediator or the dispute has not been resolved by non-binding mediation
within ninety (90) days after one Party has given the other Parties notice of
the dispute, the Parties shall participate in binding arbitration before a
single, neutral arbitrator selected from the national panel maintained by the
CPR Institute for Dispute Resolution and utilizing the CPR Rules for
Non-Administered Arbitration in effect as of the Execution Date. Any arbitration
hearing conducted under this Section 13.5 shall commence no later than 180 days
after one Party has given the other Parties notice of the dispute, provided that
the arbitrator may extend the hearing date at the request of a Party to the
dispute upon a showing of good cause.

 

78

--------------------------------------------------------------------------------


 

ARTICLE XIV
MISCELLANEOUS

 

14.1                           Notices. All notices, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given: (i) when personally delivered; (ii) upon actual receipt (as
established by confirmation of receipt or otherwise) during normal business
hours, otherwise on the first (lst) Business Day thereafter, if transmitted by
facsimile or telecopier with confirmation of receipt; (iii) on the date of
receipt when mailed by certified mail, return receipt requested, postage
prepaid; or (iv) on the date of receipt when sent by overnight courier; in each
case, to the addresses set forth in Section 14.2, or to such other addresses as
a Party may from time to time specify by notice to the other Parties given
pursuant to this Section 14.1.

 

14.2                           Parties’ Addresses. Notices required under this
Agreement shall be delivered to:

 

If to the Mirant Parties:

 

Douglas L. Miller

General Counsel

Mirant Corporation

1155 Perimeter Center West

Atlanta, Georgia 30338

Telephone:

678-579-7924

Facsimile:

678-579-6767

Email:

douglas.miller@mirant.com

 

With a copy to:

 

Debra Raggio Bolton

Associate General Counsel

Mirant Corporation

601 Thirteenth St., NW Suite 580

Washington, DC 20005

Telephone:

202-585-3809

Facsimile:

202-678-5942

E-Mail:

debra.bolton@mirant.com

 

If to PG&E:

 

Joshua Bar-Lev

 

Physical address:

PG&E Legal Department

77 Beale Street

San Francisco, CA 94120

 

79

--------------------------------------------------------------------------------


 

Mailing address:

 

Mail Code B30A

P.O. Box 7442

San Francisco, CA 94120-7442

Telephone:

(415) 973-4507

Facsimile:

(415) 973-5520

E-Mail:

jxb7@pge.com

 

With a copy to:

 

Stan Berman

Heller, Ehrman, White & McAuliffe

701 Fifth Avenue, Suite 6100

Seattle, WA 98104-7098

Telephone:

(206) 389-4276

Facsimile:

(206) 515-8927

E-Mail:

sberman@hewm.com

 

If to SCE:

 

Russell Swartz

Southern California Edison Company

2244 Walnut Grove Avenue

Rosemead, CA 91770

Telephone:

(626) 302-3925

Facsimile:

(626) 302-1904

E-Mail:

russell.swartz@sce.com

 

With a copy to:

 

Richard Roberts

Steptoe & Johnson LLC

1330 Connecticut Avenue, N.W.

Washington, D.C. 20036-1795

Telephone:

(202) 429-6756

Facsimile:

(202) 429-3902

E-Mail:

RRoberts@Steptoe.com

 

If to SDG&E:

 

Don Garber

San Diego Gas & Electric Company

101 Ash Street

San Diego, CA 92101-3017

Telephone:

(619) 696-4539

Facsimile:

(619) 699-5027

E-Mail: dgarber@sempra.com

 

80

--------------------------------------------------------------------------------


 

With a copy to:

 

Nicholas W. Fels

Covington & Burling

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Telephone:

(202) 662-5648

Facsimile:

(202) 662-6291

E-Mail: nfels@cov.com

 

If to OMOI:

 

Robert Pease

Office of Market Oversight and Investigations

Federal Energy Regulatory Commission

888 1st Street, NE

Washington, D.C 20426

Telephone:

(202) 502-8131

Facsimile:

(202) 208-0057

E-Mail: Robert.Pease@ferc.gov

 

With a copy to:

 

Lee Ann Watson

Office of Market Oversight and Investigations

Federal Energy Regulatory Commission

888 1st Street, NE

Washington, D.C. 20426

Telephone:

(202) 502-6317

Facsimile:

(202) 208-0057

E-Mail: LeeAnn.Watson@ferc.gov

 

If to CERS:

 

Peter S. Garris

Deputy Director

California Department of Water Resources

3310 El Camino Avenue, Suite 120

Sacramento, CA 95821

Telephone:

(916) 574-2733

Facsimile:

(916) 574-0301

E-Mail: pgarris@water.ca.gov

 

81

--------------------------------------------------------------------------------


 

With a copy to:

 

Office of the Chief Counsel

1416 Ninth Street, Room 1118

Sacramento, CA 95814

Telephone:

(916) 653-7084

Facsimile:

(916) 654-9822

E-Mail: nsaracin@water.ca.gov

 

If to CEOB:

 

Erik Saltmarsh

California Electricity Oversight Board

770 L Street, Suite 1250

Sacramento, CA 95814

Telephone:

(916) 322-8601

Facsimile:

(916) 322-8591

E-Mail: esaltmarsh@eob.ca.gov

 

If to CPUC:

 

Sean Gallagher

California Public Utilities Commission

Legal Division, Room 5124

505 Van Ness Avenue

San Francisco 94102

Telephone:

(415) 703-2059

Facsimile:

(415) 703-2262

E-Mail: shg@cpuc.ca.gov

 

If to California Attorney General:

 

Ken Alex

Supervising Deputy Attorney General

P.O. Box 70550

1515 Clay St., 20th Fl.

Oakland, CA 94612-0550

Telephone:

(510) 622-2137

Facsimile:

(510) 622-2270

E-Mail: ken.alex@doj.ca.gov

 

14.3                           Non-Severability. The benefits and burdens of
this Agreement are intended to balance the interests of the Mirant Parties, the
Settling Participants and OMOI.  Therefore, if it should be determined by a
court of competent jurisdiction that any material provision herein is invalid,
illegal or unenforceable, this entire Agreement shall be invalid, illegal and
unenforceable unless the Parties agree otherwise, and all of the Mirant Parties,
the Settling Participants and OMOI shall, to the extent possible, be returned to
the same position that they were in prior to the execution of this Agreement as

 

82

--------------------------------------------------------------------------------


 

if this Agreement had never been executed, provided that Section 2.8.3 shall
continue to apply.

 

14.4                           Governing Law. To the extent not governed by
federal law, this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflict of laws
principles thereof.

 

14.5                           Entire Agreement. This Agreement and the
Implementing Agreements contain the entire agreement among the Parties with
respect to the subject matter hereof and there are no agreements,
understandings, representations or warranties between the Parties other than
those set forth or referred to herein. Each of the Parties expressly disclaims
any reliance upon any representations or warranties not stated herein.

 

14.6                           Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
permitted successors and assigns.

 

14.7                           No Third-Party Beneficiaries; No Admissions. This
Agreement is not intended to confer upon any person or entity that is not a
Party, a Related Party or a Settling Participant any rights or remedies
hereunder, and no one, other than a Party, a Related Party or a Settling
Participant, is entitled to rely on any representation, warranty, covenant,
release, waiver or agreement contained herein. Moreover, except for the purpose
of enforcing the terms and conditions of this Agreement as between and among the
Parties, the Related Parties and the Settling Participants, nothing herein shall
establish any precedents as between the Parties, the Related Parties, the
Settling Participants and any third parties as to the resolution of any dispute
that is not resolved in this Agreement.

 

14.8                           Costs. Except as provided in this Agreement and
the Implementing Agreements, each of the Parties shall pay its own costs and
expenses, including attorneys’ fees, incurred in connection with the disputes
that are settled herein and the negotiation, preparation and implementation of
this Agreement and the Implementing Agreements, including costs and expenses
incurred in preparing stipulations, making motions and seeking and obtaining the
Required Approvals.

 

14.9                           Execution. This Agreement may be executed in any
number of counterparts, each of which, when executed, will be deemed to be an
original and all of which taken together will be deemed to be one and the same
instrument. This Agreement may be executed by signature via facsimile
transmission, which shall be deemed to be the same as an original signature.

 

14.10                     Modifications. This Agreement may be modified only if
in writing and signed by each of the Parties affected by the proposed
modification. No waiver of any provision of this Agreement or departure from any
term of this Agreement shall be effective unless in writing and signed by the
Party granting the waiver. No modification will be effective unless any approval
of the FERC or the Mirant Bankruptcy Court required with respect to such
modification, if any, has been received.

 

14.11                     Assignments. No Party shall assign or transfer this
Agreement or its rights or obligations hereunder without the prior written
consent of the other affected Parties;

 

83

--------------------------------------------------------------------------------


 

provided, however, that any Party may, without the consent of the other Parties
(and without relieving itself from liability hereunder), transfer or assign this
Agreement to any person or entity succeeding to all or substantially all of the
assets of such Party, provided that the assignee agrees in writing to be bound
by the terms and conditions hereof.

 

14.12                     Headings. The headings or titles of Articles or
Sections used in this Agreement are for convenience only and shall be
disregarded in interpreting this Agreement.

 

14.13                     Parties Represented by Counsel. The Parties
acknowledge that they have sought the advice of, and have been advised by, legal
counsel of their choice in connection with the negotiation of this Agreement,
and that the Parties have willingly entered into this Agreement with a full
understanding of the legal and financial consequences of this Agreement.

 

14.14                     Drafting of Agreement. The Parties acknowledge that
(i) this Agreement and each Implementing Agreement is the result of negotiations
among, and has been reviewed by, each Party and its respective counsel, and (ii)
all Parties contributed to the drafting of this Agreement and each Implementing
Agreement. Accordingly, this Agreement and each Implementing Agreement shall be
deemed to be the product of each Party, and no ambiguity shall be construed in
favor of or against any Party on the basis that it was the drafter.

 

14.15                     Consents; Acceptance. Unless otherwise expressly
provided herein, any consent, acceptance, satisfaction, cooperation or approval
required of a Party under this Agreement shall not be unreasonably withheld or
delayed.

 

14.16                     Joint and Several Liability. Nothing in this Agreement
or the Implementing Agreements shall be deemed to create any joint and several
liability among the California Parties or among the Mirant Parties.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

84

--------------------------------------------------------------------------------


 

Settlement and release of claims agreement

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives. This Agreement may be
executed in any number of counterparts, each of which, when executed, will be
deemed to be an original and all of which taken together will be deemed to be
one and the same instrument. This Agreement may be executed by signature via
facsimile transmission, which shall be deemed to be the same as an original
signature.

 

MIRANT CORPORATION

MIRANT AMERICAS, INC.

 

 

 

 

By:

/s/ Curtis A. Morgan

 

By:

/s/ Curtis A. Morgan

 

 

Name:

Curtis A. Morgan

 

Name:

Curtis A. Morgan

 

Title:

Executive Vice President and

 

Title:

President and Chief

 

 

Chief Operating Officer

 

 

Executive Officer

 

Date:

January 14, 2005

 

Date:

January 14, 2005

 

 

 

 

MIRANT AMERICAS ENERGY
MARKETING, LP

MIRANT AMERICAS ENERGY
MARKETING INVESTMENTS, INC.

 

 

By: Mirant Americas Development, Inc.

 

Its: General Partner

 

 

By:

/s/ J. William Holden III

 

 

 

Name:

J. William Holden III

By:

/s/ Curtis A. Morgan

 

 

Title:

Sr. Vice President

 

Name:

Curtis A. Morgan

 

Date:

January 14, 2005

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

Date:

January 14, 2005

 

 

 

 

 

MIRANT AMERICAS
GENERATION, LLC

MIRANT CALIFORNIA
INVESTMENTS, INC.

 

 

 

 

By:

/s/ Curtis A. Morgan

 

By:

/s/ Curtis A. Morgan

 

 

Name:

Curtis A. Morgan

 

Name:

Curtis A. Morgan

 

Title:

President and

 

Title:

Chief Executive Officer

 

 

Chief Executive Officer

 

Date:

January 14, 2005

 

Date:

January 14, 2005

 

 

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives. This Agreement may be
executed in any number of counterparts, each of which, when executed, will be
deemed to be an original and all of which taken together will be deemed to be
one and the same instrument. This Agreement may be executed by signature via
facsimile transmission, which shall be deemed to be the same as an original
signature.

 

MIRANT CALIFORNIA, LLC

MIRANT DELTA, LLC

 

 

By:

/s/ Curtis A. Morgan

 

By:

/s/ Curtis A. Morgan

 

 

Name:

Curtis A. Morgan

 

Name:

Curtis A. Morgan

 

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

Date:

January 14, 2005

 

Date:

January 14, 2005

 

 

 

 

MIRANT POTRERO, LLC

MIRANT SPECIAL PROCUREMENT,

 

INC.

 

 

By:

/s/ Curtis A. Morgan

 

 

 

Name:

Curtis A. Morgan

By:

/s/ J. William Holden III

 

 

Title:

Chief Executive Officer

 

Name:

J. William Holden III

 

Date:

January 14, 2005

 

Title:

Sr. Vice President

 

 

Date:

January 14, 2005

 

 

 

 

MIRANT SERVICES, LLC

MIRANT AMERICAS DEVELOPMENT,

 

INC.

 

 

By:

/s/ Curtis A. Morgan

 

 

 

Name:

Curtis A. Morgan

By:

/s/ Curtis A. Morgan

 

 

Title:

Executive Vice President

 

Name:

Curtis A. Morgan

 

Date:

January 14, 2005

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

Date:

January 14, 2005

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives. This Agreement may be
executed in any number of counterparts, each of which, when executed, will be
deemed to be an original and all of which taken together will be deemed to be
one and the same instrument. This Agreement may be executed by signature via
facsimile transmission, which shall be deemed to be the same as an original
signature.

 

THE PEOPLE OF THE STATE OF
CALIFORNIA, EX REL. BILL LOCKYER,
ATTORNEY GENERAL OF THE STATE
OF CALIFORNIA

CALIFORNIA DEPARTMENT OF
WATER RESOURCES, ACTING SOLELY
UNDER THE AUTHORITY AND POWERS
CREATED IN CALIFORNIA ASSEMBLY
BILL 1 FROM THE FIRST
EXTRAORDINARY SESSION OF 2000-
2001, CODIFIED IN SECTIONS 80000

By:

/s/ Ken Alex

 

THROUGH 80270 OF THE CALIFORNIA

 

Name:

 

WATER CODE

 

Title:

ASAAG

 

 

Date:

January 13, 2005

 

 

 

 

By:

/s/ Peter S. Garris

 

 

 

Name:

Peter S. Garris

 

 

Title:

Deputy Director

 

 

Date:

January 14, 2005

 

 

 

 

 

CALIFORNIA ELECTRICITY
OVERSIGHT BOARD

CALIFORNIA PUBLIC UTILITIES
COMMISSION

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/ Randolph Wu

 

 

Name:

 

 

Name:

Randolph Wu

 

Title:

 

 

Title:

General Counsel

 

Date:

January 14, 2005

 

Date:

January 14, 2005

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives. This Agreement may be
executed in any number of counterparts, each of which, when executed, will be
deemed to be an original and all of which taken together will be deemed to be
one and the same instrument. This Agreement may be executed by signature via
facsimile transmission, which shall be deemed to be the same as an original
signature.

 

PACIFIC GAS AND ELECTRIC
COMPANY

SOUTHERN CALIFORNIA EDISON
COMPANY

 

 

 

 

By:

/s/ Roger J. Peters

 

By:

/s/ Stephen E. Pickett

 

 

Name:

Roger J. Peters

 

Name:

Stephen E. Pickett

 

Title:

SVP - General Counsel

 

Title:

Sr. VP & General Counsel

 

Date:

January 13, 2005

 

Date:

January 14, 2005

 

 

SAN DIEGO GAS & ELECTRIC

THE FEDERAL ENERGY REGULATORY

COMPANY

COMMISSION OFFICE OF MARKET

 

OVERSIGHT AND INVESTIGATIONS

 

 

 

 

By:

/s/ James P. Avery

 

 

 

Name:

James P. Avery

By:

/s/ Robert Pease

 

 

Title:

Senior Vice President

 

Name:

ROBERT PEASE

 

Date:

January 13, 2005

 

Title:

Deputy Director OMOI/FERC

 

 

Date:

January 13, 2005

 

4

--------------------------------------------------------------------------------


 

Table of Exhibits

 

Exhibit A

Proofs Of Claims Not Affected By The Settlement

 

 

 

 

Exhibit B

Wraparound Agreements

 

 

 

 

Exhibit C

CC8 Escrow Agreement

 

 

 

 

Exhibit D [a05-4369_1ex10d39.htm#ExhibitD_133117]

Stayed Litigation And Contested Matters [a05-4369_1ex10d39.htm#ExhibitD_133117]

 

 

 

 

Exhibit E [a05-4369_1ex10d39.htm#ExhibitE_133120]

List Of Debtors [a05-4369_1ex10d39.htm#ExhibitE_133120]

 

 

 

 

Exhibit F [a05-4369_1ex10d39.htm#ExhibitF_133131]

Allocation Matrix [a05-4369_1ex10d39.htm#ExhibitF_133131]

 

 

 

 

Exhibit G [a05-4369_1ex10d39.htm#ExhibitG_133135]

2005 RMR FERC Settlement [a05-4369_1ex10d39.htm#ExhibitG_133135]

 

 

 

 

Exhibit H [a05-4369_1ex10d39.htm#ExhibitH_133137]

Deemed Distribution Recipients [a05-4369_1ex10d39.htm#ExhibitH_133137]

 

 

 

 

Exhibit I [a05-4369_1ex10d39.htm#ExhibitI_133138]

Form of SWP Side Letter [a05-4369_1ex10d39.htm#ExhibitI_133138]

 

 

i

--------------------------------------------------------------------------------


 

Exhibit A

 

Proofs Of Claims Not Affected By The Settlement

 

1.               Claim No. 7522 on behalf of the California Department of Toxic
Substances Control (“CDTSC”) against Delta in the amount of $979.50 for “HWCL
Fees.” (hazardous waste generator fees)

 

2.               Claim No. 7523 on behalf of CDTSC against Delta in the amount
of $398,837 for penalties under the Hazardous Waste Control Law for
non-compliance with state hazardous waste laws and regulations

 

3.               Claim No. 7524 on behalf of CDTSC against Potrero in the amount
of $107.00 for “HWCL fees.” (hazardous waste generator fees)

 

4.               Claim No. 7525 on behalf of CDTSC against Potrero in the amount
of $110.90 for “consultive services” based on Consulting Services Agreement
under California Health and Safety Code section 25201.9

 

5.              Claim No. 7630 on behalf of CDTSC against Delta in an
unliquidated amount for potential future environmental liability

 

6.               Claim No 7631 on behalf of CDTSC against Potrero in an
unliquidated amount for potential future environmental liability

 

7.               Claim No. 2081 on behalf of the California Department of Health
Services against Mirant Potrero, LLC in the amount of $1,602.32

 

8.               Claim No. 7586 on behalf the Regional Water Quality Control
Board for the San Francisco Bay Region against Potrero in an estimated amount of
$7,500,000.00 for groundwater contamination at the Potrero Power Plant Site

 

9.               Claim No. 7587 on behalf the Regional Water Quality Control
Board for the San Francisco Bay Region against Delta in an unliquidated amount
for potential contamination at the Pittsburg Power Plant and its four class I
ponds

 

10.         Claim No. 7588 on behalf the Regional Water Quality Control Board
for the San Francisco Bay Region against Mirant in an estimated amount of
$7,500,000.00 for groundwater contamination at Potrero Power Plant and Pittsburg
Power Plant.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Wraparound Agreements

 

Attached

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

[FORM OF]

 

CC8 ESCROW AGREEMENT

 

This CC8 Escrow Agreement (“Escrow Agreement”) is entered into as of
[                       ] [      ], 200[   ], by and among Mirant Delta, LLC
(“Delta”), a Delaware limited liability company, Pacific Gas and Electric
Company, a California corporation (“PG&E”), and [Deutsche Bank Trust Company
Americas, a New York banking corporation, a wholly-owned subsidiary of Deutsche
Bank AG], as escrow agent (the “Escrow Agent”).

 

RECITALS

 

A.                                   The Mirant Parties (as defined below),
PG&E, and others are parties to the Settlement and Release of Claims Agreement
(as defined below), pursuant to which, and subject to its terms and conditions,
the Mirant Parties, PG&E and the other parties thereto enter into a settlement
with respect to certain disputes among them.

 

B.                                     In accordance with the terms of the
Settlement and Release of Claims Agreement, the Mirant Parties and PG&E are
negotiating the CC8 Asset Transfer Agreement (as defined in the Settlement and
Release of Claims Agreement), including the agreements and other documents that
are included therein, by which the Mirant Parties will, subject to the
conditions in the CC8 Asset Transfer Agreement being satisfied, transfer and
assign to PG&E the CC8 Assets (as such term is defined in the Settlement and
Release of Claims Agreement), provide certain services and rights to PG&E in
connection with the CC8 Assets and otherwise consummate the transactions
provided for in the CC8 Asset Transfer Agreement.

 

C.                                     In accordance with the terms of the
Settlement and Release of Claims Agreement and this Escrow Agreement, if a CC8
Triggering Event (as defined in the Settlement and Release of Claims Agreement)
occurs, then PG&E shall be entitled to the CC8 Alternative Consideration (as
defined in the Settlement and Release of Claims Agreement) as provided for in
the Settlement and Release of Claims Agreement, and as implemented through this
Escrow Agreement.

 

D.                                    Delta and PG&E desire to establish the
terms and conditions pursuant to which the Escrow Fund (as defined below) will
be established, maintained and disbursed.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements, and
other good and valuable consideration, provided for herein, and subject to and
upon the terms and conditions hereof, the parties hereto agree as follows.

 

AGREEMENT

 

1.                                      Defined Terms. As used in this Escrow
Agreement, the following terms shall have the meanings set forth below.
Capitalized terms used in this Escrow Agreement and not

 

C-1

--------------------------------------------------------------------------------


 

otherwise defined shall have the meanings given them in the Settlement and
Release of Claims Agreement.

 

“Agreement Dispute” has the meaning set forth in Section 7 of this Escrow
Agreement.

 

“Bankruptcy Proceedings” means, collectively, the Mirant Parties’ respective
Chapter 11 cases, together with the other Chapter 11 cases of Mirant Parties’
affiliated debtors pending in the Mirant Bankruptcy Court or, to the extent of
the reference thereto being withdrawn, in the United States District Court for
the Northern District of Texas, Fort Worth Division.

 

“Cash Proceeds” has the meaning set forth in Section 2(a) of this Escrow
Agreement.

 

“Cash Proceeds Notice” has the meaning set forth in Section 2(a) of this Escrow
Agreement.

 

“CC8 Alternative Consideration” has the meaning set forth in the Settlement and
Release of Claims Agreement.

 

“CC8 Assets” has the meaning set forth in the Settlement and Release of Claims
Agreement.

 

“CC8 Asset Transfer Agreement” has the meaning set forth in the Settlement and
Release of Claims Agreement.

 

“CC8 Claim” has the meaning set forth in the Settlement and Release of Claims
Agreement.

 

“CC8 Claim Plan Securities” has the meaning set forth in the Settlement and
Release of Claims Agreement.

 

“CC8 Claim Shortfall” has the meaning set forth in the Settlement and Release of
Claims Agreement.

 

“CC8 Claim Value” means the aggregate value of the cash and/or CC8 Claim Plan
Securities required to be distributed to PG&E by the CC8 Claim pursuant to
Section 8.9 of the Settlement and Release of Claims Agreement, which shall be
either $70,000,000 or $85,000,000, as determined in accordance with subpart (i)
or subpart (ii) of Section 8.9.1 of the Settlement and Release of Claims
Agreement.

 

“CC8 Execution Triggering Event” has the meaning set forth in the Settlement and
Release of Claims Agreement.

 

“CC8 Triggering Event” has the meaning set forth in the Settlement and Release
of Claims Agreement.

 

C-2

--------------------------------------------------------------------------------


 

“Closing” means the date of closing of the transfer of the CC8 Assets to PG&E
and the other transactions provided for in the CC8 Asset Transfer Agreement, in
accordance with the terms thereof.

 

“CPUC” has the meaning set forth in Section 7 of this Escrow Agreement.

 

“Debtor” has the meaning set forth in the Settlement and Release of Claims
Agreement.

 

“Delta” has the meaning set forth in the introductory paragraph of this Escrow
Agreement.

 

“Delta Plan” has the meaning set forth in the Settlement and Release of Claims
Agreement.

 

“Effective Date” has the meaning set forth in Section 2 of this Escrow
Agreement.

 

“Escrow Account” has the meaning set forth in Section 2(a) of this Escrow
Agreement.

 

“Escrow Agent” has the meaning set forth in the introductory paragraph of this
Escrow Agreement.

 

“Escrow Fund” has the meaning set forth in Section 2(a) of this Escrow
Agreement.

 

“Mirant Bankruptcy Court” means the United States Bankruptcy Court for the
Northern District of Texas, Fort Worth Division.

 

“Mirant Parties” has the meaning set forth in the Settlement and Release of
Claims Agreement.

 

“PG&E” has the meaning set forth in the introductory paragraph of this Escrow
Agreement.

 

“Settlement and Release of Claims Agreement” means the Settlement and Release of
Claims Agreement executed January 13, 2005 among the Mirant Parties, PG&E and
the other parties thereto.

 

2.                                      Effective Date; Appointment of Escrow
Agent. This Escrow Agreement and the parties’ obligations hereunder shall not
become effective until the effective date of the Delta Plan (“Effective Date”). 
Effective as of the Effective Date, Delta and PG&E hereby appoint the Escrow
Agent to act in accordance with the terms and conditions of this Escrow
Agreement, and the Escrow Agent hereby accepts such appointment.

 

a)              Deposit of Cash Proceeds. PG&E shall deposit all cash received
from Delta as part of the CC8 Claim, if any, into the escrow established jointly
by PG&E and Delta pursuant to this Escrow Agreement (“Escrow Account”) within
two (2) Business Days

 

C-3

--------------------------------------------------------------------------------


 

following PG&E’s receipt of any such cash. As soon as practicable after PG&E’s
sale of the CC8 Claim Plan Securities that are delivered to it by Delta as part
of the CC8 Claim pursuant to Section 8.9.2 of the Settlement and Release of
Claims Agreement, PG&E shall deposit in the Escrow Account all cash proceeds
from such sale, net of third party transaction costs and net of any income taxes
that may be due on any gain on the sale of the CC8 Claim Plan Securities (it
being understood that any such gain will be determined by any difference between
the value of the CC8 Claim Plan Securities when received by PG&E and the value
when sold by PG&E, and that the netting of income taxes for deposit into the CC8
Escrow shall be without prejudice to subsequent CPUC retail ratemaking
determinations of tax treatment). The Escrow Agent shall promptly thereafter
advise Delta and PG&E in writing in the manner specified in Section 11(f) of
this Escrow Agreement (“Cash Proceeds Notice”) of the total amount of cash in
the Escrow Account, including any cash received from Delta as part of the CC8
Claim and the net proceeds realized by PG&E from its sale of the CC8 Claim Plan
Securities (collectively, the “Cash Proceeds”). The Cash Proceeds and any
additional monies that are deposited into the Escrow Account in accordance with
this Escrow Agreement shall constitute part of the “Escrow Fund”.

 

b)              Treatment of Cash Proceeds.

 

i.                 CC8 Claim Shortfall. In the event of a CC8 Claim Shortfall,
Delta and PG&E shall deposit the payments required under Section 8.9.3 of the
Settlement and Release of Claims Agreement into the Escrow Account.

 

ii.             Cash Proceeds in Excess of the CC8 Claim Value. If the total of
the Cash Proceeds in the Escrow Account as of the date of the Cash Proceeds
Notice exceeds the CC8 Claim Value, the Escrow Agent shall transfer to Delta in
the manner directed by Delta all Cash Proceeds constituting the Escrow Fund that
are in excess of the CC8 Claim Value.

 

c)              Interest on Escrow Fund. Any interest earned on the Escrow Fund,
when invested as provided in Section 4 of this Escrow Agreement shall be applied
FIRST, to pay all fees and expenses of the Escrow Agent and to any amounts
already claimed by the Escrow Agent under Section 6 of this Escrow Agreement,
and SECOND, to be added to the Escrow Fund held by the Escrow Agent under this
Escrow Agreement. Notwithstanding anything to the contrary in this Escrow
Agreement, to the extent that Delta pays any expenses, disbursements, advances,
legal or other fees, taxes, penalties, losses, damages, or any other charge,
cost or expenditure provided for under Section 6 or Section 8 of this Escrow
Agreement, to or on behalf of the Escrow Agent, any interest earned on the
Escrow Fund, including interest already accrued as of the date that Delta incurs
such expenditures and any future interest, shall be paid, when interest becomes
available to do so, to Delta in an amount sufficient to reimburse Delta in full
for all of the foregoing expenditures.

 

3.                                      Disbursement of the Escrow Fund. The
Escrow Agent shall disburse the Escrow Fund as provided below, as instructed in
a writing executed by Delta and PG&E and

 

C-4

--------------------------------------------------------------------------------


 

delivered to the Escrow Agent, or as otherwise authorized by the terms of this
Escrow Agreement.

 

a)              Termination. If the Settlement and Release of Claims Agreement
is terminated for any reason as provided for therein, this Escrow Agreement also
shall be immediately terminated, without further liability or obligation of any
party. Upon termination of this Escrow Agreement, either Delta or PG&E may
deliver a certificate signed by an officer thereof to the other party and to the
Escrow Agent. Upon receipt of such certificate, the Escrow Agent shall
distribute the Escrow Fund, including all Cash Proceeds, interest and all other
money and property in the Escrow Account, to Delta in the manner directed by
Delta.

 

b)              CC8 Triggering Event. Upon the occurrence of a CC8 Triggering
Event, PG&E shall notify Delta in writing that PG&E is declaring a CC8
Triggering Event, and also shall deliver a certificate signed by PG&E’s general
counsel or a person designated by such counsel to that effect to the Escrow
Agent and Delta.  If the CC8 Triggering Event is one that a Mirant Party is
authorized to declare pursuant to the terms of the Settlement and Release of
Claims Agreement or the CC8 Asset Transfer Agreement, Delta shall have the right
to deliver an equivalent notice and certificate to PG&E and the Escrow Agent,
and such notice and certificate shall have the same force and effect as if it
had been delivered by PG&E.

 

i.                 If a CC8 Triggering Event that is a CC8 Execution Triggering
Event has occurred before the Effective Date, then, as of the Effective Date,
(a) Delta and PG&E shall comply with the applicable requirements of Section 8.9
of the Settlement and Release of Claims Agreement, and (b) Delta, PG&E and the
Escrow Agent shall comply with the provisions of Section 2 of this Escrow
Agreement. As soon as practicable after the total amount of the Escrow Fund is
equal to $85,000,000 (calculated after deduction of the Escrow Agent’s fees and
expenses in accordance with Section 4 and Section 6 of this Escrow Agreement),
the Escrow Agent shall distribute $85,000,000 in cash to PG&E, plus any interest
that has accrued on the $85,000,000 and that remains in the Escrow Account after
deduction of the Escrow Agent’s fees and expenses in accordance with Section 4
of this Escrow Agreement, and after deduction of any amount required to be paid
pursuant to Section 6 of this Escrow Agreement. All Cash Proceeds and other
monies thereafter remaining in the Escrow Account shall be paid to Delta.

 

ii.             If a CC8 Triggering Event that is not a CC8 Execution Triggering
Event has occurred before the Effective Date, then, as of the Effective Date,
(a) Delta and PG&E shall comply with the applicable requirements of Section 8.9
of the Settlement and Release of Claims Agreement, and (b) Delta, PG&E and the
Escrow Agent shall comply with the provisions of Section 2 of this Escrow
Agreement.  As soon as practicable after the total amount of the Escrow Fund is
equal to $70,000,000 (calculated after deduction of the Escrow Agent’s fees and
expenses in accordance with Section 4 and Section 6 of this Escrow Agreement),
the Escrow Agent shall distribute $70,000,000 in cash to PG&E,

 

C-5

--------------------------------------------------------------------------------


 

plus any interest that has accrued on the $70,000,000 and that remains in the
Escrow Account after deduction of the Escrow Agent’s fees and expenses in
accordance with Section 4 of this Escrow Agreement, and after deduction of any
amount required to be paid pursuant to Section 6 of this Escrow Agreement. All
Cash Proceeds in excess of $70,000,000, all interest that has accrued on such
Cash Proceeds in excess of $70,000,000, and all other monies thereafter
remaining in the Escrow Account shall be paid to Delta.

 

iii.         If a CC8 Triggering Event that is a CC8 Execution Triggering Event
occurs after the Effective Date but before PG&E has liquidated the CC8 Claim
Plan Securities, then, (a) PG&E shall promptly liquidate the CC8 Claim Plan
Securities in accordance with Section 8.9.2 of the Settlement and Release of
Claims Agreement, (b) Delta and PG&E shall comply with the applicable
requirements of Section 8.9 of the Settlement and Release of Claims Agreement,
and (c) Delta, PG&E and the Escrow Agent shall comply with the provisions of
Section 2 of this Escrow Agreement As soon as practicable after the total amount
of the Escrow Fund is equal to $85,000,000 (calculated after deduction of the
Escrow Agent’s fees and expenses in accordance with Section 4 and Section 6 of
this Escrow Agreement), the Escrow Agent shall distribute $85,000,000 in cash to
PG&E, plus any interest that has accrued on the $85,000,000 and that remains in
the Escrow Account after deduction of the Escrow Agent’s fees and expenses in
accordance with Section 4 of this Escrow Agreement, and after deduction of any
amount required to be paid pursuant to Section 6 of this Escrow Agreement. All
Cash Proceeds and other monies thereafter remaining in the Escrow Account shall
be paid to Delta.

 

iv.            If a CC8 Triggering Event that is not a CC8 Execution Triggering
Event occurs after the Effective Date but before PG&E has liquidated the CC8
Claim Plan Securities, then, (a) PG&E shall promptly liquidate the CC8 Claim
Plan Securities in accordance with Section 8.9.2 of the Settlement and Release
of Claims Agreement, (b) Delta and PG&E shall comply with the applicable
requirements of Section 8.9 of the Settlement and Release of Claims Agreement,
and (c) Delta, PG&E and the Escrow Agent shall comply with the provisions of
Section 2 of this Escrow Agreement.  As soon as practicable after the total
amount of the Escrow Fund is equal to $70,000,000 (calculated after deduction of
the Escrow Agent’s fees and expenses in accordance with Section 4 of this Escrow
Agreement and Section 6 of this Escrow Agreement), the Escrow Agent shall
distribute $70,000,000 in cash to PG&E, plus any interest that has accrued on
the $70,000,000 and that remains in the Escrow Account after deduction of the
Escrow Agent’s fees and expenses in accordance with Section 4 of this Escrow
Agreement, and after deduction of any amount required to be paid pursuant to
Section 6 of this Escrow Agreement. All Cash Proceeds in excess of $70,000,000,
all interest that has accrued on such Cash Proceeds in excess of $70,000,000,
and all other monies thereafter remaining in the Escrow Account shall be paid to
Delta.

 

C-6

--------------------------------------------------------------------------------


 

v.                If a CC8 Triggering Event that is a CC8 Execution Triggering
Event occurs after the Effective Date and after PG&E has liquidated the CC8
Claim Plan Securities in accordance with Section 8.9.2 of the Settlement and
Release of Claims Agreement, then (a) Delta and PG&E shall comply with the
applicable requirements of Section 8.9 of the Settlement and Release of Claims
Agreement, and (b) Delta, PG&E and the Escrow Agent shall comply with the
provisions of Section 2 of this Escrow Agreement. As soon as practicable after
the total amount of the Escrow Fund is equal to $85,000,000 (calculated after
deduction of the Escrow Agent’s fees and expenses in accordance with Section 4
and Section 6 of this Escrow Agreement), the Escrow Agent shall distribute
$85,000,000 in cash to PG&E, plus any interest that has accrued on the
$85,000,000 and that remains in the Escrow Account after deduction of the Escrow
Agent’s fees and expenses in accordance with Section 4 of this Escrow Agreement,
and after deduction of any amount required to be paid pursuant to Section 6 of
this Escrow Agreement. All Cash Proceeds and other monies thereafter remaining
in the Escrow Account shall be paid to Delta.

 

vi.            If a CC8 Triggering Event that is not a CC8 Execution Triggering
Event occurs after the Effective Date and after PG&E has liquidated the CC8
Claim Plan Securities in accordance with Section 8.9.2 of the Settlement and
Release of Claims Agreement, then (a) Delta and PG&E shall comply with the
applicable requirements of Section 8.9 of the Settlement and Release of Claims
Agreement, and (b) Delta, PG&E and the Escrow Agent shall comply with the
provisions of Section 2 of this Escrow Agreement. As soon as practicable after
the total amount of the Escrow Fund is equal to $70,000,000 (calculated after
deduction of the Escrow Agent’s fees and expenses in accordance with Section 4
and Section 6 of this Escrow Agreement), the Escrow Agent shall distribute
$70,000,000 in cash to PG&E, plus any interest that has accrued on the
$70,000,000 and that remains in the Escrow Account after deduction of the Escrow
Agent’s fees and expenses in accordance with Section 4 of this Escrow Agreement,
and after deduction of any amount required to be paid pursuant to Section 6 of
this Escrow Agreement. All Cash Proceeds in excess of $70,000,000, all interest
that has accrued on such Cash Proceeds in excess of $70,000,000, and all other
monies thereafter remaining in the Escrow Account shall be paid to Delta.

 

c)              The Date of Closing. Following the occurrence of the Closing,
PG&E will deliver a certificate signed by PG&E’s general counsel or a person
designated by such counsel to that effect to the Escrow Agent and Delta. If PG&E
has not delivered the foregoing certificate within two (2) Business Days after
the Closing, Delta shall have the right to deliver an equivalent notice and
certificate to PG&E and the Escrow Agent, and such notice and certificate shall
have the same force and effect as if it had been delivered by PG&E. Upon receipt
of any such certificate from PG&E or Delta, the Escrow Agent shall promptly
disburse the Escrow Fund, including all Cash Proceeds and all other money and
assets held in the Escrow Account, after deduction of the Escrow Agent’s fees
and expenses in accordance with Section 4 of this Escrow Agreement, and after

 

C-7

--------------------------------------------------------------------------------


 

deduction of any amount required to be paid pursuant to Section 6 of this Escrow
Agreement, to Delta in accordance with Delta’s instructions.

 

This Escrow Agreement shall terminate upon the distribution of the Escrow Fund,
including all Cash Proceeds and all other money and assets held in the Escrow
Account. The provisions of Sections 6, 8 and 9 of this Escrow Agreement shall
survive the termination of this Escrow Agreement and the earlier resignation or
removal of the Escrow Agent.

 

4.                                      Investment of Escrow Cash. The Escrow
Agent shall invest or reinvest the Cash Proceeds as directed in writing by Delta
in any of the following:

 

a)              direct obligations of, or obligations fully guaranteed as to
principal and interest by, the United States or any agency or instrumentality
thereof, provided that such obligations are backed by the full faith and credit
of the United States and have an original maturity of no more than 180 days;

 

b)              certificates of deposit of or interest bearing accounts with
national banks or corporations endowed with trust powers, having capital and
surplus in excess of $100,000,000, provided that such certificates or accounts
have an original maturity of no more than 90 days;

 

c)              commercial paper (having original maturities of no more than 90
days) that at the time of investment is rated A-1 by Standard and Poor’s
Corporation or P-1 by Moody’s Investor Service;

 

d)              repurchase agreements with any bank or corporation described in
subpart (b), above, fully secured by obligations described in subpart (a),
above, collateralized by 102 percent, and having a term of no more than 90 days;
or

 

e)              any money market fund registered under the Investment Company
Act of 1940, as amended.

 

The Escrow Agent shall have no obligation to invest or reinvest the Escrow Fund
if deposited with the Escrow Agent after 11:00 a.m. (E.S.T.) on such day of
deposit. Instructions received after 11:00 a.m. (E.S.T.) will be treated as if
received on the following business day. The Escrow Agent shall have no
responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of the Escrow Fund. Any interest or other income
received on such investment and reinvestment of the Escrow Fund shall become
part of the Escrow Fund and any losses incurred on such investment and
reinvestment of the Escrow Fund shall be debited against the Escrow Fund. If a
selection is not made and a written direction not given to the Escrow Agent, the
Escrow Fund shall remain uninvested with no liability for interest therein. It
is agreed and understood that the entity serving as Escrow Agent may earn fees
associated with the investments outlined above in accordance with the terms of
such investments. Notwithstanding the foregoing, the Escrow Agent shall have the
power to sell or liquidate the foregoing investments whenever the Escrow Agent
shall be required to release all or any portion of the Escrow Fund pursuant to
Section 3 of this Escrow Agreement. In no event shall the Escrow Agent be deemed
an investment manager or adviser in respect of any selection of investments
hereunder.

 

C-8

--------------------------------------------------------------------------------


 

5.                                      Access to Escrow Documents. During the
term of this Escrow Agreement, Delta and PG&E shall have access to the documents
delivered to or by the Escrow Agent.

 

6.                                      Fees and Expenses of Escrow Agent;
Indemnification.

 

a)              The Escrow Agent shall be entitled to payment as provided in
this Section 6 for customary fees and expenses for all services rendered by it
hereunder in accordance with the fee schedule attached as Exhibit A hereto (as
such fees may be adjusted from time to time, with such adjustments to be
effective 60 days after receipt of notice by Delta and PG&E). It is understood
by all parties that the annual fee will be deducted when it becomes due from
amounts constituting interest or earnings on the Escrow Fund then on deposit
with the Escrow Agent under this Escrow Agreement, and all such interest and
earnings shall be applied first to pay the Escrow Agent’s fees and expenses
before being allocated to any other purpose. To the extent such interest is
insufficient to pay such fees in full, and upon written notice providing a
reasonable accounting from the Escrow Agent, Delta shall pay the Escrow Agent
fees, and any out-of-pocket expenses, fees and expenses of counsel, or other
charges by the Escrow Agent incurred in connection with its obligations under
this Escrow Agreement. Delta shall reimburse the Escrow Agent on demand for all
loss, liability, damage, disbursements, advances or expenses paid or incurred by
it in the administration of its duties hereunder, including, but not limited to,
all reasonable counsel, advisors’ and agents’ fees and disbursements and all
taxes or other governmental charges. At all times, the Escrow Agent will have a
right of set off and first lien on the funds in the Escrow Fund for payment of
customary fees and expenses and all such loss, liability, damage or expenses.
Such fees and expenses shall be paid from the Escrow Fund to the extent not
otherwise paid hereunder. The obligations contained in this Section 6 shall be
the obligation of Delta, and shall survive the termination of this Escrow
Agreement and the resignation or removal of the Escrow Agent.

 

b)              Delta shall indemnify, defend and hold harmless the Escrow Agent
and its officers, directors, employees, representatives and agents, from and
against and reimburse the Escrow Agent for any and all claims, expenses,
obligations, liabilities, losses, damages, injuries (to person, property, or
natural resources), penalties, stamp or other similar taxes, actions, suits,
judgments, reasonable costs and expenses (including reasonable attorney’s fees
and expenses) of whatever kind or nature regardless of their merit, demanded,
asserted or claimed against the Escrow Agent by any third party directly or
indirectly relating to, or arising from, claims against the Escrow Agent by
reason of its participation in the transactions contemplated hereby, including
without limitation all reasonable costs required to be associated with claims
for damages to persons or property, and reasonable attorneys’ and consultants’
fees and expenses and court costs except to the extent caused by the Escrow
Agent’s gross negligence or willful misconduct. The provisions of this
Section 6(b) shall survive the termination of this Agreement or the earlier
resignation or removal of the Escrow Agent.

 

7.                                      Resolution of Conflicts. After the
Effective Date, except as otherwise limited by law, resolution of any and all
controversies, disputes and claims arising out of, relating to, in connection
with or resulting from this Escrow Agreement (or any transaction contemplated

 

C-9

--------------------------------------------------------------------------------


 

hereby), including as to the interpretation, performance, non-performance,
validity, breach or termination of this Escrow Agreement, whether the claim is
based on contract, tort, regulation, rule, statute or constitution and any
claims raising questions of law, whether arising before or after termination of
this Escrow Agreement (each an “Agreement Dispute”), shall be exclusively
governed by and settled in accordance with the provisions of this Section 7.
Unless otherwise agreed in writing, the Parties shall continue to perform their
obligations under the provisions of this Escrow Agreement during the course of
dispute resolution pursuant to the provisions of this Section 7. Notice of an
Agreement Dispute shall be provided to the parties to this Escrow Agreement and
to the California Public Utilities Commission (“CPUC”). The CPUC may participate
in the resolution of an Agreement Dispute by participating in the dispute
resolution process provided for below as a party.

 

a)              Negotiation and Mediation.

 

i.                 Negotiation. The parties shall make a good faith attempt to
resolve any Agreement Dispute through negotiation. Within 30 days after notice
of an Agreement Dispute is given by a party to another party or parties, each
such party shall select one or more representatives who are vice presidents of
such party or, in the case of the CPUC, an employee with authority to bind the
CPUC, which representatives shall meet and make a good faith attempt to resolve
such Agreement Dispute and shall continue to negotiate in good faith in an
effort to resolve the Agreement Dispute.

 

ii.             Mediation. If such representatives fail to resolve an Agreement
Dispute within 30 days after the first meeting of the representatives or fail to
meet within 30 days after the date of the applicable notice of an Agreement
Dispute (such date, the “Mediation Trigger Date”), the affected parties shall
seek resolution of the Agreement Dispute through mediation, with a mediator
mutually acceptable to the affected parties. The representatives of the affected
parties selected pursuant to Section 7(a)(i) of this Escrow Agreement shall be
in attendance at the mediation.

 

iii.         Settlement. If a settlement is mutually agreed upon as a result of
the negotiation or mediation, then such settlement shall be recorded in writing,
signed by the affected parties, and shall be binding on them.

 

b)              Arbitration.

 

i.                 Selection of Arbitrator. In the event that (1) the affected
parties fail to mutually agree upon a mediator pursuant to Section 7(a)(ii) of
this Escrow Agreement within 30 days after the Mediation Trigger Date or (2) any
Agreement Dispute is not settled by the affected parties within sixty (60) days
after the Mediation Trigger Date, a party may initiate arbitration by sending
written notice to the other party or parties requesting arbitration and
describing the Agreement Dispute and any proposed remedy. Within ten (10)
Business Days after receipt of such notice, the affected parties shall meet to
select a single arbitrator. If the affected parties cannot agree on the
selection

 

C-10

--------------------------------------------------------------------------------


 

of an arbitrator or such parties fail to meet within ten (10) Business Days, the
arbitrator shall be selected by the American Arbitration Association in
accordance with its Commercial Arbitration Rules. The arbitrator selected under
these procedures shall be a lawyer or retired judge with at least ten years’
experience arbitrating complex commercial disputes.

 

ii.             Location. The arbitration shall be conducted in the City and
County of San Francisco, California and shall be governed by the Commercial
Arbitration Rules of the American Arbitration Association, except as modified
herein or as agreed by the affected Parties in writing.

 

iii.         Discovery. The affected parties shall have the right to conduct
discovery in accordance with California Code of Civil Procedure Section 1283.05,
including the right to two depositions of each opposing party, 20
interrogatories, 25 requests for admissions, and requests for the production of
documents and other items. If additional discovery is necessary because of the
complexity or importance of the issues, the parties shall negotiate in good
faith regarding additional discovery and, if such negotiations fail, the
arbitrator upon a showing of good cause may allow for additional reasonable
discovery, giving due consideration to the complexity and importance of the
issues, efficiency lost and prevention of undue intrusiveness and harassment.

 

iv.            Hearing. After giving the affected parties due notice of hearing,
the arbitrator shall hear the Agreement Dispute submitted for arbitration and
shall provide a reasoned, written decision within 90 days after the completion
of the hearing or such other date selected by agreement of the affected parties.
The decision shall conform to applicable law. The procedural and substantive law
applied in the arbitration shall be the law of the State of California without
regard to its conflict of law principles, unless the claims or defenses raise
issues of federal law in which case federal substantive law shall apply to those
particular claims or defenses. The arbitrator shall be bound to apply the law,
including the rules of evidence, and shall be empowered to hear and determine
dispositive motions, including motions to dismiss and motions for summary
judgment. The arbitrator shall have no authority to alter the terms of this
Escrow Agreement or the Settlement and Release of Claims Agreement.

 

v.                “Baseball Style” Arbitration. The arbitration shall be a
“baseball style” arbitration. Each party shall submit a proposed resolution of
the Agreement Dispute.  The arbitrator shall choose one of the proposed
resolutions without modification, provided that the arbitrator shall not choose
any resolution that is inconsistent with the terms of this Escrow Agreement or
the Settlement and Release of Claims Agreement. The decision of the arbitrator
shall be final and binding upon the parties, and a party may petition a court to
correct or vacate the decision only upon grounds that an award contained therein
was procured by corruption, fraud or other undue means and may not petition a
court to correct or vacate the decision for failure of the arbitrator to apply
the law or

 

C-11

--------------------------------------------------------------------------------


 

any other grounds or reasons. Judgment may be entered on the decision in any
court of competent jurisdiction upon the application of any affected party.

 

vi.            Injunctions. The arbitrator shall have the right to issue
temporary restraining orders, preliminary injunctions and final injunctions.

 

vii.        Fees and Costs. The arbitrator may award costs and reasonable
attorneys’ fees to the prevailing party. If more than one party prevails in
part, such fees may be allocated among the parties in such amounts as may be
determined by the arbitrator based on the relative merits and amounts of each
party’s claims.

 

c)              Specific Performance. Notwithstanding Sections 7, 7(a) and 7(b)
of this Escrow Agreement, the parties agree that irreparable damage may occur in
the event that the provisions of this Escrow Agreement are not performed in all
material respects in accordance with their specific terms or are otherwise
breached in any material respect.  It is accordingly agreed that a party shall
be entitled to seek a temporary restraining order or preliminary injunction from
any court of competent jurisdiction to maintain the status quo or otherwise to
prevent a material breach of this Escrow Agreement and to enforce specifically
the terms and provisions hereof until an arbitration proceeding can be commenced
or an injunction hearing held.

 

8.                                      The Escrow Agent.

 

[Provisions will be added to address the duties and responsibilities of the
Escrow Agent based on discussions with the Escrow Agent. PG&E and Delta agree
that Delta will be responsible for fees, expenses and indemnification
obligations imposed by the Escrow Agent, subject to the reimbursement provision
in Section 2(c) of this Escrow Agreement.]

 

9.                                      Resignation and Removal of Escrow Agent.
The Escrow Agent may resign and be discharged from its duties hereunder at any
time by giving thirty (30) calendar days’ prior written notice of such
resignation to Delta and PG&E. Delta and PG&E may remove the Escrow Agent at any
time by giving thirty (30) calendar days’ prior written notice to the Escrow
Agent. Upon such notice, a successor escrow agent shall be appointed by Delta
and PG&E, who shall provide written notice of such to the resigning or removed
Escrow Agent. Such successor escrow agent shall become the escrow agent
hereunder upon the resignation or removal date specified in such notice and upon
its receipt of the Escrow Fund. If Delta and PG&E are unable to agree upon a
successor escrow agent within thirty (30) days after such notice, the Escrow
Agent may, in its sole discretion, apply to a court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief.
The costs and expenses (including its reasonable attorneys’ fees and expenses)
incurred by the Escrow Agent in connection with such proceeding shall be paid by
Delta. Upon receipt of the identity of the successor escrow agent, the Escrow
Agent shall either deliver the Escrow Fund then held hereunder to the successor
Escrow Agent, less the Escrow Agent’s fees, costs and expenses or other
obligations owed to the Escrow Agent to be paid from any interest earned in
respect of the Escrow Fund, or hold any interest earned in respect of the Escrow
Fund (or any portion thereof), pending distribution, until all such fees, costs
and expenses or other obligations are paid. Upon its resignation and delivery

 

C-12

--------------------------------------------------------------------------------


 

of the Escrow Fund as set forth in this Section 9, the Escrow Agent shall be
discharged of and from any and all further obligations arising in connection
with the Escrow Fund or this Escrow Agreement.

 

10.                               Taxes. Taxes incurred with respect to the
earnings of the Escrow Fund and payments made hereunder shall be borne by the
party to whom such earnings are distributed (or to be distributed) or to whom
such payment is made.

 

11.                               Miscellaneous.

 

a)              Amendments and Waivers. Any term of this Escrow Agreement may be
amended or waived with the written consent of the parties hereto or their
respective successors and assigns. Any amendment or waiver effected in
accordance with this Section 11(a) shall be binding upon the parties and their
respective successors and assigns.

 

b)              Successors and Assigns. The terms and conditions of this Escrow
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties hereto. Nothing in this Escrow Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Escrow Agreement, except
as expressly provided in this Escrow Agreement.

 

c)              Governing Law; Jurisdiction. This Escrow Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law. Except as specified in Section 7 of this Escrow Agreement, each of the
parties to this Escrow Agreement consents to the exclusive jurisdiction and
venue of the courts of the state and federal courts of San Francisco County,
California.

 

d)              Counterparts. This Escrow Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

e)              Titles and Subtitles. The titles and subtitles used in this
Escrow Agreement are used for convenience only and are not to be considered in
construing or interpreting this Escrow Agreement.

 

f)                Notices. Any notice required or permitted by this Escrow
Agreement shall be in writing and shall be deemed to have been duly given: (i)
when personally delivered; (ii) upon actual receipt (as established by
confirmation of receipt or otherwise), during normal business hours, otherwise
on the first (1st) Business Day thereafter, if transmitted by facsimile or
telecopier with confirmation of receipt; (iii) on the date of receipt when
mailed by certified mail, return receipt requested, postage prepaid; or (iv) on
the first (1st) Business Day thereafter when sent by overnight courier; in each
case to the addresses set forth below, or to such other addresses as Delta, PG&E
or the Escrow

 

C-13

--------------------------------------------------------------------------------


 

Agent may from time to time specify by notice to the other parties to this
Escrow Agreement in accordance with this Section 11(f).

 

If to Delta:

 

Mirant Delta, LLC

1155 Perimeter Center West

Atlanta, Georgia 30338

Telephone: 678-579-5000

Attention: General Counsel

Facsimile: 678-579-5001

 

If to PG&E:

 

Pacific Gas and Electric Company

77 Beale Street, Suite 3200

San Francisco, California 94105

Attention: General Counsel

Facsimile: (415) 973-0200

 

If to the Escrow Agent:

 

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor

Mail Stop: NYC60-2710

New York, New York 10005

Facsimile: (212) 797-8623

Attention: Manager, Escrow Team

 

If to the CPUC:

 

Sean Gallagher

California Public Utilities Commission

Legal Division, Room 5124

505 Van Ness Avenue

San Francisco 94102

Telephone:

(415) 703-2059

Facsimile:

(415) 703-2262

 

g)             Severability. If one or more provisions of this Escrow Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith, in order to maintain the economic
position enjoyed by each party as close as possible to that under the provision
rendered unenforceable. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Escrow Agreement, (ii) the balance of this
Escrow Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Escrow Agreement shall be enforceable in accordance
with its terms.

 

C-14

--------------------------------------------------------------------------------


 

h)             Entire Agreement. This Escrow Agreement is the product of all of
the parties hereto, and constitutes the entire agreement between such parties
pertaining to the subject matter hereof, and merges all prior negotiations and
drafts of the parties with regard to the transactions contemplated herein. Any
and all other written or oral agreements existing between the parties hereto
regarding such transactions are expressly canceled. In the event of any conflict
between the terms of this Escrow Agreement and the terms of the Settlement and
Release of Claims Agreement, this Escrow Agreement shall govern.

 

i)                Advice of Legal Counsel. Each party acknowledges and
represents that, in executing this Escrow Agreement, it has had the opportunity
to seek advice as to its legal rights from legal counsel and that the person
signing on its behalf has read and understood all of the terms and provisions of
this Escrow Agreement. This Escrow Agreement shall not be construed against any
party by reason of the drafting or preparation thereof.

 

IN WITNESS WHEREOF, the Parties have caused this Escrow Agreement to be executed
as of the day and year first written above.

 

 

 

MIRANT DELTA LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PACIFIC GAS AND ELECTRIC COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ESCROW AGENT: [INSERT NAME OF
ESCROW AGENT]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

C-15

--------------------------------------------------------------------------------


 

CC8 Escrow Agreement Exhibit A

 

FEE SCHEDULE

 

[To be added based on discussions with the Escrow Agent]

 

C-A-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Stayed Litigation And Contested Matters

 

1.            Mirant Americas Energy Marketing, LP vs. Pacific Gas & Electric
Company, Adv. Proc.No. 04-04240, pending in the Mirant Bankruptcy Court;

 

2.            Mirant Corp., et al vs. Southern California Edison, Inc., Ad.
Proc. No. 04-04241, pending in the Mirant Bankruptcy Court;

 

3.            Mirant Corp. et al vs. California Department of Water Resources,
Adv. Proc. No. 04-04243, pending in the Mirant Bankruptcy Court;

 

4.            Mirant Americas Energy Marketing, LP v. California Power Exchange
Corporation, Adv. No. 04-04242, pending in the Mirant Bankruptcy Court;

 

5.            Mirant Americas Energy Marketing, LP v. California Independent
System Operator Corporation, Adv. No. 04-04244, pending in the Mirant Bankruptcy
Court;

 

6.            Mirant Americas Energy Marketing, L.P. et al. v. Pacific Gas &
Electric Company, et al., 4:04-CV-557-A (Consolidated with Nos. 4:04-CV-558-A,
4:04-CV-559-A, 4:04-CV-560-A, & 4:04-CV-561-A), pending in the Mirant District
Court;

 

7.            Initial Objection to Proofs of Claim Filed by California Public
Utilities Commission pending in the Mirant Bankruptcy Court;

 

8.            Debtors’ Second Objection to Proofs of Claim Filed by the
California Public Utilities Commission (Claim Nos. 7529, 7530, 7531, 7532, 7533,
7534 and 7535) pending in the Mirant Bankruptcy Court;

 

9.            Debtors’ Objection to Proofs of Claim Filed by the California
Independent System Operator Corporation (Claim Nos. 7203, 7204, 7205, 7801,
7806, 7836) pending in the Mirant Bankruptcy Court;

 

10.          Debtors’ Objection to Proofs of Claim Filed by Southern California
Edison Company (Claim Nos. 5944, 5945, 5946 and 5947) pending in the Mirant
Bankruptcy Court;

 

11.          Debtors’ Objection to Proofs of Claim Filed by the Federal Energy
Regulatory Commission (Claim Nos. 7563, 7564, 7565, 7566 and 7567) pending in
the Mirant Bankruptcy Court;

 

12.          Debtors’ Objection to Proofs of Claim Filed by the California Power
Exchange Corporation (Claim Nos. 6531 and 6540) pending in the Mirant Bankruptcy
Court;

 

13.          Debtors’ Objection to Proofs of Claim Filed by Pacific Gas &
Electric Company (Claim Nos. 6515, 6516, 6518, 6724 and 6725) pending in the
Mirant Bankruptcy Court;

 

D-1

--------------------------------------------------------------------------------


 

14.          Consolidated Omnibus Objection to Proofs of Claim Filed by the
People of the State of California, ex rel. Bill Lockyer, Attorney General of the
State of California (Claim Nos. 7536, 7537, 7538, 7539, 7540, 7541 and 7542)
pending in the Mirant Bankruptcy Court;

 

15.          Debtors’ Consolidated Omnibus Objection to Proofs of Claim Filed by
the California Department of Water Resources and the State of California (Claim
Nos. 7543, 7544, 7545, 7546, 7547, 7548, 7549, 7550, 7551, 7552, 7553, 7554,
7555, 7556, 7557, 7558, 7559, 7560, 7561, 7562) pending in the Mirant Bankruptcy
Court;

 

16.           FERC Proceeding No. ER98-495-000, pending at FERC;

 

17.           FERC Proceeding No. EL03-158, pending at FERC;

 

18.          Proceedings originally filed by the California Attorney General in
the United States District Court for the Northern District of California,
California ex rel. Lockyer v. Mirant Corp., et al., Northern District of
California, Docket No. 02-1787 VRW, alleging that certain Mirant Parties engaged
in illegal acquisitions and/or holdings and/or control of assets, benefits,
services or rights related to such assets, under section 7 of the Clayton Act,
15 U.S.C. § 18 and any pending appeals therefrom;

 

19.          Proceedings originally filed by the California Attorney General in
the California State Court in San Francisco County, California ex rel. Lockyer
v. Mirant Corp., et al., Northern District of California, Docket No. 04-3924
VRW, et al., alleging that certain Mirant Parties engaged in unjust and illegal
trading practices during the California energy crisis and any appeals therefrom;

 

20.          Motion for an Order Granting San Diego Gas & Electric Leave to File
Proofs of Claim pending in the Mirant Bankruptcy Court;

 

21.          Debtors’ Objection to Motion of San Diego Gas & Electric for Leave
to File Proofs of Claim and Objection to Claim Numbers 8076, 8077, 8078 and 8079
pending in the Mirant Bankruptcy Court; and

 

22.          PG&E’s Omnibus Objection To ISO And Generator Claims For
Reliability Must-Run Service Agreement Charges, with respect to the claims of
Mirant Delta LLC (Claim No. 8875) and Mirant Potrero LLC (Claim No. 8876)
(hearing currently scheduled for February 9, 2005 at 9:30 a.m.).

 

D-2

--------------------------------------------------------------------------------


 

Exhibit E

 

List of Debtors

 

Bankruptcy Proceedings
Case No.

 

Debtor Entity

03-46590

 

Mirant Corporation

 

 

 

03-46591

 

Mirant Americas Energy Marketing, LP

 

 

 

03-46592

 

Mirant Americas Generation, LLC

 

 

 

03-46593

 

Mirant Mid-Atlantic, LLC

 

 

 

03-46594

 

Mirant Americas, Inc.

 

 

 

03-46595

 

Hudson Valley Gas Corporation

 

 

 

03-46596

 

Mint Farm Generation, LLC

 

 

 

03-46597

 

Mirant Americas Development Capital, LLC

 

 

 

03-46598

 

Mirant Americas Development, Inc.

 

 

 

03-46599

 

Mirant Americas Energy Marketing Investments, Inc.

 

 

 

03-46600

 

Mirant Americas Gas Marketing I, LLC

 

 

 

03-46601

 

Mirant Americas Gas Marketing II, LLC

 

 

 

03-46602

 

Mirant Americas Gas Marketing III, LLC

 

 

 

03-46603

 

Mirant Americas Gas Marketing IV, LLC

 

 

 

03-46604

 

Mirant Americas Gas Marketing V, LLC

 

 

 

03-46605

 

Mirant Americas Gas Marketing VI, LLC

 

 

 

03-46606

 

Mirant Americas Gas Marketing VII, LLC

 

 

 

03-46607

 

Mirant Americas Gas Marketing VIII, LLC

 

 

 

03-46608

 

Mirant Americas Gas Marketing IX, LLC

 

 

 

03-46609

 

Mirant Americas Gas Marketing X, LLC

 

 

 

03-46610

 

Mirant Americas Gas Marketing XI, LLC

 

 

 

03-46611

 

Mirant Americas Gas Marketing XII, LLC

 

 

 

03-46612

 

Mirant Americas Gas Marketing XIII, LLC

 

 

 

03-46613

 

Mirant Americas Gas Marketing XIV, LLC

 

 

 

03-46614

 

Mirant Americas Gas Marketing XV, LLC

 

 

 

03-46615

 

Mirant Americas Procurement, Inc.

 

 

 

03-46616

 

Mirant Americas Production Company

 

E-1

--------------------------------------------------------------------------------


 

Bankruptcy Proceedings
Case No.

 

Debtor Entity

03-46617

 

Mirant Americas Retail Energy Marketing, LP

 

 

 

03-46618

 

Mirant Bowline, LLC

 

 

 

03-46619

 

Mirant California Investments, Inc.

 

 

 

03-46620

 

Mirant California, LLC

 

 

 

03-46621

 

Mirant Canal, LLC

 

 

 

03-46622

 

Mirant Capital Management, LLC

 

 

 

03-46623

 

Mirant Capital, Inc.

 

 

 

03-46624

 

Mirant Central Texas, LP

 

 

 

03-46625

 

Mirant Chalk Point Development, LLC

 

 

 

03-46626

 

Mirant Chalk Point, LLC

 

 

 

03-46627

 

Mirant D.C. O&M, LLC

 

 

 

03-46628

 

Mirant Danville, LLC

 

 

 

03-46629

 

Mirant Delta, LLC

 

 

 

03-46630

 

Mirant Dickerson Development, LLC

 

 

 

03-46631

 

Mirant Fund 2001, LLC

 

 

 

03-46632

 

Mirant Gastonia, LLC

 

 

 

03-46633

 

Mirant Intellectual Asset Management and Marketing

 

 

 

03-46634

 

Mirant Kendall, LLC

 

 

 

03-46635

 

Mirant Las Vegas, LLC

 

 

 

03-46636

 

Mirant Lovett, LLC

 

 

 

03-46637

 

Mirant MD Ash Management, LLC

 

 

 

03-46638

 

Mirant Michigan Investments, Inc.

 

 

 

03-46639

 

Mirant Mid-Atlantic Services, LLC

 

 

 

03-46640

 

Mirant New England, Inc.

 

 

 

03-46641

 

Mirant New York, Inc.

 

 

 

03-46642

 

Mirant NY-Gen, LLC

 

 

 

03-46643

 

Mirant Parker, LLC

 

 

 

03-46644

 

Mirant Peaker, LLC

 

 

 

03-46645

 

Mirant Piney Point, LLC

 

 

 

03-46646

 

Mirant Portage County, LLC

 

 

 

03-46647

 

Mirant Potomac River, LLC

 

E-2

--------------------------------------------------------------------------------


 

Bankruptcy Proceedings
Case No.

 

Debtor Entity

03-46648

 

Mirant Potrero, LLC

 

 

 

03-46649

 

Mirant Services, LLC

 

 

 

03-46650

 

Mirant Special Procurement, Inc.

 

 

 

03-46651

 

Mirant Sugar Creek Holdings, Inc.

 

 

 

03-46652

 

Mirant Sugar Creek Ventures, Inc.

 

 

 

03-46653

 

Mirant Sugar Creek, LLC

 

 

 

03-46654

 

Mirant Texas Investments, Inc.

 

 

 

03-46655

 

Mirant Texas Management, Inc.

 

 

 

03-46656

 

Mirant Texas, LP

 

 

 

03-46657

 

Mirant Wichita Falls Investments, Inc.

 

 

 

03-46658

 

Mirant Wichita Falls Management, Inc.

 

 

 

03-46659

 

Mirant Wichita Falls, LP

 

 

 

03-46660

 

Mirant Wyandotte, LLC

 

 

 

03-46661

 

Mirant Zeeland, LLC

 

 

 

03-46662

 

Shady Hills Power Company, LLC

 

 

 

03-46663

 

West Georgia Generating Company, LLC

 

 

 

03-47927

 

Mirant EcoElectrica Investments I, Ltd.

 

 

 

03-47929

 

Puerto Rico Power Investments, Ltd.

 

 

 

03-49548

 

Mirant Wrightsville Investments, Inc.

 

 

 

03-49556

 

Mirant Wrightsville Management, Inc.

 

 

 

03-46588

 

MLW Development, LLC

 

 

 

03-49553

 

Wrightsville Power Facility, LLC

 

 

 

03-91079

 

Mirant Americas Energy Capital, LP

 

 

 

03-91081

 

Mirant Americas Energy Capital Assets, LLC

 

 

 

03-49555

 

Wrightsville Development Funding, L.L.C

 

E-3

--------------------------------------------------------------------------------


 

Exhibit F

 

Allocation Matrix

 

Attached

 

F-1

--------------------------------------------------------------------------------


 

Allocation of Refunds from Mirant

Effective date distribution

 

 

 

 

 

REFUND

 

 

 

PI Sell Cap
Adjustment

 

 

 

Adjustment
[ILLEGIBLE]
Call Parties

 

 

 

Total
Refund

 

 

 

Gas
[ILLEGIBLE]

 

 

 

 

 

Oct 2 - Jan 17

 

 

 

Oct 2 - Jan 17

 

 

 

Oct 2 - Jan 17

 

 

 

Oct 2 - Jan 17

 

 

 

Oct 2 - Jan 17

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

Pacific Gas and Electric Company

 

0.5000

 

126,742,275

 

0.5000

 

21,355,507

 

0.6118

 

(26,674,460

)

—

 

121,423,302

 

0.4074

 

(13,687,274)

 

Southern California Edison Company

 

0.2572

 

54,509,508

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

52,503,154

 

0.3367

 

(11,310,840)

 

San Diego Gas & Electric

 

?

 

25,496,614

 

0.1171

 

4,296,069

 

0.1234

 

(5,362,160)

 

—

 

[ILLEGIBLE]

 

0.0701

 

(2,354,430)

 

California Department of Water Resources -CERS

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Salt River Project

 

0.0136

 

4,058,207

 

0.0126

 

683,759

 

—

 

—

 

—

 

4,741,991

 

0.0181

 

[ILLEGIBLE]

 

Aquia Power Corporation

 

[ILLEGIBLE]

 

1,659,453

 

0.0076

 

279,510

 

—

 

—

 

—

 

1,939,063

 

—

 

—

 

Arizona Public Service Company

 

0.0058

 

1,252,5?5

 

[ILLEGIBLE]

 

211,057

 

—

 

—

 

—

 

1,463,722

 

0.0038

 

[ILLEGIBLE]

 

Automated Power Exchange

 

0.0058

 

716,150

 

0.0030

 

120,689

 

—

 

—

 

—

 

836,620

 

0.0050

 

(199,907

)

New Energy Inc.

 

0.0021

 

507,584

 

0.0023

 

85,536

 

—

 

—

 

—

 

583,109

 

0.0051

 

(183,005

)

American Electric Power Service Corporation

 

0.0029

 

532,053

 

0.0029

 

106,501

 

—

 

—

 

—

 

738,559

 

—

 

—

 

California [ILLEGIBLE] Power Bankers LLC

 

0.0019

 

419,230

 

0.0019

 

10,638

 

—

 

—

 

—

 

[ILLEGIBLE]

 

0.0007

 

(24,224

)

COTP / COTB

 

0.0036

 

412,569

 

0.0009

 

142,032

 

—

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE] Energy Partners, Inc

 

0.0050

 

223,529

 

0.0010

 

37,684

 

—

 

—

 

—

 

261,193

 

[ILLEGIBLE]

 

(8,325

)

City of [ILLEGIBLE]

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

Strategic Energy, LLC

 

0.0007

 

146,135

 

0.0007

 

24,623

 

—

 

—

 

—

 

170,758

 

[ILLEGIBLE]

 

(24,704

)

City of Riverside

 

0.0004

 

83,984

 

0.0004

 

14,153

 

—

 

—

 

—

 

38,146

 

0.0054

 

(181,379

)

City of Pasadena

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

(14,475

)

Pacific Gas and Electric Energy Services Company

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

0.0002

 

40,814

 

0.0002

 

6,877

 

—

 

—

 

—

 

47,691

 

—

 

—

 

Sempra Energy Trading Corporation

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

City of [ILLEGIBLE]

 

0.0001

 

22,523

 

0.0001

 

3,812

 

—

 

—

 

—

 

26,435

 

0.0004

 

(13,379

)

El Paso Power Services Company

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Sacramento Municipal Utility District

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

Western Area Power Admin Reding

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Transita Energy Marketing Inc.

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Louisville Gas and Electric Company

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE] Energy Services Inc.

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0000

 

(2

)

Puget Sound Energy

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

PECO Energy Company

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE] on Power Source Inc.

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

City of [ILLEGIBLE], Public Service Department

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Public Service Company of Colorado

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Public Service Company of New Mexico

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Arizona Electric Power

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Energy-Kach Energy Trading, Inc.

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Calpina Energy Services, LP

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

[ILLEGIBLE] Energy Marketing and Trading

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0000

 

(709

)

City of Seattle, City [ILLEGIBLE] Department

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0004

 

(14,636

)

City of Azusa

 

0.0000

 

5,6??

 

0.0000

 

?

 

—

 

—

 

—

 

6,845

 

0.0010

 

(34,535

)

Idaho Power Company

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0009

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0010

 

[ILLEGIBLE]

 

Coral Power, LLC

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0009

 

[ILLEGIBLE]

 

Northern California Power Agency

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0014

 

[ILLEGIBLE]

 

[ILLEGIBLE] Power Marketing Inc

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0016

 

[ILLEGIBLE]

 

British Columbia Power Exchange Corporation

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0057

 

(190,721

)

City of [ILLEGIBLE]

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0052

 

(174,841

)

Western Area Power Administration [ILLEGIBLE]

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0051

 

(172,364

)

Eron Power Marketing Inc.

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0351

 

(1,177,945

)

California Department of Water Resources (SWP)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

0.0391

 

(1,312,939

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUM OF REFUND

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

 

TOTAL
[ILLEGIBLE]

 

 

 

REFUNDS

 

 

 

Gas [ILLEGIBLE]

 

TOTAL [ILLEGIBLE]

 

 

 

??? October

 

TOTAL [ILLEGIBLE]

 

 

 

Oct 2 - Jan 17

 

 

 

Jan 18 -

 

 

 

Jan 18 -

 

Jan 18 -

 

 

 

[ILLEGIBLE]

 

A+B+C

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

Pacific Gas and Electric Company

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

0.3767

 

9,089,043

 

[ILLEGIBLE]

 

Southern California Edison Company

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

8,311,465

 

[ILLEGIBLE]

 

San Diego Gas & Electric

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

1,594,242

 

[ILLEGIBLE]

 

California Department of Water Resources -CERS

 

[ILLEGIBLE]

 

0.9694

 

9,553,558

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Salt River Project

 

[ILLEGIBLE]

 

—

 

—

 

0.0001

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

Aquia Power Corporation

 

[ILLEGIBLE]

 

0.0007

 

8,547

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Arizona Public Service Company

 

[ILLEGIBLE]

 

—

 

—

 

0.0003

 

(1,138

)

[ILLEGIBLE]

 

[ILLEGIBLE]

 

119,3?3

 

[ILLEGIBLE]

 

Automated Power Exchange

 

[ILLEGIBLE]

 

—

 

—

 

0.0036

 

(12,033

)

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

New Energy Inc.

 

[ILLEGIBLE]

 

—

 

—

 

0.0015

 

(5,132

)

[ILLEGIBLE]

 

[ILLEGIBLE]

 

394,067

 

[ILLEGIBLE]

 

American Electric Power Service Corporation

 

[ILLEGIBLE]

 

0.0013

 

13,108

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

California [ILLEGIBLE] Power Bankers LLC

 

[ILLEGIBLE]

 

—

 

—

 

0.0000

 

(110

)

[ILLEGIBLE]

 

0.0001

 

18,238

 

[ILLEGIBLE]

 

COTP / COTB

 

[ILLEGIBLE]

 

—

 

—

 

0.0847

 

(115,787

)

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE] Energy Partners, Inc

 

[ILLEGIBLE]

 

0.0000

 

238

 

0.0000

 

(1

)

[ILLEGIBLE]

 

0.0004

 

8,949

 

[ILLEGIBLE]

 

City of [ILLEGIBLE]

 

[ILLEGIBLE]

 

 

 

 

 

0.0057

 

(18,917

)

[ILLEGIBLE]

 

[ILLEGIBLE]

 

222,115

 

[ILLEGIBLE]

 

Strategic Energy, LLC

 

[ILLEGIBLE]

 

0.0000

 

242

 

0.0019

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0000

 

951

 

[ILLEGIBLE]

 

City of Riverside

 

[ILLEGIBLE]

 

—

 

—

 

0.0079

 

(26,382

)

[ILLEGIBLE]

 

[ILLEGIBLE]

 

205,168

 

[ILLEGIBLE]

 

City of Pasadena

 

[ILLEGIBLE]

 

—

 

—

 

0.0024

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0043

 

102,445

 

[ILLEGIBLE]

 

Pacific Gas and Electric Energy Services Company

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

0.0025

 

59,714

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Sempra Energy Trading Corporation

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

0.0015

 

35,345

 

[ILLEGIBLE]

 

City of [ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

(7,026

)

[ILLEGIBLE]

 

0.0006

 

15,073

 

[ILLEGIBLE]

 

El Paso Power Services Company

 

[ILLEGIBLE]

 

0.0021

 

21,062

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Sacramento Municipal Utility District

 

[ILLEGIBLE]

 

—

 

—

 

0.0000

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0020

 

47,265

 

[ILLEGIBLE]

 

Western Area Power Admin Reding

 

[ILLEGIBLE]

 

0.0004

 

[ILLEGIBLE]

 

0.0031

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Transita Energy Marketing Inc.

 

[ILLEGIBLE]

 

0.0001

 

771

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Louisville Gas and Electric Company

 

[ILLEGIBLE]

 

—

 

—

 

—

 

—

 

[ILLEGIBLE]

 

0.0000

 

688

 

[ILLEGIBLE]

 

[ILLEGIBLE] Energy Services Inc.

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

(1

)

[ILLEGIBLE]

 

0.0000

 

526

 

[ILLEGIBLE]

 

Puget Sound Energy

 

[ILLEGIBLE]

 

0.0000

 

136

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

PECO Energy Company

 

[ILLEGIBLE]

 

0.0000

 

75

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE] on Power Source Inc.

 

[ILLEGIBLE]

 

0.0000

 

45

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

City of [ILLEGIBLE], Public Service Department

 

[ILLEGIBLE]

 

0.0000

 

12

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0000

 

7

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0000

 

2

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Public Service Company of Colorado

 

[ILLEGIBLE]

 

0.0000

 

2

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Public Service Company of New Mexico

 

[ILLEGIBLE]

 

0.0000

 

1

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Arizona Electric Power

 

[ILLEGIBLE]

 

0.0000

 

1

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Energy-Kach Energy Trading, Inc.

 

[ILLEGIBLE]

 

0.0000

 

1

 

—

 

—

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

Calpina Energy Services, LP

 

[ILLEGIBLE]

 

—

 

—

 

0.0000

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

[ILLEGIBLE]

 

[ILLEGIBLE] Energy Marketing and Trading

 

[ILLEGIBLE]

 

—

 

—

 

0.0000

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0000

 

254

 

[ILLEGIBLE]

 

City of Seattle, City [ILLEGIBLE] Department

 

[ILLEGIBLE]

 

0.0001

 

[ILLEGIBLE]

 

0.0001

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0004

 

10,515

 

[ILLEGIBLE]

 

City of Azusa

 

[ILLEGIBLE]

 

—

 

—

 

0.0011

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0011

 

26,574

 

[ILLEGIBLE]

 

Idaho Power Company

 

[ILLEGIBLE]

 

0.0006

 

[ILLEGIBLE]

 

0.0004

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.00025

 

12,153

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

0.0002

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0009

 

21,353

 

[ILLEGIBLE]

 

Coral Power, LLC

 

[ILLEGIBLE]

 

—

 

—

 

0.0014

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0009

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

Northern California Power Agency

 

[ILLEGIBLE]

 

—

 

—

 

0.0015

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0013

 

31,158

 

[ILLEGIBLE]

 

[ILLEGIBLE] Power Marketing Inc

 

[ILLEGIBLE]

 

—

 

—

 

0.0009

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0015

 

36,031

 

[ILLEGIBLE]

 

British Columbia Power Exchange Corporation

 

[ILLEGIBLE]

 

0.0033

 

[ILLEGIBLE]

 

0.0001

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0051

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

City of [ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

0.0066

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0050

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

Western Area Power Administration [ILLEGIBLE]

 

[ILLEGIBLE]

 

—

 

—

 

0.0060

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0040

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

Eron Power Marketing Inc.

 

[ILLEGIBLE]

 

0.0213

 

[ILLEGIBLE]

 

0.0141

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0308

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

California Department of Water Resources (SWP)

 

[ILLEGIBLE]

 

—

 

—

 

0.0131

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

0.0311

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUM OF REFUND

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------

*       Additional Relief of $175 million [ILLEGIBLE] share will be affected to
[ILLEGIBLE] and is not [ILLEGIBLE] in this [ILLEGIBLE].

*       Oct 3 - Jan 17 Refunds includes [ILLEGIBLE] Refunds through January 31,
2001.

*       A [ILLEGIBLE] who aware is the market refunds or payable according to
Exhibits ISO-30 and [ILLEGIBLE] in the ELDO-9? [ILLEGIBLE] proceeding shall
[ILLEGIBLE] a deemed distributions [ILLEGIBLE]

*       The allocation of gas and emission address [ILLEGIBLE] will be subject
to true us based on a fine [ILLEGIBLE] including [ILLEGIBLE] affective of such
costs. Participants who own gas or emissions [ILLEGIBLE] their refunds will not
be required is pay such access until the date FERC requires participants to pay
gas and emissions in the Refund Proceeding.

*       SCE and SOG&E shares in the refund period (October 2, 2000 to
January 17, 2001) requires the adjustment for SOG&E’s 20% [ILLEGIBLE] (2.36%
increase in SCE’s share and 2.35% increase in [ILLEGIBLE] shares) through the
[ILLEGIBLE] Parties Refund [ILLEGIBLE] instructions. This results is an
adjustment of $[ILLEGIBLE] by which SCE’s share is increased to [ILLEGIBLE] and
SOG&E’s share is increased to [ILLEGIBLE].

*       Allocation percentages [ILLEGIBLE] to fees decimal for display payments
only).

 

F-2

--------------------------------------------------------------------------------


 

Exhibit G

 

2005 RMR FERC Settlement

 

Attached

 

G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

Deemed Distribution Recipients

 

PARTICIPANTS THAT WOULD QUALIFY AS
DEEMED DISTRIBUTION PARTICIPANTS

 

Pacific Gas and Electric Company

British Columbia Power Exchange Corporation

Sempra Energy Trading Corporation

Enron Power Marketing, Inc.

Puget Sound Energy

El Paso Power Services Company

Idaho Power Company

City of Pasadena

Transalta Energy Marketing Inc.

Constellation Power Source Inc.

Automated Power Exchange

PECO Energy Company

Western Area Power Admin.-Redding

 

H-1

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of SWP Side Letter

 

Attached

 

I-1

--------------------------------------------------------------------------------


 

POWER PURCHASE AND SALE AGREEMENT

(FIRST WRAPAROUND AGREEMENT)

 

by and among

 

MIRANT DELTA, LLC

 

and

 

MIRANT POTRERO, LLC

 

and

 

PACIFIC GAS AND ELECTRIC COMPANY

 

 

December 28, 2004

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

 

 

2.

TERM; CONDITIONS PRECEDENT; SURVIVAL

 

 

 

 

3.

RMR AGREEMENTS

 

 

 

 

4.

OPERATION OF THE FACILITY

 

 

 

 

5. [a05-4369_1ex10d39.htm#a5_CapacityEnergyAndAncillaryServ_133110]

CAPACITY; ENERGY; AND ANCILLARY SERVICES
[a05-4369_1ex10d39.htm#a5_CapacityEnergyAndAncillaryServ_133110]

 

 

 

 

6. [a05-4369_1ex10d39.htm#a6Availability_133122]

AVAILABILITY [a05-4369_1ex10d39.htm#a6Availability_133122]

 

 

 

 

7. [a05-4369_1ex10d39.htm#a7_SchedulingAndDispatch_133129]

SCHEDULING AND DISPATCH [a05-4369_1ex10d39.htm#a7_SchedulingAndDispatch_133129]

 

 

 

 

8. [a05-4369_1ex10d39.htm#a8_NoxLimitations_133140]

NOX LIMITATIONS [a05-4369_1ex10d39.htm#a8_NoxLimitations_133140]

 

 

 

 

9. [a05-4369_1ex10d39.htm#a9_DeltaDispatch_133149]

DELTA DISPATCH [a05-4369_1ex10d39.htm#a9_DeltaDispatch_133149]

 

 

 

 

10. [a05-4369_1ex10d39.htm#a10_MustOfferrun_133154]

MUST OFFER/RUN [a05-4369_1ex10d39.htm#a10_MustOfferrun_133154]

 

 

 

 

11. [a05-4369_1ex10d39.htm#a11_Gas_133159]

GAS [a05-4369_1ex10d39.htm#a11_Gas_133159]

 

 

 

 

12. [a05-4369_1ex10d39.htm#a12_RmrMarketAndNonrmrGasCharges_133220]

CHARGES [a05-4369_1ex10d39.htm#a12_RmrMarketAndNonrmrGasCharges_133220]

 

 

 

 

13. [a05-4369_1ex10d39.htm#a13_RepresentationsAndWarranties_133229]

REPRESENTATIONS AND WARRANTIES
[a05-4369_1ex10d39.htm#a13_RepresentationsAndWarranties_133229]

 

 

 

 

14. [a05-4369_1ex10d39.htm#a14_EventOfDefaultAndRemedies_133234]

EVENT OF DEFAULT AND REMEDIES
[a05-4369_1ex10d39.htm#a14_EventOfDefaultAndRemedies_133234]

 

 

 

 

15. [a05-4369_1ex10d39.htm#a15_BillingAndPayment_133348]

BILLING AND PAYMENT [a05-4369_1ex10d39.htm#a15_BillingAndPayment_133348]

 

 

 

 

16. [a05-4369_1ex10d39.htm#a16_Indemnification_173615]

INDEMNIFICATION [a05-4369_1ex10d39.htm#a16_Indemnification_173615]

 

 

 

 

17. [a05-4369_1ex10d39.htm#a17_LimitationOfLiability_173621]

LIMITATION OF LIABILITY [a05-4369_1ex10d39.htm#a17_LimitationOfLiability_173621]

 

 

 

 

18. [a05-4369_1ex10d39.htm#a18_AssignmentBindingEffect_133334]

ASSIGNMENT; BINDING EFFECT
[a05-4369_1ex10d39.htm#a18_AssignmentBindingEffect_133334]

 

 

 

 

19. [a05-4369_1ex10d39.htm#a19_Confidentiality_133332]

CONFIDENTIALITY [a05-4369_1ex10d39.htm#a19_Confidentiality_133332]

 

 

 

 

20. [a05-4369_1ex10d39.htm#a20_Notices_133330]

NOTICES [a05-4369_1ex10d39.htm#a20_Notices_133330]

 

 

 

 

21. [a05-4369_1ex10d39.htm#a21_Security_173654]

SECURITY [a05-4369_1ex10d39.htm#a21_Security_173654]

 

 

 

 

22. [a05-4369_1ex10d39.htm#a22_ForceMajeure_173702]

FORCE MAJEURE [a05-4369_1ex10d39.htm#a22_ForceMajeure_173702]

 

 

 

 

23. [a05-4369_1ex10d39.htm#a23_DisputeResolution_173705]

DISPUTE RESOLUTION [a05-4369_1ex10d39.htm#a23_DisputeResolution_173705]

 

 

 

 

24. [a05-4369_1ex10d39.htm#a24_Insurance_173706]

INSURANCE [a05-4369_1ex10d39.htm#a24_Insurance_173706]

 

 

 

 

25. [a05-4369_1ex10d39.htm#a25_MaterialChanges_173708]

MATERIAL CHANGE(S) [a05-4369_1ex10d39.htm#a25_MaterialChanges_173708]

 

 

 

 

26. [a05-4369_1ex10d39.htm#a26_Miscellaneous_173711]

MISCELLANEOUS [a05-4369_1ex10d39.htm#a26_Miscellaneous_173711]

 

 

 

EXHIBIT A:  2005 RMR FERC Settlement [a05-4369_1ex10d39.htm#ExhibitA_173723]

 

 

 

EXHIBIT B:  Examples of Applicability of Schedule G vs. Modified Schedule G
[a05-4369_1ex10d39.htm#ExhibitB_173823]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C:  OFO Penalties [a05-4369_1ex10d39.htm#ExhibitCOfoPenalties_173829]

 

 

 

EXHIBIT D:  Notices [a05-4369_1ex10d39.htm#ExhibitD_173833]

 

 

 

EXHIBIT E:  Form of Letter of Credit [a05-4369_1ex10d39.htm#ExhibitE_173835]

 

 

 

EXHIBIT F:  Payment and Invoicing Estimated Timeline for RMR and Market Payments
[a05-4369_1ex10d39.htm#ExhibitFPaymentAndInvoicingEstima_173839]

 

 

 

EXHIBIT G:  Estimated Net Exposure
[a05-4369_1ex10d39.htm#ExhibitGEstimatedNetExposure_034502]

 

 

3

--------------------------------------------------------------------------------


 

POWER PURCHASE AND SALE AGREEMENT

 

THIS POWER PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into as of
the 28th Day of December, 2004, (the “Agreement Date”), by and among Mirant
Delta, LLC, a Delaware limited liability company (“Mirant Delta”), Mirant
Potrero, LLC, a Delaware limited liability company (“Mirant Potrero”, together
with Mirant Delta, “Mirant” or “Seller”), and Pacific Gas and Electric
Corporation, a California corporation (“PG&E” or “Buyer”). Seller and Buyer may
be individually referred to herein as a “Party” and, collectively, as the
“Parties.”

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.             DEFINITIONS

 

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed in the RMR Agreements and the Tariff. The following terms
shall have the meanings set forth below.

 

“Affiliate” means any Person that directly or indirectly controls, is controlled
by or is under common control with the Person in question.

 

“Amendment 60” has the meaning set forth in Section 10.1.

 

“Ancillary Services” has the meaning given in the RMR Agreements.

 

“Availability Notice” has the meaning set forth in Section 7.2.

 

“Bankruptcy” means with respect to a Person that such Person (i) ceases doing
business as a going concern, files a voluntary petition in bankruptcy or is
adjudicated bankrupt or insolvent, or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy code or any
other present or future applicable federal, state or other Governmental Rule, or
seeks or consents to or acquiesces in the appointment of any trustee, receiver,
custodian or liquidator of said Person or of all or any substantial part of its
properties, or makes an assignment for the benefit of creditors; or (ii) a
proceeding is initiated against the Person seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or any future federal bankruptcy code or any other
Governmental Rule and, such proceeding, as described in this Section l.l(4)(ii),
is not dismissed within ninety (90) Days after the commencement, or any trustee,
receiver, custodian or liquidator of said Person or of all or any substantial
part of its properties is appointed without the consent or acquiescence of said
Person, and such appointment is not vacated or stayed on appeal or otherwise
within ninety

 

4

--------------------------------------------------------------------------------


 

(90) Days after the appointment, or, within ninety (90) Days after the
expiration of any such stay, has not been vacated.

 

“Bankruptcy Court” has the meaning set forth in Section 14.1 (2).

 

“Btu” means British Thermal Unit which is the standard Unit for measuring the
quantity of heat energy, such as the heat content of Fuel.

 

“Bubble” has the meaning given in Section 8(2).

 

“Business Day” means a Day other than Saturday, Sunday, a NERC holiday or a Day
that is authorized as a holiday by banks in New York, New York.

 

“Buyer’s Monthly Charges” has the meaning given in Section 12.1(1).

 

“Buyer’s Monthly Credits” has the meaning set forth in Section 12.4.

 

“Buyer’s PG&E Citygate Pool” has the meaning given in Section 11.1(2) and
applies only to Seller’s provision of Gas to the Non-RMR Delta Units.

 

“Calculation Date” means any Business Day on or before the fifteenth (15th) Day
of a month during the “Condition 1” Term on which Seller makes the
determinations referred to in Article 21 of this Agreement.

 

“Claims” means all claims or actions filed by a Person, including fines or
penalties, whether groundless, false or fraudulent, that relate to the subject
matter of an indemnity, and the resulting losses, damages, expenses, attorney’s
fees and court costs, whether incurred by settlement or otherwise, and whether
such claims or actions are filed prior to or after the expiration or termination
of this Agreement.

 

“Collateral Requirement” has the meaning set forth in Section 21.2.

 

“Commercial Interest Rate” means a rate equal to the per annum rate of interest
equal to the “Monthly” Federal Funds Rate (as reset on a monthly basis and based
on the latest month for which such rate is available) as reported in Federal
Reserve Bank Publication H.15-519, or any successor publication, published by
the Board of Governors of the Federal Reserve System.

 

“Condition 1’ Term” means the period commencing pursuant to Section 2.1 through
and including hour ending 2400 PPT on the Termination Date.

 

“Contract Term” means the term of this Agreement beginning on the Agreement Date
and ending on the Termination Date.

 

5

--------------------------------------------------------------------------------


 

“Contra Costa Facility” means the natural gas fueled electric generating
facility owned by Seller in Contra Costa County, California, including all
equipment used to produce the Maximum Net Dependable Capacity, Energy and
Ancillary Services, buildings and facilities, facility control systems, fire
protection systems, potable, process, and sanitary water supply, treatment,
storage, disposal, and transfer systems, the Electrical Interconnection
Facilities, the Gas Interconnection Facilities and all related equipment
necessary to accept Fuel at the Gas Delivery Point including storage and
transfer systems, and ingress and egress to the Facility Site.

 

“CPUC” means the California Public Utilities Commission or any successor agency.

 

“Credit Rating” means with respect to a Party or any entity, on any date of
determination, the respective ratings then assigned to such Party’s or entity’s
unsecured, senior long-term debt (not supported by third party credit
enhancement). In the event of any inconsistency in ratings by Moody’s and S&P (a
“split rating”), the lower assigned rating shall control. If such entity does
not have an unsecured, senior long-term debt rating by either S&P or Moody’s,
then “Credit Rating” shall mean the general corporate credit rating or long-term
issuer rating, as applicable, assigned by such rating agency to such entity.

 

“Damages” has the meaning set forth in Section 16.1 (1).

 

“Day” means the 24-hour period beginning and ending at 12:00 midnight PPT.

 

“Defaulting Party” has the meaning set forth in Section 14.1(1).

 

“Delivery Point” means the ‘Delivery Point’ specified for each RMR Unit in the
applicable Schedule A, part 4, of the RMR Agreements.

 

“Delta Units” or “Delta RMR Units” means the electric generating Units owned by
Mirant Delta and located in Pittsburg, California, known as Pittsburg 5 and
Pittsburg 6 and the electric generating Unit owned by Mirant Delta and located
in Antioch, California, known as Contra Costa 7; provided that a Delta Unit
shall be a Delta RMR Unit only as long as it remains subject to the applicable
RMR Agreement.

 

“Dispatch Notice” has the meaning set forth in RMR Agreements.

 

“EFO” has the meaning given in the Gas Transporter’s tariff.

 

“Electrical Interconnection Agreements” mean the interconnection agreement(s)
between Seller and the System Operator providing for the maintenance and
operation of the Electrical Interconnection Facilities.

 

6

--------------------------------------------------------------------------------


 

“Electrical Interconnection Facilities” means the equipment necessary to connect
the Units to the System Operator’s 115kV and 230 kV transmission system.

 

“Energy” has the meaning given in the RMR Agreements.

 

“Energy Meters” means the System Operator’s revenue meters identified in
Section 5 of Schedules A of the RMR Agreements.

 

“Event of Default” has the meaning set forth in Section 14.1(1).

 

“Exhibit” means any exhibit attached to this Agreement, which is hereby
incorporated into this Agreement by reference.

 

“Facility(ies)” means the Contra Costa Facility, the Pittsburg Facility or the
Potrero Facility, as applicable.

 

“Facility Site” means the parcel of land on which the applicable Facility is
located.

 

“FERC” means the Federal Energy Regulatory Commission, or its successor.

 

“Filing” has the meaning set forth in Section 14.1(2).

 

“Force Majeure Event”  has the meaning given in the applicable RMR Agreement(s).

 

“Forced Outage” has the meaning ascribed in the RMR Agreements.

 

“Fuel” means Gas and Distillate Fuel and RMR Fuel and Non-RMR Fuel, as
applicable.

 

“GAAP” means Generally Accepted Accounting Principles.

 

“Gas” means natural gas or any mixture of hydrocarbon gases or hydrocarbon gases
and non-combustible gases consisting predominantly of methane.

 

“Gas Delivery Point” means the point of interconnection between the Gas
Transporter’s pipeline and the applicable Facility.

 

“Gas Exposure” has the meaning set forth in Section 21.3.

 

“Gas Imbalance Charges” means any pipeline scheduling, imbalance, cashout,
operational flow order or other similar pipeline penalties or charges assessed
by Gas Transporter resulting from failure to communicate to the pipeline,

 

7

--------------------------------------------------------------------------------


 

nominations, nomination changes or failure to adjust nominations to comply with
Gas Transporter’s tariffs and imbalance tolerance limits.

 

“Gas Index” means, for a given Trading Day the two (2) Day rolling average
simple average of the Gas Daily, PG&E Citygate Index (midpoint) and the NGI
Daily Gas Price Index, PG&E Citygate (average) as shown in Table C1-8 of
Schedules C of the RMR Agreements.

 

“Gas Interconnection Facilities” means the meter owned and operated by the Gas
Transporter, which is located at the applicable Facility, and other equipment
necessary to connect the Facility with the Gas Transporter’s transportation
system.

 

“Gas Meter” means the Gas the meter owned by the Gas Transporter and located at
the applicable Gas Delivery Point.

 

“Gas Tariff’ has the meaning given in Section 11.3.

 

“Gas Transmission Service Agreement” or “GTSA” means the interconnection
agreement between Seller and the Gas Transporter providing for the operation and
maintenance of the Gas Interconnection Facilities.

 

“Gas Transporter” means Pacific Gas & Electric Company or its successor.

 

“GSM” has the meaning given in Section 11.5(1).

 

“Generator Imbalance Fees” means any imbalance fees, penalties or other similar
fees, costs or penalties imposed by any System Operator other than Uninstructed
Deviation Penalties.

 

“Good Industry Practice” has the meaning given in the RMR Agreements.

 

“Governmental Authority” means any federal, state or local governmental body,
any governmental, military, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, policy, regulatory or taxing authority,
jurisdiction or power, any court or governmental tribunal, or any applicable
independent system operator, regional transmission organization, regional power
pool, reliability council or other regional entity performing similar functions.

 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code,
permit, interpretation, judgment, decree, directive, guideline, policy or
similar form of decision of any Governmental Authority having the effect and
force of law.

 

8

--------------------------------------------------------------------------------


 

“Guarantee” means the instrument or agreement pursuant to which a Guarantor
provides credit support for the obligations of a Party; provided, however, that
such instrument or agreement shall be in a form reasonably acceptable to the
Person receiving such guarantee and extending credit as a result thereof.

 

“Guarantor” means a Person that has a Credit Rating by S&P and Moody’s of at
least BBB- by S&P and Baa3 by Moody’s and that is acceptable, as determined in a
commercially reasonable manner, to the Party who would be protected by the
Guarantee issued from such Person.

 

“ISO” means the California Independent System Operator Corporation or its
successor.

 

“kW” means kilowatt.

 

“kWh” means kilowatt-hour.

 

“Letter of Credit” means an unconditional, irrevocable, non-transferable,
standby letter of credit naming a Party as the sole beneficiary, issued by a
United States commercial bank, a United States financial institution, or the
United States branch of a foreign commercial bank, with a minimum of one billion
U. S. dollars capital and surplus, in each case with a Credit Rating of at least
A by S&P and A2 by Moody’s, in the form attached hereto as Exhibit E. The
Secured Party shall value the Letter of Credit at its Stated Amount (as defined
in the Letter of Credit) for purposes of securing the Posting Party’s Collateral
Requirement as long as the Issuing Bank (as defined in the Letter of Credit)
maintains a Credit Rating of at least A by S&P and A2 by Moody’s.  If at any
time the Issuing Bank does not have a Credit Rating of at least A by S&P and A2
by Moody’s, the Secured Party shall value the Letter of Credit issued by such
entity at zero ($ 0).

 

“Long-term Planned Outage” has the meaning ascribed in the RMR Agreements.

 

“MMBtu” means one million British Thermal Units.

 

“Market Exposure” has the meaning set forth in Section 21.3.

 

“Market Payment” has the meaning set for in Section 15.1(1).

 

“Maximum Net Dependable Capacity” has the meaning ascribed in the RMR
Agreements.

 

“Moody’s” means Moody’s Investor Services, Inc., or its successor.

 

“Must Run Dispatch” has the meaning given in Section 10.1.

 

9

--------------------------------------------------------------------------------


 

“MW” means a megawatt. One MW is equal to 1,000 kW.

 

“MWh” means a megawatt-hour. One MWh is equal to 1, 000 kWh.

 

“NBAA” has the meaning given in Section 11.1(3).

 

“Natural Gas Service Agreement” or “NGSA” means the gas service agreement
between Seller and the Gas Transporter for the applicable Facility.

 

“Net Exposure” has the meaning set forth in Section 21.3.

 

“Non-Conforming Gas” has the meaning set forth in Section 11.3(2).

 

“Non-Defaulting Party” has the meaning set forth in Section 11.l(l)(a).

 

“Non-RMR Gas” has the meaning given in Section 11.1(2).

 

“Non-RMR Unit Gas Meters” has the meaning set forth in Section 11.l(4).

 

‘‘Non-RMR Unit MDO” has the meaning set forth in Section 11.5(1).

 

“Non-RMR Units” has the meaning given in Section 7.1.

 

“Notification Time” means 10:00 am PPT on any Calculation Date.

 

“OFO” has the meaning given in the Gas Transporter’s tariff.

 

“Operational Limitations” means the limitations described in Sections 3 and 6
through 11 of Schedule A of the RMR Agreements.

 

“Pacific Prevailing Time” or “PPT” means the prevailing time (i.e., Standard
Time or Daylight Savings Time) on any given Day in the Pacific time zone.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization,
Governmental Authority, or other type of entity.

 

“Permit” has the meaning given in Section 9.

 

“Pittsburg Facility” means the natural gas fueled electric generating facility
owned by Seller in Contra Costa County, California, including all equipment used
to produce the Maximum Net Dependable Capacity, Energy and Ancillary Services,
buildings and facilities, facility control systems, fire protection systems,
potable, process, and sanitary water supply, treatment, storage, disposal, and
transfer

 

10

--------------------------------------------------------------------------------


 

systems, the Electrical Interconnection Facilities, the Gas Interconnection
Facilities and all related equipment necessary to accept Fuel at the Gas
Delivery Point including storage and transfer systems, and ingress and egress to
the Facility Site.

 

“Planned Maintenance Outage” means Long-term Planned Outages and any other
planned curtailment or outage at one or more RMR Units at the Facility for
purpose of performing maintenance on the RMR Units, as further described in
Section 4.3.

 

“Posting Party” has the meaning set forth in Section 21.1.

 

“Potrero Facility” means the natural gas and distillate fueled electric
generating facility owned by Seller in San Francisco, California, including all
equipment used to produce the Maximum Net Dependable Capacity, Energy and
Ancillary Services, buildings and facilities, facility control systems, fire
protection systems, potable, process, and sanitary water supply, treatment,
storage, disposal, and transfer systems, the Electrical Interconnection
Facilities, the Gas Interconnection Facilities and all related equipment
necessary to accept Fuel at the Fuel Delivery Point including storage and
transfer systems, and ingress and egress to the Facility Site.

 

“Potrero Units” or “Potrero RMR Units” means the electric generating Units owned
by Mirant Potrero and located in San Francisco, California, known as Potrero 3,
Potrero 4, Potrero 5 and Potrero 6; provided that a Potrero Unit shall be a
Potrero RMR Unit only as long as it remains subject to the applicable RMR
Agreement.

 

“RMR Agreements” are (i) that certain Must-Run Service Agreement, dated June 1,
1999, between MIRANT DELTA, LLC and CALIFORNIA INDEPENDENT SYSTEM OPERATOR
CORPORATION, as may be in effect from time to time, pertaining to the facility
commonly known as the Pittsburg Power Plant (the “Pittsburg RMR Agreement”);
(ii) that certain Must-Run Service Agreement, dated June 1, 1999, between MIRANT
DELTA, LLC and CALIFORNIA INDEPENDENT SYSTEM OPERATOR CORPORATION, as may be in
effect from time to time, pertaining to the facility commonly known as the
Contra Costa Power Plant (the “Contra Costa RMR Agreement”); and (iii) that
certain Must-Run Service Agreement, dated June 1, 1999, between MIRANT POTRERO,
LLC and CALIFORNIA INDEPENDENT SYSTEM OPERATOR CORPORATION, as may be in effect
from time to time, pertaining to the facility commonly known as the Potrero
Power Plant (the “Potrero RMR Agreement”, together with the Pittsburg RMR
Agreement and the Contra Costa RMR Agreement, the “RMR Agreements”).

 

“RMR Exposure” has the meaning set forth in Section 21.3.

 

11

--------------------------------------------------------------------------------


 

“RMR Gas” has the meaning given in Section 11.1(1).

 

“RMR Payment” has the meaning set for in Section 15.1(1).

 

“RMR Interest Rate” means ‘Interest Rate’ as defined in the RMR Agreement.

 

“RMR Units” means the Delta Units and Potrero Units, which have been designated
as Reliability Must-Run units pursuant to RMR Agreements between the ISO and
Mirant Delta, with respect to the Delta Units, and between Mirant Potrero and
the ISO, with respect to the Potrero Units; provided that such units remain, at
all times during (the Contract Term, subject to the RMR Agreements.

 

“SC” or “Scheduling Coordinator” has the meaning set forth in the Tariff.

 

“S&P” means the Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, or its successor.

 

“Secured Party” has the meaning set forth in Section 21.1.

 

“Security” means a Letter of Credit or cash in the form of dollars of the United
States of America.

 

“Seller Balancing Account” has the meaning set forth in Section 11.5(2)(A).

 

“Seller Monthly Imbalance” has the meaning set forth in Section 11.5(2)(B).

 

“Settlement Amount” means the net losses and costs, if any, expressed in U.S.
dollars, which such Non-Defaulting Party incurs as a result of the termination
of this Agreement including, at the Non-Defaulting Party’s option, all (i) net
losses and costs incurred by the Non-Defaulting Party to (a) purchase or sell,
as applicable, capacity, energy and ancillary services equally useful as the
Maximum Net Dependable Capacity, Energy and Ancillary Services purchased and
sold under this Agreement and (b) maintain, terminate, obtain or re-establish
any trading positions entered into by a Party to hedge its obligations under
this Agreement, and (ii) reasonable attorney’s fees incurred by the
Non-Defaulting Party in connection with the termination of this Agreement.  If
Seller is the Non-Defaulting Party, (i) above shall include, but not be limited
to, all costs incurred such as the difference between what Seller would have
received under Condition 2” versus “Condition 1” as more fully described in
Article 12 until such time as the ISO allows Seller to switch to “Condition 2”.
If the calculation of the Settlement Amount results in a positive number, that
positive number, the Settlement Amount, shall be due to the Non-Defaulting Party
from the Defaulting Party. If the Non-Defaulting Party does not incur any net
losses and costs as a result of the termination of this Agreement, or if the
calculation results in a

 

12

--------------------------------------------------------------------------------


 

negative number, the Settlement Amount shall be deemed to be zero (0). In
calculating a Settlement Amount, the Non-Defaulting Party shall discount to
present value (in a commercially reasonable manner based on the Commercial
Interest Rate for the applicable period) any amount that would otherwise have
been due at a later date.

 

“Station Load” means the power required by the auxiliary equipment necessary for
the operation of the Facility including, but not limited to, pumps, fans, etc.

 

“System Operator” means California Independent System Operator Corporation or
any successor thereto that provides electric transmission services to support
the transmission of Energy or Ancillary Services from the Delivery Point.

 

“System Operator’s Protocols” means the documents adopted by the System
Operator, as amended from time to time, that contain the scheduling, operating,
planning, reliability and settlement policies, rules, guidelines, procedures,
standards and criteria of the control area.

 

“Tariff” means the ISO Conformed Tariff, as may be amended from time to time.

 

“Termination Date” has the meaning set forth in Section 2.1.

 

“Terminated RMR Unit” has the meaning given in Section 2.1.

 

“Transmission Ancillary Services” means those ancillary services that Buyer must
purchase from the System Operator as necessary to support the transmission of
Energy or Ancillary Services from the Delivery Point.

 

“UDPs” or “Uninstructed Deviation Penalty(ies)” has the meaning set forth in the
Tariff.

 

“Unit(s)” has the meaning given in Section 7.1.

 

“2005 RMR FERC Settlement” is the settlement to be filed by the Parties with
FERC in a form substantially similar to that attached hereto as Exhibit A.

 

2.             TERM; CONDITIONS PRECEDENT; SURVIVAL

 

2.1          Term.

 

(1)           The Contract Term with respect to each of the RMR Units shall
commence on the Agreement Date and shall continue through December 31, 2005,
unless terminated prior to such date pursuant to this Agreement (the
“Termination Date”); provided, however, that if the RMR Agreement for any RMR
Unit is terminated or

 

13

--------------------------------------------------------------------------------


 

expires before December 31, 2005 (the “Terminated RMR Unit”), then this
Agreement shall also terminate automatically with respect to that Terminated RMR
Unit subject only to the obligation and liability described in Section 3(4) of
this Agreement; and provided further that if such Terminated RMR Unit is
subsequently re-designated as a Reliability Must Run Unit while the Contract
Term is still in effect, the Terminated RMR Unit shall not be subject to this
Agreement. If an RMR Unit becomes a Terminated RMR Unit, Seller shall, within
thirty (30) Days of such termination, file to remove the tariff sheets
associated with such Terminated RMR Unit.

 

(2)           The “Condition 1” Term shall commence on the Day the ISO allows
Seller to switch to “Condition 1”. Consistent with Section 3.2(d) of the RMR
Agreements, the change from “Condition 2” to “Condition 1” shall take place on
the first Day of a month. At the request of Buyer, which request Buyer may make
prior to the satisfaction of the conditions set forth in section 2.2, Seller
shall request from the ISO a change of status of the RMR Units to “Condition 1”
and request a waiver of (i) the ninety (90) Day notice requirement for changing
the status of the RMR Units to “Condition 1” and (ii) the requirement that an
RMR Unit remain in its existing Condition for at least twelve (12) months.

 

2.2          Conditions Precedent to the Parties’ Performance.

 

Notwithstanding any other provision of this Agreement, performance under this
Agreement of any obligation to provide or pay for the power purchase and sale
arrangement shall arise only upon the satisfaction of the following conditions:

 

(1)           Seller shall obtain approval by the Bankruptcy Court. The approval
of the Bankruptcy Court shall include a court order that confers rights to the
Buyer under this Agreement that are acceptable to the Buyer. In the event that
such approval has not been obtained by January 31, 2005, either Party may
terminate this Agreement upon written notice to the other Party with no
obligation or liability to either Party as a result of such termination, except,
if Seller is unable to obtain this approval and either Party exercises its
termination right, Seller agrees to make a limited 205 filing with FERC, based
on the formulas set forth in Schedule F of the RMR Agreements, within sixty (60)
days of the notice of termination. Seller agrees to pay Buyer a termination fee
equal to the difference, for the period from January 1, 2005, until the
effective date of the limited 205 filing, between the payments made to Seller
under the RMR Agreements and the payments that would have been made to Seller if
the rates under the limited 205 filing as finally accepted or approved by FERC,
no longer subject to rehearing or appeal, had been in effect as of January 1,
2005.  If Seller has switched to “Condition 1” per Section 2.1(1) prior to
receipt of Bankruptcy Court approval, Seller shall operate as if it were under
“Condition 2” until the earlier of (a) receipt of Bankruptcy Court approval or
(b) the first Day that Seller operates under “Condition 2” pursuant to the ISO’s
approval, following a termination under this Section. Furthermore, if Seller has
already switched to “Condition 1” and a termination as described in this
Section occurs, Buyer agrees to pay Seller the difference between what Seller
would have received under “Condition 2” versus

 

14

--------------------------------------------------------------------------------


 

“Condition 1”, as more fully described in Article 12, for the period from the
date of the termination through and until the first Day that Seller operates
under “Condition 2” pursuant to the ISO’s approval, provided that Seller
requests such a change with fifteen (15) Days of the termination.

 

(2)           The Parties have filed the 2005 RMR FERC Settlement.

 

2.3          Survival.

 

As of the Termination Date, the Parties shall no longer be bound by the terms
and conditions hereof, except (i) to the extent necessary to enforce any rights
and the obligations of the Parties, including, but not limited to, payment
obligations, arising under this Agreement prior to such Termination Date; (ii)
the obligations of the Parties hereunder with respect to confidentiality, audit
and indemnification shall survive any termination of this Agreement and shall
continue for a period of two (2) years following such Termination Date; and
(iii) the rights and obligations as stated in Section 2.2(1).

 

3.             RMR AGREEMENTS

 

(1)           Buyer acknowledges and agrees that (a) its rights under this
Agreement are subject to the RMR Agreements, including rights and obligations of
Seller and the ISO thereunder, (b) Schedules A, B, C, and D of the RMR
Agreements are subject to change annually through Seller’s limited 205 filing
with FERC, as provided for in the RMR Agreements, and (c) Seller shall continue
to operate the Non-RMR Units and neither such operation nor such Non-RMR Units
are subject to this Agreement, except as expressly provided herein.

 

(2)           The Parties shall file the 2005 RMR FERC Settlement on or before
January 7, 2005.

 

(3)           Seller shall retain all rights and responsibilities under the RMR
Agreements relating to Capital Items and Repair, including, but not limited to,
submission of Capital Item reports showing proposed Capital Items, installation
of Capital Items, submission of Unplanned Repair Notices, making Repairs, and
application for recovery of Capital Item and Repair costs through Surcharge
Payments or ISO’s Repair Share.

 

(4)           In the event that an RMR Unit is Closed within six (6) months
after the RMR Unit ceases to be subject to the RMR Agreement as a result of
termination, pursuant to Sections 2.2 (b) (ii), (iii), (iv) or (v) of the RMR
Agreement, or because ISO does not extend the term of the RMR Agreement under
Section 2.1 (b) of the RMR Agreements (the “RMR Termination”) and so long as
Seller is entitled to receive a Termination Fee, Buyer shall pay Seller, in
accordance with the payment schedule in the RMR Agreements, the difference
between (a) the Termination Fee calculated pursuant to

 

15

--------------------------------------------------------------------------------


 

Section 2.5 (b) of the RMR Agreement as if the Unit were “Condition 2” at the
time of the RMR Termination and (b) any Termination Fee for a “Condition 1” Unit
received from the ISO as a result of the RMR Termination.

 

(5)           All rights available to Seller, pursuant to the RMR Agreements,
that are not specifically addressed herein are expressly reserved by Seller and
shall not be affected hereby; provided that, Seller shall not have the right to
sell any portion of the Maximum Net Dependable Capacity, Energy, or Ancillary
Services from any RMR Unit to any third party, other than as provided in
Section 5.2.

 

4.             OPERATION OF THE FACILITY

 

4.1          Permits.

 

Seller shall, at its expense, acquire and maintain in effect during the Contract
Term, from any and all Governmental Authorities with jurisdiction over Seller or
the Facilities, all permits and approvals, in each case necessary for the
ownership, operation and maintenance of the Facilities in accordance with this
Agreement, the RMR Agreements, and all Governmental Rules. Seller shall be
responsible for, and bear all costs of, compliance with all of its permits.
Notwithstanding the foregoing, Buyer shall be responsible for all costs
associated with emissions credits that may be required for the operation of the
Facilities as dispatched by Buyer in excess of dispatches by the ISO.

 

4.2          Good Industry Practice.

 

Seller shall cause the Facilities to be operated and maintained in accordance
with Good Industry Practice and in accordance with the terms and conditions of
this Agreement and the RMR Agreements.

 

4.3          Maintenance Outages.

 

Seller shall be responsible for proper maintenance of all Units. Buyer and
Seller shall make commercially reasonable efforts, in cooperation with the ISO,
to coordinate planned outages such that Seller’s Planned Maintenance Outages do
not overlap with Buyer’s refueling outages at Diablo Canyon Nuclear Power Plant.

 

(1)           Schedule of Planned Maintenance Outages.

 

(a)           Planned Maintenance Outages for RMR Units shall be scheduled and
performed in accordance with Section 7.2 of the RMR Agreements. Seller shall not
be obligated to deliver Energy or Ancillary Services from an RMR Unit pursuant
to this Agreement during Planned Maintenance Outages affecting such RMR Unit.

 

16

--------------------------------------------------------------------------------

 


(b)           Buyer agrees that Seller must perform Planned Maintenance Outages
at the RMR Units in an effort to reduce and prevent Forced Outages and to
maintain the efficiency of the RMR Units. Such Planned Maintenance Outages
include, but are not limited to, the RMR Unit manufacturer’s recommended and
required maintenance and any preventive maintenance that maintains or improves
the reliability of the RMR Unit.  The Planned Maintenance Outage schedule shall
be based on (i) the RMR Unit manufacturer’s equivalent start and runtime
guidelines, (ii) Good Industry Practice, (iii) the long-term service agreement
for the RMR Units, (iv) the actual dispatch of the RMR Units and (v) the RMR
Unit’s point in the maintenance cycle and the potential impacts to the Unit and
costs if the maintenance schedule is changed. On or before December 31, 2004,
Seller shall provide to Buyer, in writing, its proposed schedule of Planned
Maintenance Outages for the “Condition 1” Term and the reason for such Planned
Maintenance Outages.

 

(c)           In the event that the RMR Unit manufacturer issues a new technical
bulletin, which requires immediate maintenance to be performed, Seller shall
notify Buyer of the circumstances surrounding such maintenance and Seller will
work together with Buyer to schedule the maintenance outage notwithstanding the
short notice involved.

 

(2)           Duration of Planned Maintenance Outages.  Seller shall use its
commercially reasonable efforts to complete any Planned Maintenance Outage
affecting an RMR Unit in a timely manner, with the express goal of minimizing
any adverse effect on Buyer’s ability to schedule power from such Unit. During
each Planned Maintenance Outage, Seller shall keep Buyer apprised of the status
and the expected duration of the Planned Maintenance Outage.

 

(3)           Maintenance-related Charges. If Seller is required to Start-up and
operate an RMR Unit for maintenance purposes, Seller and Buyer shall work
together such that the maintenance related start and operation can be completed
when the Energy or Ancillary Services from the RMR Unit is being dispatched by
the Buyer or the ISO.  If the Seller and Buyer are unable to complete the
maintenance related Start-up and operation during a time when the Buyer or the
ISO has dispatched the RMR Unit, Seller shall notify Buyer of the date of the
maintenance related start and operation at least two (2) Business Days in
advance. Buyer shall provide, at its expense, all Gas required for the start and
operation of the applicable RMR Unit and schedule the quantity of Energy or
Ancillary Services produced during such operation in a commercially reasonable
manner. Buyer shall receive all revenues associated with the sale of Energy or
Ancillary Services from the RMR Unit during the period of time the RMR Unit is
being operated for maintenance purposes.

 

17

--------------------------------------------------------------------------------


 

4.4          Station Load.

 

Seller shall be responsible for Station Load at all times including during all
Planned Maintenance Outages and Forced Outages and during Start-up and Shutdown
of an RMR Unit, and any periods when an RMR Unit has not been dispatched.

 

4.5          Testing.

 

Seller shall be entitled to conduct all tests described in Section 4.9 of the
RMR Agreements.

 

4.6          Operating Procedures.

 

As soon as practicable following the Agreement Date, the Parties shall provide
for a method, or protocol, by which communication and data exchange takes place.
This protocol shall include the delivery of Gas to the Facility, notices
regarding the availability of the Facility, exchanges of schedules, and
identification of and contact information for key personnel.

 

5.             CAPACITY; ENERGY; AND ANCILLARY SERVICES

 

5.1          Maximum Net Dependable Capacity; Energy; Ancillary Services.

 

(1)           Subject to the terms and conditions of this Agreement, Seller
agrees to make available to Buyer, during the “Condition 1” Term the Maximum Net
Dependable Capacity, Energy and Ancillary Services from the RMR Units at the
Delivery Point. In consideration, Buyer agrees to pay Buyer’s Monthly Charges.

 

(2)           With respect to Ancillary Services, the Parties acknowledge and
agree that certain of such Ancillary Services would require that a portion of
the Maximum Net Dependable Capacity of the Facility be held in reserve for such
Ancillary Services to be sold or provided (or as may be used by Buyer for its
own account) from the RMR Unit and that the combination of Energy and Ancillary
Services to be sold from the RMR Unit by Buyer shall not exceed the Maximum Net
Dependable Capacity of the RMR Unit.  Any Ancillary Services which Seller may be
required to provide to the System Operator(s) under the terms of the RMR
Agreements or the Electrical Interconnection Agreement, or under the System
Operator’s Protocols, shall not be deducted from the Maximum Net Dependable
Capacity made available to the Buyer under this Agreement.

 

(3)           Should the CPUC, during the term of this Agreement, put in place a
resource adequacy requirement utilizing capacity tagging, Seller shall provide
Buyer with the capacity tags for that period for the full capacity of the RMR
Units.  Such a process will likely include specifying that the RMR Units be bid
into the ISO Day-Ahead market if not scheduled by Buyer, and if not selected
Day-Ahead, be subject to residual unit commitment.  Any incremental expenses
associated with providing or facilitating resource adequacy, capacity tagging,
residual unit commitment services or other similar

 

18

--------------------------------------------------------------------------------


 

obligation incurred by Seller in its performance of same shall be paid to Seller
by Buyer, as applicable, in accordance with Section 25.1.

 

5.2          Exclusive Rights Subject to the RMR Agreements.

 

Seller and Buyer desire to enter into this power purchase and sale arrangement
whereby (i) Seller shall elect “Condition 1” under the RMR Agreements but be
paid by Buyer as if it had elected “Condition 2” with respect to all provisions
under such RMR Agreements and credit to Buyer the “Condition 1” payments it
receives from the ISO; (ii) Buyer shall deliver Gas to the Delta RMR Units; and
(iii) Seller shall convert such Gas into Energy and Ancillary Services when
directed by Buyer; provided, however, that Buyer’s rights described in (i)
through (iii) above shall be limited by the following: (a) if a Termination Date
has been declared by Seller as a result of an Event of Default, which has
occurred with respect to Buyer and is continuing after the applicable cure
period, Seller, in its exercise of commercially reasonable efforts to mitigate
its losses resulting from such Event of Default, may sell any or all of the
Maximum Net Dependable Capacity, Energy and Ancillary Services to third parties
during any period of suspension of Seller’s performance obligations hereunder
pursuant to Section 14.2(1); (b) Seller may sell Energy or Ancillary Services to
a party other than Buyer or the ISO, pursuant to “contract path” transactions
made in accordance with the RMR Agreements; and (c) the ISO shall continue to
possess all rights available to it under the RMR Agreements.  For purposes of
clarity, Seller shall not have the right to sell any Maximum Net Dependable
Capacity, Energy and Ancillary Services from an RMR Unit to any party other than
Buyer or the ISO during the “Condition 1” Term without the prior written consent
of Buyer except as may be required pursuant to any Electrical Interconnection
Agreement between Seller and any System Operator(s), as may be required by any
Governmental Authority or as specifically provided for in (a), (b) and (c)
above.

 

5.3          Energy Delivery Point.

 

All deliveries and receipts of Energy shall be made and measured at the Delivery
Point.

 

5.4          Title and Risk of Loss.

 

(1)           As between the Parties, Seller shall be deemed to be in exclusive
possession and control (and responsible for any damages or injury caused
thereby) of the Energy and Ancillary Services prior to the Delivery Point, and
Buyer shall be deemed to be in exclusive possession and control (and responsible
for any damages or injury caused thereby) of the Energy and Ancillary Services
at and from the Delivery Point.  Title to the Energy, Ancillary Services and the
Maximum Net Dependable Capacity of the RMR Units, subject to the RMR Agreements
and the ISO’s rights thereunder, shall remain at all times with Buyer. Each of
Seller and Buyer shall and hereby does indemnify, defend and hold harmless the
other Party from any Claims arising from any act, failure to act or

 

19

--------------------------------------------------------------------------------


 

incident relating to Energy and Ancillary Services occurring when the Energy or
Ancillary Services is under its possession and control.

 

(2)           Seller warrants that the Energy delivered by Seller and the
Ancillary Services available from the RMR Units shall be free and clear of all
liens, Claims and encumbrances arising prior to the Delivery Point, except as
provided for in the RMR Agreements, and warrants that the Maximum Net Dependable
Capacity of such Units is free and clear of any liens, Claims and encumbrances,
except as provided for in the RMR Agreements.

 

5.5          Transmission Services.

 

Buyer shall arrange, either directly or indirectly through a third party, for
all transmission service and Transmission Ancillary Services from the Delivery
Point and shall pay all costs for the same pursuant to the Tariff and the System
Operator’s Protocols including, without limitation, all costs associated with
line losses, necessary to transmit the Energy and Ancillary Services delivered
under this Agreement from the Delivery Point to any point at which Buyer
redelivers the Energy and Ancillary Services to its customer(s).

 

5.6          Electrical Interconnection Agreement.

 

Seller has entered into an Electrical Interconnection Agreement with the System
Operator and shall maintain such Electrical Interconnection Agreement in full
force and effect throughout the “Condition 1” Term.

 

5.7          Energy Meters.

 

Energy and Ancillary Services delivered by Seller shall be measured by the
Energy Meters at the Delivery Point. Seller shall own, operate, maintain and
test the Energy Meters at the Delivery Point. Seller shall coordinate with the
System Operator and Buyer with respect to the maintenance and testing of Energy
Meters consistent with the Electrical Interconnection Agreement and Good
Industry Practice.

 

6.             AVAILABILITY

 

Availability for each RMR Unit will be determined in accordance with the
existing terms of the RMR Agreements as of the Agreement Date, including, but
not limited to, the calculation of Target Availability Hours in Section 6,
Schedules B of the RMR Agreements; provided, however, that the Monthly
Availability Payment shall not be decreased as a result of any unavailability
due to a Force Majeure Event or a Forced Outage arising from Buyer’s
construction or operation of Contra Costa Unit 8 or Buyer’s connection and
synchronization to the ISO Controlled Grid or the Distribution Grid.

 

20

--------------------------------------------------------------------------------


 

7.             SCHEDULING AND DISPATCH

 

7.1          Dispatch.

 

(1)           Seller or an Affiliate of Seller shall be the SC for the RMR Units
and the non-RMR Units (the “Non-RMR Units”, together with the RMR Units, the
“Units”). As of the Agreement Date, Mirant Americas Energy Marketing, LP is the
SC for the RMR Units and the Non-RMR Units. Seller may change the SC in its sole
discretion and will promptly notify Buyer of any such change.

 

(2)           Buyer shall have full dispatch flexibility consistent with
Operational Limitations on the RMR Units as provided for in each Schedule A of
the applicable RMR Agreement; provided, however, that Seller has the right to
override any dispatch request by Buyer that would, in Seller’s reasonable
opinion, create health or safety issues, violate any legally-required operating
restrictions, applicable laws or regulations, or would, if honored, result in
Seller’s non-compliance with any Schedule A of the RMR Agreements.

 

(3)           Consistent with ISO timelines and scheduling protocols, Buyer may
elect Day-Ahead, Hour-Ahead and Supplemental Energy bids for delivery of Energy
and Ancillary Services (as defined in the respective RMR Agreement); provided
that, Buyer shall schedule at least all Energy to the extent dispatched by the
ISO under the RMR Agreements for Day-Ahead and Hour-Ahead if Buyer has directed
Seller to select “market path”. Buyer reserves the right to select “market path”
or “contract path” for any RMR Agreement dispatch order by ISO.  Unless
otherwise directed by Buyer for each Day-Ahead and Hour-Ahead dispatch
instruction by ISO for the Delta RMR Units, by default Seller shall notify the
ISO of its election of “market path” for all Energy quantities from the Delta
RMR Units, with the exception of ISO dispatches after the close of the
Hour-Ahead Market.  ISO dispatch orders in real-time under the RMR Agreements
shall be responded to directly by Seller as “contract path” and Seller shall
notify Buyer of such orders in a timely manner. Potrero dispatches are more
fully addressed in Section 7.5.

 

(4)           Buyer shall provide Seller with all dispatch schedules and
intra-Day adjustments reasonably in advance of the ISO scheduling deadlines. The
Parties shall cooperate to ensure that all changes in the dispatch schedule are
properly, appropriately and promptly (considering the particular circumstances
involved) communicated to all entities requiring notification of any increase or
decrease in the scheduled dispatch of the Facility.  The Parties shall be
further obligated to coordinate their scheduling activities and notices to one
another to allow each Party sufficient time to meet deadlines and requirements
of any System Operator(s) and Gas transportation providers to assist the other
Party in minimizing or eliminating Uninstructed Deviation Penalties, Generator
Imbalance Fees and Gas Imbalance Charges that may be associated with such
deadlines and requirements.

 

(5)           Seller has no residual dispatch rights on the RMR Units if not
called upon by the ISO or the Buyer, except as set forth in Sections 5.2 and 7.6
herein.

 

21

--------------------------------------------------------------------------------


 

(6)           Seller may fulfill any Dispatch Notice from the ISO or, if agreed
to, dispatch schedule from the Buyer from a Substitute Unit as provided for in
Section 5.1 of the RMR Agreements.

 

7.2          Scheduling and Dispatch Protocols.

 

Scheduling and dispatch shall occur as follows:

 

(1)           Day-Ahead Scheduling:

 

0515 PPT:

 

Seller will notify Buyer of the Availability of each RMR Unit and the Day-Ahead
dispatch for each RMR Unit for each hour that for which a Dispatch Notice is
submitted to the Seller by ISO under the RMR Agreements (“Availability Notice”).

 

 

 

0545 PPT:

 

Buyer shall notify Seller of its selection of “contract path”, if applicable,
for the dispatches by ISO under the RMR Agreements.

 

 

 

0600 PPT:

 

Seller will notify ISO of its election of “market path” or “contract path” for
the dispatches by ISO under the RMR Agreements.

 

 

 

0615 PPT:

 

Buyer will notify Seller of the Day-Ahead dispatch requirements of Buyer
including:

 

 

 

 

 

(a)           Energy and Ancillary Service schedules for each RMR Unit, for each
hour (inclusive of ISO dispatches as provided by Seller to Buyer above); and

 

 

 

 

 

(b)           Confirmation of total SC Trade quantities by hour.

 

 

 

1000 PPT:

 

Buyer and Seller submit balanced schedules, including all inter-SC Trades, to
ISO.

 

(2)           Day-Of Scheduling:

 

The scheduling timeline in this “Day-Of-Scheduling” section is based on current
ISO Tariff protocols, but Buyer and Seller acknowledge that the ISO is not
currently following such timeline for Hour-Ahead dispatches. If the ISO revises
the timeline through a Tariff amendment, Buyer and Seller shall revise the
timeline below accordingly, maintaining the “x + 45 minutes” and “x + 60
minutes” provision for election of “market path” or “contract path” for Hour-

 

22

--------------------------------------------------------------------------------


 

Ahead scheduling, where x is defined as follows and the number of minutes
indicate the time after the ISO notification at time x:

 

In conformance to the Hour-Ahead RMR scheduling blocks outlined in Table 1.1 of
the ISO Operation Procedure G-203, x = 1400 PPT Day Before, 0400 PPT Operating
Day or 1000 PPT Operating Day, as applicable.

 

1400 PPT

 

Day Before:

Seller will forward to Buyer the Hour-Ahead dispatch for each RMR Unit, for each
hour for which a Dispatch Notice is submitted to Seller by ISO under the RMR
Agreements (Hours Ending (“HE”) 0100-1000).

 

 

0400 PPT:

Seller will forward to Buyer the Hour-Ahead dispatch for each RMR Unit for each
hour for which a Dispatch Notice is submitted to Seller by ISO under the RMR
Agreements (HE 1100-1600).

 

 

1000PPT:

Seller will forward to Buyer the Hour-Ahead dispatch for each RMR Unit for each
hour for which a Dispatch Notice is submitted to Seller by ISO under the RMR
Agreements (HE 1700-2400).

 

 

x + 45 min:

Buyer will notify Seller of Buyer’s election of “contract path”, if applicable

 

 

x + 60 min:

Seller will notify ISO as to its election of “market path” or ‘‘contract path”
for the Energy quantities from the RMR Units dispatched by ISO and for those
hours for which no previous selection has already been made.

 

If the ISO continues to not follow Operating Procedure G-203, Buyer shall notify
Seller of Buyer’s election of “contract path”, if applicable, 30 minutes prior
to Seller’s deadline to notify the ISO of such election.

 

Hour-Ahead timelines based on schedule “t-xxx” where “xxx” are the minutes prior
to the start of the hour of delivery:

 

(a)      t-165 minutes:  Buyer will notify Seller of the “Day Of” dispatch
requirements of Buyer, including SC Trade quantities by hourly Energy and
Ancillary Service schedules for each RMR Unit (inclusive of quantities
dispatched by the ISO under the RMR Agreements); and

 

23

--------------------------------------------------------------------------------


 

(b)      t-135 minutes: Confirm totals. Buyer and Seller submit balanced
schedules including all Inter-SC Trades to ISO.

 

(3)           Supplemental Energy Market:

 

Thirty (30) minutes prior to the closure of bidding into the Supplemental Energy
market, Buyer will notify Seller of bid curves for submission to ISO for
Supplemental Energy, both incremental and decremental, for each RMR Unit. In the
event that Buyer fails to notify Seller of such bid curves, Seller may develop
and submit bid curves to the ISO on behalf of Buyer. In such event, Seller shall
subsequently send Buyer any submission made on its behalf. Seller shall notify
Buyer in a timely manner of any dispatches of the RMR Units by ISO in the
Supplemental Energy market. Buyer and Seller acknowledge the sensitive nature of
the information in Buyer’s bid curves and Seller agrees to use such information
only for the purposes described herein.

 

(4)           Ancillary Services Market:

 

Subject to the timelines described above in (1) and (2), Buyer will notify
Seller of bid curves for submission to ISO for Ancillary Services capacity for
each RMR Unit. Seller shall notify Buyer in a timely manner of any dispatches of
the RMR Units by ISO in the Ancillary Services market. Buyer and Seller
acknowledge the sensitive nature of the information in Buyer’s bid curves and
Seller agrees to use such information only for the purposes described herein.

 

7.3          Dispatch Notice; Restrictions.

 

(1)           To cancel a dispatch schedule and avoid incurring a Start-up
Payment obligation, Buyer must notify Seller of such cancellation prior to the
RMR Unit operator initiating the start sequence. If Buyer fails to provide a
dispatch notice to Seller to cancel dispatch of the RMR Unit before the RMR Unit
Starts-up, Buyer will be responsible for the Start-up Payment for the applicable
Unit(s) and such Start-up shall count against Buyer as provided for in Section
5.3(a) of the RMR Agreements for “Condition 2”.

 

(2)           Any dispatch schedules and intra-Day adjustments submitted by
Buyer must be consistent with the limitations on the RMR Units as defined in
each Schedule A of the RMR Agreements.  Seller shall not be obligated to deliver
Energy or Ancillary Services that violates these limitations. Buyer may request
dispatch of the RMR Units in excess of the Contract Service Limits consistent
with each Section 4.7 of the RMR Agreements.

 

7.4          Uninstructed Deviation Penalty; Generator Imbalance Fees.

 

(1)           Subject to the terms of this Agreement and consistent with Good
Industry Practice and the Operational Limitations, Seller agrees to operate the
Facility to comply promptly with the dispatch by Buyer or the ISO and to
minimize Uninstructed Deviation Penalty(ies).  Seller and Buyer shall be equally
responsible for any Uninstructed

 

24

--------------------------------------------------------------------------------


 

Deviation Penalty(ies) incurred with respect to Buyer’s or the ISO’s dispatch of
the RMR Units.

 

(2)           Buyer shall be responsible for any Generator Imbalance Fees
incurred by Buyer’s or the ISO’s dispatch of the RMR Units under “Condition 1”;
provided, however, that Seller would not have otherwise incurred such fees when
operating under “Condition 2”.

 

7.5          Potrero Units.

 

(1)           Notwithstanding anything to the contrary herein, neither Seller
nor Buyer shall have the right to dispatch the Potrero Units beyond the ISO’s
dispatch. Subject to a commitment from the ISO and the CPUC as to certain
resource adequacy (“RA”) rights for the Potrero Units, Buyer will request Seller
to designate such Units as RMR Units under “Condition 1” for the “Condition 1”
Term so that the full RA rights can be credited to Buyer, and Seller shall
request from the ISO a change of status of the Potrero RMR Units to “Condition
1” and request a waiver of the ninety (90) Day notice requirement for changing
the status of the Potrero RMR Units to “Condition 1” so that the Potrero RMR
Units will be able to perform under “Condition 1” as soon as possible.

 

(2)           All Energy and capacity from the Potrero RMR Units shall be
scheduled as “contract path”.  Seller shall provide all the Fuel required for
ISO dispatch of the Potrero Units.

 

7.6          Seller’s Residual Dispatch Rights.

 

(1)           If neither the ISO nor the Buyer has dispatched Pittsburg Unit 5
or 6, Seller may dispatch one of such RMR Units at a cost to Seller as described
in Section 7.6(2) in order to generate sufficient steam to dispatch Pittsburg
Unit 7, a Non-RMR Unit.  Any Start-up by Seller pursuant to this Section 7.6 (1)
shall not be a Counted Start-up even if, after Seller has started an RMR Unit
and has not yet stopped it, Buyer or the ISO dispatches that RMR Unit.  Any
Service Hours and MWh produced pursuant to Seller’s dispatch under this section
shall not count against the Contract Service Limits; provided, however, that if
the Buyer or the ISO dispatches the affected RMR Unit, the applicable Service
Hours and MWh produced pursuant to such dispatch shall count against the
Contract Service Limits. If Pittsburg Unit 5 or 6 becomes a Terminated RMR Unit,
Seller shall utilize such Terminated RMR Unit, if available, to supply steam for
Pittsburg Unit 7 as described herein.

 

(2)           Buyer shall supply Gas and Seller shall compensate Buyer for the
quantity of Gas required to run Pittsburg 5 or 6 in order to generate enough
steam necessary to operate Pittsburg 7 pursuant to part (1) of this Section
7.6.  Seller shall pay Buyer the following: (123.5 MMBtu/hour) * (Number of
hours in which Seller is taking steam) * Gas Index. To avoid the double payment
of Gas by Seller in any given month, Seller will reduce the monthly total
metered Gas amount in the fuel reimbursement calculation as

 

25

--------------------------------------------------------------------------------


 

described in Section 11.8 by the same amount of Gas used by Seller pursuant to
this Section 7.6 in the same month.

 

(3)           Prior to exercising its rights under this Section 7.6, Seller
shall notify Buyer in accordance with Section 11.5 (1).

 

8.             NOX LIMITATIONS

 

(1)           The Units are subject to operating under NOX limits, as may be
modified from time to time, imposed by the Bay Area Air Quality Management
District (“BAAQMD”).  These limits are applied to the combined NOX emissions of
Sellers’ Contra Costa, Pittsburg and Potrero facilities. Dispatch schedules
shall be consistent with these limits, and Seller shall retain the right to
alter dispatch schedules to the extent necessary to ensure compliance
therewith.  Seller shall use commercially reasonable efforts to minimize any
adverse impact these limits may have on dispatch schedules submitted by Buyer to
Seller; provided that, in no instance shall Seller’s market transactions using
the Non-RMR Units in any way or to any extent take precedence over or otherwise
impede Buyer’s dispatch.

 

(2)           RMR Units shall have priority over Non-RMR Units in using the
Seller’s “Bay Area Bubble” (the “Bubble”), as defined by Regulation 9, Rule 11
of the BAAQMD. If, after all generation from any Non-RMR Unit is curtailed to
the point of compliance with the BAAQMD limits, the ISO’s or Buyer’s dispatch of
an RMR Unit would cause a violation of the Bubble limit, then the ISO or Buyer,
as applicable and in consultation with Seller, may be required to either
dispatch additional Energy from an RMR Unit with a Selective Catalytic Reduction
system or curtail load from the responsible RMR Unit(s), which would facilitate
the reduction of NOX emissions to a level within the Bubble limit, to continue
such dispatch. Seller’s ability to use otherwise unutilized Bubble space shall
be subject at all times to the ISO’s and Buyer’s dispatch of RMR Units. Any
violations of the Bubble limit shall be the sole responsibility of Seller.

 

9.             DELTA DISPATCH

 

(1)           Consistent with the National Pollutant Discharge Elimination
System permit in effect at the time (the “Permit”) for the Contra Costa and
Pittsburg Facilities, and subject to the exceptions set forth in Section 7(a) of
the Permit, preferential operation of Pittsburg Unit 7 and the minimization of
circulating water flow through Pittsburg Units 5 & 6 and Contra Costa Units 6 &
7 are required during the “Delta Dispatch period” (from May 1 through July 15).
 The dispatch procedures currently in effect, including the exceptions set forth
in Section 7(a) of the Permit, are referenced in Schedules A of the Contra Costa
and Pittsburg RMR Agreements. Dispatch schedules submitted by Buyer shall be
consistent with the Permit referenced in each Schedule A of the RMR Agreements.
In the event that Seller incurs any mitigation fees pursuant to the Permit as
the result of Buyer’s dispatch of the RMR Units during the Delta Dispatch
period, Buyer

 

26

--------------------------------------------------------------------------------


 

shall be solely liable for same, notwithstanding Seller’s ability to avoid such
penalties through its dispatch of any Non-RMR Unit(s).

 

(2)           At Buyer’s request, Seller shall use its commercially reasonable
efforts to obtain revisions to the Permit that would eliminate the preferential
operation of Pittsburg Unit 7, a Non-RMR Unit, or otherwise ease or eliminate
restrictions on Buyer’s dispatch of the Delta Units. Failure to achieve any such
revisions, however, shall not result in any additional liability or obligations
on Seller under this Agreement with respect to the Permit or Seller’s obligation
to comply with the Permit and nothing will require Seller to dispatch Pittsburg
Unit 7 if it is not in Seller’s economic interest to do so.

 

10.          MUST OFFER/RUN

 

10.1         Delta RMR Units. In the event that a Delta RMR Unit is dispatched
by the ISO pursuant to the Must-Offer Obligation (the “Must-Offer Dispatch”),
Seller shall credit Buyer the Minimum Load Cost Compensation received from the
ISO, and Buyer shall pay Seller Schedule G rates, in accordance with Tariff
Amendment 60, as approved by FERC in California Independent System Operator
Corp, 108 FERC (CCH) ¶ 61,022 (2004) and 109 FERC (CCH) ¶ (“Amendment 60”), for
the associated Start-ups and the Energy and Ancillary Services delivered
pursuant to an ISO Must Offer Dispatch. However, due to Buyer’s provision of Gas
for the Must-Offer Dispatch, the Schedule G rates shall exclude the associated
Schedule C charges. Buyer shall provide all Gas needed to fulfill any such
dispatch of the Delta RMR Units, with the notification requirements by Seller
for Gas supply by Buyer pursuant to Section 11.5(1). Start-ups shall not be
double-counted. Must-Offer Dispatch MWh, Service Hours and Start-ups are not
counted for purposes of Sections 12.2 and 12.3.

 

10.2         Potrero RMR Units. In the event that a Potrero RMR Unit is
dispatched by the ISO pursuant to a Must-Offer Dispatch, Seller shall credit
Buyer the Minimum Load Cost Compensation received from the ISO, and Buyer shall
pay Seller Schedule G rates, in accordance with Amendment 60 for the associated
Start-ups and the Energy and Ancillary Services delivered pursuant to an ISO
Must Offer Dispatch. For purpose of clarity, due to Seller’s provision of Fuel
for the Must-Offer Dispatch, the Schedule G rates shall include the associated
Schedule C charges.  Start-ups shall not be double-counted.  Must offer MWh,
Service Hours and Start-ups are not counted for purposes of Sections 12.2 and
12.3.

 

11.          GAS

 

11.1        Gas and Gas Metering.

 

(1)           RMR Gas. During the “Condition 1” Term, Buyer, at its sole cost
and expense, shall arrange, nominate, balance, transport and deliver to the Gas
Delivery Point such quantities of Gas as are required by Seller to generate from
the Delta RMR Units the quantity of Energy and Ancillary Services scheduled by
Buyer including, without

 

27

--------------------------------------------------------------------------------


 

limitation, Gas required for Start-up and Shutdown of such RMR Units and
pipeline shrinkage, as applicable (“RMR Gas”).

 

(2)           Non-RMR Gas. Seller, at its sole cost and expense, shall provide
all Fuel required for any dispatch of Non-RMR Units and pipeline shrinkage, as
applicable (“Non-RMR Gas”).  Seller shall deliver Gas for the Non-RMR Units to
Buyer’s PG&E Citygate Pool.  Buyer shall be responsible for nominating Gas
received from Seller at Buyer’s PG&E Citygate Pool to the Gas Delivery Point(s).

 

(3)           Facility Balancing; Transport Costs. On or before the commencement
of the “Condition 1” Term, Seller shall (a) amend Seller’s Noncore Balancing
Aggregation Agreement (“NBAA”) to designate Buyer as the NBAA holder and the
balancing agent; (b) revise each applicable NGSA to provide that Buyer receives
the invoices for all services thereunder; and (c) designate Buyer as the
Nominating Marketer under each applicable NGSA,  Buyer shall pay Gas Transporter
for all services provided under the NGSA for the RMR and Non-RMR Units.  With
respect to the NGSA invoiced amounts, Seller shall reimburse Buyer for all
invoiced costs for delivery of Non-RMR Gas from Buyer’s PG&E Citygate Pool to
the Gas Delivery Point.  Should Gas Transporter’s invoice include fixed charges
such fixed charges shall be allocated between the Parties based on the ratio of
the aggregate MDQ for the RMR Units covered by the NGSA for a particular
Facility and the aggregate MDQ for the Non-RMR Units for the same Facility. When
an RMR Unit at a Facility becomes a Terminated RMR Unit and there are no other
surviving RMR Units at the same Facility, the Parties shall cooperate as soon as
practicable to (a) amend Seller’s NBAA to designate Seller as the NBAA holder
and the balancing agent for such Facility; (b) revise the NGSA to provide that
Seller receives the invoices for all services thereunder; and (c) designate
Seller as the Nominating Marketer under the applicable NGSA.

 

(4)           Gas Metering.

 

(a)           Gas delivered by Buyer to the Gas Delivery Point shall be measured
by the Gas Meter at the Gas Delivery Point. The Gas Transporter shall own,
operate, maintain and test the Gas Meter located at the Gas Delivery Point.
Seller shall coordinate with the Gas Transporter and Buyer with respect to
maintenance and testing of the Gas Meter consistent with the Gas Transmission
Service Agreement and Good Industry Practice. The Gas Meter located at the Gas
Delivery Point will measure the Gas consumed by the entire Facility rather than
individual Units.

 

(b)           Notwithstanding the foregoing, Seller may, at its sole cost and
expense, cause Gas meters to be installed at each Non-RMR Unit that satisfy the
requirements outlined in Schedule C, Part 1, A(2)(a), of the RMR Agreements
(“Non-RMR Unit Gas Meters”),  In such event, Seller shall coordinate with the
Gas Transporter and Buyer with respect to maintenance and testing of the Non-RMR
Unit Gas Meters consistent with the Gas Transmission Service Agreement

 

28

--------------------------------------------------------------------------------


 

and Good Industry Practice, and the Non-RMR Unit Gas Meters will measure the Gas
consumed by the Non-RMR Units.

 

11.2        Gas Transmission Service Agreement.

 

Seller has entered into the GTSA and the NGSA for each RMR Facility with the Gas
Transporter and shall maintain each of such GTSA and NGSA in full force and
effect throughout the “Condition 1” Term.

 

11.3        Gas Specifications.

 

(1)           All Gas tendered by Buyer for delivery to the Gas Delivery Point
shall meet the then current natural Gas quality specifications as set forth in
the Gas Transporter’s tariff (“Gas Tariff”), as such specifications may change
from time to time.

 

(2)           If Gas tendered for delivery under this Agreement at the Gas
Delivery Point materially fails for any reason to conform to the applicable
specification set forth in Section 11.3(l) (“Non-Conforming Gas”), Seller will
consider whether it is able to accept such Non-Conforming Gas and may refuse to
take possession of all or any part of such Gas, giving Buyer the reasons for
such refusal as soon as practicable. If Seller chooses to accept the
Non-Conforming Gas, it will advise Buyer of same in writing, and each Party
shall be responsible for the disposition of its own Gas, as applicable.

 

(3)           If the Facility is damaged as a direct result of the delivery of
Non-Conforming Gas that Seller has not approved for receipt and use at the
Facility, Seller shall be entitled to the remedies available to it pursuant to
its agreement with the Gas Transporter. Seller shall use commercially reasonable
efforts to mitigate any damages resulting from the delivery of any
Non-Conforming Gas at the Gas Delivery Point and the use of such Gas in a Unit.

 

(4)           The unavailability of the Facility due to Buyer’s delivery of
Non-Conforming Gas that was not approved by the Seller shall not be considered a
Forced Outage, and the Facility shall be considered available for the purpose of
calculating the Monthly Availability Payment.

 

11.4        Title and Risk of Loss.

 

(1)           As between the Parties, Buyer shall be deemed to be in exclusive
possession and control (and responsible for any damages or injury caused
thereby) of the RMR Gas prior to the Gas Delivery Point, and Seller shall be
deemed to be in exclusive possession and control (and responsible for any
damages or injury caused thereby) of the RMR Gas at and from the Gas Delivery
Point. Notwithstanding delivery to the Gas Delivery Point, title to the RMR Gas
shall remain with Buyer or Buyer’s third party supplier. As between the Parties
with respect to Non-RMR Gas, Seller shall be deemed to be in exclusive
possession and control (and responsible for any damages or injury caused

 

29

--------------------------------------------------------------------------------


 

thereby) prior to Buyer’s PG&E Citygate Pool and at and from the Gas Delivery
Point, and Buyer shall be deemed to be in exclusive possession and control (and
responsible for any damages or injury caused thereby) at and from Buyer’s PG&E
Citygate Pool to the Gas Delivery Point. Notwithstanding delivery to the Gas
Delivery Point, title to the RMR Gas shall remain with Buyer or Buyer’s third
party supplier. Each of Seller and Buyer shall and hereby does indemnify, defend
and hold harmless the other Party from any Claims arising from any act, failure
to act or incident related to RMR Gas or Non-RMR Gas occurring when the
indemnifying Party is in possession of such RMR Gas or Non-RMR Gas.

 

(2)           Buyer warrants that the Gas delivered by Buyer shall be free and
clear of all liens, Claims and encumbrances arising prior to the Gas Delivery
Point. Seller warrants that the Non-RMR Gas delivered to Buyer at Buyer’s PG&E
Citygate Pool shall be free and clear of all liens, Claims and encumbrances
arising prior to the Buyer’s PG&E Citygate Pool.

 

11.5        Gas Scheduling Manager.

 

(1)           For those Facilities for which Buyer is designated as the NBAA
holder, Buyer shall act as the Gas scheduling manager (“GSM”). The GSM shall
cooperate with Seller to provide for scheduling changes as allowed under the Gas
Tariff for day-ahead and intra-Day Gas nominations to deliver Non-RMR Gas to the
Gas Delivery Point. Seller shall provide a final day-ahead Gas schedule to Buyer
by 8:30 a.m. PPT. Intra-Day nominations shall be submitted by Seller to Buyer
thirty (30) minutes prior to the applicable nomination cycle deadline as defined
by the Gas Tariff.  Seller’s ability to nominate per each Non-RMR Unit shall be
limited to the Unit Maximum Daily Quantity as defined herein.  Seller shall be
allowed to deliver in excess of the Non-RMR Unit MDQ with Buyer’s consent in
order to make up past imbalances. The “Non-RMR Unit MDQ” is defined for each
Non-RMR Unit as the ‘Unit MDQ’ as defined by the Facility NGSA. Buyer and Seller
shall cooperate to update the Unit MDQs in each applicable Facility NGSA from
time to time in order to reflect Unit operations, as allowed under the Gas
Transporter’s tariff.

 

(2)           With respect to Non-RMR Gas, Buyer shall provide to Seller the
benefit of equivalent balancing rights and related services that are available
under the Gas Transporter’s tariff to a single premises entity with an MDQ equal
to the aggregate of all Non-RMR Unit MDQs as defined in Section 11.5(1).
Capitalized terms used but otherwise not defined in this Section 11.5(2) shall
have the meanings ascribed in the Gas Transporter’s tariff.

 

(A)          Notwithstanding any aggregation by the GSM of individual Balancing
Service accounts maintained by the GSM into a single Balancing Service account
under the G-Bal Schedule, the GSM shall maintain on its books a separate
balancing account on behalf of Seller with respect to the Non-RMR Gas delivered
in accordance with this Agreement (“Seller Balancing Account”). The

 

30

--------------------------------------------------------------------------------


 

GSM shall calculate the Seller’s daily Gas imbalances for purposes of
administering the Seller Balancing Account as the difference between (i) the
aggregate of the Non-RMR Gas delivered and (ii) the aggregate amount of Gas
allocated by the GSM to the Non-RMR Units in accordance with Section 11.5(3).
Seller’s monthly imbalance shall be the sum of (the daily Gas imbalances in a
given calendar month.

 

(B)           Within one (1) Business Day after the end of any “gas day” (as
defined in the Gas Transporter’s tariff), the GSM shall deliver to Seller a copy
of the Seller Balancing Account balance for the preceding gas day, which shall
specify (i) Seller’s daily Gas imbalances for each day of the current month, in
accordance with the allocation methodology set forth in Section 11.5(3), (ii)
the aggregate of such imbalances for the current month, and (iii) any carryover
of imbalances from prior months to such current month ((i), (ii), and (iii),
collectively, the “Seller Monthly Imbalance”). Within five (5) Business Days
after the end of any calendar month, representatives of Buyer and Seller shall
meet via conference call to reconcile any differences in the Seller Balancing
Account balance communicated by the GSM.

 

(C)           If the Seller Monthly Imbalance is within the Tolerance Band for
such month (i.e. if the fraction (expressed as a percentage) equal to the Seller
Monthly Imbalance divided by the aggregate amount allocated by GSM to Non-RMR
Units, in accordance with Section 11.5(3) for such month, is equal to or less
than the percentage specified for the Tolerance Band in the Gas Transporter’s
tariff), such Seller Monthly Imbalance shall be carried forward solely for the
account of Seller, at Seller’s discretion. Buyer shall provide Gas associated
with any positive imbalance for use under this Agreement. Buyer shall be
responsible for any negative imbalance carried forward to the appropriate
subsequent month.

 

(D)          To the extent permitted under the Gas Transporter’s tariff, Seller
may trade any Seller Monthly Imbalance between Buyer and third parties
identified by Seller, including the transfer of all or part of such Seller
Monthly Imbalance to Gas storage; provided, however, that Seller shall be solely
responsible for any credit requirements of such third party transferees or
storage facilities and any non-performance by such third party transferees or
storage facilities in connection with such transactions.

 

(E)           For any Seller Monthly Imbalance not traded or carried forward,
Seller agrees to pay or receive the applicable Gas Transporter’s tariff cash out
rate.

 

(3)           Seller shall provide Buyer with all the necessary Gas Meter and
Energy Meter data in order to calculate the daily Gas allocation between the
Non-RMR and RMR Units. For purposes of daily nominations only, Gas shall be
allocated by the GSM daily to each Non-RMR and RMR Unit in an equitable manner,
utilizing the methodology set

 

31

--------------------------------------------------------------------------------


 

forth in the ISO’s RMR invoice template. Notwithstanding the foregoing, if
Seller installs Non-RMR Unit Gas Meters, then the quantity of Non-RMR Gas shall
be determined using the information from such meters. The Parties shall work
together to reconcile summation of the daily nominated amounts as described in
this Section 11.5(3) with the monthly amounts calculated pursuant to Section
11.8.

 

11.6        Gas Imbalance Charges.

 

(1)           Buyer shall be responsible for all Gas Imbalance Charges
associated with Gas deliveries under this Agreement to the extent such charges
are caused by Buyer’s actions or inactions. Seller shall be responsible for all
Gas Imbalance Charges associated with Gas deliveries under this Agreement to the
extent such charges are caused by Seller’s actions or inactions.  Both Parties
shall use commercially reasonable efforts to avoid imbalances and to correct any
imbalances, which may occur.

 

(2)           The Parties shall keep themselves informed of system wide
operation flow order or “OFO” and emergency flow order or “EFO” notices.
Accordingly, Buyer and Seller acknowledge that under certain OFO conditions that
either Party’s action may provide benefit to the other through the NBAA pool.
See Exhibit C.

 

 

OFO Penalty Causes

 

Responsible Party

 

 

 

Unit schedule deviation

 

Seller

Schedule change

 

Party making change

Over/Under Delivery of Gas

 

Party making change

 

The GSM shall notify Seller of any customer specific OFOs and EFOs (as defined
in the Gas Transporter’s tariff) affecting the Facilities for which Buyer is
designated as the NBAA holder, advising Seller of the terms of such customer
specific OFO within fifteen (15) minutes of its receipt of written notice of a
customer specific OFO and as promptly as is reasonably possible after its
receipt of written notice of a customer specific EFO.

 

(3)           In any calendar month that the ISO Monthly Fuel Imbalance Charge
exceeds the limit as specified in Schedules C of the RMR Agreements, Buyer shall
provide all necessary information in order for Seller to act on Buyer’s behalf
in seeking reimbursement of penalties from the ISO. Seller shall pay to Buyer
any reimbursement received therefrom.

 

(4)           The GSM shall estimate OFO and EFO charges or penalties it
reasonably expects Buyer to incur in any calendar month under this Agreement. 
Such estimated OFO and EFO charges or penalties shall be invoiced by Buyer to
Seller as provided in Section 12.5; provided, however, that such invoiced
amounts shall be reconciled against the actual, final invoices from the Gas
Transporter and any difference thereto shall be settled by the Parties in the
next monthly billing cycle.

 

32

--------------------------------------------------------------------------------


 

11.7        Uninstructed Deviation Penalty(ies) (UDPs).

 

Per Section 7.4(1) of this Agreement, Seller and Buyer shall be equally
responsible for Uninstructed Deviations Penalties. Buyer shall compensate Seller
for Gas that would have been needed to provide Energy associated with negative
Uninstructed Deviation Penalties. Compensation for negative UDPs will be
calculated by multiplying (i) the sum of (a) the Gas Index and (b) the
applicable Gas Transporter’s tariff rate in effect at the time the UDP is
incurred to deliver Gas from Buyer’s PG&E Citygate Pool to the Gas Delivery
Point by (ii) the estimated Gas required to deliver the MWhs that Seller
procured in the market to meet Buyer’s schedule due to the negative deviation
during the period in which the UDP is incurred.  The Gas for negative UDPs will
be estimated by using Equation C1-7a in the RMR Agreements, replacing the 1.02
factor with 1.0, and calculating the difference in the resulting MMBTUs at the
scheduled MWh and the metered MWh for the periods in which UDPs were incurred.

 

11.8        Fuel Reimbursement.

 

Seller will financially reimburse Buyer for the allocated quantity of Gas for
each RMR Unit, as calculated in the ISO’s RMR invoice template (“RMR Allocated
Quantity”), to the extent such RMR Allocated Quantity exceeds the quantity that
results from the Unit Hourly Cap Heat Input calculation set forth in the ISO’s
RMR invoice template. Such reimbursement amount shall also be calculated in
accordance with the ISO’s RMR invoice template using the Gas Index and the
excess quantity.

 

12.          RMR, MARKET AND NON-RMR GAS CHARGES

 

For the avoidance of doubt, the intent of the parties is for Seller to be
compensated for the RMR Units by Buyer, subject to the rates discussed herein,
as if Seller had elected “Condition 2” under the RMR Agreements for all
purposes. For purposes of this Agreement, all amounts due to Seller by Buyer
shall be paid to Seller’s SC.

 

12.1        Buyer’s Monthly Charges.

 

(1)           In consideration for the rights provided Buyer in this Agreement,
Buyer shall pay to Seller for each month during the “Condition 1” Term:

 

(a)      all “Condition 2” rates described in Schedules B of the RMR Agreements;

(b)      any other payments required in Sections 2.5, 8.2, 8.6 and 9 of the RMR
Agreements and Buyer’s share of payments in Section 8.7 of the RMR Agreements
whether or not specifically captured in Sections 12.1, 12.2 and 12.3;

 

33

--------------------------------------------------------------------------------


 

(c)      payments resulting from Energy dispatched by the ISO pursuant to
Seller’s provision, at Buyer’s direction, of Regulation Down Ancillary Service;

(d)      payments resulting from Energy dispatched by the ISO pursuant to
Supplemental Energy “decremental” bids submitted by Seller; and

(e)      the charges provided for in Sections 7.4, 9, 10, 11.7, 12.2, 12.3 and
25.1 of this Agreement, when applicable (all of which together shall be the
“Buyer’s Monthly Charges”).

 

(2)           For purposes of calculating Buyer’s Monthly Charges,

(a)      the Annual Fixed Revenue Requirement (“AFRR”) Table B-6 in Section 7 of
Schedules B of the RMR Agreements shall apply, as modified by the 2005 RMR FERC
Settlement;

(b)      the Monthly Option Payment shall equal the sum of the Monthly
Availability Payment and the Monthly Surcharge Payment minus the total
Non-Performance Penalty for the applicable month that is incurred by Seller
under the RMR Agreements attributable to the ISO dispatch;

(c)      in no event shall the Monthly Option Payment for any month be less than
zero;

(d)      only Sections E (table C1-18), F, and C of Schedule C of the RMR
Agreements shall apply for the Variable O&M Costs for each Delta RMR Unit, and
Potrero RMR Units shall not be included; and

(e)      any Dispatch Notice submitted by the ISO or dispatch schedule submitted
by Buyer hereunder will count as if the RMR Unit was dispatched under “Condition
2”.

 

Schedule C charges related to Monthly Billed Fuel Cost, Monthly Fuel Imbalance
Charge, and Monthly Other Fuel Related Cost are specifically excluded due to
Buyer acting as Gas supplier for the Delta RMR Units.

 

(3)           If Buyer claims a Force Majeure Event for any reason, Buyer shall
not be relieved of the obligation to pay Buyer’s Monthly Charges to Seller.

 

12.2        Schedule G Charges.

 

(1)           In the event that the ISO dispatches any RMR Unit in excess of the
then prevailing Contract Service Limits, Buyer shall pay Seller all applicable
Schedule G rates for the excess Counted MWh, Counted Service Hours, and Counted
Start-ups resulting therefrom as if all dispatches by the ISO were under
“Condition 2”. For purposes of clarity, in equation G-l of Schedules G the
“Variable Cost Payment for the Billing Month” shall not exclude charges related
to Monthly Billed Fuel Cost, Monthly Fuel Imbalance Charge and Monthly Other
Fuel Related Cost.

 

(2)           Exhibit B illustrates settlements that relate to Schedule G
Charges.

 

34

--------------------------------------------------------------------------------


 

12.3        Modified Schedule G Charges.

 

(1)           In the event that the combined Start-ups of Buyer and the ISO for
any RMR Unit are greater than the Maximum Annual Start-ups for 2005, each excess
Counted Start-up by the Buyer shall be paid at the applicable Prepaid Start-up
Charge multiplied by three (3). A requested Start-up by Buyer cannot be double
counted in the sense that if the Buyer requests a Start-up and the RMR Unit
subsequently trips during Start-up or operation and has to be restarted, this
sequencing will represent only a single Start-up for purposes of determining
when Modified Schedule G Charges take effect.  For clarity, the entire period of
operation for an RMR Unit beginning with Buyer’s request for a Start-up and
continuing until Buyer’s request that such Unit Shutdown shall constitute a
single Start-up for purposes of the Modified Schedule G Charges.

 

(2)           In the event that the combined dispatches of Buyer and the ISO for
any RMR Unit are greater than the 2005 Contract Service Limits for the Maximum
Annual MWh or the Maximum Annual Service Hours, Buyer shall pay Seller for all
resulting excess Counted MWh and Counted Service Hours as if all dispatches were
under “Condition 2”; provided, however, that in such instance equation G-1 of
Schedules G of the RMR Agreements shall be modified so that the “Variable Cost
Payment for the Billing Month” equals the product of the Monthly Variable O&M
Cost and four (4).

 

(3)           For the purposes of clarity, Buyer shall pay for each excess
Start-up and each excess MWh only once, at either the Schedule G or Modified
Schedule G rate.

 

(4)           To the extent that Seller receives any Schedule G revenues from
the ISO, such amounts shall be credited to Buyer against the total amounts due
as described hereunder pursuant to the Schedule G rates and the Modified
Schedule G Rates.

 

(5)           Exhibit B illustrates settlements that relate to Modified Schedule
G Charges.

 

12.4        Credit of “Condition 1” Payments and Other Offsets.

 

Seller shall credit Buyer, or cause its SC to credit Buyer, all amounts
(“Buyer’s Monthly Credits”) received from the ISO that are based on performance
of the RMR Units during the “Condition 1” Term and result from the following:

 

1.    The “Condition 1” Monthly Option Payment paid by the ISO for each month
under the RMR Agreements;

 

2.    Capacity awarded by the ISO pursuant to Seller’s provision of Spinning
Reserves, Non-spinning Reserves, Regulation Up, Regulation Down Ancillary
Service(s) or any other Ancillary Service(s) bids, as directed by Buyer;

 

3.    Energy dispatched by the ISO pursuant to Seller’s provision of Spinning
Reserves, Non-spinning Reserves, Regulation Up Ancillary Service(s) or any other
Ancillary Service(s) bids, as directed by Buyer;

 

35

--------------------------------------------------------------------------------


 

4.    Energy dispatched by the ISO pursuant to Seller’s provision of
Supplemental Energy “incremental” bids, as directed by Buyer;

 

5.    For Delta RMR Units only, payments received from the ISO related to
Seller’s election of “contract path”, as directed by Buyer, for transactions
including, but not limited to, RMR dispatches after the close of the Hour-Ahead
Market;

 

6.    For Delta RMR Units only, payments received from the ISO related to
Buyer’s election of “contract path” for RMR dispatches of Day-ahead and
intra-Day transactions;

 

7.    For Delta RMR Units only, Gas reimbursements, as further described in
Section 11.8 of this Agreement;

 

8.    For Delta RMR Units only, Start-up Fuel Costs for Start-ups under the RMR
Agreements; provided, however, at the end of each calendar year, if the actual
number of Start-ups is less than the number of Prepaid Start-ups for which
Seller has reimbursed Buyer, then the parties shall split the remaining
difference on a 50/50 basis;

 

9.    Minimum Load Cost Compensation for any Must-Offer Dispatch pursuant to
Section 10;

 

10.  Any interest due Buyer, pursuant to Section 9 of the RMR Agreements; and

 

11.  Any amounts due Buyer from Seller, although not received from the ISO, for
provision of steam as further described in Section 7.6(2) of this Agreement.

 

12.5        Gas Charges.

 

Buyer shall invoice Seller for (a) imbalances pursuant to Sections 11.5(2)(E)
and 11.6(1); (b) the transport costs for Non-RMR Gas as described in Section
11.1(3); (c) any OFO or EFO charges pursuant to section 11.6(4); (d) any other
applicable charges to Seller relating to the Non-RMR Gas; and (e) any credits
due to Seller, including, but not limited to, those described in Sections 11.5
and 11.6, providing supporting documentation acceptable in industry practice to
support the amount charged.  If the actual quantity delivered is not known by
the billing date, billing will be prepared based on the quantity of Non-RMR Gas
scheduled by Seller in the applicable calendar month. The invoiced quantity will
then be adjusted to the actual quantity on the following calendar month’s
billing or as soon thereafter as actual delivery information is available.

 

36

--------------------------------------------------------------------------------


 

13.          REPRESENTATIONS AND WARRANTIES

 

13.1        Representations and Warranties.

 

(1)           As a material inducement to entering into this Agreement, each
Party with respect to itself, hereby represents and warrants to the other Party
as of the Agreement Date and throughout the Contract Term as follows:

 

(a)          it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation and is qualified to conduct its
business in those jurisdictions necessary for it to perform its obligations
under this Agreement;

 

(b)          it has all authorizations from any Governmental Authority necessary
for it to legally perform its obligations under this Agreement or will obtain
such authorizations in a timely manner prior to when any performance by it
requiring such authorization becomes due;

 

(c)          the execution, delivery and performance of this Agreement are
within its powers, have been duly authorized by all necessary action and do not
violate any of the terms or conditions in its governing documents or any
contract to which it is a party or any Governmental Rule applicable to it;

 

(d)          this Agreement constitutes a legal, valid and binding obligation of
such Party enforceable against it in accordance with its terms, and each Party
has all rights such that it can and will perform its obligations to the other
Party in conformance with the terms and conditions of this Agreement, subject to
bankruptcy, insolvency, reorganization and other laws affecting creditor’s
rights generally and general principles of equity;

 

(e)          except as provided in Section 14.1(2), no Bankruptcy is pending
against it or to its knowledge threatened against it; and

 

(f)           the audited financial statements provided by Seller and Buyer
pursuant to Section 15.4(2) are true and accurate based on the respective
Party’s knowledge, information and belief;

 

(g)          it has negotiated and entered into this Agreement in the ordinary
course of its respective business, in good faith, for fair consideration and on
an arm’s length basis.

 

(2)           Seller hereby represents and warrants that the terms and
conditions of this Agreement are fair and reasonable and reflect its exercise of
prudent business judgment consistent with its fiduciary duties as a
debtor-in-possession and are supported by fair consideration and reasonably
equivalent value in money or money’s worth.

 

37

--------------------------------------------------------------------------------


 

(3)           Each of Buyer and Seller represent and warrant to the other that
it is a “forward contract merchant” within the meaning of the United States
Bankruptcy Code.

 

13.2        No Other Representations and Warranties.

 

Each Party acknowledges that it has entered into this Agreement based solely
upon the express representations and warranties set forth in this Agreement.

 

14.          EVENT OF DEFAULT AND REMEDIES

 

14.1        Event of Default.

 

(1)           An “Event of Default” shall mean with respect to a Party (the
“Defaulting Party”) any of the actions set forth below in this Section 14.1(1):

 

(a)           the failure of the Defaulting Party to make, when due, any payment
required under this Agreement if such failure is not remedied within five (5)
Business Days after written notice of such failure is given to the Defaulting
Party by the other Party (the “Non-Defaulting Party”);

 

(b)           except as permitted by Section 5.2, the sale by Seller of any
portion of the Maximum Net Dependable Capacity, Energy or Ancillary Services
from any of the RMR Units to any third party during the “Condition 1” Term;

 

(c)           any representation or warranty (including, but not limited to, the
representation and warranty set forth in Section 13.l(l)(f)) made by the
Defaulting Party in this Agreement shall prove to have been false or misleading
in any material respect when made; provided that, if such representation or
warranty is capable of being corrected, no Event of Default shall have occurred
if the Defaulting Party is diligently pursuing such correction and such
representation or warranty is corrected within thirty (30) Days from the date
upon which the Non-Defaulting Party gives written notice to the Defaulting Party
of the false and misleading nature of the representation or warranty;

 

(d)           the failure by the Defaulting Party to perform any material
covenant set forth in this Agreement (other than the events that are otherwise
specifically covered in this Section 14.1(1) as a separate Event of Default and
other than any covenant for which an exclusive remedy is set out elsewhere in
this Agreement), and such failure is not excused by a Force Majeure Event or
cured within thirty (30) Days after written notice thereof to the Defaulting
Party or, if such failure cannot reasonably be cured in such period and the
Defaulting Party within such period commences, and thereafter proceeds with
reasonable due diligence, to cure

 

38

--------------------------------------------------------------------------------


 

such failure, such period shall be extended for such further period as shall be
necessary for the Party to cure such failure with reasonable due diligence,
provided that the total cure period shall not exceed ninety (90) Days;

 

(e)           except as provided in Section 14.1(2), the Bankruptcy of the
Defaulting Party; and

 

(f)            the failure by the Defaulting Party to meet its obligation to
provide Security as required by Article 21 if such failure is not remedied
within three (3) Business Days after written notice of such failure is given to
the Defaulting Party by the other Non-Defaulting Party.

 

(2)           Notwithstanding anything herein to the contrary, Buyer
acknowledges that Seller filed a voluntary petition for relief under Chapter 11
of the United States Bankruptcy code on July 14, 2003 (the “Filing”) and such
case remains pending in the United States Bankruptcy Court, Northern District of
Texas (the “Bankruptcy Court”). Until such time as Seller emerges from Chapter
11 Bankruptcy through the confirmation of a plan or reorganization, the Filing
shall not constitute an Event of Default under Sections 14.1(l)(c) or (e) of
this Agreement; provided, however, that in the event that (A) Seller files a
motion which contemplates the sale of substantially all of its assets; (B)
Seller files a Chapter 11 plan which contemplates the sale of substantially all
of its assets; (C) Seller files a motion or request to convert its Chapter 11
case to a Chapter 7 proceeding; or (D) the Bankruptcy Court enters an order
converting Seller’s case from a Chapter 11 proceeding to a Chapter 7 proceeding,
any such event (A) through (D) shall constitute an Event of Default under
Sections 14.l(c) or (e) of this Agreement.

 

14.2        Remedies Upon an Event of Default.

 

(1)           Upon the occurrence of an Event of Default and, with the exception
of the Bankruptcy of a Party, for so long as such Event of Default is
continuing, after the applicable cure period, the Non-Defaulting Party may, upon
written notice to the Defaulting Party, establish a date, no earlier than the
Day such notice is effective and no later than twenty (20) Days after such
notice is effective, on which this Agreement will terminate (“Early Termination
Date”) and suspend its performance hereunder as of the declaration of such Early
Termination Date; if the Event of Default is the Bankruptcy of a Party, the
Non-Defaulting Party may exercise the remedy of immediate termination. Moreover,
the Non-Defaulting Party will have the right to exercise all rights and remedies
available to it under this Agreement, at law, and in equity including, but not
limited to, the right: (a) to retain, draw on, liquidate, or apply any Security
for any amounts due and owing; (b) to require the Defaulting Party to pay
damages as set forth in Section 14.2(2); (c) to commence dispute resolution
procedures as provided for in Article 23; (d) to file suit to compel the
Defaulting Party to perform or pay any damages awarded the Non-Defaulting Party
pursuant to Article 23; and (e) to file suit to enjoin any acts that are
unlawful or violate the rights of the Non-Defaulting Party under this Agreement.

 

39

--------------------------------------------------------------------------------


 

(2)           Except as otherwise expressly provided herein, any Event of
Default shall subject the Defaulting Party to the payment only of actual, direct
damages to the Non-Defaulting Party.  The Non-Defaulting Party may take any
actions it deems necessary or appropriate to protect, preserve or enforce its
rights or to reduce any risk of loss resulting from an early termination of this
Agreement. The Non-Defaulting Party shall calculate a Settlement Amount, if any,
resulting from an Early Termination Date in a commercially reasonably manner. 
The Settlement Amount is intended to compensate the Non-Defaulting Party for the
loss of bargain, the costs of mitigation, and the loss of protection against
risks arising from the early termination of this Agreement.  Upon determination
of the Settlement Amount by the Non-Defaulting Party, the Non-Defaulting Party
shall provide the Defaulting Party with a written statement showing the
calculation of the Settlement Amount in sufficient detail to allow the
Defaulting Party to compare such amount to its own estimate of the Settlement
Amount, and such Settlement Amount shall be due and owing upon notice of the
calculation statement to the Defaulting Party. No later than the third (3rd)
Business day after notice of the Settlement Amount is provided to the Defaulting
Party by the Non-Defaulting Party, the Party owing such Settlement Amount shall
pay same by wire transfer of immediately available funds. In the event that the
Defaulting Party disputes the Non-Defaulting Party’s calculation of the
Settlement Amount, the dispute shall be resolved pursuant to the terms of
Article 23. Nothing in this Section 14.2(2) shall be construed to restrict or
preclude the Non-Defaulting Party from realizing on any Security held by the
Non-Defaulting Party at any time upon the occurrence of an Event of Default with
respect to the Defaulting Party notwithstanding (and without awaiting the
outcome of) any dispute as to the Settlement Amount payable.  Consistent with
Section 26.1, the Parties have an obligation to mitigate damages in an Event of
Default in order to minimize the Settlement Amount.

 

(3)           Any assertion by the Non-Defaulting Party of its entitlement to
enforce any of the remedies described in Section 14.2(1) must be initiated by
the Non-Defaulting Party, through written notice to the Defaulting Party, no
later than the expiration of twelve (12) months after the termination of this
Agreement. The Party, who fails to act in a timely manner as provided in this
Section 14.2, shall be deemed to have waived its right to enforce such remedies.

 

15.          BILLING AND PAYMENT

 

15.1        Billing and Payment for RMR and Market Payments.

 

(1)           The timing of payments and invoices received by Seller and the
invoicing of Buyer by Seller shall be as provided for in the RMR Agreements or
the Tariff, as applicable. Following each month during the “Condition 1” Term
and within five (5) Business Days of Seller’s issuance of a Revised Estimated
RMR invoice to the ISO and within five (5) Business Days of Seller’s receipt of
the Tariff Monthly Preliminary GMC and Market Invoice, Seller shall render to
Buyer (by regular mail, facsimile or other acceptable means pursuant to Section
20) a statement setting forth Buyer’s Monthly

 

40

--------------------------------------------------------------------------------


 

Charges and Buyer’s Monthly Credits for such month for the charges set forth in
the applicable RMR invoice and any other amounts due to either Party.  Within
five (5) Business Days of Seller’s issuance of the Revised Adjusted RMR Invoice
to the ISO, Seller shall render to Buyer (by regular mail, facsimile or other
acceptable means pursuant to Section 20) a statement setting forth the net
credit or debit (based on the difference between Buyer’s Monthly Charges and
Buyer’s Monthly Credits assessed in conjunction with the Revised Estimated RMR
Invoice and the same assessed in conjunction with the Revised Adjusted RMR
Invoice) for such month for the charges set forth in the applicable RMR invoice
and any other amounts due to either Party. Within five (5) Business Days of
Seller’s receipt of the Monthly Final GMC and Market Invoice from the ISO,
Seller shall render to Buyer (by regular mail, facsimile or other acceptable
means pursuant to Section 20) a statement setting forth the net credit or debit
(based on the difference between Buyer’s Monthly Charges and Buyer’s Monthly
Credits assessed in conjunction with the Monthly Preliminary GMC and the same
assessed in conjunction with the Monthly Final GMC) for such month for the
charges set forth in the applicable ISO invoice and any other amounts due to
either Party. Within five (5) Business Days after receipt of Seller’s statement
Buyer or Seller, as applicable, shall render, by wire transfer, the amount set
forth on such statement for payments due under the RMR Agreements (“RMR
Payment”) or payments due under the Tariff (“Market Payment”), or payments due
under Buyer’s Monthly Charges and Buyer’s Monthly Credits that are not otherwise
included in the RMR Payment or Market Payment to the payment address provided in
Exhibit D hereto. For purposes of clarity, “payments due under the Tariff” shall
include all transactions with the ISO, including transactions made pursuant to
the RMR Agreements in which Buyer does not elect “contract path”. All “contract
path” volumes will be settled in accordance with the RMR Agreements.

 

(2)           To the extent relevant, each payment under this Agreement for a
given time period shall be based on the same data which form the basis for the
corresponding payment by the ISO to Seller with respect to the RMR Agreements or
otherwise and any payments pursuant to the Tariff for that same time period.
Seller shall make available to Buyer, simultaneously with their delivery to or
receipt from ISO, the following documents to the extent they relate to the
“Condition 1” Term: (i) all invoices under the RMR Agreements (e.g., Estimated
RMR Invoices, Revised Estimated RMR Invoices, Adjusted RMR Invoices and Revised
Adjusted RMR Invoices), (ii) all documents reflecting changes to such invoices
(e.g., Prior Period Change Worksheets), (iii) all invoices (e.g. Monthly
Preliminary GMC and Market Invoice and Monthly Final GMC and Market Invoice) and
Daily Settlement Statements between Seller and ISO under the Tariff relating to
Market Payments that result from transactions from Delta RMR Units, and (iv) all
documents reflecting changes to such invoices. Any adjustment pursuant to
Adjusted Final RMR Invoice and Monthly Final GMC and Market Invoice and any
prior period adjustments (e.g. Prior Period Change Worksheets) shall be settled
between Buyer and Seller in the following settlement cycle.

 

(3)           Disputes concerning billing and payment shall be handled as
follows:

 

41

--------------------------------------------------------------------------------


 

(a)                                  A Party may, in good faith, dispute the
correctness of any invoice issued by Seller under this Article 15 or any
adjustment to such an invoice or adjust any invoice for any arithmetic or
computational error within twelve (12) months of the date the invoice, or
adjustment to an invoice, was rendered. Any such disputes shall be resolved in
accordance with Article 23.

 

(b)                                 Disputes concerning billing and payment
related only to the RMR ISO invoices shall be subject to the timeline for such
disputes as provided in the RMR Agreements and shall be resolved in accordance
with Article 23.

 

(c)                                  Buyer, may, in good faith, dispute any ISO
settlement data related only to “market” transactions by notifying Seller of
such dispute using the ISO Settlement dispute form and providing all supporting
documentation no later than four (4) Business Days prior to the deadline by
which Seller must file a dispute with the ISO, where such deadline is determined
using the ISO payment calendar.  The timeline for resolution of “market”
disputes shall be as provided in the Tariff, and the decision rendered by the
ISO with respect to any “market” dispute shall be final and binding on the
Parties. Seller shall only be obligated to credit Buyer any disputed amount to
the extent that the ISO credits Seller same.

 

(d)                                 In the event a Party disputes an invoice or
a portion thereof, or any other claim or adjustment arising with respect to this
Agreement, the disputing Party shall pay the disputed invoiced amounts in full
on the applicable payment due date, subject to later return together with
interest accrued at the Commercial Interest Rate for “market” transactions and
at the RMR Interest Rate for RMR transactions, in either case from the date the
disputed amount is paid until the date it is returned.

 

(4)           If the owing Party fails to remit the full amount payable when
due, interest on the unpaid portion shall accrue from the date due until the
date of payment at the Commercial Interest Rate. Inadvertent overpayments shall
be returned upon request or deducted by Seller from subsequent payments. Overdue
payments shall accrue interest from the due date to the date of payment at the
Commercial Interest Rate.  Errors with respect to invoices or payments shall be
resolved as if section 9.8 of the RMR Agreements were a part of this Agreement.
Any adjustments subsequently made by the ISO shall be paid to or received from
Buyer in a timely manner.

 

(5)           Notwithstanding anything to the contrary herein, the Parties
acknowledge and agree that calculation of the payments described herein are
unique, complicated and dependent on information received from the ISO and each
other.  Attached Exhibit F contains an estimated timeline for settlement of RMR
Payment and Market Payment amounts as specified in Sections 12.1, 12.2, 12.3,
and 12.4 of this Agreement.  The Parties shall use an estimation procedure for
settlement of the first three (3) months of the “Condition 1” Term (the
“Estimation Period”) until such time as the Parties can more fully develop a
settlement process for this Agreement.  Following conclusion of the Estimation
Period, the Parties shall work together to true-up in a timely manner the

 

42

--------------------------------------------------------------------------------


 

amounts invoiced during such period. During the Estimation Period, the parties
shall use commercially reasonable efforts to use as much information as
practicable from invoicing between Seller and ISO related to the RMR Agreements
and the Tariff, and other information, if practicable, related to Article 12 of
this Agreement.  However, at a minimum, the invoices during the Estimation
Period shall contain the following:

 

(a)                                  The estimated invoice for the first month
of the “Condition 1” Term shall be rendered to Buyer by the end of the second
month of the “Condition 1” Term, with payment due within five (5) Business Days
of its receipt, and contain the sum of following amounts: (a) (i) the sum of
AFRRs for the RMR Units in Table B-6 shall be divided by twelve (12) and (ii)
the resulting quotient shall be multiplied by the difference of one (1) minus
the Fixed Option Payment Factor; (b) (i) the total of Annual Capital Recovery
amounts for the RMR Units divided by twelve (12) and (ii) the resulting quotient
shall be multiplied by the difference of one (1) minus the Surcharge Payment
Factor, (c) (i) the sum of ISO Variable O&M Cost plus ISO Scheduling Coordinator
Charge plus ISO ACA Charge multiplied by (ii) the metered MWh for the Delta RMR
Units for the first month, and (d) credit of estimated Schedule C reimbursement
received from ISO for any “contract path” designated Energy for the first month
for the Delta RMR Units;

 

(b)                                 The estimated invoice for the second month
of the “Condition 1” Term shall be rendered to Buyer by the end of the third
month of the “Condition 1” Term, with payment due within five (5) Business Days
of its receipt, and contain the sum of following amounts: (a) (i) the sum of
AFRRs for the RMR Units in Table B-6 shall be divided by twelve (12) and (ii)
the resulting quotient shall be multiplied by the difference of one (1) minus
the Fixed Option Payment Factor; (b) (i) the total of Annual Capital Recovery
amounts for the RMR Units divided by twelve (12) and (ii) the resulting quotient
shall be multiplied by the difference of one (1) minus the Surcharge Payment
Factor, (c) (i) the sum of ISO Variable O&M Cost plus ISO Scheduling Coordinator
Charge plus ISO ACA Charge multiplied by (ii) the metered MWh for the Delta RMR
Units for the second month, (d) credit of estimated Schedule C reimbursement
received from ISO for any “contract path” designated Energy for the second month
for the Delta RMR Units, and (e) credit of revenues received from the ISO
pursuant to the Monthly Preliminary GMC and Market Invoice between Seller and
ISO under the Tariff relating to Market Payments that result from transactions
from the Delta RMR Units during the first month;

 

(c)                                  The estimated invoice for the third month
of the “Condition 1” Term shall be rendered to Buyer by the end of the fourth
month of the “Condition 1” Term, with payment due within five (5) Business Days
of its receipt, and contain the sum of following amounts: (a) (i) the sum of
AFRRs for the RMR Units in Table B-6 shall be divided by twelve (12) and (ii)
the resulting quotient shall be multiplied by the difference of one (1) minus

 

43

--------------------------------------------------------------------------------


 

the Fixed Option Payment Factor; (b) (i) the total of Annual Capital Recovery
amounts for the RMR Units divided by twelve (12) and (ii) the resulting quotient
shall be multiplied by the difference of one (1) minus the Surcharge Payment
Factor, (c) (i) the sum of ISO Variable O&M Cost plus ISO Scheduling Coordinator
Charge plus ISO ACA Charge multiplied by (ii) the metered MWh for the Delta RMR
Units for the third month, (d) credit of estimated Schedule C reimbursement
received from ISO for any “contract path” designated Energy for the third month
for the Delta RMR Units, and (e) credit of revenues received from the ISO
pursuant to the Monthly Preliminary GMC and Market Invoice between Seller and
ISO under the Tariff relating to Market Payments that result from transactions
from the Delta RMR Units during the second month;

 

(d)                                 The invoice for the fourth month of the
“Condition 1” Term shall be rendered to Buyer by the end of the fifth month of
the “Condition 1 “ Term, with payment due within five (5) Business Days of its
receipt, and contain Buyer’s Monthly Charges and Buyer’s Monthly Credits
pursuant to Section 12, and the Sections referenced therein, of this Agreement.
 This invoice shall contain true-ups for the first month of settlements,
including, but not limited to, adjustments resulting from Revised Adjusted RMR
Invoices and Monthly Final GMC and Market Invoice; and

 

(e)                                  The invoices for the fifth and future
months of the “Condition 1” Term shall be rendered to Buyer pursuant to Section
15.1 (1); provided, however, that the invoice for the fifth month shall contain
true-ups for the second month of settlements, including, but not limited to,
adjustments resulting from Revised Adjusted RMR Invoices and Monthly Final GMC
and Market Invoice, and the invoice for the sixth month shall contain true-ups
for the third month of settlements, including, but not limited to, adjustments
resulting from Revised Adjusted RMR Invoices and Monthly Final GMC and Market
Invoice.

 

15.2        Billing and Payment for Gas Charges.

 

(1)           Seller shall remit the amount due under Section 12.5, by wire
transfer, in immediately available funds, on or before the later of the 25th Day
of the calendar month following the month of delivery or ten (10) Days after
receipt of the invoice by Seller; provided that if such payment date is not a
Business Day, payment shall be due on the next Business Day following that date.
In the event that any payments are due Seller hereunder, payment to Seller shall
be made in accordance with this Section 15.2.

 

(2)           A Party may, in good faith, dispute the correctness of any invoice
or any adjustment to such an invoice or adjust any invoice for any arithmetic or
computational error within twelve (12) months of the date the invoice, or
adjustment to an invoice, was rendered. Disputes concerning billing and payment
shall be resolved in accordance with Article 23.  In the event a Party disputes
an invoice or a portion thereof, or any other claim or adjustment arising with
respect to this Agreement, the disputing Party shall pay

 

44

--------------------------------------------------------------------------------


 

the disputed invoiced amounts in full on the applicable payment due date,
subject to later return together with interest accrued at the Commercial
Interest Rate until the date paid.  If the invoiced Party fails to remit the
full amount payable when due, interest on the unpaid portion shall accrue from
the date due until the date of payment at the Commercial Interest Rate.
Inadvertent overpayments shall be returned upon request or deducted by Seller
from subsequent payments. Overdue payments shall accrue interest from the due
date to the date of payment at the Commercial Interest Rate.

 

15.3        Netting.

 

In each month there are amounts owed to and by each Party, the Parties shall to
the extent reasonably possible aggregate and discharge their obligations to pay
or credit through netting, in which case the Party, if any, owing the greater
aggregate amount may pay to the other Party the difference between the amounts
owed. For purposes of clarity, the Parties shall not “net” (a) RMR Payments or
Market Payments against (b) Gas charges as described in Section 12.5. Seller
shall not be obligated to credit Buyer any revenues related thereto until such
time as Seller receives same from the ISO. Such netting shall not result in any
waiver of, and each Party reserves to itself, any rights, counterclaims,
remedies or defenses (to the extent not expressly herein waived or denied) which
such Party has or may be entitled to arising from or out of this Agreement.

 

15.4        Audit and Financial Information.

 

(1)           Each Party (and its representatives) has the right, on five (5)
Business Days’ prior written notice, at its sole expense and during normal
working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to this Agreement, including ISO settlements, Energy,
Ancillary services, capacity schedules, and Fuel consumption.  If requested,
Seller shall provide to Buyer statements evidencing the quantities of Energy and
Ancillary Services delivered at the Delivery Point, metering records of Fuel
delivered to the Fuel Delivery Point and Fuel consumed at the Facility and any
tests or records of any non-conforming Gas delivered at the Gas Delivery Point. 
If any such examination reveals any inaccuracy in any statement, the necessary
adjustments in such statement and the payments thereof will be promptly made and
shall bear interest calculated at the Commercial Interest Rate from the date the
overpayment or underpayment was made until such adjustment is paid or refunded;
provided, however, that no adjustment for any statement or payment will be made
unless objection to the accuracy thereof was made prior to the lapse of twelve
(12) months from the receipt thereof.

 

(2)           If requested by a Party (“Party A”), the other Party (“Party B”)
shall deliver (i) within 120 Days following the end of each fiscal year, a copy
of Party B’s annual report containing audited consolidated financial statements
for such fiscal year and

 

45

--------------------------------------------------------------------------------


 

(ii) within 60 Days after the end of each of its first three fiscal quarters of
each fiscal year, a copy of Party B’s quarterly report containing unaudited
consolidated financial statements for such fiscal quarter. In all cases the
statements shall be for the most recent accounting period and prepared in
accordance with GAAP; provided, however, that should any such statements not be
available on a timely basis due to a delay in preparation or certification, such
delay shall not be an Event of Default under Section 14.1(1) so long as Party B
diligently pursues the preparation, certification and delivery of the
statements. If Party B’s financial statements are publicly available from the
website of the Securities and Exchange Commission, Party B shall not be required
to deliver copies of such statements to Party A. Notwithstanding this Section
15.4(2), with respect to Seller, all financial statements shall be for Mirant
Corporation.

 

(3)           In order to facilitate verification of invoice data, the Parties
shall use commercially reasonable efforts to allow Buyer to have access to
Seller’s portion of the ISO RMR website regarding information on the Delta RMR
Units.

 

16.          INDEMNIFICATION

 

The Parties hereby incorporate the indemnity provision from the RMR Agreements
as follows. Subject to the limitations in Section 17, each Party shall
indemnify, defend and hold harmless the other Party and its officers, directors,
employees, agents, contractors and sub-contractors, from and against all third
party claims, judgments, losses, liabilities, costs, expenses (including
reasonable attorneys’ fees) and damages for personal injury, death or property
damage, caused by the negligence or willful misconduct related to this Agreement
or breach of this Agreement of the indemnifying Party, its officers, directors,
agents, employees, contractors or sub-contractors, provided that this
indemnification shall be only to the extent such personal injury, death or
property damage is not attributable to the negligence or willful misconduct
related to this Agreement or breach of this Agreement of the Party seeking
indemnification, its officers, directors, agents, employees, contractors or
sub-contractors. This indemnification shall not include or cover any claim
covered by any workers’ compensation law. This indemnification shall be for an
amount not exceeding the deductible of the indemnifying Party’s commercial
general liability insurance. The indemnified Party shall give the other Party
prompt notice of any such claim. The indemnifying Party shall have the right to
choose competent counsel, control the conduct of any litigation or other
proceeding, and settle any claim. The indemnified Party shall provide all
documents and assistance reasonably requested by the indemnifying Party.

 

17.          LIMITATION OF LIABILITY

 

THE PARTIES CONFIRM THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED
IN THIS AGREEMENT SATISFY THE ESSENTIAL PURPOSES HEREOF FOR BREACH OF ANY
PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS HEREIN PROVIDED,
SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE

 

46

--------------------------------------------------------------------------------


 

THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR’S LIABILITY SHALL BE LIMITED AS SET
FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY
ARE WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY HEREIN PROVIDED, THE
OBLIGOR’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT
ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR
DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  NEITHER PARTY SHALL BE LIABLE FOR
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST
OPPORTUNITY COSTS OR LOST PROFITS, BY STATUTE, IN TORT OR CONTRACT, AT LAW OR IN
EQUITY, UNDER ANY INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE
PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF
DAMAGES IS WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING,
WITHOUT LIMITATION, THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE IS
SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES
REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OTHERWISE OBTAINING AN
ADEQUATE REMEDY IS INCONVENIENT AND THE LIQUIDATED DAMAGES CONSTITUTE A
REASONABLE APPROXIMATION OF THE HARM OR LOSS.

 

18.          ASSIGNMENT; BINDING EFFECT

 

18.1        Assignment.

 

Neither Party shall assign this Agreement or any of its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed, and any such assignee shall agree
in writing to be bound by the terms and conditions hereof and shall meet the
non-assigning Party’s creditworthiness criteria which shall include, but shall
not be limited to, providing adequate assurance to the non-assigning Patty in an
amount and form determined by the non-assigning Party in a commercially
reasonable manner.  The Parties acknowledge that the form and amount of any
adequate assurance which the non-assigning Party may require from an assignee,
as described in the preceding sentence, may not be the same as the form and
amount of Security which Seller or Buyer, as applicable, is required to provide
pursuant to Article 21. Notwithstanding the foregoing, either Party may, without
the need for consent from the other Party, (a) transfer, sell, pledge, encumber
or assign this Agreement or the accounts, revenues or proceeds hereof in
connection with any financing or other financial arrangements; (b) transfer or
assign this Agreement to an Affiliate of such Party; or (c) transfer or assign
this Agreement to any Person succeeding to all or substantially all of the
assets of such Party; provided, that in the case of clauses (b) and (c) any such
assignee shall agree in writing to be bound by the terms and conditions hereof
and shall (i) meet the non-assigning Party’s creditworthiness criteria

 

47

--------------------------------------------------------------------------------


 

which shall include, but shall not be limited to, providing adequate assurance
to the non-assigning Party in an amount and form determined by the non-assigning
Party in a commercially reasonable manner and (ii) demonstrate to the
non-assigning Party that it has internal or external resources with reasonable
proficiency in generation operations and that it is able to operate the Facility
consistent with Good Industry Practice and in accordance with all the
obligations under this Agreement.  Upon any assignment consented to by the other
Party or permitted under clauses (b) or (c) of the preceding sentence, the
assigning Party shall be relieved of liability for all obligations arising
hereunder after the date such assignment becomes effective. The Parties agree
that it shall be a condition precedent to any proposed assignment of this
Agreement that the assignor and assignee shall fulfill the obligations of this
Section 18.1 before the assignment of this Agreement shall be allowed to occur.

 

18.2        Binding Effect.

 

This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

 

19.          CONFIDENTIALITY

 

Each Party shall keep confidential, and shall not disseminate to any third party
(other than such Party’s Affiliates) or use for any other purpose (except with
written authorization), any information received from the other that is
confidential or proprietary unless legally compelled (by deposition, inquiry,
request for production of documents, subpoena, civil investigative demand or
similar process, or by order of a court or tribunal of competent jurisdiction,
or in order to comply with applicable rules or requirements of any stock
exchange, government department or agency or other Governmental Authority, or by
requirements of any securities law or regulation or other Governmental Rule) or
as necessary to enforce the terms of this Agreement. Either Party may disclose
the terms of this Agreement to (i) its Affiliates, and to its and their
officers, directors, employees, attorneys and accountants, (ii) credit reporting
agencies, upon request and who are bound to hold, treat and protect such
information on a confidential basis and (iii) its lenders, prospective lenders,
financing participants and their respective consultants and agents who (in the
case of Persons identified in clause (iii)) are bound to hold, treat and protect
such information on a confidential basis. If any Party is compelled to disclose
any confidential information of the other Party, such Party shall request that
such disclosure be protected and maintained in confidence to the extent
reasonable under the circumstances and use reasonable efforts to protect or
limit disclosure with respect to commercially sensitive terms. In addition, such
Party shall provide the other Party with prompt notice of the requirement to
disclose confidential information in order to enable the other Party to seek an
appropriate protective order or other remedy, and such Party shall consult with
the other Party with respect to the other Party taking steps to resist or narrow
the scope of any required disclosure.

 

48

--------------------------------------------------------------------------------


 

20.          NOTICES

 

All notices, requests, statements or payments shall be made to the addresses and
persons specified in Exhibit D hereto. All notices or requests shall be made in
writing except where this Agreement expressly provides that notice may be made
orally. Notices required to be in writing shall be delivered by letter,
facsimile or other documentary form. Notice by facsimile shall be deemed to have
been received on the Day on which it was transmitted (where confirmation of
successful transmission is received) (unless transmitted after 5:00 p.m. at the
place of receipt or on a Day that is not a Business Day in which case it shall
be deemed received on the next Business Day); provided that dispatch
notifications and notifications of changes in availability of the Facility sent
by facsimile shall be treated as received when confirmation of successful
transmission is received. Notice by hand delivery, overnight mail, or courier
shall be deemed to have been received when delivered. Notice by telephone shall
be deemed to have been received at the time the call is received. A Party may
change its address by providing notice of same in accordance herewith.

 

21.          SECURITY

 

21.1         Encumbrance; Grant of Security Interest. As security for the prompt
and complete payment of all amounts now due or that may hereafter become due
from a Party to the other Party and performance by a Party of all of its
obligations, each Party hereby pledges, assigns, conveys and transfers to the
other Party, and hereby grants to the other Party a present and continuing
security interest in and to, and a general first lien upon and right of set off
against, all of such Party’s right, title and interest in, to and under any
Security (except Letters of Credit) which has been or may in the future be
transferred to, or received by, the other Party, and all dividends, interest,
and other proceeds from time to time received, receivable, or otherwise
distributed in respect of, or in exchange for, any or all of the foregoing.

 

21.2         Collateral Requirement. The amount of Security to be posted by a
Party (the “Posting Party”) to the other Party (the “Secured Party”) shall be
equal to the amount that the Net Exposure “owed” by the Posting Party to the
Secured Party for any month exceeds the Credit Threshold for the Posting Party,
subject to the provisions of this Article 21 (the “Collateral Requirement”).  If
the Net Exposure is a negative number, Seller shall post Security, as calculated
herein, to Buyer. If the Net Exposure is a positive number, Buyer shall post
Security, as calculated herein, to Seller.  Notwithstanding the foregoing, for
Seller, the Security required hereunder shall at no time be greater than $7.5
million.

 

21.3         Calculation of Net Exposure. “Net Exposure” equals the RMR Exposure
plus the Market Exposure plus the Gas Exposure. The calculation of Net Exposure
shall be made in accordance with the following terms. It is the intent of the
Parties that the Calculation Date coincide, to the extent possible, with the
submission by Seller to the ISO of an Estimated RMR Invoice for the previous
trade month. If for any reason Seller does not

 

49

--------------------------------------------------------------------------------


 

submit such an invoice to the ISO, with a copy concurrently to Buyer, or
estimate to Buyer on or before the fifteenth (15th) calendar day of a month,
Buyer may, at its election, estimate the amounts described below as needed for
the calculation of Net Exposure and demand any resulting Collateral Requirement.
Attached Exhibit G contains a method for calculating an estimated Net Exposure
for the first four (4) Calculation Dates, the period during which sufficient
settlement data may not be available to do a more accurate calculation;
provided, however, that if actual amounts become available for any of the
estimated amounts in Exhibit G, the applicable Party shall use such actual
amounts in calculating the Net Exposure in accordance with the methodology
described in Exhibit G.

 

(1) “RMR Exposure” shall be the sum of: (a) for the previous month, Buyer’s
“Condition 2” obligation to Seller less the “Condition 1” revenues in the
Estimated RMR Invoice; (b) for the current month and the subsequent month,
Buyer’s expected “Condition 2” obligation to Seller for Monthly Availability
Payment plus the Monthly Surcharge Payment less the expected “Condition 1”
credits for the same period from Seller to Buyer; and (c) for the current month
and the subsequent month, an estimate of Seller’s credits to Buyer resulting
from the sale of “contract path” Energy pursuant to the RMR Agreements.  An
estimate of “contract path” Energy may be calculated as MW available at the
Delta RMR Units, multiplied by the hours in the current month, multiplied by a
capacity factor (equal to the prior month’s percentage of actual “contract path”
Energy), multiplied by a fixed heat rate of 11MMBtu/MWh, multiplied by the last
published Natural Gas Intelligence Bidweek Spot Gas Prices, California, PG&E
Citygate Average, multiplied by two (2) (for two (2) months). For example, only,
966 MW * 720 hours/mo * 5% (or prior month’s actual percentage) * 11 MMBtu/MWh *
S6.50/MMBtu * 2 = approximately $5.0 million;

 

(2) “Market Exposure” shall be based on the last settled Market Payment between
Seller and Buyer. The amount of that last settled Market Payment shall be
multiplied by three (3) (for three (3) months). For clarity, for purposes of the
Market Exposure calculation, a payment from Seller to Buyer is a negative
number, and a payment from Buyer to Seller is a positive number; and

 

(3) “Gas Exposure” shall be an estimate of potential Gas imbalances, calculated
as (-1) * 5% * MDQ (as set forth in each of Seller’s NGSAs, which are subject to
change from time to time) * 61 days * the last published Natural Gas
Intelligence Bidweek Spot Gas Prices, California, PG&E Citygate Average.  For
clarity, for purposes of the Gas Exposure calculation, a potential exposure by
Buyer to Seller, implying potential payment from Seller to Buyer, is a negative
number.

 

21.4         Transfer of Security.

 

(1) If the Secured Party demands Security, pursuant to the Collateral
Requirement, from the Posting Party on or before the Notification Time on a
Business Day, such Security shall be transferred by 5:00 p.m., New York City
time, on the second Business Day after the Business Day such demand is made.
Security demanded of a

 

50

--------------------------------------------------------------------------------


 

Posting Party after the Notification Time on a Business Day shall be transferred
by 5:00 p.m., New York City time, on the third Business Day after the Business
Day such demand is made. If the Posting Party demands the return of Security,
pursuant to the Collateral Requirement, from the Secured Party on or before the
Notification Time on a Business Day, such Security shall be transferred by 5:00
p.m., New York City time, on the second Business Day after the Business Day such
demand is made. Return of Security demanded by a Posting Party after the
Notification Time on a Business Day shall be transferred by 5:00 p.m., New York
City time, on the third Business Day after the Business Day such demand is made.

 

(2)           A Posting Party may substitute new Security for other existing
Security of equal value on the Business Day following the Secured Party’s
receipt of written notice thereof. Upon the transfer to the Secured Party of the
substitute Security, the Secured Party shall transfer the relevant replaced
Security to the Posting Party no later than the second Business Day after such
transfer has been effected.

 

21.5         Credit Thresholds.

 

(1)           The applicable Credit Threshold for each Party is as follows:

 

To qualify for a Credit Threshold Amount at BBB-/Baa3 Credit Rating, Seller’s or
its Guarantor’s Credit Rating outlook from each of S&P and Moody’s,
respectively, shall be “Stable” or better. Credit Threshold for Seller (or its
Guarantor):

 

Amount

 

S&P Credit Rating

 

Moody’s Credit Rating

 

$15 million

 

AA- and above

 

Aa3 and above

 

$10 million

 

BBB+ to A+

 

Baal to Al

 

$5 million

 

BBB- to BBB

 

Baa3 to Baa2

 

$ Zero

 

Below BBB-

 

Below Baa3

 

 

To qualify for a Credit Threshold Amount at BBB-/Baa3 Credit Rating, Buyer’s
Credit Rating outlook from each of S&P and Moody’s, respectively, shall be
“Stable” or better. Credit Threshold for Buyer:

 

Amount

 

S&P Credit Rating

 

Moody’s Credit Rating

 

$22 million

 

AA- and above

 

Aa3 and above

 

$17 million

 

BBB+ to A+

 

Baal to A1

 

$12 million

 

BBB- to BBB

 

Baa3 to Baa2

 

$ Zero

 

Below BBB-

 

Below Baa3

 

 

(2)           If Seller’s Guarantor issues a Guarantee, the Credit Threshold for
Seller or its Guarantor shall be the lesser of (a) the amount denoted in the
applicable Credit Threshold matrix and (b) the amount of the Guarantee.

 

51

--------------------------------------------------------------------------------


 

21.6         Interest on Cash Collateral.  Any cash posted as Security hereunder
shall accrue interest for the benefit of the Posting Party in accordance with
the Commercial Interest Rate.

 

21.7         Letter of Credit.

 

If (i) the Posting Party has provided a Letter of Credit under Article 21, (ii)
the Posting Party fails to cause any Letter of Credit to be renewed or replaced
at least twenty (20) Days before its expiration, and (iii) the Posting Party has
not provided substitute Security if permitted under Article 21, then the Secured
Party shall have the right to draw all or any part of the available balance of
such Letter of Credit, in an amount not exceeding the Collateral Requirement.
The Posting Party’s failure to renew the Letter of Credit shall not, in and of
itself, result in an Event of Default under Section 14.1(1)(f). The cash
proceeds received by the Secured Party from drawing on a Letter of Credit under
this provision shall be held as cash Security and shall be subject to Section
21.6. If the bank issuing the Letter of Credit fails to honor the Secured
Party’s properly documented request to draw on the outstanding Letter of Credit
and the Posting Party fails to provide a replacement Letter of Credit from a
financial institution reasonably acceptable to the Secured Party or cash as a
replacement for that dishonored Letter of Credit, an Event of Default with
respect to the Posting Party shall be deemed to have occurred under Section
14.1(1)(f).

 

21.8         Exercise of Rights Against Security.

 

If (i) an Event of Default with respect to the Posting Party has occurred and is
continuing, or (ii) an Early Termination Date has occurred or has been
designated as the result of an Event of Default with respect to the Posting
Party, then, unless the Posting Party has paid in full all of its obligations
that are due to the Secured Party under this Agreement, the Secured Party may
exercise one or more of the following rights and remedies:

 

(1)           Letter of Credit. If the Security posted by the Posting Party is
one or more Letters of Credit, the Secured Party may draw on the entire, undrawn
portion of all outstanding Letters of Credit; provided that, such drawing shall
not exceed the Settlement Amount as calculated by the Secured Party.
Notwithstanding the Secured Party’s receipt of cash proceeds from a drawing
under a Letter of Credit, the Posting Party shall remain liable (i) for any
failure to provide any additional Security as required by Article 21 and (ii)
for any amounts owing to the Secured Party and remaining unpaid after the
application of the amounts so drawn by the Secured Party.

 

52

--------------------------------------------------------------------------------


 

(2)           Cash. If the Security posted by the Posting Party is cash, the
Secured Party shall have the right to apply such cash against and in
satisfaction of any amount due and payable by the Posting Party in respect of
its obligations under this Agreement.

 

22.          FORCE MAJEURE

 

The Parties hereby incorporate the Force Majeure provision from the RMR
Agreements as follows. If either Party is unable to perform its obligations
under this Agreement due to a Force Majeure Event, the Party unable to perform
shall notify the other Party of the Force Majeure Event promptly after the
occurrence thereof. The Party’s notice may be given orally but shall promptly be
confirmed in writing or electronically.  If a Force Majeure Event prevents a
Party from performing, in whole or in part, its obligations under this
Agreement, such Party’s obligations, other than obligations to pay money (unless
the means of transferring funds is affected), shall be suspended and such Party
shall have no liability with respect to such obligations; provided, that the
suspension of the Party’s obligations is of no greater scope and of no longer
duration than is required by the Force Majeure Event. If a Force Majeure Event
reduces the Availability of an RMR Unit, the Availability shall be determined as
if the RMR Unit were available up to the Unit Availability Limit in effect prior
to the Force Majeure Event through the earlier of the 12th Day following the
Force Majeure Event or until the RMR Unit’s Availability is restored, whichever
occurs first. The Party that is unable to perform by reason of a Force Majeure
Event shall use commercially reasonable efforts to remedy its inability to
perform and mitigate the consequences of the Force Majeure Event as soon as
reasonably practicable; provided, that no Party shall be required to obtain
replacement power or to settle any strike or other labor dispute on terms which,
in the Party’s sole discretion, are contrary to its interest and, except to the
extent that the RMR Unit’s primary Fuel is distillate fuel oil or Schedule H of
the RMR Agreements expressly requires Seller to maintain fuel oil capability for
the RMR Unit, Seller shall not be required to obtain or use fuel oil to operate
an RMR Unit.  The Party unable to perform shall advise the other Party of its
efforts to remedy its inability to perform and to mitigate the consequences of
the Force Majeure Event, and shall advise the other Party of when it believes it
will be able to resume performance of its obligations under this Agreement.

 

23.          DISPUTE RESOLUTION

 

Section 11.1 of the RMR Agreements is incorporated herein by reference and shall
apply to any disputes that may arise between the Parties under this Agreement
provided that only Buyer and Seller shall be parties to the dispute resolution
process.

 

24.          INSURANCE

 

During the Contract Term, Seller shall carry and maintain, or cause to be
carried and maintained, no less than the insurance coverages required in the RMR
Agreements.

 

53

--------------------------------------------------------------------------------


 

25.          MATERIAL CHANGE(S)

 

25.1        RMR; RMR Agreements.

 

If the present RMR regulatory regime in existence as of the Effective Date of
this Agreement is modified or superseded by some other regime, system or market
design (e.g., Market Redesign and Technology Upgrade) and such modification or
superseding regime does not result in the termination or expiration of any RMR
Agreement but nonetheless results in either (1) a reduction in what would have
been the amount of payments to Seller under “Condition 2,” or (2) imposition of
additional costs or charges on Seller, and such Regime Change results in a
cumulative negative financial impact to Seller of $50,000 or more on earnings
before interest, taxes, and depreciation, Buyer shall increase its payments
hereunder to ensure that Seller receives the same payments-to-costs benefit as
the Parties have agreed to as part of this Agreement. In such event, Seller
shall invoice Buyer in accordance with the billing provisions set forth in this
Agreement each time the cumulative negative financial impact on Seller’s
earnings as defined herein reaches at least $50,000. Buyer’s obligation to pay
any such invoices shall continue for the remaining term of this Agreement.

 

25.2        Air Permit.

 

If the air permit for the Facility, as originally issued, is amended such that
the maximum number of Run Hours or the minimum load, as determined by
environmental restrictions contained in the air permit, materially reduces the
availability of the Facility, Seller shall provide Buyer with prompt written
notice of such amendment, and Buyer shall have the right to terminate this
Agreement by providing written notice to Seller within ninety (90) Days of
Buyer’s receipt of notice of any such amendment, with any such termination to be
effective ninety (90) Days after delivery of such termination notice. Seller and
Buyer shall not be liable for any damages resulting from an early termination of
this Agreement pursuant to this Section 25.2. If the Facility’s air permit is
amended by any Governmental Authority, Seller shall promptly notify Buyer of any
modifications to the Operational Limitations as may be necessary to comply with
the amended air permit. Notwithstanding the above, Seller shall have the duty to
use its commercially reasonable efforts to oppose any amendment that may
adversely affect the dispatch rights provided for herein.

 

26.          MISCELLANEOUS

 

26.1        Duty to Mitigate.

 

Each Party agrees that it has a duty to mitigate damages and covenants that it
will use commercially reasonable efforts to minimize any damages it may incur as
a result of the other Party’s performance or non-performance of this Agreement.

 

54

--------------------------------------------------------------------------------


 

26.2        Entire Agreement and Amendments.

 

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof. There are no prior or contemporaneous agreements
or representations affecting the subject matter of this Agreement other than
those herein expressed. No amendment, modification or change to this Agreement
shall be enforceable unless reduced to writing and executed by both Parties.

 

26.3        Governing Law.

 

This Agreement and the rights and duties of the Parties hereunder shall be
governed by and construed, enforced and performed in accordance with the laws of
the State of California, without giving effect to principles of conflicts of
laws that would require the application of the law of any other state.

 

26.4        Waivers.

 

The failure of either Party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
a Party thereafter to enforce each and every such provision. A waiver under this
Agreement must be in writing and state that it is a waiver. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

26.5        Fines.

 

Except as otherwise provided in this Agreement, each Party shall be responsible
for and shall pay the fines that are levied upon it by a Governmental Authority
or regulatory body as a result of such Party’s own actions or inactions except
to the extent one Party is obligated to indemnify the other Party under this
Agreement.

 

26.6        Severability.

 

Except as otherwise stated herein, any provision or section declared or rendered
unlawful by a Governmental Authority, or deemed unlawful because of a statutory
change, will not otherwise affect the lawful obligations that arise under this
Agreement.

 

26.7        Headings; Exhibits.

 

The headings used for the sections and articles herein are for convenience and
reference purposes only and shall in no way affect the meaning or interpretation
of the provisions of this Agreement. Any and all Exhibits referred to in this
Agreement are, by such reference, incorporated herein and made a part hereof for
all purposes.

 

55

--------------------------------------------------------------------------------


 

26.8        No Third Party Beneficiaries.

 

Nothing in this Agreement shall provide any benefit to any third party or
entitle any third party to any claim, cause of action, remedy or right of any
kind, it being the intent of the Parties that this Agreement shall not be
construed as a third party beneficiary contract.

 

26.9        Counterparts.

 

This Agreement may be executed in several counterparts, each of which is an
original and all of which constitute one and the same instrument. Execution
pages may be delivered by facsimile, and each such facsimile copy of an
execution page shall have the same legal force and effect as would an original.

 

26.10      No Partnership.

 

Nothing contained in this Agreement shall be construed to create a partnership,
joint venture, agency or other relationship that may invoke fiduciary
obligations between the Parties hereto.

 

26.11      Press Releases.

 

The Parties shall not issue a press release or make any public statement with
respect to this Agreement or the substance hereof without the prior written
agreement of the other Party with respect to the form, substance and timing
thereof, except that either Party may make any such press release or public
statement when the releasing Party is advised by its legal counsel that such a
press release or public statement is required by law, regulation, stock exchange
rules or in connection with the financing of the Facility, but in such event the
Parties shall use their reasonably good faith efforts to agree as to the form,
substance and timing of such release or statement.

 

26.12      Rights under the Federal Power Act.

 

(1)           This Agreement shall not be subject to change through any
unilateral application by either Party to any Governmental Authority including,
but not limited to, the FERC pursuant to the provisions of Sections 205 or 206
of the Federal Power Act, without the prior mutual written agreement of both
Parties.   Each of the Parties hereby irrevocably waives any right it may or can
have to unilaterally seek any change, or to support any application, complaint,
or action by any other party or Governmental Authority seeking such change.

 

(2)           Absent agreement by the Parties to the proposed change, the
standard of review for changes to any Section of this Agreement proposed by a
Party, a non-party or the FERC acting sua sponte shall be the “public interest”
standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas Service
Corp., 350 U.S. 332 (1956) and Federal

 

56

--------------------------------------------------------------------------------


 

Power Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the
“Mobile-Sierra” doctrine).

 

[Signature page follows this page]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Seller and Buyer has caused this Agreement to be
executed on its behalf by its duly authorized representative to be effective as
of the date first above written.

 

 

Mirant Delta, LLC

 

 

 

 

 

By:

/s/ Curtis A. Morgan

 

 

 

 

 

Name:

Curtis A. Morgan

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Date:

12/28/04

 

 

 

 

 

 

 

 

Mirant Potrero, LLC

 

 

 

 

 

By:

/s/ Curtis A. Morgan

 

 

 

 

 

Name:

Curtis A. Morgan

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Date:

12/28/04

 

 

 

 

 

 

 

 

Pacific Gas and Electric Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Seller and Buyer has caused this Agreement to be
executed on its behalf by its duly authorized representative to be effective as
of the date first above written.

 

 

Mirant Delta, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Mirant Potrero, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Pacific Gas and Electric Corporation

 

 

 

 

 

By:

/s/ Gordon R. Smith

 

 

 

 

 

 

Name:

Gordon R. Smith

 

 

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

Date:

December 28, 2004

 

 

59

--------------------------------------------------------------------------------


 

Exhibit A

 

2005 RMR FERC Settlement

 

McDermott Will & Emery

 

Boston   Brussels   Chicago   Düsseldorf   London   Los Angeles   Miami    Milan

 

Michael A. Yuffee

Munich   New York   Orange County   Rome   San Diego   Silicon Valley
  Washington, D. C.

 

Attorney at Law

 

 

myuffee@mwe.com

 

 

202.756.8066

 

December    , 2004

 

BY HAND DELIVERY

 

PRIVILEGED AND CONFIDENTIAL

 

 

 

ATTORNEY WORK PRODUCT

 

Hon. Magalie R. Salas

 

ATTORNEY-CLIENT

 

COMMUNICATION

 

 

 

Secretary

 

 

Federal Energy Regulatory Commission

 

DRAFT

888 First Street, N.E.

 

 

Washington, D. C. 20426

 

 

 

 

Re:          Mirant Delta, LLC and Mirant Potrero, LLC, Docket No. ER05-    
-000

 

Dear Secretary Salas:

 

Pursuant to Rule 602 of the Federal Energy Regulatory Commission’s Rules of
Practice and Procedure, 18 C.F.R. § 385.602 (2004), Mirant Delta, LLC (“Mirant
Delta”) and Mirant Potrero, LLC (“Mirant Potrero”) (collectively, “Mirant”),(A)
hereby submit an original and 14 copies of an Offer of Partial Settlement
(“Settlement”) among the following parties (collectively, the “Supporting
Parties”): Mirant, the California Independent System Operator Corporation
(“ISO”), and Pacific Gas and Electric Company (“PG&E”).  This Settlement
represents an integrated and complete resolution of all issues in this
proceeding relating to: (i) Owner’s Repair Cost Obligations; (ii) Annual Fixed
Revenue Requirements (“AFRRs”); and (iii) Variable O&M Rates (“VOM Rates”). In
addition, this Settlement conditionally extends the settlement of these issues
through 2008.

 

--------------------------------------------------------------------------------

(A)          Beginning on July 14, 2003, Mirant Corporation and certain of its
affiliated entities (collectively, “Mirant”) commenced proceedings under Chapter
11 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., in the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the
“Bankruptcy Court”). In filing this Explanatory Statement and related
Settlement, Mirant does not intend to waive any protections which might be
afforded to it under the Bankruptcy Code, including but not limited to those
protections provided by Section 362 thereof.

 

60

--------------------------------------------------------------------------------


 

The Supporting Parties are authorized to represent that although the California
Public Utilities Commission (“CPUC”) and the California Electricity Oversight
Board (“EOB”) are not signatories to the Settlement, the CPUC and EOB do not
oppose the Settlement.

 

The Settlement consists of:

 

(i) this transmittal letter;

 

(ii) an Explanatory Statement concerning the Settlement;

 

(iii) the Offer of Partial Settlement by and between the Supporting Parties;

 

(iv) a proposed order approving the Settlement; and

 

(v) a draft notice of filing.

 

Mirant respectfully requests that the Secretary transfer the Settlement to the
Commission pursuant to Rule 602(b)(2)(ii). Mirant submits that this Settlement
is in the public interest and should be accepted by the Commission as it is the
result of in-depth negotiations among the Supporting Parties and resolves all
issues in this proceeding relating to: (i) Owner’s Repair Cost Obligations; (ii)
AFRRs; and (iii) VOM Rates. Accordingly, Mirant requests that the Commission
approve the Settlement.

 

 

Respectfully submitted,

 

 

 

 

 

 

Michael A. Yuffee

 

Bruce A. Bedwell

 

McDERMOTT WILL & EMERY LLP

 

 

 

Debra Raggio Bolton
Mirant Corporation

 

 

 

Attorneys for

 

Mirant Delta, LLC and Mirant Potrero, LLC

 

Attachments

 

61

--------------------------------------------------------------------------------


 

CERTIFICATE OF SERVICE

 

I hereby certify that I have this day served copies of the foregoing document
upon each person designated on the official service list as compiled by the
Secretary in this proceeding in accordance with the requirements of Rule 2010 of
the Rules of Practice and Procedure, 18 C.F.R. 385.2010 (2004).

 

In addition, copies of this filing have been served on the following persons:

 

Deborah A. Le Vine

Director of Contracts and Compliance

California ISO Corporation

151 Blue Ravine Road

Folsom, CA 95630

 

Robert Kott

Manager of Reliability Contracts

California ISO Corporation

151 Blue Ravine Road

Folsom, CA 95630

 

Laura Douglass

Team Lead, Reliability Strategy

Pacific Gas and Electric Company

Mail Code N12E

P.O. Box 770000

San Francisco, CA 94177-0001

 

Charles F. Robinson

Vice President and General Counsel

California ISO Corporation

151 Blue Ravine Road

Folsom, CA 95630

 

Stuart K. Gardiner

Law Department, B30A

Pacific Gas and Electric Co.

P.O. Box 7442

San Francisco, CA 94120

 

DATED at Washington, D.C., this    th day of December, 2004.

 

 

 

 

 

Bruce A. Bedwell

 

62

--------------------------------------------------------------------------------


 

EXPLANATORY STATEMENT

 

63

--------------------------------------------------------------------------------


 

EXPLANATORY STATEMENT(B)

 

I.              PROCEDURAL HISTORY

 

1.                                                                       Mirant
Delta is the owner of the Contra Costa Power Plant located in Antioch,
California, and the Pittsburg Power Plant located in Pittsburg, California.
Mirant Potrero is the owner of the Potrero Power Plant located in San Francisco,
California.

 

2.                                                                       Mirant
Delta and Mirant Potrero operate generating units at their respective power
plants subject to Must-Run Service Agreements (“RMR Agreements”) with the ISO,
the Schedules to which contain certain generation unit-specific terms and
conditions. The units subject to such obligations under these RMR Agreements are
referred to herein as RMR Units.(C)

 

3.                                                                       By
their express terms, the RMR Agreements provide for annual revisions to, among
other things, the AFRRs and VOM Rates for each RMR Unit. Pursuant to Schedule B,
Section 7 of the RMR Agreements, the AFRRs are determined by the Formula Rate
set forth in Schedule F to the RMR Agreements, unless Mirant files a superseding
rate schedule under Section 205 of the Federal Power Act.  The VOM Rates also
are determined by a formula set forth in Schedule F. Schedule F requires that
Mirant provide annually to the ISO an “Information Package detailing and
supporting all calculations” used to determine the AFRRs and VOM Rates under the
respective formulas for the upcoming calendar year (“Schedule F Filing
Requirements”). Mirant is required to provide a copy of this Information Package
to the Commission “in an informational filing.”

 

4.                                                                       On
October 9, 2001, Mirant submitted, in Docket No. ER02-64-000, an information
package in the form of an informational filing (“2002 Information Package”) in
accordance with Schedule F of its RMR Agreements. The 2002 Information Package
contained data and workpapers detailing Mirant’s calculation of its proposed
AFRRs and VOM Rates for calendar year 2002. PG&E, the ISO, the EOB, and the CPUC
(collectively, the “Joint Parties”)(D) filed protests to the 2002 Information
Package, raising a variety of issues.

 

5.                                                                       On
December 19, 2001, the Commission issued an order conditionally accepting for
filing the revised tariff sheets submitted in Docket No. ER02-198-000, subject
to

 

--------------------------------------------------------------------------------

(B)           This Explanatory Statement is not intended to alter any of the
specific provisions of the Settlement, including its exhibits and attachments,
and is provided solely to comply with the Commission’s rules.

 

(C)           Specifically, the following units owned by Mirant will be subject
to RMR Agreements during calendar year 2005: Contra Costa Units 4, 5 and 7;
Pittsburg Units 5 and 6; and Potrero Units 3, 4, 5 and 6.

 

(D)          The only other party to respond to this filing was the City and
County of San Francisco, whose Motion to Intervene raised no substantive issues.

 

64

--------------------------------------------------------------------------------


 

refund and the outcome of the ongoing proceedings in Docket No. ER02-64-000.
 Mirant Delta, LLC, 97 FERC ¶ 61,284 (2001).

 

6.                                                                       On
November 20, 2002, the Supporting Parties entered into a stipulation and
agreement (the “2002-2004 Settlement”), which fully resolved all issues in
Docket Nos. ER02-64-000 and ER02-198-000. No party objected to the 2002-2004
Settlement and the Commission approved the settlement on February 5, 2003.(E)
The 2002-2004 Settlement set forth Mirant’s AFRRs and VOM Rates for the period
January 1, 2002 through December 31, 2004, thereby eliminating the need for
Mirant to make Schedule F filings for those calendar years. The 2002-2004
Settlement also set forth Mirant’s Owner’s Repair Cost Obligations for the same
period.

 

7.                                                                       On
December 16, 2004, Mirant filed with the Commission various proposed rate and
rate schedule changes (referred to as the “Limited 205 Filing”). The Limited 205
Filing, among other things, contains the proposed: (i) Owner’s Repair Cost
Obligations; (ii) AFRRs; and (iii) VOM Rates for each RMR Unit, to be effective
January 1, 2005.

 

II.            DESCRIPTION OF SETTLEMENT

 

1.                                                                       In
anticipation of the Schedule F Filing Requirements and the Limited 205 Filing,
the Supporting Parties initiated informal settlement discussions to resolve any
potential issues relating to the AFRRs and VOM Rates for calendar year 2005. As
a result of these informal settlement discussions, the Supporting Parties submit
the attached Settlement, pursuant to which the Supporting Parties consent to
the: (i) Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates as set
forth in Mirant’s Limited 205 Filing for 2005.

 

2.                                                                      
Pursuant to the Settlement, the rates in Mirant’s Limited 205 Filing for the
following items will be effective for the period January 1, 2005 through
December 31, 2005: (a) Owner’s Repair Cost Obligations as contained in Schedule
A, Section 13 of the RMR Agreements; (b) AFRRs, as contained in Table B-6 of the
RMR Agreements; and (c) VOM Rates, as contained in Table C1-18 of the RMR
Agreements.

 

3.                                      
                                                                                               
Specifically, the Supporting Parties consent to the following, as reflected in
Mirant’s Limited 205 Filing for 2005:

 

a.                             New AFRRs for Contra Costa Unit 7, Pittsburg
Units 5-6, and Potrero Units 3-6;

 

--------------------------------------------------------------------------------

(E)           Mirant Delta, LLC and Mirant Potrero, LLC, 102 FERC ¶ 61,130
(2003).

 

65

--------------------------------------------------------------------------------


 

 

b.                             For Contra Costa Units 4-5, the continuation of
the AFRRs contained in the 2002-2004 Settlement;

 

c.                             For all RMR Units, the continuation of the VOM
Rates contained in the 2002-2004 Settlement;

 

d.                             For all RMR Units, new Owner’s Repair Cost
Obligations; and

 

e.                             Revised Rate Schedule Sheets to be effective
January 1, 2005 through December 31, 2005.

 

4.                                                    Upon agreement by the
Supporting Parties, this Settlement may be extended, without modification, for
the period January 1, 2006 through December 31, 2008, by providing joint notice
of such extension to the Commission.

 

5.                                                                       The
Settlement, in conjunction with Mirant’s Limited 205 Filing, completely
satisfies Mirant’s Schedule F Filing Requirements for 2005 and, if the
Settlement is extended, for 2006 through 2008.

 

6.                                                                       Through
this Settlement, the Supporting Parties consent only to those changes in
Mirant’s Limited 205 Filing for 2005 discussed herein, and take no position on
the other changes set forth in Mirant’s Limited 205 Filing.

 

III.           EFFECTIVE DATE

 

The Settlement shall be effective on the later of: (1) the date the Settlement
is approved by the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division, which approval will be sought promptly by Mirant
after the Commission issues an order approving the Settlement without
modification or condition or, if modified or conditioned by the Commission,
after acceptance of the modification or conditions contained in such order by
all of the Supporting Parties; or (2) if modified or conditioned by the
Bankruptcy Court, upon the date of acceptance of the modifications or conditions
contained in such order by all of the Supporting Parties (“Effective Date”).

 

IV.           REFUNDS

 

Refunds will be paid pursuant to the terms and conditions of the Settlement.

 

V.            COMMENTS

 

The Supporting Parties seek expedited treatment and request waiver of Rules
602(d)(2) and 602(f) so that initial comments on the Settlement are due on
January   , 2005, and reply comments are due on January    , 2005.

 

66

--------------------------------------------------------------------------------


 

VI.           POLICY ISSUES AND OTHER ISSUES ARISING UNDER THE SETTLEMENT

 

In accordance with the Chief Judge’s October 15, 2003 Notice to the Public
concerning Information to be Provided with Settlement Agreements, the Parties
provide the following information:

 

1.             Underlying Issues and Major Implications

 

The Parties wish to resolve all outstanding issues with respect to the: (i)
Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates set forth in
Mirant’s Limited 205 Filing for 2005. Through this Settlement, the Parties agree
that the data contained in Mirant’s Limited 205 Filing for 2005 concerning: (i)
Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates are to be
accepted as filed, to be effective from January 1, 2005, through December 31,
2005 and thereafter until changed by Commission order.

 

2.             Policy Implications

 

The unopposed changes to Mirant’s RMR Agreements do not raise any policy
implications.

 

3.             Pending Cases That May Be Affected

 

The Settlement will not affect any cases currently pending before the
Commission.

 

4.             Issues of First Impression and Reversals on Commission Position

 

The Settlement does not raise any issues of first impression and does not
propose to reverse any previous Commission decisions involving similar issues.

 

5.             Standard of Review

 

The Parties intend that the standard of review for changes to any section of the
Settlement proposed by a Party, a non-party or the Commission acting sua sponte,
shall be the “public interest” standard of review set forth in United Gas Pipe
Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the “Mobile-Sierra”
doctrine).

 

67

--------------------------------------------------------------------------------


 

OFFER OF SETTLEMENT

 

68

--------------------------------------------------------------------------------


 

OFFER OF SETTLEMENT

 

This Offer of Partial Settlement (the “Settlement”) is dated as of December    ,
2004, by and among Mirant Delta, LLC (“Mirant Delta”) and Mirant Potrero, LLC
(“Mirant Potrero”) (collectively, “Mirant”),(F) the California Independent
System Operator Corporation (“ISO”), and Pacific Gas and Electric Company
(“PG&E”). These parties are referred to herein individually as a “Party” and
collectively as the “Parties” or “Supporting Parties.” The Parties are
authorized to represent that although the California Public Utilities Commission
(“CPUC”) and the California Electricity Oversight Board (“EOB”) are not
signatories to the Settlement, the CPUC and BOB do not oppose the Settlement.

 

RECITALS

 

A.            Mirant Delta is the owner of the Contra Costa Power Plant located
in Antioch, California, and the Pittsburg Power Plant located in Pittsburg,
California. Mirant Potrero is the owner of the Potrero Power Plant located in
San Francisco, California.

 

B.            Mirant Delta and Mirant Potrero operate generating units at their
respective power plants subject to Must-Run Service Agreements (“RMR
Agreements”) with the ISO, the Schedules to which contain certain generation
unit-specific terms and conditions. The units subject to such obligations under
these RMR Agreements are referred to herein as RMR Units.(G)

 

C.            By their express terms, the RMR Agreements provide for annual
revisions to, among other things, the Annual Fixed Revenue Requirements
(“AFRRs”) and Variable O&M Rates (“VOM Rates”) for each unit subject to the
agreements. Pursuant to Schedule B, Section 7 of the RMR Agreements, the AFRRs
are determined by the Formula Rate set forth in Schedule F to the RMR
Agreements, unless Mirant files a superseding rate schedule filed under Section
205 of the Federal Power Act.  The VOM Rates also are determined by a formula
set forth in Schedule F. Schedule F requires that Mirant provide annually to the
ISO an “Information Package detailing and supporting all calculations” used to
determine the AFRRs and VOM Rates under the respective formulas for the upcoming
calendar year (“Schedule F Filing Requirements”). Mirant is required to provide
a copy of this Information Package to the Commission “in an informational
filing.”

 

--------------------------------------------------------------------------------

(F)           Beginning on July 14, 2003, Mirant Corporation and certain of its
affiliated entities (collectively, “Mirant”) commenced proceedings under Chapter
11 of the Bankruptcy Code, 11 U.S.C, §§ 101, et seq., in the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the
“Bankruptcy Court”). In filing this Settlement, Mirant does not intend to waive
any protections which might be afforded to it under the Bankruptcy Code,
including but not limited to those protections provided by Section 362 thereof.

 

(G)           Specifically, the following units owned by Mirant will be subject
to RMR Agreements during calendar year 2005: Contra Costa Units 4, 5 and 7;
Pittsburg Units 5 and 6; and Potrero Units 3, 4, 5 and 6.

 

69

--------------------------------------------------------------------------------


 

D.            On October 9, 2001, Mirant submitted, in Docket No. ER02-64-000,
an information package in the form of an informational filing (“2002 Information
Package”) in accordance with Schedule F of its RMR Agreements. The 2002
Information Package contained data and workpapers detailing Mirant’s calculation
of its proposed AFRRs and VOM Rates for calendar year 2002. PG&E, the ISO, the
EOB, and the CPUC filed protests to the 2002 Information Package, raising a
variety of issues.(H)

 

E.             On December 19, 2001, the Commission issued an order
conditionally accepting for filing the revised tariff sheets submitted in Docket
No. ER02-198-000, subject to refund and the outcome of the ongoing proceedings
in Docket No. ER02-64-000. Mirant Delta, LLC, 97 FERC ¶ 61,284 (2001).

 

F.             On November 20, 2002, the Parties entered into a stipulation and
agreement (the “2002-2004 Settlement”), which fully resolved all issues in
Docket Nos. ER02-64-000 and ER02-198-000. No party objected to the 2002-2004
Settlement and the Commission approved the settlement on February 5, 2003.(1)
The 2002-2004 Settlement set forth Mirant’s AFRRs and VOM Rates for the period
January 1, 2002 through December 31, 2004, thereby eliminating the need for
Mirant to make Schedule F filings for those calendar years. The 2002-2004
Settlement also set forth the Owner’s Repair Cost Obligations for the same
period.

 

G.            On December 16, 2004, Mirant filed with the Commission various
proposed rate and rate schedule changes (referred to as the “Limited 205
Filing”). The Limited 205 Filing, among other things, contains the proposed: (i)
Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates for each RMR
Unit, to be effective January 1, 2005.

 

H.            The Parties wish to resolve all outstanding issues with respect to
the: (i) Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates set
forth in Mirant’s Limited 205 Filing for 2005.

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
agreements hereinafter set forth, the Parties mutually covenant and agree as
follows:

 

1.         IMPLEMENTATION

 

1.1       The Parties agree that the data contained in Mirant’s Limited 205
Filing for 2005 concerning: (i) Owner’s Repair Cost Obligations; (ii) AFRRs; and
(iii) VOM Rates are to be accepted as filed, to be effective from January 1,
2005,

 

--------------------------------------------------------------------------------

(H)        The only other party to respond to this filing was the City and
County of San Francisco, whose Motion to Intervene raised no substantive issues.

 

(I)          Mirant Delta, LLC and Mirant Potrero, LLC, 102 FERC ¶ 61,130
(2003).

 

70

--------------------------------------------------------------------------------


 

through December 31, 2005 and thereafter until changed by Commission order.
Specifically, the Parties consent to the following:

 

(a)          The AFRRs for Mirant’s electric generating facilities shall be as
follows:

 

 

Facility

 

AFRR

 

Contra Costa

 

$

 23,149,445

 

Pittsburg

 

$

 30,314,380

 

Potrero

 

$

 19,159,168

 

 

(b)          The above facility-specific AFRRs shall be allocated to the various
RMR Units as follows:

 

 

Facility and Unit

 

AFRR

 

Contra Costa 4

 

$

456,209

 

Contra Costa 5

 

$

456,209

 

Contra Costa 7

 

$

22,237,027

 

Pittsburg 5

 

$

15,157,190

 

Pittsburg 6

 

$

15,157,190

 

Potrero 3

 

$

17,908,424

 

Potrero 4

 

$

338,285

 

Potrero 5

 

$

451,175

 

Potrero 6

 

$

461,284

 

 

(c)           The VOM Rates for the RMR Units at the Contra Costa, Pittsburg,
and Potrero Facilities shall be as follows:

 

71

--------------------------------------------------------------------------------


 

Facility and Unit

 

VOM Rate
($/MWh)

 

Contra Costa 4

 

$

0

 

Contra Costa 5

 

$

0

 

Contra Costa 7

 

$

0.99

 

Pittsburg 5

 

$

0.76

 

Pittsburg 6

 

$

0.76

 

Potrero 3

 

$

3.16

 

Potrero 4

 

$

0

 

Potrero 5

 

$

0

 

Potrero 6

 

$

0

 

 

(d)         The Owner’s Repair Cost Obligations for the Contra Costa, Pittsburg,
and Potrero Facilities shall be as follows:

 

 

Facility

 

Owner’s Repair
Cost Obligation

 

Contra Costa

 

$

423,152

 

Pittsburg

 

$

552,707

 

Potrero

 

$

406,885

 

 

1.2       The Supporting Parties hereby incorporate into this Settlement those
Revised Rate Schedule Sheets attached to Mirant’s Limited 205 Filing for 2005
(“Revised Rate Schedule Sheets”) showing the agreed-upon changes identified in
Section 1.1, supra, to be effective January 1, 2005.

 

72

--------------------------------------------------------------------------------


 

1.3       Upon their effectiveness, the Revised Rate Schedule Sheets shall
supersede and revise the corresponding currently effective rate schedule sheets
that comprise the RMR Agreements previously filed by Mirant.

 

1.4       The Supporting Parties consent only to those changes in Mirant’s
Limited 205 Filing for 2005 specified herein, and take no position on the other
changes set forth in Mirant’s Limited 205 Filing.

 

1.5       If approved by the Commission, this Settlement fully resolves all
issues in this proceeding relating to: (i) Owner’s Repair Cost Obligations; (ii)
AFRRs; and (iii) VOM Rates. The Settlement, in conjunction with Mirant’s Limited
205 Filing, completely satisfies Mirant’s Schedule F Filing Requirements for
2005, and if the Settlement is extended, for 2006 through 2008.

 

1.6       Upon agreement by the Supporting Parties, this Settlement may be
extended, without modification, for the period January 1, 2006 through December
31, 2008, by providing joint notice of such extension to the Commission.

 

2.         EFFECTIVE DATE

 

2.1       The Settlement shall be effective on the later of: (1) the date the
Settlement is approved by the United States Bankruptcy Court for the Northern
District of Texas, Fort Worth Division, which approval will be sought promptly
by Mirant after the Commission issues an order approving the Settlement without
modification or condition or, if modified or conditioned by the Commission,
after acceptance of the modifications or conditions contained in such order by
all the Supporting Parties; or (2) if modified or conditioned by the Bankruptcy
Court, upon the date of acceptance of the modifications or conditions contained
in such order by all of the Parties (“Effective Date”).

 

2.2       Within ten (10) business days following either Commission approval
without modification or condition, or if modified or conditioned by the
Commission, within ten (10) business days of acceptance of the modifications or
conditions contained in such order by all of the Supporting Parties, Mirant will
file and thereafter diligently prosecute in the Bankruptcy Court, a request for
approval of the Settlement, thereafter taking all actions necessary to obtain
such approval.

 

3.         ACTION BY PARTIES

 

3.1       Except for the Bankruptcy Court Approval provided in Section 2, the
Parties hereby waive any and all rights to seek rehearing or judicial review of
the Commission’s order(s) approving this Settlement, and shall be bound by and

 

73

--------------------------------------------------------------------------------


 

entitled to the benefits of the provisions of this Settlement; provided,
however, that if the Commission approves this Settlement with modification or
condition, a Party may seek rehearing or judicial review of the Commission’s
order(s) approving this Settlement solely to challenge the Commission’s
imposition of modifications or conditions in order to preserve the terms and
conditions of this Settlement as filed.

 

3.2       The rates and other values in Mirant’s Limited 205 Filing for the
following items settled herein will be effective for the period January 1, 2005
through December 31, 2005, unless extended under Section 1.6: (a) Owner’s Repair
Cost Obligations as contained in Schedule A, Section 13 of the RMR Agreements;
(b) AFRRs, as contained in Table B-6 of the RMR Agreements; and (c) VOM Rates,
as contained in Table Cl-18 of the RMR Agreements.

 

3.3       Nothing in this Settlement is intended to affect any obligation of
Mirant under the RMR Agreements other than those expressly provided herein, and
specifically, Mirant shall continue to submit proposed annual changes to the RMR
Agreements in accordance with Section 4.1l(a), Schedule B, and Schedule D of the
RMR Agreements and consistent with this Settlement.

 

4.         RESERVATIONS

 

4.1       Agreement to or acquiescence in this Settlement shall not be deemed in
any respect to constitute an admission by any Party hereto that any allegation
or contention made by any other Party in these proceedings is true or valid. In
reaching this Settlement, the Parties specifically agree that this Settlement
represents a negotiated agreement for the sole purpose of settling certain
issues, as described herein. No Party or affiliate of any of the Parties shall
be deemed to have approved, accepted, agreed to, or consented to any fact,
concept, theory, rate methodology, principle, or method relating to
jurisdiction, prudence, reasonable cost of service, cost classification, cost
allocation, rate design, rate schedule provisions, or other matters underlying
or purported to underlie any of the resolutions of the issues provided herein.
The Commission’s approval of the Settlement shall not constitute approval of, or
precedent regarding, any principle or issue in this proceeding.

 

4.2       The Parties agree that the resolution of any matter in this Settlement
shall not be deemed to be a “settled practice” as that term was interpreted and
applied in Public Service Commission of the State of New York v. FERC, 642 F.2d
1335 (D.C. Cir. 1980).

 

74

--------------------------------------------------------------------------------


 

4.3       (a) Each Party irrevocably waives its rights, including its rights
under §§ 205-206 of the Federal Power Act, unilaterally to seek or support a
change in the rate(s), charges, classifications, terms or conditions of this
Settlement. By this provision, each Party expressly waives its right to seek or
support: (i) an order from the Commission finding that the rate(s), charges,
classifications, terms or conditions agreed to by the Parties in the Settlement
are unjust and unreasonable; or (ii) any refund with respect thereto. Each Party
agrees not to make or support such a filing or request, and that these covenants
and waivers shall be binding notwithstanding any regulatory or market changes
that may occur hereafter.

 

(b)        Absent the agreement of all Parties to the proposed change, the
standard of review for changes to any section of the Settlement proposed by a
Party (to the extent that any waiver in Section (a) above is unenforceable or
ineffective as to such Party), a non-party or the Commission acting sua sponte,
shall be the “public interest” standard of review set forth in United Gas Pipe
Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the “Mobile-Sierra”
doctrine).

 

4.4       This Settlement does not resolve any issues related to Mirant’s
Limited 205 Filing for 2005 not discussed herein nor does this Settlement
restrict in any way the positions that the Parties may take with respect to such
issues. The Parties specifically reserve their rights and positions therein.
Further, except as provided in Sections 4.3 of this Settlement, this Settlement
is not intended to limit or affect the rights and remedies of the Parties with
respect to any other particular dispute not resolved by this Settlement.

 

4.5       Notwithstanding any provision of this Settlement, nothing included in
this Settlement is intended to limit or affect the rights and remedies of the
Parties with respect to any claim that the amounts invoiced under the RMR
Agreements are incorrect, including any dispute involving the interpretation or
application of the RMR Agreements.

 

5.         MISCELLANEOUS PROVISIONS

 

5.1       The titles and headings of the various Articles and Sections in this
Settlement are for reference purposes only. They are not to be construed or
taken into account in interpreting this Settlement, and do not qualify, modify,
or explain the effects of this Settlement.

 

5.2       The rights conferred and obligations imposed on any Party by this
Settlement shall inure to the benefit of and be binding on that Party’s
successors in interest or assignees as if such successor or assignee was itself
a Party hereto.

 

75

--------------------------------------------------------------------------------


 

5.3       This Settlement may be executed in counterparts by each Party, each of
which shall be deemed to be an original, but which together shall constitute one
and the same instrument.

 

5.4       The discussions among the Parties that have resulted in this
Settlement have been conducted on the explicit understanding that they were
undertaken subject to Rule 602(e) of the Commission’s Rules of Practice and
Procedure, 18 C.F.R. § 385.602(e)(2004), and the rights of the Parties with
respect thereto shall not be impaired by this Settlement.

 

76

--------------------------------------------------------------------------------


 

6.         CONCLUSION

 

The Parties respectfully request that the Commission approve the instant
Settlement without modification or condition.

 

Signed and Dated this        th day of December, 2004.

 

The California Independent System Operator
Corporation

 

Mirant Delta, LLC and Mirant Potrero, LLC

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

Pacific Gas and Electric Company

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:  Stuart K. Gardiner

 

 

 

 

 

Title: Attorney

 

 

 

77

--------------------------------------------------------------------------------


 

DRAFT ORDER

 

78

--------------------------------------------------------------------------------


 

FEDERAL ENERGY REGULATORY COMMISSION

WASHINGTON, D.C. 20426

 

[Date]

 

 

 

In Reply refer to:

 

 

Docket No. ER05-    -000

 

 

 

McDermott Will & Emery LLP

 

 

ATTN: Michael A. Yuffee

 

 

Attorney for Mirant Delta, LLC

 

 

and Mirant Potrero, LLC

 

 

600 13th Street, N.W.

 

 

Washington, D.C. 20005

 

 

 

Dear Mr. Yuffee:

 

On December        , 2004, you filed an offer of settlement among Mirant Delta,
LLC, Mirant Potrero, LLC (collectively, “Mirant”), the California Independent
System Operator Corporation (“ISO”) and Pacific Gas and Electric Company
(“PG&E”) in the above-referenced dockets.

 

The subject settlement is in the public interest and is hereby approved. The
Commission’s approval of this settlement does not constitute approval of, or
precedent regarding, any principle or issue in this proceeding. The parties
agree that the settlement is subject to the public interest standard of review.

 

 

By direction of the Commission,

 

 

 

 

 

Magalie R. Salas,

 

Secretary

 

cc: All Parties

 

79

--------------------------------------------------------------------------------


 

DRAFT NOTICE

 

80

--------------------------------------------------------------------------------


 

UNITED STATES OF AMERICA

BEFORE THE

FEDERAL ENERGY REGULATORY COMMISSION

 

Mirant Delta, LLC

)

Docket No. ER05-      -000

Mirant Potrero, LLC

)

 

 

NOTICE OF FILING

(December     , 2004)

 

Take notice that, on December      , 2004, the following parties submitted an
Offer of Settlement in the above-referenced dockets: Mirant Delta, LLC, Mirant
Potrero, LLC, the California Independent System Operator Corporation and Pacific
Gas and Electric Company.

 

Any person desiring to intervene or to protest this filing must file in
accordance with Rules 211 and 214 of the Commission’s Rules of Practice and
Procedure (18 CFR 385.211, 385.214). Protests will be considered by the
Commission in determining the appropriate action to be taken, but will not serve
to make protestants parties to the proceeding. Any person wishing to become a
party must file a notice of intervention or motion to intervene, as appropriate.
Such notices, motions, or protests must be filed on or before the comment date.
Anyone filing a motion to intervene or protest must serve a copy of that
document on the Applicant and all the parties in this proceeding.

 

The Commission encourages electronic submission of protests and interventions in
lieu of paper using the “eFiling” link at http://www.ferc.gov. Persons unable to
file electronically should submit an original and 14 copies of the protest or
intervention to the Federal Energy Regulatory Commission, 888 First Street,
N.E., Washington, D.C. 20426.

 

This filing is accessible on-line at http://www.ferc.gov, using the “eLibrary”
link and is available for review in the Commission’s Public Reference Room in
Washington, D.C.  There is an “eSubscription” link on the web site that enables
subscribers to receive email notification when a document is added to a
subscribed docket(s). For assistance with any FERC Online service, please email
FERCOnlineSupport@ferc.gov, or call (866) 208-3676 (toll free). For TTY, call
(202) 502-8659.

 

Comment Date: 5:00 pm Eastern Time on January      , 2005. Reply Comment Date:
5:00 pm Eastern Time on January      , 2005.

 

 

Magalie R. Salas

 

 

 

Secretary

 

81

--------------------------------------------------------------------------------


 

Exhibit B

 

Examples of Applicability of Schedule G vs. Modified Schedule G

 

Calculation is done by Unit, by year

Application for 2005-2012

In this example, using volume (MWh), but logic also applies to contract service
limit hours in the same manner

(Schedule G rates apply for CAISO calls beyond these volumes)

 

Assume:

Pittsburg 5 # of allowed startups in 20, per actual 2005 RMR contract

Pittsburg 5 volumetric limit is 400,000 MWh (frozen # to be used to determine
applicability of Modified Schedule G rates)

in 2007, the RMR contract for Pittsburg 5 allows for 280,000 MWh under base
rates

 

Sample #1. 2007 Operation

 

2007 Costs

CAISO calls (combined DA, HA and RT) = 310,000 MWh

 

CAISO energy at Schedule C rates for 200,000 MWh

PG&E calls = 140,000 MWh

 

CAISO energy at Schedule G rates for 30,000 MWh

CAISO startups = 15

 

PG&E energy at Schedule C rates for 120,000 MWh

PG&E startups = 5

 

PG&E energy at Modified Schedule G rates for 20,000 MWh

 

 

Schedule B rates for 20 startups

 

 

Modified Schedule G rates for 3 startups

 

 

 

Sample #2. 2007 Operation

 

2007 Costs

CAISO calls (combined DA, HA and RT) = 220,000 MWh

 

CAISO energy at Schedule C rates for 220,000 MWh

PG&E calls = 210,000 MWh

 

CAISO energy at Schedule G rates for 0 MWh

CAISO startups = 10

 

PG&E energy at Schedule C rates for 180,000 MWh

PG&E startups = 8

 

PG&E energy at Modified Schedule G rates for 30,000 MWh

 

 

Schedule B rates for 18 startups

 

 

Modified Schedule G rates for 0 startups

 

 

 

Sample #3. 2007 Operation

 

2007 Costs

CAISO calls (combined DA, HA and RT) = 20,000 MWh

 

CAISO energy at Schedule C rates for 28,000 MWh

PG&E calls = 360,000 MWh

 

CAISO energy at Schedule G rates for 0 MWh

CAISO startups = 25

 

PG&E energy at Schedule C rates for 350,000 MWh

PG&E startups = 2

 

PG&E energy at Modified Schedule G rates for 0 MWh

 

 

Schedule B rates for 20 startups

 

 

Schedule G rates for 5 startups

 

 

Modified Schedule G rates for 2 startups

 

 

 

Sample #4. 2007 Operation

 

2007 Costs

CAISO calls (combined DA, HA and RT) = 310,000 MWh

 

CAISO energy at Schedule C rates for 280,000 MWh

PG&E calls = 50,000 MWh

 

CAISO energy at Schedule G rates for 30,000 MWh

CAISO startups = 17

 

PG&E energy at Schedule C rates for 80,000 MWh

PG&E startups = 4

 

PG&E energy at Modified Schedule G rates for 0 MWh

 

 

Schedule B rates for 20 startups

 

 

Modified Schedule G rates for 1 startups

 

82

--------------------------------------------------------------------------------


 

Exhibit C – OFO Penalties

 

Low-Inventory OFO Allocation Examples:

 

Situation 1: Both parties deliver volumes short of the tolerance band.

The aggregated shortfall of both parties is short of the 5% tolerance band set
by the Gas Transporter for the OFO.  Calculate the volume subject to penalty for
each party by calculating that party’s shortfall percentage, deducting the 5%
allowance (tolerance band) from that shortfall, and applying the remaining
percentage to that party’s usage.  This result is that party’s volume subject to
penalty.

 

Situation 2: One party delivers volumes short of the tolerance band and both
parties deliver short of their usage.

The aggregated shortfall of both parties is short of the 5% tolerance band set
by the Gas Transporter for the OFO.  Calculate the shortfall attributed to each
party.  Since PG&E is within the 5% tolerance band and Mirant is not, the entire
shortfall is allocated to Mirant.  OFO penalties for this instance are allocated
to Mirant.  Note that the volume subject to penalty was reduced because PG&E did
not fully use its 5% allocation.

 

High-Inventory OFO Allocation Example:

 

Situation 3: One party delivers volumes in excess of the tolerance band and the
other party delivers short of its usage.

The aggregated shortfall of both parties is in excess of the 5% tolerance band
set by the Gas Transporter for the OFO.  Calculate the excess attributed to each
party.  Since Mirant delivered volumes short of its usage and PG&E delivered
volumes in excess of the tolerance band, the entire excess is allocated to
PG&E.  OFO penalties for this instance are allocated to PG&E.  Note that the
volume subject to penalty was reduced because Mirant did not use any of its 5%
allocation and in fact, delivered short of its usage.

 

OFO Example

 

 

 

Gas Delivery

 

Gas Usage

 

Situations

 

Mirant

 

PG&E

 

Total

 

Mirant

 

PG&E

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Both over tolerance band

 

50000

 

75000

 

125000

 

60000

 

63000

 

143000

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

One party over

 

50000

 

81000

 

131000

 

60000

 

63000

 

143000

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

Parties in opposite positions

 

40000

 

80000

 

120000

 

50000

 

60000

 

110000

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

Situations

 

Volume
Difference

 

%
Difference

 

Utility
Tolerance
Band

 

Allowed
Volume

 

Mirant

 

PG&E

 

 

 

 

 

 

 

Gas Volume subject to Penalty

Mirant

 

PG&E

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Both over tolerance band

 

-16000

 

-12.59

%

-5

%

-71.50

 

16.67

%

-9.64

%

-7000

 

-3850

 

-10650

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

0

 

One party over

 

-12000

 

-8.39

%

-5

%

-71.50

 

-16.67

%

-2.41

%

-4850

 

0

 

-4850

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

Parties in opposite positions

 

10000

 

9.09

%

5

%

5500

 

-20.00

%

33.33

%

0

 

4500

 

4500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

0

 

 

83

--------------------------------------------------------------------------------


 

EXHIBIT D

NOTICES

 

Mirant

 

PG&E

 

 

 

NOTICES:

 

NOTICES:

1155 Perimeter Center W

 

P.O. Box 770000, MCN12E

Atlanta, GA 30338-5416

 

San Francisco, CA 94177

Attention: Legal

 

Attention: Director, Power Contracts

Phone: 678.579.6900

 

Phone: 415.973.0070

Facsimile: 678.579.5988

 

Facsimile: 415.973.9176

 

 

 

PAYMENT:

 

PAYMENT:

Bank of America, N.A.

 

By Wire Transfer:

ABA # 11000012

 

Mellon Trust of New England, N.A.

Account Number 3751003269

 

Account Title: PG&E

 

 

Account Number: 059994

 

 

ABA Number: 011001234

 

 

 

CREDIT:

 

CREDIT:

Attention: Credit Department

 

Attention: Credit Department

Phone: 678.579.3061

 

Phone: 415.972.5244

Facsimile: 678.579.5823

 

Facsimile: 415.973.7301

 

 

 

SCHEDULING:

 

SCHEDULING:

24 Hour Desk: 678.579.3100

 

Day Ahead Desk: 415.973.6222

24 Hour Desk Fax: 678.579.5541

 

24 Hour Desk: 415.973.7900

 

 

24 Hour Fax: 415.972.5340

 

84

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF LETTER OF CREDIT

ISSUING BANK LETTERHEAD
ADDRESS

 

Issuing Bank:

[insert name

 

  Insert address]

 

 

Date:

[insert date]

 

Irrevocable Standby Letter of Credit Number: [insert number]

 

 

 

Beneficiary:

 

 

Applicant: [insert name

 

 

insert address]

Advising Bank:

[insert name

 

insert address

(if applicable)]

 

 

Confirming Bank:

[insert name

 

Insert address

 

(if applicable)]

 

At the request of [insert name of Applicant] and for the account of [insert name
of account party which may be the same as Applicant] (the “Account Party”), We,
[insert name of Issuing Bank], hereby issue our irrevocable standby letter of
credit (“Letter of Credit”), Number [insert number] in your favor available for
draw in the amount of United States Dollars [spell out the amount followed by
(US$xxxxxxxx.xx)] (hereinafter, as may be reduced from time to time in
accordance with the provisions hereof, the (“Stated Amount”)), effective
immediately and expiring at our office at the address indicated above with our
close of business at 5:00 PM [insert City] time on [insert date] (“Expiration
Date”) unless terminated earlier in accordance with the provisions hereof.

 

Funds under this Letter of Credit will be made available to you by payment
against presentation of the following documents:

 

1.                    Your drawing request marked “drawn under [insert name of
Issuing Bank], Letter of Credit Number [insert number], dated [insert date]”;

 

AND

 

2.              A Beneficiary Certificate purportedly signed by an authorized
representative of the [insert name of Beneficiary] stating either:

 

85

--------------------------------------------------------------------------------


 

(i)  “This Letter of Credit will expire in twenty (20) calendar days or less and
[insert name of Account Party] has not provided alternate security acceptable to
[insert name of Beneficiary] and the amount being drawn of United States Dollars
[spell out the amount followed by (US$xxxxxxxx.xx)] does not exceed the amount
of security that [insert name of Account Party] is required to post to [insert
name of Beneficiary] under the terms of that certain Power Purchase and Sale
Agreement (First Wraparound Agreement) by and among Mirant Delta, LLC and Mirant
Potrero, LLC and Pacific Gas and Electric Company, dated December     , 2004”;

 

OR

 

(ii)  “The amount of the accompanying drawing request represents the amount owed
by [insert name of Applicant] to [insert name of Beneficiary] in accordance with
the terms of that certain Power Purchase and Sale Agreement (First Wraparound
Agreement) by and among Mirant Delta, LLC and Mirant Potrero, LLC and Pacific
Gas and Electric Company, dated December      , 2004, which amount was not paid
when due, and such failure to pay was not remedied within the applicable cure
period and the amount owed remains unpaid.”

 

Special Conditions:

 

1.   Partial drawing(s) are permitted.

 

2.   This Letter of Credit shall terminate upon the earlier of:

 

(i)  THE MAKING BY YOU OF THE FINAL DRAWING AVAILABLE TO BE MADE HEREUNDER;

 

(ii) THE SURRENDER OF THIS ORIGINAL LETTER OF CREDIT ACCOMPANIED BY YOUR LETTER

ACKNOWLEDGING TERMINATION OF THIS LETTER OF CREDIT; AND

 

(iii)THE EXPIRATION DATE.

 

3.              All banking charges associated with this Letter of Credit are
for the account of the Applicant.

 

4.              This Letter of Credit is not transferable.

 

5.              Each drawing request honored by us shall reduce the Stated
Amount by the amount honored.

 

We hereby engage with you that drawing requests drawn under and in compliance
with the terms of this Letter of Credit will be duly honored if drawn and
presented for payment at any time before the close of business [Time], Eastern
Prevailing Time at our counters located at [address] on or before the Expiration
Date or in the event of Force Majeure, as defined under Article 17 of the
Uniform Customs and Practice for Documentary Credits (1993 Revision)
International Chamber of Commerce Publication No. 500 (“UCP”), that interrupts
our business, within fifteen (15) days after resumption of our business,
whichever is later.

 

86

--------------------------------------------------------------------------------


 

Except as otherwise stated herein, this credit is subject to the UCP and, with
respect to matters not so covered, this Letter of Credit is subject to and
governed by the laws of the State of New York.

 

If you have any questions regarding this Letter of Credit, please call
[Telephone No.] or write to the attention of [Insert Department name and
address] citing the Letter of Credit number quoted above.

 

By:

 

 

 

Authorized Signature

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

Name:

 

 

Title:

 

 

 

87

--------------------------------------------------------------------------------


 

Exhibit F - Payment and Invoicing Estimated Timeline for RMR and Market Payments

 

Trade Month: T to  T+30

 

T - T+30

 

January

 

 

 

 

 

 

 

T+30 - T+60

 

February

 

T+40

Est RMR Invoice

 

 

 

 

 

 

 

 

 

T+60

Revised EST RMR Invoice

 

 

 

 

 

T+60 - T+90

 

March

 

T+65

RMR Settlement for Trade Month T to T+30

PG&E pays Mirant:

Monthly Option Payment (Condition 2 Rates), Sect 12.1(1) (a) & (b)

Variable Costs (Schedule C) for ‘market path’

and fuel charges, Sect 12.1 (2) (d) & (e)

Schedule G Sect 12.2 & Modified Schedule G Sect 12.3

Make Whole RMR, Sect 25.1

 

 

 

 

 

 

 

 

 

Mirant credits PG&E:

Monthly Option Payment (Condition 1 Rates), Sect 12.4(1)

Variable Costs (Schedule C) for ‘contract path’

Incl ISO fuel charges, Sect 12.4 (5) & (6)

Gas Reimbursement, Sect 12.4(7)

Schedule D charges for Startups, Sect 12.4(8)

Payment for fuel burned to create steam for Pittsburg 7, Sect 12.4(11)

 

 

 

 

 

 

 

 

 

T+70

Est RMR Invoice for trade month T+30 to T+60

 

 

 

 

 

 

 

 

 

T+90

Revised Est RMR Invoice for trade month T+30 to T+40

Preliminary GMC and Market Invoice [Mirant to PG&E]

 

 

 

 

 

T+90 - T+120

 

April

 

T+95

RMR Settlement for Trade Month T+30 to T+60

PG&E pays Mirant:

Monthly Option Payment (Condition 2 Rates) Sect 12.1(1) (a) & (b)

Variable Costs (Schedule C) for ‘market path’ excl fuel charges, Sect 12.1(2)
(d) & (e)

Schedule G (Sect 12.2) & Modified Schedule G Sect 12.3 Make Whole RMR, Sect.
25.1

 

 

 

 

 

 

 

 

 

Mirant credits PG&E:

Monthly Option Payment (Condition 2 Rates), Sect 12.4(1)

Variable Costs (Schedule C) for ‘contract path’ and ISO fuel charges, Sect
12.4(5) & (6)

Gas Reimbursement, Sect 12.4(7)

Schedule D charges for Startups, Sect 12.4(8)

Payment for fuel burned to create steam for Pittsburg 7, Sect 12.4(11)

 

 

 

 

 

 

 

 

 

Market Settlement for Trade Month T to T+30 (Preliminary)

PG&E pays Mirant:

Energy dispatch for Reg down Ancillary Service, Sect 12.1 (1) (c)

Energy dispatch for Supplemental Energy Dec Bids, Sect 12.1 (1) (d)

UDP Sect 7.4

Delta Dispatch Mitigation Fees, Sect 8

Schedule G for Must Offer, Sect 10

Gas for UDP Sect 11.7

 

 

 

 

 

 

 

 

 

Mirant credits PG&E:

Ancillary Services capacity amended by the ISO, Sect 12.4 (2)

Ancillary Services Energy, Sect 12.4 (3)

Energy from Supplemental Energy Inc. [ILLEGIBLE] Sect 12.4(4)
Minimum Load Cost Compensation Sect 12.4 (9)

 

 

 

 

 

 

 

 

 

T+105

Market Settlement for T to T+30 [Final]

 

 

 

 

 

T+120 - T+150

 

May

 

T+125

Same as T+95, based on actuals

RMR Settlement for T+60 to T+90

Market Settlement for T+30 to T+60

 

 

 

 

 

 

 

 

 

T+135

Revised Adj Invoice for T to T+30

 

 

 

 

 

 

 

 

 

T+140

Revised Adj Settlement for T to T+30

 

 

 

 

 

T+150 & above

 

June

 

T+155

RMR Settlement for T+90 to T+120

Market Settlement for T+60 to T+90

True ups for T to T+30

 

88

--------------------------------------------------------------------------------


 

EXHIBIT G - ESTIMATED NET EXPOSURE

 

Assuming Condition 1 Term (energy delivery) starts on February 1, 2005

Calculation of Net Exposure based on definition in PPA and does not necessarily
reflect expected settlement amounts

For example, Gas Exposure may have $0 being settled, as it is only a potential
exposure, whereas gas transportation will get settled but is not included in the
Net Exposure calculation.

 

Estimated Net Exposure on February 10, 2005

1. RMR Exposure

 

$

 

 

1a - no past exposure

 

 

$

3,500,000

 

1b - Current month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

3,500,000

 

1b - Prompt month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

(2,320,718)

 

1c - Estimated as 966 MW * 28 days in Feb * 24 h/day * 5%* 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

$

(2,569,367)

 

1c - Estimated as 966 MW * 31 days in March * 24 h/day * 5%* 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

 

 

use last published NGI Bidweek Spot Gas Prices, California, PG&E Citygate
Average; assume 5% capacity factor until actual data available

2. Market Exposure

 

$

(3,750,000)

 

estimate of $1.875 million per month for current and prompt month due to no data
and no past exposure - Mirant will owe PG&E

3. Gas Exposure

 

$

(3,173,923)

 

Estimated as (-1) * 160,097 MDQ * 5% * 61 days * $6.50/MMBtu, but will use
updated MDQs if/when available - Mirant potentially owes PG&E

 

 

 

 

MDQ based on Pittsburg 7 and Contra Costa 6; use last published NGI monthly
index for PG&E Citygate just like in 1c

NET EXPOSURE

 

$

(4,814,008)

 

PG&E exposed to Mirant

 

Estimated Net Exposure on March 10, 2005

1. RMR Exposure

 

$

1,179,282

 

1a - to be based on Est RMR invoice - number here based on assumption of 5%
contract path in February - PG&E owes Mirant

 

 

$

3,500,000

 

1b - Current month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

3,500,000

 

1b - Prompt month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

(2,569,367)

 

1c - Estimated as 966 MW * 31 days in March * 24 h/day * 5% * 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

$

(2,486,484)

 

1c - Estimated as 966 MW * 30 days in April * 24 h/day * 5% * 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

 

 

use last published NGI Bidweek Spot Gas Prices, California, PG&E Citygate
Average; assume 5% capacity factor until actual data available

 

 

 

 

for 1a and 1c, if Mirant has information on % contract path in February and PG&E
validates, use that % instead of 5%

2. Market Exposure

 

$

(5,625,000)

 

estimate of $1.875 million per month * 3 for previous, current, and prompt month
due to no data and no past exposure - Mirant will owe PG&E

 

 

 

 

if Mirant and/or PG&E are able to roughly estimate a market payment for February
and agree, could multiply that by 3 instead

3. Gas Exposure

 

$

(3,173,923)

 

Estimated as (-1) * 160,097 MDQ * 5% * 61 days * $6.50/MMBtu, but will use
updated MDQs if/when available - Mirant potentially owes PG&E

 

 

 

 

 

MDQ based on Pittsburg 7 and Contra Costa 6; use last published NGI monthly
index to PG&E Citygate just like in 1c

NET EXPOSURE

 

$

(5,576,492)

 

PG&E exposed to Mirant

 

Estimated Net Exposure on April 10, 2005

1. RMR Exposure

 

$

930,633

 

1a - to be based on Est RMR invoice - number here based on assumption of 5%
contract path in March - PG&E owes Mirant

 

 

$

3,500,000

 

1b - Current month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

3,500,000

 

1b - Prompt month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

(2,486,484)

 

1c - Estimated as 966 MW * 30 days in April * 24 h/day* 5% * 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

$

(2,569,367)

 

1c - Estimated as 966 MW * 31 days in May * 24 h/day * 5% * 11 MMBtu/MWh *
$6.50/MMBtu Mirant will owe PG&E

 

 

 

 

use last published NGI Bidweek Spot Gas Prices, California, PG&E Citygate
Average

 

 

 

 

for 1a and 1c, use latest available % contract path, based on either Feb or
March, instead of 5%

2. Market Exposure

 

$

(5,625,000)

 

estimate of $1.875 million per month * 3 for previous, current, and prompt month
due to no data and no past exposure - Mirant will owe PG&E

 

 

 

 

 

if Mirant and/or PG&E are able to roughly estimate a market payment for February
or March and agree, could multiply that by 3

3. Gas Exposure

 

$

(3,173,923)

 

Estimated as (-1) * 160,097 MDQ * 5% * 61 days * $6.50/MMBtu, but will use
updated MDQs if/when available - Mirant potentially owes PG&E

 

 

 

 

 

MDQ based on Pittsburg 7 and Contra Costa 6; use last published NGI monthly
index for PG&E Citygate just like in 1c

NET EXPOSURE

 

$

(5,924,141)

 

PG&E exposed to Mirant

 

Estimated Net Exposure on May 10, 2005

1. RMR Exposure

 

$

1,013,516

 

1a - to be based on Est RMR invoice - number here based on assumption of 5%
contract path in April - PG&E owes Mirant

 

 

$

3,500,000

 

1b - Current month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

3,500,000

 

1b - Prompt month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

(2,569,367)

 

1c - Estimated as 966 MW * 31 days in May * 24 h/day * 5% * 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

$

(2,486,484)

 

1c - Estimated as 966 MW * 30 days in June * 24 h/day * 5% * 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

 

 

use last published NGI Bidweek Spot Gas Prices, California, PG&E Citygate
Average

 

 

 

 

for 1a and 1c, use latest available % contract path, based on either March or
April, instead of 5%

2. Market Exposure

 

$

(5,625,000)

 

based on Preliminary GMC and Market invoice for February (assumed here as $1.875
million), multiplied by 3

3. Gas Exposure

 

$

(3,173,923)

 

Estimated as (-1) * 160,097 MDQ * 5% * 61 days * $6.50/MMBtu, but will use
updated MDQs if/when available - Mirant potentially owes PG&E

 

 

 

 

 

MDQ based on Pittsburg 7 and Contra Costa 6; use last published NGI monthly
index for PG&E Citygate just like in 1c

NET EXPOSURE

 

$

(5,841,258)

 

PG&E exposed to Mirant

 

89

--------------------------------------------------------------------------------


POWER PURCHASE AND SALE AGREEMENT

(SECOND WRAPAROUND AGREEMENT)

 

by and among

 

MIRANT DELTA, LLC

 

and

 

MIRANT POTRERO, LLC

 

and

 

PACIFIC GAS AND ELECTRIC COMPANY

 

 

January 13, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

 

 

2.

TERM; CONDITIONS PRECEDENT; SURVIVAL

 

 

 

 

3.

RMR AGREEMENTS

 

 

 

 

4.

OPERATION OF THE FACILITY

 

 

 

 

5.

CAPACITY; ENERGY; AND ANCILLARY SERVICES

 

 

 

 

6.

AVAILABILITY

 

 

 

 

7.

SCHEDULING AND DISPATCH

 

 

 

 

8.

NOX LIMITATIONS

 

 

 

 

9.

DELTA DISPATCH

 

 

 

 

10.

MUST OFFER/RUN

 

 

 

 

11.

GAS

 

 

 

 

12. [a05-4369_1ex10d39.htm#a2__211645]

CHARGES [a05-4369_1ex10d39.htm#a2__211645]

 

 

 

 

13. [a05-4369_1ex10d39.htm#a3__211658]

REPRESENTATIONS AND WARRANTIES [a05-4369_1ex10d39.htm#a3__211658]

 

 

 

 

14. [a05-4369_1ex10d39.htm#a4__211659]

EVENT OF DEFAULT AND REMEDIES [a05-4369_1ex10d39.htm#a4__211659]

 

 

 

 

15. [a05-4369_1ex10d39.htm#a5__211700]

BILLING AND PAYMENT [a05-4369_1ex10d39.htm#a5__211700]

 

 

 

 

16. [a05-4369_1ex10d39.htm#a6__211701]

INDEMNIFICATION [a05-4369_1ex10d39.htm#a6__211701]

 

 

 

 

17. [a05-4369_1ex10d39.htm#a7__211702]

LIMITATION OF LIABILITY [a05-4369_1ex10d39.htm#a7__211702]

 

 

 

 

18. [a05-4369_1ex10d39.htm#a8__211704]

ASSIGNMENT; BINDING EFFECT [a05-4369_1ex10d39.htm#a8__211704]

 

 

 

 

19. [a05-4369_1ex10d39.htm#a9__211705]

CONFIDENTIALITY [a05-4369_1ex10d39.htm#a9__211705]

 

 

 

 

20. [a05-4369_1ex10d39.htm#a0__211706]

NOTICES [a05-4369_1ex10d39.htm#a0__211706]

 

 

 

 

21. [a05-4369_1ex10d39.htm#a1__211707]

SECURITY [a05-4369_1ex10d39.htm#a1__211707]

 

 

 

 

22. [a05-4369_1ex10d39.htm#a2__211708]

FORCE MAJEURE [a05-4369_1ex10d39.htm#a2__211708]

 

 

 

 

23. [a05-4369_1ex10d39.htm#a3__211709]

DISPUTE RESOLUTION [a05-4369_1ex10d39.htm#a3__211709]

 

 

 

 

24. [a05-4369_1ex10d39.htm#a4__211710]

INSURANCE [a05-4369_1ex10d39.htm#a4__211710]

 

 

 

 

25. [a05-4369_1ex10d39.htm#a5__211710]

MATERIAL CHANGE(S) [a05-4369_1ex10d39.htm#a5__211710]

 

 

 

 

26. [a05-4369_1ex10d39.htm#a6__211712]

MISCELLANEOUS [a05-4369_1ex10d39.htm#a6__211712]

 

 

 

 

EXHIBIT A: 2005 RMR FERC Settlement [a05-4369_1ex10d39.htm#ExhibitA_211737]

 

 

 

EXHIBIT B: Examples of Applicability of Schedule G vs. Modified Schedule G
[a05-4369_1ex10d39.htm#ExhibitB_211742]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C: OFO Penalties [a05-4369_1ex10d39.htm#ExhibitCOfoPenalties_214534]

 

 

 

EXHIBIT D: Notices [a05-4369_1ex10d39.htm#ExhibitD_214530]

 

 

 

EXHIBIT E: Form of Letter of Credit [a05-4369_1ex10d39.htm#ExhibitE_215307]

 

 

 

EXHIBIT F: Payment and Invoicing Estimated Timeline for RMR and Market Payments
[a05-4369_1ex10d39.htm#ExhibitFPaymentAndInvoicingEstima_232659]

 

 

 

EXHIBIT G: Estimated Net Exposure
[a05-4369_1ex10d39.htm#ExhibitGEstimatedNetExposure_232704]

 

 

3

--------------------------------------------------------------------------------


 

POWER PURCHASE AND SALE AGREEMENT

 

THIS POWER PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into as of
the 13th Day of January, 2005, (the “Agreement Date”), by and among Mirant
Delta, LLC, a Delaware limited liability company (“Mirant Delta”), Mirant
Potrero, LLC, a Delaware limited liability company (“Mirant Potrero”, together
with Mirant Delta, “Mirant” or “Seller”), and Pacific Gas and Electric
Corporation, a California corporation (“PG&E” or “Buyer”). Seller and Buyer may
be individually referred to herein as a “Party” and, collectively, as the
“Parties.”

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.             DEFINITIONS

 

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed in the RMR Agreements and the Tariff. The following terms
shall have the meanings set forth below.

 

“Affiliate” means any Person that directly or indirectly controls, is controlled
by or is under common control with the Person in question.

 

“Amendment 60” has the meaning set forth in Section 10.1.

 

“Ancillary Services” has the meaning given in the RMR Agreements.

 

“ Availability Notice” has the meaning set forth in Section 7.2.

 

“Bankruptcy” means with respect to a Person that such Person (i) ceases doing
business as a going concern, files a voluntary petition in bankruptcy or is
adjudicated bankrupt or insolvent, or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy code or any
other present or future applicable federal, state or other Governmental Rule, or
seeks or consents to or acquiesces in the appointment of any trustee, receiver,
custodian or liquidator of said Person or of all or any substantial part of its
properties, or makes an assignment for the benefit of creditors; or (ii) a
proceeding is initiated against the Person seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or any future federal bankruptcy code or any other
Governmental Rule and, such proceeding, as described in this Section 1.1(4)(ii),
is not dismissed within ninety (90) Days after the commencement, or any trustee,
receiver, custodian or liquidator of said Person or of all or any substantial
part of its properties is appointed without the consent or acquiescence of said
Person, and such appointment is not vacated or stayed on appeal or otherwise
within ninety

 

4

--------------------------------------------------------------------------------


 

 (90) Days after the appointment, or, within ninety (90) Days after the
expiration of any such stay, has not been vacated.

 

“Bankruptcy Court” has the meaning set forth in Section 14.1 (2).

 

“Btu” means British Thermal Unit which is the standard Unit for measuring the
quantity of heat energy, such as the heat content of Fuel.

 

“Bubble” has the meaning given in Section 8(2).

 

“Business Day” means a Day other than Saturday, Sunday, a NERC holiday or a Day
that is authorized as a holiday by banks in New York, New York.

 

“Buyer’s Monthly Charges” has the meaning given in Section 12.1(1).

 

“Buyer’s Monthly Credits” has the meaning set forth in Section 12.4.

 

“Buyer’s PG&E Citygate Pool” has the meaning given in Section 11.1(2) and
applies only to Seller’s provision of Gas to the Non-RMR Delta Units.

 

“Calculation Date” means any Business Day on or before the fifteenth (15th) Day
of a month during the “Condition 1” Term on which Seller makes the
determinations referred to in Article 21 of this Agreement.

 

“Claims” means all claims or actions filed by a Person, including fines or
penalties, whether groundless, false or fraudulent, that, relate to the subject
matter of an indemnity, and the resulting losses, damages, expenses, attorney’s
fees and court costs, whether incurred by settlement or otherwise, and whether
such claims or actions are filed prior to or after the expiration or termination
of this Agreement.

 

“Collateral Requirement” has the meaning set forth in Section 21.2.

 

“Commercial Interest Rate” means a rate equal to the per annum rate of interest
equal to the “Monthly” Federal Funds Rate (as reset on a monthly basis and based
on the latest month for which such rate is available) as reported in Federal
Reserve Bank Publication H.15-519, or any successor publication, published by
the Board of Governors of the Federal Reserve System.

 

“Condition 1’ Term” means the period commencing pursuant to Section 2.1 through
and including hour ending 2400 PPT on the Termination Date.

 

“Contract Term” means the term of this Agreement beginning on the Agreement Date
and ending on the Termination Date.

 

5

--------------------------------------------------------------------------------


 

“Contra Costa Facility” means the natural gas fueled electric generating
facility owned by Seller in Contra Costa County, California, including all
equipment used to produce the Maximum Net Dependable Capacity, Energy and
Ancillary Services, buildings and facilities, facility control systems, fire
protection systems, potable, process, and sanitary water supply, treatment,
storage, disposal, and transfer systems, the Electrical Interconnection
Facilities, the Gas Interconnection Facilities and all related equipment
necessary to accept Fuel at the Gas Delivery Point including storage and
transfer systems, and ingress and egress to the Facility Site.

 

“CPUC” means the California Public Utilities Commission or any successor agency.

 

“Credit Rating” means with respect to a Party or any entity, on any date of
determination, the respective ratings then assigned to such Party’s or entity’s
unsecured, senior long-term debt (not supported by third party credit
enhancement). In the event of any inconsistency in ratings by Moody’s and S&P (a
“split rating”), the lower assigned rating shall control. If such entity does
not have an unsecured, senior long-term debt rating by either S&P or Moody’s,
then “Credit Rating” shall mean the general corporate credit rating or long-term
issuer rating, as applicable, assigned by such rating agency to such entity.

 

“Damages” has the meaning set forth in Section 14.2 (2).

 

“Day” means the 24-hour period beginning and ending at 12:00 midnight PPT.

 

“Defaulting Party” has the meaning set forth in Section 14.1(1).

 

“Delivery Point” means the ‘Delivery Point’ specified for each RMR Unit in the
applicable Schedule A, part 4, of the RMR Agreements.

 

“Delta Units” or “Delta RMR Units” means the electric generating Units owned by
Mirant Delta and located in Pittsburg, California, known as Pittsburg 5 and
Pittsburg 6 and the electric generating Unit owned by Mirant Delta and located
in Antioch, California, known as Contra Costa 7; provided that a Delta Unit
shall be a Delta RMR Unit only as long as it remains subject to the applicable
RMR Agreement.

 

“Dispatch Notice” has the meaning set forth in RMR Agreements.

 

“EFO” has the meaning given in the Gas Transporter’s tariff.

 

“Electrical Interconnection Agreements” mean the interconnection agreement(s)
between Seller and the System Operator providing for the maintenance and
operation of the Electrical Interconnection Facilities.

 

6

--------------------------------------------------------------------------------


 

“Electrical Interconnection Facilities’’ means the equipment necessary to
connect the Units to the System Operator’s 115kV and 230 kV transmission system.

 

“Energy” has the meaning given in the RMR Agreements.

 

“Energy Meters” means the System Operator’s revenue meters identified in Section
5 of Schedules A of the RMR Agreements.

 

“Event of Default” has the meaning set forth in Section 14.1(1).

 

“Exhibit” means any exhibit attached to this Agreement, which is hereby
incorporated into this Agreement by reference.

 

“Facility(ies)” means the Contra Costa Facility, the Pittsburg Facility or the
Potrero Facility, as applicable.

 

“Facility Site” means the parcel of land on which the applicable Facility is
located.

 

“FERC” means the Federal Energy Regulatory Commission, or its successor.

 

 “Filing” has the meaning set forth in Section 14.1(2).

 

“Force Majeure Event” has the meaning given in the applicable RMR Agreement(s).

 

“Forced Outage” has the meaning ascribed in the RMR Agreements.

 

“Fuel” means Gas and Distillate Fuel and RMR Fuel and Non-RMR Fuel, as
applicable.

 

“GAAP” means Generally Accepted Accounting Principles.

 

“Gas” means natural gas or any mixture of hydrocarbon gases or hydrocarbon gases
and non-combustible gases consisting predominantly of methane.

 

“Gas Delivery Point” means the point of interconnection between the Gas
Transporter’s pipeline and the applicable Facility.

 

“Gas Exposure” has the meaning set forth in Section 21.3.

 

“Gas Imbalance Charges” means any pipeline scheduling, imbalance, cashout,
operational flow order or other similar pipeline penalties or charges assessed
by Gas Transporter resulting from failure to communicate to the pipeline,

 

7

--------------------------------------------------------------------------------


 

nominations, nomination changes or failure to adjust nominations to comply with
Gas Transporter’s tariffs and imbalance tolerance limits.

 

“Gas Index”  means, for a given Trading Day the two (2) Day rolling average
simple average of the Gas Daily, PG&E Citygate Index (midpoint) and the NGl
Daily Gas Price Index, PG&E Citygate (average) as shown in Table C1-8 of
Schedules C of the RMR Agreements.

 

“Gas Interconnection Facilities’’ means the meter owned and operated by the Gas
Transporter, which is located at the applicable Facility, and other equipment
necessary to connect the Facility with the Gas Transporter’s transportation
system.

 

“Gas Meter” means the Gas the meter owned by the Gas Transporter and located at
the applicable Gas Delivery Point.

 

‘‘Gas Tariff” has the meaning given in Section 11.3.

 

“Gas Transmission Service Agreement” or “GTSA” means the interconnection
agreement between Seller and the Gas Transporter providing for the operation and
maintenance of the Gas Interconnection Facilities.

 

“Gas Transporter” means Pacific Gas & Electric Company or its successor.

 

 “GSM” has the meaning given in Section 11.5(1).

 

“Generator Imbalance Fees” means any imbalance fees, penalties or other similar
fees, costs or penalties imposed by any System Operator other than Uninstructed
Deviation Penalties.

 

“Global Settlement” shall mean the Settlement and Release of Claims Agreement by
and among certain entities, including Seller and Buyer, dated January 13, 2005,
to which this Agreement is attached and made a part thereof as Exhibit B.

 

“Good Industry Practice” has the meaning given in the RMR Agreements.

 

“Governmental Authority” means any federal, state or local governmental body,
any governmental, military, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, policy, regulatory or taxing authority,
jurisdiction or power, any court or governmental tribunal, or any applicable
independent system operator, regional transmission organization, regional power
pool, reliability council or other regional entity performing similar functions.

 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code,
permit, interpretation, judgment, decree, directive, guideline, policy or
similar

 

8

--------------------------------------------------------------------------------


 

form of decision of any Governmental Authority having the effect and force of
law.

 

“Guarantee” means the instrument or agreement pursuant to which a Guarantor
provides credit support for the obligations of a Party; provided, however, that
such instrument or agreement shall be in a form reasonably acceptable to the
Person receiving such guarantee and extending credit as a result thereof.

 

“Guarantor” means a Person that has a Credit Rating by S&P and Moody’s of at
least BBB- by S&P and Baa3 by Moody’s and that is acceptable, as determined in a
commercially reasonable manner, to the Party who would be protected by the
Guarantee issued from such Person.

 

“ISO” means the California Independent System Operator Corporation or its
successor.

 

“kW” means kilowatt.

 

“kWh” means kilowatt-hour.

 

“Letter of Credit” means an unconditional, irrevocable, non-transferable,
standby letter of credit naming a Party as the sole beneficiary, issued by a
United States commercial bank, a United States financial institution, or the
United States branch of a foreign commercial bank, with a minimum of one billion
U. S. dollars capital and surplus, in each case with a Credit Rating of at least
A by S&P and A2 by Moody’s, in the form attached hereto as Exhibit E. The
Secured Party shall value the Letter of Credit at its Stated Amount (as defined
in the Letter of Credit) for purposes of securing the Posting Party’s Collateral
Requirement as long as the Issuing Bank (as defined in the Letter of Credit)
maintains a Credit Rating of at least A by S&P and A2 by Moody’s. If at any time
the Issuing Bank does not have a Credit Rating of at least A by S&P and A2 by
Moody’s, the Secured Party shall value the Letter of Credit issued by such
entity at zero ($ 0).

 

“Long-term Planned Outage” has the meaning ascribed in the RMR Agreements.

 

“MMBtu” means one million British Thermal Units.

 

“Market Exposure” has the meaning set forth in Section 21.3.

 

“Market Payment” has the meaning set for in Section 15.1(1).

 

“Maximum Net Dependable Capacity” has the meaning ascribed in the RMR
Agreements.

 

9

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investor Services, Inc., or its successor.

 

“Must Run Dispatch” has the meaning given in Section 10.1 .

 

“MW” means a megawatt. One MW is equal to 1,000 kW.

 

“MWh” means a megawatt-hour. One MWh is equal to 1,000 kWh.

 

“NBAA” has the meaning given in Section 11.1(3).

 

“Natural Gas Service Agreement” or “NGSA” means the gas service agreement
between Seller and the Gas Transporter for the applicable Facility.

 

“Net Exposure” has the meaning set forth in Section 21.3.

 

“Non-Conforming Gas” has the meaning set forth in Section 11.3(2).

 

“Non-Defaulting Party” has the meaning set forth in Section 11.1(l)(a).

 

“Non-RMR Gas” has the meaning given in Section 11.1(2).

 

“Non-RMR Unit Gas Meters” has the meaning set forth in Section 11.1(4).

 

“Non-RMR Unit MDO” has the meaning set forth in Section 11.5(1).

 

“Non-RMR Units” has the meaning given in Section 7.1.

 

“Notification Time” means 10:00 am PPT on any Calculation Date.

 

“OFO” has the meaning given in the Gas Transporter’s tariff.

 

“Operational Limitations ” means the limitations described in Sections 3 and 6
through 11 of Schedule A of the RMR Agreements.

 

“Pacific Prevailing Time” or “PPT” means the prevailing time (i.e., Standard
Time or Daylight Savings Time) on any given Day in the Pacific time zone.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization,
Governmental Authority, or other type of entity.

 

“Permit” has the meaning given in Section 9.

 

“Pittsburg Facility” means the natural gas fueled electric generating facility
owned by Seller in Contra Costa County, California, including all equipment used
to

 

10

--------------------------------------------------------------------------------


 

produce the Maximum Net Dependable Capacity, Energy and Ancillary Services,
buildings and facilities, facility control systems, fire protection systems,
potable, process, and sanitary water supply, treatment, storage, disposal, and
transfer systems, the Electrical Interconnection Facilities, the Gas
Interconnection Facilities and all related equipment necessary to accept Fuel at
the Gas Delivery Point including storage and transfer systems, and ingress and
egress to the Facility Site.

 

“Planned Maintenance Outage” means Long-term Planned Outages and any other
planned curtailment or outage at one or more RMR Units at the Facility for
purpose of performing maintenance on the RMR Units, as further described in
Section 4.3.

 

“Posting Party” has the meaning set forth in Section 21.1.

 

“Potrero Facility” means the natural gas and distillate fueled electric
generating facility owned by Seller in San Francisco, California, including all
equipment used to produce the Maximum Net Dependable Capacity, Energy and
Ancillary Services, buildings and facilities, facility control systems, fire
protection systems, potable, process, and sanitary water supply, treatment,
storage, disposal, and transfer systems, the Electrical Interconnection
Facilities, the Gas Interconnection Facilities and all related equipment
necessary to accept Fuel at the Fuel Delivery Point including storage and
transfer systems, and ingress and egress to the Facility Site.

 

“Potrero Units” or “Potrero RMR Units” means the electric generating Units owned
by Mirant Potrero and located in San Francisco, California, known as Potrero 3,
Potrero 4, Potrero 5 and Potrero 6; provided that a Potrero Unit shall be a
Potrero RMR Unit only as long as it remains subject to the applicable RMR
Agreement.

 

“RMR Agreements” are (i) that certain Must-Run Service Agreement, dated June 1,
1999, between MIRANT DELTA, LLC and CALIFORNIA INDEPENDENT SYSTEM OPERATOR
CORPORATION, as may be in effect from time to time, pertaining to the facility
commonly known as the Pittsburg Power Plant (the “Pittsburg RMR Agreement”);
(ii) that certain Must-Run Service Agreement, dated June 1, 1999, between MIRANT
DELTA, LLC and CALIFORNIA INDEPENDENT SYSTEM OPERATOR CORPORATION, as may be in
effect from time to time, pertaining to the facility commonly known as the
Contra Costa Power Plant (the “Contra Costa RMR Agreement”); and (iii) that
certain Must-Run Service Agreement, dated June 1, 1999, between MIRANT POTRERO,
LLC and CALIFORNIA INDEPENDENT SYSTEM OPERATOR CORPORATION, as may be in effect
from time to time, pertaining to the facility commonly known as the Potrero
Power Plant (the “Potrero RMR Agreement”, together with the

 

11

--------------------------------------------------------------------------------


 

Pittsburg RMR Agreement and the Contra Costa RMR Agreement, the “RMR
Agreements”).

 

“RMR Exposure” has the meaning set forth in Section 21.3.

 

“RMR Gas” has the meaning given in Section 11.1(1).

 

“RMR Payment” has the meaning set for in Section 15.1(1).

 

“RMR Interest Rate” means ‘Interest Rate’ as defined in the RMR Agreement.

 

“RMR Units” means the Delta Units and Potrero Units, which have been designated
as Reliability Must-Run units pursuant to RMR Agreements between the ISO and
Mirant Delta, with respect to the Delta Units, and between Mirant Potrero and
the ISO, with respect to the Potrero Units; provided that such units remain, at
all times during the Contract Term, subject to the RMR Agreements.

 

“SC” or “Scheduling Coordinator” has the meaning set forth in the Tariff.

 

“S&P” means the Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, or its successor.

 

“Secured Party” has the meaning set forth in Section 21.1.

 

“Security” means a Letter of Credit or cash in the form of dollars of the United
States of America.

 

“Seller Balancing Account” has the meaning set forth in Section 11.5(2)(A).

 

“Seller Monthly Imbalance” has the meaning set forth in Section 11.5(2)(B).

 

“Settlement Amount” means the net losses and costs, if any, expressed in U.S.
dollars, which such Non-Defaulting Party incurs as a result of the termination
of this Agreement including, at the Non-Defaulting Party’s option, all (i) net
losses and costs incurred by the Non-Defaulting Party to (a) purchase or sell,
as applicable, capacity, energy and ancillary services equally useful as the
Maximum Net Dependable Capacity, Energy and Ancillary Services purchased and
sold under this Agreement and (b) maintain, terminate, obtain or re-establish
any trading positions entered into by a Party to hedge its obligations under
this Agreement, and (ii) reasonable attorney’s fees incurred by the
Non-Defaulting Party in connection with the termination of this Agreement. If
Seller is the Non-Defaulting Party, (i) above shall include, but not be limited
to, all costs incurred such as the difference between what Seller would have
received under Condition 2” versus “Condition 1” as more fully described in
Article 12 until such time as the ISO allows Seller to switch to “Condition 2”.
If the calculation of the

 

12

--------------------------------------------------------------------------------


 

Settlement Amount results in a positive number, that positive number, the
Settlement Amount, shall he due to the Non-Defaulting Party from the Defaulting
Party. If the Non-Defaulting Party does not incur any net losses and costs as a
result of the termination of this Agreement, or if the calculation results in a
negative number, the Settlement Amount shall be deemed to be zero (0). In
calculating a Settlement Amount, the Non-Defaulting Party shall discount to
present value (in a commercially reasonable manner based on the Commercial
Interest Rate for the applicable period) any amount that would otherwise have
been due at a later date.

 

“Station Load” means the power required by the auxiliary equipment necessary for
the operation of the Facility including, but not limited to, pumps, fans, etc.

 

“System Operator” means California Independent System Operator Corporation or
any successor thereto that provides electric transmission services to support
the transmission of Energy or Ancillary Services from the Delivery Point.

 

“System Operator’s Protocols” means the documents adopted by the System
Operator, as amended from time to time, that contain the scheduling, operating,
planning, reliability and settlement policies, rules, guidelines, procedures,
standards and criteria of the control area.

 

“Tariff” means the ISO Conformed Tariff, as may be amended from time to time.

 

“Termination Date” has the meaning set forth in Section 2.1.

 

“Terminated RMR Unit” has the meaning given in Section 2.1.

 

“Transmission Ancillary Services” means those ancillary services that Buyer must
purchase from the System Operator as necessary to support the transmission of
Energy or Ancillary Services from the Delivery Point.

 

“UDPs” or “Uninstructed Deviation Penalty(ies)” has the meaning set forth in the
Tariff.

 

“Unit(s)” has the meaning given in Section 7.1.

 

“2005 RMR FERC Settlement” is the settlement that was filed by the Parties with
FERC on January 7, 2005, and is attached hereto as Exhibit A.

 

“2006-2008 RMR FERC Settlement” is the settlement to be filed by the Parties
with FERC in a form substantially similar to Exhibit A, provided that such
settlement and its filing with FERC alternatively may consist of the Parties
taking alternative action, such as (i) filing a notice with FERC, under the 2005
RMR

 

13

--------------------------------------------------------------------------------


 

FERC Settlement that extends the terms of the 2005 RMR FERC Settlement for the
period from January 1, 2006, through December 31, 2008, or (ii), if the
Agreement does not become effective until January 1, 2007, pursuant to Section
2.2.1 of the Global Settlement, seeking authorization from FERC to extend the
terms of the 2005 RMR FERC Settlement from January 1, 2007, through December 31,
2008.

 

2.             TERM; CONDITIONS PRECEDENT; SURVIVAL

 

2.1          Term.

 

(1)           The Contract Term with respect to each of the RMR Units shall
commence on the Agreement Date and shall continue through December 31, 2012;
provided that if the RMR Agreement for any RMR Unit is terminated or expires
before December 31, 2012 (the “Terminated RMR Unit”), then this Agreement shall
also terminate automatically with respect to that Terminated RMR Unit subject
only to the obligation and liability described in Section 3(4) of this
Agreement; and provided further that if such Terminated RMR Unit is subsequently
re-designated as a Reliability Must Run Unit while the Contract Term is still in
effect, the Terminated RMR Unit shall not be subject to this Agreement. If an
RMR Unit becomes a Terminated RMR Unit, Seller shall, within thirty (30) Days of
such termination, file to remove the tariff sheets associated with such
Terminated RMR Unit.  For each RMR Unit, the “Termination Date” shall be the
earlier of (a) midnight on December 31, 2012, (b) the date such Unit becomes a
Terminated RMR Unit as provided herein, or (c) the Termination Date specified by
the Non-Defaulting Party if there is an Event of Default.  Upon the occurrence
of a Termination Date as a result of an Event of Default during the term of the
2006-2008 RMR FERC Settlement, Seller shall, within sixty (60) Days of such
date, make a new rate schedule filing with FERC as required by the RMR
Agreements.

 

(2)           The “Condition 1” Term shall commence on January 1, 2006. If the
RMR Units are on “Condition 2” immediately prior to the “Condition 1” Term, then
at the request of Buyer, Seller shall request from the ISO, no later than
December 1, 2005, a change of status of the RMR Units to “Condition 1” effective
on January 1, 2006. Seller shall not change the designation of the RMR Units to
“Condition 2” for the duration of the Contract Term.

 

2.2          Conditions Precedent to the Parties’ Performance.

 

Notwithstanding any other provision of this Agreement, performance under this
Agreement of any obligation to provide or pay for the power purchase and sale
arrangement shall arise only upon the satisfaction of the following conditions:

 

(1)           Attainment of the required approvals set forth in Section 2.4 of
the Global Settlement and no Termination Event shall have occurred as described
in Section 2.8 of the Global Settlement.

 

14

--------------------------------------------------------------------------------


 

(2)           Seller shall obtain on or before January 1, 2006, a waiver from
the ISO through December 31, 2012, with respect to (i) the ninety (90) Day
notice requirement for changing the status of the RMR Units back to “Condition
2” so that, upon termination of this Agreement, the RMR Units will be able to
perform under “Condition 2” on the first Day of the month following thirty (30)
Days’ notice to the ISO and (ii) the requirement that an RMR Unit must remain in
its existing Condition for at least twelve (12) months.

 

(3)           Buyer shall obtain approval of this Agreement as set forth in
Section 2.5 of the Global Settlement. In the event such approval has not been
obtained by November 1, 2005, either Party may terminate this Agreement upon
written notice to the other Party with no obligation or liability under this
Agreement to the other Party resulting from such termination.

 

(4)           The Parties shall file the 2006-2008 RMR FERC Settlement on or
before November 1, 2005.

 

2.3          Survival.

 

As of the Termination Date, the Parties shall no longer be bound by the terms
and conditions hereof, except (i) to the extent necessary to enforce any rights
and the obligations of the Parties, including, but not limited to, payment
obligations, arising under this Agreement prior to such Termination Date; and
(ii) the obligations of the Parties hereunder with respect to confidentiality,
audit and indemnification shall survive any termination of this Agreement and
shall continue for a period of two (2) years following such Termination Date.

 

3.             RMR AGREEMENTS

 

(1)           Buyer acknowledges and agrees that (a) its rights under this
Agreement are subject to the RMR Agreements, including rights and obligations of
Seller and the ISO thereunder, (b) Schedules A, B, C, and D of the RMR
Agreements are subject to change annually through Seller’s annual rate schedule
revision filing with FERC required by the RMR Agreements, and (c) Seller shall
continue to operate the Non-RMR Units and neither such operation nor such
Non-RMR Units are subject to this Agreement, except as expressly provided
herein.

 

(2)           The Parties shall file the 2006-2008 RMR FERC Settlement on or
before November 1, 2005.

 

(3)           Seller shall retain all rights and responsibilities under the RMR
Agreements relating to Capital Items and Repair, including, but not limited to,
submission of Capital Item reports showing proposed Capital Items, installation
of Capital Items, submission of Unplanned Repair Notices, making Repairs, and
application

 

15

--------------------------------------------------------------------------------


 

for recovery of Capital Item and Repair costs through Surcharge Payments or
ISO’s Repair Share.

 

(4)           If an RMR Unit is Closed within six (6) months after the KMR Unit
ceases to be subject to the RMR Agreement as a result of termination, pursuant
to Sections 2.2 (b) (ii), (iii), (iv) or (v) of the RMR Agreement, or because
ISO does not extend the term of the RMR Agreement under Section 2.1 (b) of the
RMR Agreements (the “RMR Termination”) and so long as Seller is entitled to
receive a Termination Fee, Buyer shall pay Seller, in accordance with the
payment schedule in the RMR Agreements, the difference between (a) the
Termination Fee calculated pursuant to Section 2.5 (b) of the RMR Agreement as
if the Unit were “Condition 2” at the time of the RMR Termination and (b) any
Termination Fee for a “Condition 1” Unit received from the ISO as a result of
the RMR Termination.

 

(5)           All rights available to Seller, pursuant to the RMR Agreements,
that are not specifically addressed herein are expressly reserved by Seller and
shall not be affected hereby; provided that, Seller shall not have the right to
sell any portion of the Maximum Net Dependable Capacity, Energy, or Ancillary
Services from any RMR Unit to any third party, other than as provided in Section
5.2.

 

4.             OPERATION OF THE FACILITY

 

4.1          Permits.

 

Seller shall, at its expense, acquire and maintain in effect during the Contract
Term, from any and all Governmental Authorities with jurisdiction over Seller or
the Facilities, all permits and approvals, in each case necessary for the
ownership, operation and maintenance of the Facilities in accordance with this
Agreement, the RMR Agreements, and all Governmental Rules. Seller shall be
responsible for, and bear all costs of, compliance with all of its permits.
Notwithstanding the foregoing, Buyer shall be responsible for all costs
associated with emissions credits that may be required for the operation of the
Facilities as dispatched by Buyer in excess of dispatches by the ISO.

 

4.2          Good Industry Practice.

 

Seller shall cause the Facilities to be operated and maintained in accordance
with Good Industry Practice and in accordance with the terms and conditions of
this Agreement and the RMR Agreements.

 

4.3          Maintenance Outages.

 

Seller shall be responsible for proper maintenance of all Units. Buyer and
Seller shall make commercially reasonable efforts, in cooperation with the ISO,
to coordinate planned outages such that Seller’s Planned Maintenance Outages do
not overlap with Buyer’s refueling outages at Diablo Canyon Nuclear Power Plant.

 

16

--------------------------------------------------------------------------------


 

(1)           Schedule of Planned Maintenance Outages.

 

(a)           Planned Maintenance Outages for RMR Units shall be scheduled and
performed in accordance with Section 7.2 of the RMR Agreements. Seller shall not
be obligated to deliver Energy or Ancillary Services from an RMR Unit pursuant
to this Agreement during Planned Maintenance Outages affecting such RMR Unit.

 

(b)           Buyer agrees that Seller must perform Planned Maintenance Outages
at the RMR Units in an effort to reduce and prevent Forced Outages and to
maintain the efficiency of the RMR Units. Such Planned Maintenance Outages
include, but are not limited to, the RMR Unit manufacturer’s recommended and
required maintenance and any preventive maintenance that maintains or improves
the reliability of the RMR Unit. The Planned Maintenance Outage schedule shall
be based on (i) the RMR Unit manufacturer’s equivalent start and runtime
guidelines, (ii) Good Industry Practice, (iii) the long-term service agreement
for the RMR Units, (iv) the actual dispatch of the RMR Units and (v) the RMR
Unit’s point in the maintenance cycle and the potential impacts to the Unit and
costs if the maintenance schedule is changed. On or before October 1 of each
year of the Contract Term, Seller shall provide to Buyer, in writing, its
proposed schedule of Planned Maintenance Outages for the following year in the
Contract Term and the reason for such Planned Maintenance Outages.

 

(c)           In the event that the RMR Unit manufacturer issues a new technical
bulletin, which requires immediate maintenance to be performed, Seller shall
notify Buyer of the circumstances surrounding such maintenance and Seller will
work together with Buyer to schedule the maintenance outage notwithstanding the
short notice involved.

 

(2)           Duration of Planned Maintenance Outages.  Seller shall use its
commercially reasonable efforts to complete any Planned Maintenance Outage
affecting an RMR Unit in a timely manner, with the express goal of minimizing
any adverse effect on Buyer’s ability to schedule power from such Unit. During
each Planned Maintenance Outage, Seller shall keep Buyer apprised of the status
and the expected duration of the Planned Maintenance Outage.

 

(3)           Maintenance-related Charges. If Seller is required to Start-up and
operate an RMR Unit for maintenance purposes, Seller and Buyer shall work
together such that the maintenance related start and operation can be completed
when the Energy or Ancillary Services from the RMR Unit is being dispatched by
the Buyer or the ISO.  If the Seller and Buyer are unable to complete the
maintenance related Start-up and operation during a time when the Buyer or the
ISO has dispatched the RMR Unit, Seller

 

17

--------------------------------------------------------------------------------


 

shall notify Buyer of the date of the maintenance related start and operation at
least two (2) Business Days in advance. Buyer shall provide, at its expense, all
Gas required for the start and operation of the applicable RMR Unit and schedule
the quantity of Energy or Ancillary Services produced during such operation in a
commercially reasonable manner. Buyer shall receive all revenues associated with
the sale of Energy or Ancillary Services from the RMR Unit during the period of
time the RMR Unit is being operated for maintenance purposes.

 

4.4          Station Load.

 

Seller shall be responsible for Station Load at all times including during all
Planned Maintenance Outages and Forced Outages and during Start-up and Shutdown
of an RMR Unit, and any periods when an RMR Unit has not been dispatched.

 

4.5          Testing.

 

Seller shall be entitled to conduct all tests described in Section 4.9 of the
RMR Agreements.

 

4.6          Operating Procedures.

 

As soon us practicable following the Agreement Date, the Parties shall provide
for a method, or protocol, by which communication and data exchange takes place.
This protocol shall include the delivery of Gas to the Facility, notices
regarding the availability of the Facility, exchanges of schedules, and
identification of and contact information for key personnel.

 

5.             CAPACITY; ENERGY; AND ANCILLARY SERVICES

 

5.1          Maximum Net Dependable Capacity; Energy; Ancillary Services.

 

(1)           Subject to the terms and conditions of this Agreement, Seller
agrees to make available to Buyer, during the “Condition 1” Term the Maximum Net
Dependable Capacity, Energy and Ancillary Services from the RMR Units at the
Delivery Point. In consideration, Buyer agrees to pay Buyer’s Monthly Charges,
less Buyer’s Monthly Credits.

 

(2)           With respect to Ancillary Services, the Parties acknowledge and
agree that, (a) in order for the RMR Units to provide certain of such Ancillary
Services a portion of the Maximum Net Dependable Capacity of an RMR Unit must be
held in reserve whether such Ancillary Services to be sold or used by Buyer for
its own account and (b) the combination of Energy and Ancillary Services
dispatched or held in reserve for dispatch by Buyer from any RMR Unit shall not
exceed the Maximum Net Dependable Capacity

 

18

--------------------------------------------------------------------------------


 

of that RMR Unit. Any Ancillary Services which Seller may be required to provide
to the System Operator(s) under the terms of the RMR Agreements or the
Electrical Interconnection Agreement, or under the System Operator’s Protocols,
shall count as part of the Maximum Not Dependable Capacity made available to the
Buyer for purposes of this Agreement.

 

(3)           Should the CPUC, during the term of this Agreement, put in place a
resource adequacy requirement utilizing capacity tagging, Seller shall provide
Buyer with the capacity tags for that period for the full capacity of the RMR
Units. Such a process will likely include specifying that the RMR Units be bid
into the ISO Day-Ahead market if not scheduled by Buyer, and if not selected
Day-Ahead, be subject to residual unit commitment. Any incremental expenses
associated with providing or facilitating resource adequacy, capacity tagging,
residual unit commitment services or other similar obligation incurred by Seller
in its performance of same shall be paid to Seller by Buyer, as applicable, in
accordance with Section 25.1.

 

5.2          Exclusive Rights Subject to the RMH Agreements.

 

Seller and Buyer desire to enter into this power purchase and sale arrangement
whereby (i) Seller shall elect “Condition 1” under the RMR Agreements but be
paid by Buyer as if it had elected “Condition 2” with respect to all provisions
under such RMR Agreements and credit to Buyer the “Condition 1” payments it
receives from the ISO; (ii) Buyer shall deliver Gas to the Delta RMR Units; and
(iii) Seller shall convert such Gas into Energy and Ancillary Services when
directed by Buyer; provided, however, that Buyer’s rights described in (i)
through (iii) above shall be limited by the following: (a) if a Termination Date
has been declared by Seller as a result of an Event of Default, which has
occurred with respect to Buyer and is continuing after the applicable cure
period, Seller, in its exercise of commercially reasonable efforts to mitigate
its losses resulting from such Event of Default, may sell any or all of the
Maximum Net Dependable Capacity, Energy and Ancillary Services to third parties
during any period of suspension of Seller’s performance obligations hereunder
pursuant to Section 14.2(1); (b) Seller may sell Energy or Ancillary Services to
a party other than Buyer or the ISO, pursuant to “contract path” transactions
made in accordance with the RMR Agreements; and (c) the ISO shall continue to
possess all rights available to it under the RMR Agreements. For purposes of
clarity, Seller shall not have the right to sell any Maximum Net Dependable
Capacity, Energy and Ancillary Services from an RMR Unit to any party other than
Buyer or the ISO during the “Condition 1” Term without the prior written consent
of Buyer except as may be required pursuant to any Electrical Interconnection
Agreement between Seller and any System Operator(s), as may be required by any
Governmental Authority or as specifically provided for in (a), (b) and (c)
above.

 

5.3          Energy Delivery Point.

 

All deliveries and receipts of Energy shall be made and measured at the Delivery
Point.

 

19

--------------------------------------------------------------------------------


 

5.4          Title and Risk of Loss.

 

(1)           As between the Parties,  Seller shall be deemed to be in exclusive
possession and control (and responsible for any damages or injury caused
thereby) of the Energy and Ancillary Services prior to the Delivery Point, and
Buyer shall be deemed to be in exclusive possession and control (and responsible
for any damages or injury caused thereby) of the Energy and Ancillary Services
at and from the Delivery Point. Title to the Energy, Ancillary Services and the
Maximum Net Dependable Capacity of the RMR Units, subject to the RMR Agreements
and the ISO’s rights thereunder, shall remain at all times with Buyer. Each of
Seller and Buyer shall and hereby does indemnify, defend and hold harmless the
other Party from any Claims arising from any act, failure to act or incident
relating to Energy and Ancillary Services occurring when the Energy or Ancillary
Services is under its possession and control.

 

(2)           Seller warrants that the Energy delivered by Seller and the
Ancillary Services available from the RMR Units shall be free and clear of all
liens, Claims and encumbrances arising prior to the Delivery Point, except as
provided for in the RMR Agreements, and warrants that the Maximum Net Dependable
Capacity of such Units is free and clear of any liens, Claims and encumbrances,
except as provided for in the RMR Agreements.

 

5.5          Transmission Services.

 

Buyer shall arrange, either directly or indirectly through a third party, for
all transmission service and Transmission Ancillary Services from the Delivery
Point and shall pay all costs for the same pursuant to the Tariff and the System
Operator’s Protocols including, without limitation, all costs associated with
line losses, necessary to transmit the Energy and Ancillary Services delivered
under this Agreement from the Delivery Point to any point at which Buyer
redelivers the Energy and Ancillary Services to its customer(s).

 

5.6          Electrical Interconnection Agreement.

 

Seller has entered into an Electrical Interconnection Agreement with the System
Operator and shall maintain such Electrical Interconnection Agreement in full
force and effect throughout the “Condition 1” Term.

 

5.7          Energy Meters.

 

Energy and Ancillary Services delivered by Seller shall be measured by the
Energy Meters at the Delivery Point. Seller shall own, operate, maintain and
test the Energy Meters at the Delivery Point. Seller shall coordinate with the
System Operator and Buyer with respect to the maintenance and testing of Energy
Meters consistent with the Electrical Interconnection Agreement and Good
Industry Practice.

 

20

--------------------------------------------------------------------------------


 

6.             AVAILABILITY

 

Availability for each RMR Unit will be determined in accordance with the
existing terms of the RMR Agreements as of the Agreement Date, including, but
not limited to, the calculation of Target Availability Hours in Section 6,
Schedules B of the RMR Agreements; provided, however, that the Monthly
Availability Payment shall not be decreased as a result of any unavailability
due to a Force Majeure Event or a Forced Outage arising from Buyer’s
construction or operation of Contra Costa Unit 8 or Buyer’s connection and
synchronization to the ISO Controlled Grid or the Distribution Grid.

 

7.             SCHEDULING AND DISPATCH

 

7.1          Dispatch.

 

(1)           Seller or an Affiliate of Seller shall be the SC for the RMR Units
and the non-RMR Units (the “Non-RMR Units”, together with the RMR Units, the
“Units”). As of the Agreement Date, Mirant Americas Energy Marketing, LP is the
SC for the RMR Units and the Non-RMR Units.  Seller may change the SC in its
sole discretion and will promptly notify Buyer of any such change.

 

(2)           Buyer shall have full dispatch flexibility consistent with
Operational Limitations on the RMR Units as provided for in each Schedule A of
the applicable RMR Agreement; provided, however, that Seller has the right to
override any dispatch request by Buyer that would, in Seller’s reasonable
opinion, create health or safety issues, violate any legally-required operating
restrictions, applicable laws or regulations, or would, if honored, result in
Seller’s non-compliance with any Schedule A of the RMR Agreements.

 

(3)           Consistent with ISO timelines and scheduling protocols, Buyer may
elect Day-Ahead, Hour-Ahead and Supplemental Energy bids for delivery of Energy
and Ancillary Services (as defined in the respective RMR Agreement); provided
that, Buyer shall schedule at least all Energy to the extent dispatched by the
ISO under the RMR Agreements for Day-Ahead and Hour-Ahead if Buyer has directed
Seller to select “market path”. Buyer reserves the right to select “market path”
or “contract path” for any RMR Agreement dispatch order by ISO. Unless otherwise
directed by Buyer for each Day-Ahead and Hour-Ahead dispatch instruction by ISO
for the Delta RMR Units, by default Seller shall notify the ISO of its election
of “market path” for all Energy quantities from the Delta RMR Units, with the
exception of ISO dispatches after the close of the Hour-Ahead Market.  ISO
dispatch orders in real-time under the RMR Agreements shall be responded to
directly by Seller as “contract path” and Seller shall notify Buyer of such
orders in a timely manner. Potrero dispatches are more fully addressed in
Section 7.5.

 

(4)           Buyer shall provide Seller with all dispatch schedules and
intra-Day adjustments reasonably in advance of the ISO scheduling deadlines. The
Parties shall cooperate to ensure that all changes in the dispatch schedule are
properly, appropriately

 

21

--------------------------------------------------------------------------------


 

and promptly (considering the particular circumstances involved) communicated to
all entities requiring notification of any increase or decrease in the scheduled
dispatch of the Facility. The Parties shall be further obligated to coordinate
their scheduling activities and notices to one another to allow each Party
sufficient time to meet deadlines and requirements of any System Operator(s) and
Gas transportation providers to assist the other Party in minimizing or
eliminating Uninstructed Deviation Penalties, Generator Imbalance Fees and Gas
Imbalance Charges that may be associated with such deadlines and requirements.

 

(5)           Seller has no residual dispatch rights on the RMR Units if not
called upon by the ISO or the Buyer, except as explicitly set forth in Sections
5.2 and 7.6 herein.

 

(6)           Seller may fulfill any Dispatch Notice from the ISO or, if agreed
to by Buyer, dispatch schedule from Buyer, from a Substitute Unit as provided
for in Section 5.1 of the RMR Agreements.

 

7.2          Scheduling and Dispatch Protocols.

 

Scheduling and dispatch shall occur as follows:

 

(1)           Day-Ahead Scheduling:

 

0515 PPT:               Seller will notify Buyer of the Availability of each RMR
Unit and the Day-Ahead dispatch for each RMR Unit for each hour that for which a
Dispatch Notice is submitted to the Seller by ISO under the RMR Agreements
(“Availability Notice”).

 

0545 PPT:               Buyer shall notify Seller of its selection of “contract
path”, if applicable, for the dispatches by ISO under the RMR Agreements.

 

0600 PPT:               Seller will notify ISO of its election of “market path”
or “contract path” for the dispatches by ISO under the RMR Agreements.

 

0615 PPT:               Buyer will notify Seller of the Day-Ahead dispatch
requirements of Buyer including:

 

(a)           Energy and Ancillary Service schedules for each RMR Unit, for each
hour (inclusive of ISO dispatches as provided by Seller to Buyer above); and

 

(b)           Confirmation of total SC Trade quantities by hour.

 

22

--------------------------------------------------------------------------------


 

1000 PPT:               Buyer and Seller submit balanced schedules, including
all inter-SC Trades, to ISO.

 

(2)           Day-Of Scheduling:

 

The scheduling timeline in this “Day-Of-Scheduling” section is based on current
ISO Tariff protocols, but Buyer and Seller acknowledge that the ISO is not
currently following such timeline for Hour-Ahead dispatches. If the ISO revises
the timeline through a Tariff amendment, Buyer and Seller shall revise the
timeline below accordingly, maintaining the “x + 45 minutes” and “x + 60
minutes” provision for election of “market path” or “contract path” for
Hour-Ahead scheduling, where x is defined as follows and the number of minutes
indicate the time after the ISO notification at time x:

 

In conformance to the Hour-Ahead RMR scheduling blocks outlined in Table 1.1 of
the ISO Operation Procedure G-203, x = 1400 PPT Day Before, 0400 PPT Operating
Day or 1000 PPT Operating Day, as applicable.

 

1400 PPT

Day Before:           Seller will forward to Buyer the Hour-Ahead dispatch for
each RMR Unit, for each hour for which a Dispatch Notice is submitted to Seller
by ISO under the RMR Agreements (Hours Ending (“HE”) 0100-1000).

 

0400 PPT:               Seller will forward to Buyer the Hour-Ahead dispatch for
each RMR Unit for each hour for which a Dispatch Notice is submitted to Seller
by ISO under the RMR Agreements (HE 1100-1600).

 

1000PPT:                Seller will forward to Buyer the Hour-Ahead dispatch for
each RMR Unit for each hour for which a Dispatch Notice is submitted to Seller
by ISO under the RMR Agreements (HE 1700-2400).

 

x + 45 min:              Buyer will notify Seller of Buyer’s election of
“contract path”, if applicable

 

x + 60 min:              Seller will notify ISO as to its election of “market
path” or “contract path” for the Energy quantities from the RMR Units dispatched
by ISO and for those hours for which no previous selection has already been
made.

 

If the ISO continues to not follow Operating Procedure G-203, Buyer shall notify
Seller of Buyer’s election of “contract path”, if applicable, 30 minutes prior
to Seller’s deadline to notify the ISO of such election.

 

23

--------------------------------------------------------------------------------


 

Hour-Ahead timelines based on schedule “t-xxx” where “xxx” are the minutes prior
to the start of the hour of delivery:

 

(a)           t-165 minutes:   Buyer will notify Seller of the “Day Of” dispatch
requirements of Buyer, including SC Trade quantities by hourly Energy and
Ancillary Service schedules for each RMR Unit (inclusive of quantities
dispatched by the ISO under the RMR Agreements); and

 

(b)           t-135 minutes:  Confirm totals.  Buyer and Seller submit balanced
schedules including all Inter-SC Trades to ISO.

 

(3)           Supplemental Energy Market:

 

Thirty (30) minutes prior to the closure of bidding into the Supplemental Energy
market, Buyer will notify Seller of bid curves for submission to ISO for
Supplemental Energy, both incremental and decremental, for each RMR Unit. In the
event that Buyer fails to notify Seller of such bid curves, Seller may develop
and submit bid curves to the ISO on behalf of Buyer. In such event, Seller shall
subsequently send Buyer any submission made on its behalf. Seller shall notify
Buyer in a timely manner of any dispatches of the RMR Units by ISO in the
Supplemental Energy market. Buyer and Seller acknowledge the sensitive nature of
the information in Buyer’s bid curves and Seller agrees to use such information
only for the purposes described herein.

 

(4)           Ancillary Services Market:

 

Subject to the timelines described above in (1) and (2), Buyer will notify
Seller of bid curves for submission to ISO for Ancillary Services capacity for
each RMR Unit. Seller shall notify Buyer in a timely manner of any dispatches of
the RMR Units by ISO in the Ancillary Services market. Buyer and Seller
acknowledge the sensitive nature of the information in Buyer’s bid curves and
Seller agrees to use such information only for the purposes described herein.

 

7.3          Dispatch Notice; Restrictions.

 

(1)           To cancel a dispatch schedule and avoid incurring a Start-up
Payment obligation, Buyer must notify Seller of such cancellation prior to the
RMR Unit operator initiating the start sequence. If Buyer fails to provide a
dispatch notice to Seller to cancel dispatch of the RMR Unit before the RMR Unit
Starts-up, Buyer will be responsible for the Start-up Payment for the applicable
Unit(s) and such Start-up shall count against Buyer as provided for in Section
5.3(a) of the RMR Agreements for “Condition 2”.

 

(2)           Any dispatch schedules and intra-Day adjustments submitted by
Buyer must be consistent with the limitations on the RMR Units as defined in
each Schedule A of the RMR Agreements.  Seller shall not be obligated to deliver
Energy or Ancillary

 

24

--------------------------------------------------------------------------------


 

Services that violates these limitations. Buyer may request dispatch of the RMR
Units in excess of the Contract Service Limits consistent with each Section 4.7
of the RMR Agreements.

 

7.4          Uninstructed Deviation Penalty; Generator Imbalance Fees.

 

(1)           Subject to the terms of this Agreement and consistent with Good
Industry Practice and the Operational Limitations, Seller agrees to operate the
Facility to comply promptly with the dispatch by Buyer or the ISO and to
minimize Uninstructed Deviation Penalty(ies).  Seller and Buyer shall he equally
responsible for any Uninstructed Deviation Penalty(ies) incurred with respect to
Buyer’s or the ISO’s dispatch of the RMR Units.

 

(2)           Buyer shall be responsible for any Generator Imbalance Fees
incurred by Buyer’s or the ISO’s dispatch of the RMR Units under “Condition 1”,
but only to the extent that Seller would not have otherwise incurred such fees
when operating under “Condition 2”.

 

7.5          Potrero Units.

 

(1)           Notwithstanding anything to the contrary herein, neither Seller
nor Buyer shall have the right to dispatch the Potrero Units beyond the ISO’s
dispatch. Subject to a commitment from the ISO and the CPUC as to certain
resource adequacy (“RA”) rights for the Potrero Units, Buyer may request Seller
to designate such Units as RMR Units under “Condition 1” for the “Condition 1”
Term so that the full RA rights can be credited to Buyer, and Seller shall
request from the ISO a change of status of the Potrero RMR Units to “Condition
1” and request a waiver of the ninety (90) Day notice requirement for changing
the status of the Potrero RMR Units to “Condition 1” so that the Potrero RMR
Units will be able to perform under “Condition 1” as soon as possible.

 

(2)           All Energy and capacity from the Potrero RMR Units shall be
scheduled as “contract path”.  Seller shall provide all the Fuel required for
ISO dispatch of the Potrero Units.

 

7.6          Seller’s Residual Dispatch Rights.

 

(1)            If neither the ISO nor the Buyer has dispatched Pittsburg Unit 5
or 6, Seller may dispatch one of such RMR Units at Seller’s sole cost and as
described in Section 7.6(2) for the limited purpose of generating sufficient
steam to dispatch Pittsburg Unit 7, a Non-RMR Unit. Any Start-up by Seller
pursuant to this Section 7.6 (1) shall not be a Counted Start-up even if, after
Seller has started an RMR Unit for this purpose and has not yet stopped it,
Buyer or the ISO dispatches that RMR Unit. Any Service Hours and MWh produced
pursuant to Seller’s dispatch under this section shall not count against the
Contract Service Limits; provided, however, that if the Buyer or the ISO
dispatches the affected RMR Unit, the applicable Service Hours and MWh produced

 

25

--------------------------------------------------------------------------------


 

pursuant to such dispatch shall count against the Contract Service Limits. If
Pittsburg Unit 5 or 6 becomes a Terminated RMR Unit, Seller shall utilize such
Terminated RMR Unit, if available, to supply steam for Pittsburg Unit 7 as
described herein.

 

(2)           Buyer shall supply Gas and Seller shall compensate Buyer for the
quantity of Gas required to run Pittsburg 5 or 6 in order to generate enough
steam necessary to operate Pittsburg 7 pursuant to part (1) of this Section
7.6.  Seller shall pay Buyer the following: (123.5 MMBm/hour) * (Number of hours
in which Seller is taking steam) * Gas Index. To avoid the double payment of Gas
by Seller in any given month, Seller will reduce the monthly total metered Gas
amount in the fuel reimbursement calculation as described in Section 11.8 by the
same amount of Gas used by Seller pursuant to this Section 7.6 in the same
month.

 

(3)           Prior to exercising its rights under this Section 7.6, Seller
shall notify Buyer in accordance with Section 11.5 (1).

 

8.             NOX LIMITATIONS

 

(1)           The Units are subject to operating under NOX limits, as may be
modified from time to time, imposed by the Bay Area Air Quality Management
District (“BAAQMD”).  These limits are applied to the combined NOX emissions of
Sellers’ Contra Costa, Pittsburg and Potrero facilities. Dispatch schedules
shall be consistent with these limits, and Seller shall retain the right to
alter dispatch schedules to the extent necessary to ensure compliance
therewith.  Seller shall use commercially reasonable efforts to minimize any
adverse impact these limits may have on dispatch schedules submitted by Buyer to
Seller; provided that, in no instance shall Seller’s market transactions using
the Non-RMR Units in any way or to any extent take precedence over or otherwise
impede Buyer’s dispatch.

 

(2)           RMR Units shall have priority over Non-RMR Units in using the
Seller’s “Bay Area Bubble” (the “Bubble”), as defined by Regulation 9, Rule 11
of the BAAQMD.  If, after all generation from any Non-RMR Unit is curtailed to
the point of compliance with the BAAQMD limits, the ISO’s or Buyer’s dispatch of
an RMR Unit would cause a violation of the Bubble limit, then the ISO or Buyer,
as applicable and in consultation with Seller, may be required to either
dispatch additional Energy from an RMR Unit with a Selective Catalytic Reduction
system or curtail load from the responsible RMR Unit(s), which would facilitate
the reduction of NOX emissions to a level within the Bubble limit, to continue
such dispatch. Seller’s ability to use otherwise unutilized Bubble space shall
be subject at all times to the ISO’s and Buyer’s dispatch of RMR Units. Any
violations of the Bubble limit shall be the sole responsibility of Seller.

 

9.             DELTA DISPATCH

 

(1)           Consistent with the National Pollutant Discharge Elimination
System permit in effect at the time (the “Permit”) for the Contra Costa and
Pittsburg Facilities,

 

26

--------------------------------------------------------------------------------


 

and subject to the exceptions set forth in Section 7(a) of the Permit,
preferential operation of Pittsburg Unit 7 and the minimization of circulating
water flow through Pittsburg Units 5 & 6 and Contra Costa Units 6 & 7 are
required during the “Delta Dispatch period” (from May 1 through July 15). The
dispatch procedures currently in effect, including the exceptions set forth in
Section 7(a) of the Permit, are referenced in Schedules A of the Contra Costa
and Pittsburg RMR Agreements. Dispatch schedules submitted by Buyer shall be
consistent with the Permit referenced in each Schedule A of the RMR Agreements.
To the extent that Seller incurs any mitigation fees pursuant to the Permit as
the result of Buyer’s dispatch of the RMR Units during the Delta Dispatch
period, Buyer shall be solely liable for same, notwithstanding Seller’s ability
to avoid such penalties through its dispatch of any Non-RMR Unit(s).

 

(2)           At Buyer’s request, Seller shall use its commercially reasonable
efforts to obtain revisions to the Permit that would eliminate the preferential
operation of Pittsburg Unit 7, a Non-RMR Unit, or otherwise ease or eliminate
restrictions on Buyer’s dispatch of the Delta Units. Failure to achieve any such
revisions, however, shall not result in any additional liability or obligations
on Seller under this Agreement with respect to the Permit or Seller’s obligation
to comply with the Permit and nothing will require Seller to dispatch Pittsburg
Unit 7 if it is not in Seller’s economic interest to do so.

 

10.          MUST OFFER/RUN

 

10.1         Delta RMR Units.  If a Delta RMR Unit is dispatched by the ISO
pursuant to the Must-Offer Obligation (the “Must-Offer Dispatch”),  Seller shall
credit Buyer the Minimum Load Cost Compensation received from the ISO, and Buyer
shall pay Seller Schedule G rates, in accordance with Tariff Amendment 60, as
approved by FERC in California Independent System Operator Corp, 108 FERC (CCH)
¶ 61,022 (2004) and 109 FERC (CCH) ¶ (“Amendment 60”), for the associated
Start-ups and the Energy and Ancillary Services delivered pursuant to an ISO
Must Offer Dispatch. However, because Buyer is providing Gas for the Must-Offer
Dispatch, the Schedule G rates shall exclude the associated Schedule C charges.
Buyer shall provide all Gas needed to fulfill any such dispatch of the Delta RMR
Units, with the notification requirements by Seller for Gas supply by Buyer
pursuant to Section 11.5(1). Start-ups shall not be double-counted. Must-Offer
Dispatch MWh, Service Hours and Start-ups are not counted for purposes of
Sections 12.2 and 12.3.

 

10.2         Potrero RMR Units.  In the event that a Potrero RMR Unit is
dispatched by the ISO pursuant to a Must-Offer Dispatch, Seller shall credit
Buyer the Minimum Load Cost Compensation received from the ISO, and Buyer shall
pay Seller Schedule G rates, in accordance with Amendment 60 for the associated
Start-ups and the Energy and Ancillary Services delivered pursuant to an ISO
Must Offer Dispatch. For purpose of clarity, due to Seller’s provision of Fuel
for the Must-Offer Dispatch, the Schedule G rates shall include the associated
Schedule C charges.  Start-ups shall not be double-counted.  Must offer MWh,
Service Hours and Start-ups are not counted for purposes of Sections 12.2 and
12.3.

 

27

--------------------------------------------------------------------------------


 

11.          GAS

 

11.1        Gas and Gas Metering.

 

(1)           RMR Gas. During the “Condition 1” Term, Buyer, at its sole cost
and expense, shall arrange, nominate, balance, transport and deliver to the Gas
Delivery Point such quantities of Gas as are required by Seller to generate from
the Delta RMR Units the quantity of Energy and Ancillary Services scheduled by
Buyer including, without limitation, Gas required for Start-up and Shutdown of
such RMR Units and pipeline shrinkage, as applicable (“RMR Gas”).

 

(2)           Non-RMR Gas. Seller, at its sole cost and expense, shall provide
all Fuel required for any dispatch of Non-RMR Units and pipeline shrinkage, as
applicable (“Non-RMR Gas”).  Seller shall deliver Gas for the Non-RMR Units to
Buyer’s PG&E Citygate Pool. Buyer shall be responsible for nominating Gas
received from Seller at Buyer’s PG&E Citygate Pool to the Gas Delivery Point(s).

 

(3)           Facility Balancing; Transport Costs.  On or before the
commencement of the “Condition 1” Term, Seller shall (a) amend Seller’s Noncore
Balancing Aggregation Agreement (“NBAA”) to designate Buyer as the NBAA holder
and the balancing agent; (b) revise each applicable NGSA to provide that Buyer
receives the invoices for all services thereunder; and (c) designate Buyer as
the Nominating Marketer under each applicable NGSA.  Buyer shall pay Gas
Transporter for all services provided under the NGSA for the RMR and Non-RMR
Units. With respect to the NGSA invoiced amounts, Seller shall reimburse Buyer
for all invoiced costs for delivery of Non-RMR Gas from Buyer’s PG&E Citygate
Pool to the Gas Delivery Point.  Should Gas Transporter’s invoice include fixed
charges such fixed charges shall be allocated between the Parties based on the
ratio of the aggregate MDQ for the RMR Units covered by the NGSA for a
particular Facility and the aggregate MDQ for the Non-RMR Units for the same
Facility. When an RMR Unit at a Facility becomes a Terminated RMR Unit and there
are no other surviving RMR Units at the same Facility, the Parties shall
cooperate as soon as practicable to (a) amend Seller’s NBAA to designate Seller
as the NBAA holder and the balancing agent for such Facility; (b) revise the
NGSA to provide that Seller receives the invoices for all services thereunder;
and (c) designate Seller as the Nominating Marketer under the applicable NGSA.

 

(4)           Gas Metering.

 

(a)           Gas delivered by Buyer to the Gas Delivery Point shall be measured
by the Gas Meter at the Gas Delivery Point. The Gas Transporter shall own,
operate, maintain and test the Gas Meter located at the Gas Delivery Point.
Seller shall coordinate with the Gas Transporter and Buyer with respect to
maintenance and testing of the Gas Meter consistent with the Gas Transmission
Service Agreement and Good Industry Practice. The Gas Meter located at the Gas

 

28

--------------------------------------------------------------------------------


 

Delivery Point will measure the Gas consumed by the entire Facility rather than
individual Units.

 

(b)           Notwithstanding the foregoing, Seller may, at its sole cost and
expense, cause Gas meters to be installed at each Non-RMR Unit that satisfy the
requirements outlined in Schedule C, Part 1, A(2)(a), of the RMR Agreements
(“Non-RMR Unit Gas Meters”), In such event, Seller shall coordinate with the Gas
Transporter and Buyer with respect to maintenance and testing of the Non-RMR
Unit Gas Meters consistent with the Gas Transmission Service Agreement and Good
Industry Practice, and the Non-RMR Unit Gas Meters will measure the Gas consumed
by the Non-RMR Units.

 

11.2        Gas Transmission Service Agreement.

 

Seller has entered into the GTSA and the NGSA for each RMR Facility with the Gas
Transporter and shall maintain each of such GTSA and NGSA in full force and
effect throughout the “Condition 1” Term.

 

11.3        Gas Specifications.

 

(1)           All Gas tendered by Buyer for delivery to the Gas Delivery Point
shall meet the then current natural Gas quality specifications as set forth in
the Gas Transporter’s tariffs as filed with the CPUC (“Gas Tariff), as such
specifications may change from time to time.

 

(2)           If Gas tendered for delivery under this Agreement at the Gas
Delivery Point materially fails for any reason to conform to the applicable
specification set forth in Section 11.3(1) (“Non-Conforming Gas”), Seller will
consider whether it is able to accept such Non-Conforming Gas and may refuse to
take possession of all or any part of such Gas, giving Buyer the reasons for
such refusal as soon as practicable. If Seller chooses to accept the
Non-Conforming Gas, it will advise Buyer of the same in writing, and each Party
shall be responsible for the disposition of its own Gas, as applicable.

 

(3)           If the Facility is damaged as a direct result of the delivery of
Non-Conforming Gas that Seller has not approved for receipt and use at the
Facility, Seller shall be entitled to the remedies available to it pursuant to
its agreement with the Gas Transporter. Seller shall use commercially reasonable
efforts to mitigate any damages resulting from the delivery of any
Non-Conforming Gas at the Gas Delivery Point and the use of such Gas in a Unit.

 

(4)           The unavailability of the Facility due to Buyer’s delivery of
Non-Conforming Gas that was not approved by the Seller shall not be considered a
Forced Outage, and the Facility shall be considered available for the purpose of
calculating the Monthly Availability Payment.

 

29

--------------------------------------------------------------------------------


11.4                        Title and Risk of Loss.

 

(1)                                  As between the Parties, Buyer shall be
deemed to be in exclusive possession and control (and responsible for any
damages or injury caused thereby) of the RMR Gas prior to the Gas Delivery
Point, and Seller shall be deemed to be in exclusive possession and control (and
responsible for any damages or injury caused thereby) of the RMR Gas at and from
the Gas Delivery Point.  Notwithstanding delivery to the Gas Delivery Point,
title to the RMR Gas shall remain with Buyer or Buyer’s third party supplier. As
between the Parties with respect to Non-RMR Gas, Seller shall be deemed to be in
exclusive possession and control (and responsible for any damages or injury
caused thereby) prior to Buyer’s PG&E Citygate Pool and at and from the Gas
Delivery Point, and Buyer shall be deemed to be in exclusive possession and
control (and responsible for any damages or injury caused thereby) at and from
Buyer’s PG&E Citygate Pool to the Gas Delivery Point.  Notwithstanding delivery
to the Gas Delivery Point, title to the RMR Gas shall remain with Buyer or
Buyer’s third party supplier. Each of Seller and Buyer shall and hereby does
indemnify, defend and hold harmless the other Party from any Claims arising from
any act, failure to act or incident related to RMR Gas or Non-RMR Gas occurring
when the indemnifying Party is in possession of such RMR Gas or Non-RMR Gas.

 

(2)                                  Buyer warrants that the Gas delivered by
Buyer shall be free and clear of all liens, Claims and encumbrances arising
prior to the Gas Delivery Point. Seller warrants that the Non-RMR Gas delivered
to Buyer at Buyer’s PG&E Citygate Pool shall be free and clear of all Liens,
Claims and encumbrances arising prior to the Buyer’s PG&E Citygate Pool.

 

11.5                        Gas Scheduling Manager.

 

(1)                                  For those Facilities for which Buyer is
designated as the NBAA holder, Buyer shall act as the Gas scheduling manager
(“GSM”). The GSM shall cooperate with Seller to provide for scheduling changes
as allowed under the Gas Tariff for day-ahead and intra-Day Gas nominations to
deliver Non-RMR Gas to the Gas Delivery Point. Seller shall provide a final
day-ahead Gas schedule to Buyer by 8:30 a.m. PPT. Intra-Day nominations shall be
submitted by Seller to Buyer thirty (30) minutes prior to the applicable
nomination cycle deadline as defined by the Gas Tariff. Seller’s ability to
nominate per each Non-RMR Unit shall be limited to the Unit Maximum Daily
Quantity as defined herein. Seller shall be allowed to deliver in excess of the
Non-RMR Unit MDQ with Buyer’s consent in order to make up past imbalances. The
“Non-RMR Unit MDQ” is defined for each Non-RMR Unit as the ‘Unit MDQ’ as defined
by the Facility NGSA. Buyer and Seller shall cooperate to update the Unit MDQs
in each applicable Facility NGSA from time to time in order to reflect Unit
operations, as allowed under the Gas Transporter’s tariff.

 

(2)                                  With respect to Non-RMR Gas, Buyer shall
provide to Seller the benefit of equivalent balancing rights and related
services that are available under the Gas

 

30

--------------------------------------------------------------------------------


 

Transporter’s tariff to a single premises entity with an MDQ equal to the
aggregate of all Non-RMR Unit MDQs as defined in Section 11.5(1). Capitalized
terms used but otherwise not defined in this Section 11.5(2) shall have the
meanings ascribed in the Gas Transporter’s tariff.

 

(A)                              Notwithstanding any aggregation by the GSM of
individual Balancing Service accounts maintained by the GSM into a single
Balancing Service account under the G-Bal Schedule, the GSM shall maintain on
its books a separate balancing account on behalf of Seller with respect to the
Non-RMR Gas delivered in accordance with this Agreement (“Seller Balancing
Account”). The GSM shall calculate the Seller’s daily Gas imbalances for
purposes of administering the Seller Balancing Account as the difference between
(i) the aggregate of the Non-RMR Gas delivered and (ii) the aggregate amount of
Gas allocated by the GSM to the Non-RMR Units in accordance with Section
11.5(3). Seller’s monthly imbalance shall be the sum of the daily Gas imbalances
in a given calendar month.

 

(B)                                Within one (1) Business Day after the end of
any “gas day” (as defined in the Gas Transporter’s tariff), the GSM shall
deliver to Seller a copy of the Seller Balancing Account balance for the
preceding gas day, which shall specify (i) Seller’s daily Gas imbalances for
each day of the current month, in accordance with the allocation methodology set
forth in Section 11.5(3), (ii) the aggregate of such imbalances for the current
month, and (iii) any carryover of imbalances from prior months to such current
month ((i), (ii), and (iii), collectively, the “Seller Monthly Imbalance”).
Within five (5) Business Days after the end of any calendar month,
representatives of Buyer and Seller shall meet via conference call to reconcile
any differences in the Seller Balancing Account balance communicated by the GSM.

 

(C)                                If the Seller Monthly Imbalance is within the
Tolerance Band for such month (i.e. if the fraction (expressed as a percentage)
equal to the Seller Monthly Imbalance divided by the aggregate amount allocated
by GSM to Non-RMR Units, in accordance with Section 11.5(3) for such month, is
equal to or less than the percentage specified for the Tolerance Band in the Gas
Transporter’s tariff), such Seller Monthly Imbalance shall be carried forward
solely for the account of Seller, at Seller’s discretion. Buyer shall provide
Gas associated with any positive imbalance for use under this Agreement. Buyer
shall be responsible for any negative imbalance carried forward to the
appropriate subsequent month.

 

(D)                               To the extent permitted under the Gas
Transporter’s tariff, Seller may trade any Seller Monthly Imbalance between
Buyer and third parties identified by Seller, including the transfer of all or
part of such Seller Monthly Imbalance to Gas storage;  provided, however, that
Seller shall be solely responsible for any credit requirements of such third
party transferees or storage

 

31

--------------------------------------------------------------------------------


 

facilities and any non-performance by such third party transferees or storage
facilities in connection with such transactions.

 

(E)                                 For any Seller Monthly Imbalance not traded
or carried forward, Seller agrees to pay or receive the applicable Gas
Transporter’s tariff cash out rate.

 

(3)                                  Seller shall provide Buyer with all the
necessary Gas Meter and Energy Meter data in order to calculate the daily Gas
allocation between the Non-RMR and RMR Unite. For purposes of daily nominations
only, Gas shall be allocated by the GSM daily to each Mon-RMR and RMR Unit in an
equitable manner, utilizing the methodology set forth in the ISO’s RMR invoice
template. Notwithstanding the foregoing, if Seller installs Non-RMR Unit Gas
Meters, then the quantity of Non-RMR Gas shall be determined using the
information from such meters. The Parties shall work together to reconcile
summation of the daily nominated amounts as described in this Section 11.5(3)
with the monthly amounts calculated pursuant to Section 11.8.

 

11.6                        Gas Imbalance Charges.

 

(1)                                  Buyer shall be responsible for all Gas
Imbalance Charges associated with Gas deliveries under this Agreement to the
extent such charges are caused by Buyer’s actions or inactions. Seller shall be
responsible for all Gas Imbalance Charges associated with Gas deliveries under
this Agreement to the extent such charges are caused by Seller’s actions or
inactions.   Both Parties shall use commercially reasonable efforts to avoid
imbalances and to correct any imbalances, which may occur.

 

(2)                                  The Parties shall keep themselves informed
of system wide operation flow order or “OFO” and emergency flow order or “EFO”
notices, Accordingly, Buyer and Seller acknowledge that under certain OFO
conditions that either Party’s action may provide benefit to the other through
the NBAA pool. See Exhibit C.

 

 

OFO Penalty Causes

 

Responsible Party

 

 

 

Unit schedule deviation

 

Seller

Schedule change

 

Party making change

Over/Under Delivery of Gas

 

Party making change

 

The GSM shall notify Seller of any customer specific OFOs and EFOs (as defined
in the Gas Transporter’s tariff) affecting the Facilities for which Buyer is
designated as the KBAA holder, advising Seller of the terms of such customer
specific OFO within fifteen (15) minutes of its receipt of written notice of a
customer specific OFO and as promptly as is reasonably possible after its
receipt of written notice of a customer specific EFO.

 

(3)                                  In any calendar month that the ISO Monthly
Fuel Imbalance Charge exceeds the limit as specified in Schedules C of the RMR
Agreements, Buyer shall

 

32

--------------------------------------------------------------------------------


 

provide all necessary information in order for Seller to act on Buyer’s behalf
in seeking reimbursement of penalties from the ISO. Seller shall pay to Buyer
any reimbursement received therefrom.

 

(4)                                  The GSM shall estimate OFO and EFO charges
or penalties it reasonably expects Buyer to incur in any calendar month under
this Agreement. Such estimated OFO and EFO charges or penalties shall be
invoiced by Buyer to Seller as provided in Section 12.5; provided, however, that
such invoiced amounts shall be reconciled against the actual, final invoices
from the Gas Transporter and any difference thereto shall be settled by the
Parties in the next monthly billing cycle.

 

11.7                        Uninstructed Deviation Penalty(ies) (UDPs).

 

Per Section 7.4(1) of this Agreement, Seller and Buyer shall be equally
responsible for Uninstructed Deviations Penalties. Buyer shall compensate Seller
for Gas that would have been needed to provide Energy associated with negative
Uninstructed Deviation Penalties. Compensation for negative UDPs will be
calculated by multiplying (i) the sum of (a) the Gas Index and (b) the
applicable Gas Transporter’s tariff rate in effect at the time the UDP is
incurred to deliver Gas from Buyer’s PG&E Citygate Pool to the Gas Delivery
Point by (ii) the estimated Gas required to deliver the MWhs that Seller
procured in the market to meet Buyer’s schedule due to the negative deviation
during the period in which the UDP is incurred. The amount of Gas used during a
negative UDP will be estimated by using Equation Cl-7a in the RMR Agreements,
replacing the 1.02 factor with 1.0, and calculating the difference in the
resulting MMBTUs at the scheduled MWh and the metered MWh for the periods in
which UDPs were incurred.

 

11.8                        Fuel Reimbursement.

 

Seller will financially reimburse Buyer for the allocated quantity of Gas for
each RMR Unit, as calculated in the ISO’s RMR invoice template (“RMR Allocated
Quantity”), to the extent such RMR Allocated Quantity exceeds the quantity that
results from the Unit Hourly Cap Heat Input calculation set forth in the ISO’s
RMR invoice template. Such reimbursement amount shall also be calculated in
accordance with the ISO’s RMR invoice template using the Gas Index and the
excess quantity.

 

12.                               RMR, MARKET AND NON-RMR GAS CHARGES

 

For the avoidance of doubt, the intent of the Parties is that Seller be
compensated for the RMR Units by Buyer, subject to the rates discussed herein,
as if Seller had elected “Condition 2” under the RMR Agreements for all
purposes. For purposes of this Agreement, all amounts due to Seller by Buyer
shall be paid to Seller’s SC.

 

33

--------------------------------------------------------------------------------


 

12.1                        Buyer’s Monthly Charges.

 

(1)                                  In consideration for the rights provided
Buyer in this Agreement, Buyer shall pay to Seller for each month during the
“Condition 1” Term:

 

(a)                                  all “Condition 2” rates described in
Schedules B of the RMR Agreements;

(b)                                 any other payments required in Sections 2.5,
8.2, 8.6 and 9 of the RMR Agreements and Buyer’s share of payments in Section
8.7 of the RMR Agreements whether or not specifically captured in Sections 12.1,
12.2 and 12.3;

(c)                                  payments resulting from Energy dispatched
by the ISO pursuant to Seller’s provision, at Buyer’s direction, of Regulation
Down Ancillary Service;

(d)                                 payments resulting from Energy dispatched by
the ISO pursuant to Supplemental Energy “decremental” bids submitted by Seller;
and

(e)                                  the charges provided for in Sections 7.4,
9, 10, 11.7, 12.2, 12.3 and 25.1 of this Agreement, when applicable (all of
which together shall be the “Buyer’s Monthly Charges”).

 

(2)                                  For purposes of calculating Buyer’s Monthly
Charges,

(a)                                  the Annual Fixed Revenue Requirement
(“AFRR”) Table B-6 in Section 7 of Schedules B of the RMR Agreements shall
apply, as set by the 2006-2008 RMR FERC Settlement, and as may be further
modified for 2009, 2010, 2011 and 2012 in Seller’s annual rate schedule revision
filing required by the RMR Agreements as finally accepted or approved by FERC
and no longer subject to rehearing or appeal;

(b)                                 the Monthly Option Payment shall equal the
sum of the Monthly Availability Payment and the Monthly Surcharge Payment minus
the total Non-Performance Penalty for the applicable month that is incurred by
Seller under the RMR Agreements attributable to the ISO dispatch;

(c)                                  in no event shall the Monthly Option
Payment for any month be less than zero;

(d)                                 only Sections E (table Cl-18), F, and G of
Schedule C of me RMR Agreements shall apply for the Variable O&M Costs for each
Delta RMR Unit, and Potrero RMR Units shall not be included; and

(e)                                  any Dispatch Notice submitted by the ISO or
dispatch schedule submitted by Buyer hereunder will count as if the RMR Unit was
dispatched under “Condition 2”.

 

Schedule C charges related to Monthly Billed Fuel Cost, Monthly Fuel Imbalance
Charge, and Monthly Other Fuel Related Cost are specifically excluded due to
Buyer acting as Gas supplier for the Delta RMR Units.

 

34

--------------------------------------------------------------------------------


 

(3)                                  If Buyer claims a Force Majeure Event for
any reason, Buyer shall not be relieved of the obligation to pay Buyer’s Monthly
Charges to Seller.

 

12.2                        Schedule G Charges.

 

(1)                                  In the event that the ISO dispatches any
RMR Unit in excess of the then prevailing Contract Service Limits, Buyer shall
pay Seller all applicable Schedule G rates for the excess Counted MWh, Counted
Service Hours, and Counted Start-ups resulting therefrom as if all dispatches by
the ISO were under “Condition 2”. For purposes of clarity, in equation G-1 of
Schedules G the “Variable Cost Payment for the Billing Month” shall not exclude
charges related to Monthly Billed Fuel Cost, Monthly Fuel Imbalance Charge and
Monthly Other Fuel Related Cost.

 

(2)                                  Exhibit B illustrates settlements that
relate lo Schedule G Charges.

 

12.3                        Modified Schedule G Charges.

 

(1)                                  If the combined Start-ups of Buyer and the
ISO for any RMR Unit are in excess of the greater of the Contract Service Limits
for (a) the Maximum Annual Start-ups for 2005 and (b) the then prevailing
Maximum Annual Startups, each excess Counted Start-up by the Buyer shall be paid
at the applicable Prepaid Start-up Charge multiplied by three (3). A requested
Start-up by Buyer cannot be double counted in the sense that if the Buyer
requests a Start-up and the RMR Unit subsequently trips during Start-up or
operation and has to be restarted, this sequencing will represent only a single
Start-up for purposes of determining when Modified Schedule G Charges take
effect. For clarity, the entire period of operation for an RMR Unit beginning
with Buyer’s request for a Start-up and continuing until Buyer’s request that
such Unit Shutdown shall constitute a single Start-up for purposes of the
Modified Schedule G Charges.

 

(2)                                  If the combined dispatches of Buyer and the
ISO for any RMR Unit are in excess of the greater of the Contract Service Limits
for (a) the Maximum Annual MWh or the Maximum Annual Service Hours for 2005 and
(b), the then prevailing Maximum Annual MWh or the Maximum Annual Service Hours,
Buyer shall pay Seller for all resulting excess Counted MWh and Counted Service
Hours as if all dispatches were under “Condition 2”; provided, however, that in
such instance equation G-1 of Schedules G of the RMR Agreements shall be
modified so that the “Variable Cost Payment for the Billing Month” equals the
product of the Monthly Variable O&M Cost and four (4).

 

(3)                                  For the purposes of clarity, Buyer shall
pay for each excess Start-up and each excess MWh only once, at either the
Schedule G or Modified Schedule G rate.

 

(4)                                  To the extent that Seller receives any
Schedule G revenues from the ISO, such amounts shall be credited to Buyer
against the total amounts due as described hereunder pursuant to the Schedule G
rates and the Modified Schedule G Rates.

 

(5)                                  Exhibit B illustrates settlements that
relate to Modified Schedule G Charges.

 

35

--------------------------------------------------------------------------------


 

12.4                        Credit of “Condition 1” Payments and Other Offsets.

 

Seller shall credit Buyer, or cause its SC to credit Buyer, all amounts
(“Buyer’s Monthly Credits”) received from the ISO that are based on performance
of the RMR Units during the “Condition 1” Term and result from the following:

 

1.               The “Condition 1” Monthly Option Payment paid by the ISO for
each month under the RMR Agreements;

 

2.               Capacity awarded by the ISO pursuant to Seller’s provision of
Spinning Reserves, Non-spinning Reserves, Regulation Up, Regulation Down
Ancillary Service(s) or any other Ancillary Service(s) bids, as directed by
Buyer;

 

3.               Energy dispatched by the ISO pursuant to Seller’s provision of
Spinning Reserves, Non-spinning Reserves, Regulation Up Ancillary Service(s) or
any other Ancillary Service(s) bids, as directed by Buyer;

 

4.               Energy dispatched by the ISO pursuant to Seller’s provision of
Supplemental Energy “incremental” bids, as directed by Buyer;

 

5.               For Delta RMR Units only, payments received from the ISO
related to Seller’s election of “contract path”, as directed by Buyer, for
transactions including, but not limited to, RMR dispatches after the close of
the Hour-Ahead Market;

 

6.               For Delta RMR Units only, payments received from the ISO
related to Buyer’s election of “contract path” for RMR dispatches of Day-ahead
and intra-Day transactions;

 

7.               For Delta RMR Units only, Gas reimbursements, as further
described in Section 11.8 of this Agreement;

 

8.               For Delta RMR Units only, Start-up Fuel Costs for Start-ups
under the RMR Agreements; provided, however, at the end of each calendar year,
if the actual number of Start-ups is less than the number of Prepaid Start-ups
for which Seller has reimbursed Buyer, then the parties shall split the
remaining difference on a 50/50 basis;

 

9.               Minimum Load Cost Compensation for any Must-Offer Dispatch
pursuant to Section 10;

 

10.         Any interest due Buyer, pursuant to Section 9 of the RMR Agreements;
and

 

11.         Any amounts due Buyer from Seller, although not received from the
ISO, for provision of steam as further described in Section 7.6(2) of this
Agreement.

 

36

--------------------------------------------------------------------------------


 

12.5                        Gas Charges.

 

Buyer shall invoice Seller for (a) imbalances pursuant to Sections 11.5(2)(E)
and 11.6(1); (b) the transport costs for Non-RMR Gas as described in Section
11.1(3); (c) any OFO or EFO charges pursuant to section 11.6(4); (d) any other
applicable charges to Seller relating to the Non-RMR Gas; and (e) any credits
due to Seller, including, but not limited to, those described in Sections 11.5
and 11.6, providing supporting documentation acceptable in industry practice to
support the amount charged. If the actual quantity delivered is not known by the
billing date, billing will be prepared based on the quantity of Non-RMR Gas
scheduled by Seller in the applicable calendar month. The invoiced quantity will
then be adjusted to the actual quantity on the following calendar month’s
billing or as soon thereafter as actual delivery information is available.

 

13.                               REPRESENTATIONS AND WARRANTIES

 

13.1                        Representations and Warranties.

 

(1)                                  As a material inducement to entering into
this Agreement, each Party with respect to itself, hereby represents and
warrants to the other Party as of the Agreement Date and throughout the Contract
Term as follows:

 

(a)                                  it is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and is
qualified to conduct its business in those jurisdictions necessary for it to
perform its obligations under this Agreement;

 

(b)                                 it has all authorizations from any
Governmental Authority necessary for it to legally perform its obligations under
this Agreement or will obtain such authorizations in a timely manner prior to
when any performance by it requiring such authorization becomes due;

 

(c)                                  the execution, delivery and performance of
this Agreement are within its powers, have been duly authorized by all necessary
action and do not violate any of the terms or conditions in its governing
documents or any contract to which it is a party or any Governmental Rule
applicable to it;

 

(d)                                 this Agreement constitutes a legal, valid
and binding obligation of such Party enforceable against it in accordance with
its terms, and each Party has all rights such that it can and will perform its
obligations to the other Party in conformance with the terms and conditions of
this Agreement, subject to bankruptcy, insolvency,

 

37

--------------------------------------------------------------------------------


 

reorganization and other laws affecting creditor’s rights generally and general
principles of equity;

 

(e)                                  except as provided in Section 14.1(2), no
Bankruptcy is pending against it or to its knowledge threatened against it; and

 

(f)                                    the audited financial statements provided
by Seller and Buyer pursuant to Section 15.4(2) are true and accurate based on
the respective Party’s knowledge, information and belief;

 

(g)                                 it has negotiated and entered into this
Agreement in the ordinary course of its respective business, in good faith, for
fair consideration and on an arm’s length basis.

 

(2)                                  Seller hereby represents and warrants that
the terms and conditions of this Agreement are fair and reasonable and reflect
its exercise of prudent business judgment consistent with its fiduciary duties
as a debtor-in-possession and are supported by fair consideration and reasonably
equivalent value in money or money’s worth.

 

(3)                                  Each of Buyer and Seller represent and
warrant to the other that it is a “forward contract merchant” within the meaning
of the United States Bankruptcy Code.

 

13.2                        No Other Representations and Warranties.

 

Each Party acknowledges that it has entered into this Agreement based solely
upon the express representations and warranties set forth in this Agreement.

 

14.                               EVENT OF DEFAULT AND REMEDIES

 

14.1                        Event of Default.

 

(1)                                  An “Event of Default” shall mean with
respect to a Party (the “Defaulting Party”) any of the actions set forth below
in this Section 14.1(1):

 

(a)                                  the failure of the Defaulting Party to
make, when due, any payment required under this Agreement if such failure is not
remedied within five (5) Business Days after written notice of such failure is
given to the Defaulting Party by the other Party (the “Non-Defaulting Party”);

 

(b)                                 except as permitted by Section 5.2, the sale
by Seller of any portion of the Maximum Net Dependable Capacity, Energy or
Ancillary Services from any of the RMR Units to any third party during the
“Condition 1” Term;

 

38

--------------------------------------------------------------------------------


 

(c)                                  any representation or warranty (including,
but not limited to, the representation and warranty set forth in Section
13.l(l)(f)) made by the Defaulting Party in this Agreement shall prove to have
been false or misleading in any material respect when made; provided that, if
such representation or warranty is capable of being corrected, no Event of
Default shall have occurred if the Defaulting Party is diligently pursuing such
correction and such representation or warranty is corrected within thirty (30)
Days from the date upon which the Non-Defaulting Party gives written notice to
the Defaulting Party of the false and misleading nature of the representation or
warranty;

 

(d)                                 the failure by the Defaulting Party to
perform any material covenant set forth in this Agreement (other than the events
that are otherwise specifically covered in this Section 14.1(1) as a separate
Event of Default and other than any covenant for which an exclusive remedy is
set out elsewhere in this Agreement), and such failure is not excused by a Force
Majeure Event or cured within thirty (30) Days after written notice thereof to
the Defaulting Party or, if such failure cannot reasonably be cured in such
period and the Defaulting Party within such period commences, and thereafter
proceeds with reasonable due diligence, to cure such failure, such period shall
be extended for such further period as shall be necessary for the Party to cure
such failure with reasonable due diligence, provided that the total cure period
shall not exceed ninety (90) Days;

 

(e)                                  except as provided in Section 14.1(2), the
Bankruptcy of the Defaulting Party; and

 

(f)                                    the failure by the Defaulting Party to
meet its obligation to provide Security as required by Article 21 if such
failure is not remedied within three (3) Business Days after written notice of
such failure is given to the Defaulting Party by the other Non-Defaulting Party.

 

(2)                                  Notwithstanding anything herein to the
contrary, Buyer acknowledges that Seller filed a voluntary petition for relief
under Chapter 11 of the United States Bankruptcy code on July 14, 2003 (the
“Filing”) and such case remains pending in the United States Bankruptcy Court,
Northern District of Texas (the “Bankruptcy Court”). Until such time as Seller
emerges from Chapter 11 Bankruptcy through the confirmation of a plan or
reorganization, the Filing shall not constitute an Event of Default under
Sections l4.l(l)(c) or (e) of this Agreement; provided, however, that in the
event that (A) Seller files a motion which contemplates the sale of
substantially all of its assets; (B) Seller files a Chapter 11 plan which
contemplates the sale of substantially all of its assets; (C) Seller files a
motion or request to convert its Chapter 11 case to a Chapter 7 proceeding; or
(D) the Bankruptcy Court enters an order converting Seller’s case from a

 

39

--------------------------------------------------------------------------------


 

Chapter 11 proceeding to a Chapter 7 proceeding, any such event (A) through (D)
shall constitute an Event of Default under Sections 14.1(l)(c) or (c) of this
Agreement.

 

14.2                        Remedies Upon an Event of Default.

 

(1)                                  Upon the occurrence of an Event of Default
and, with the exception of the Bankruptcy of a Party, for so long as such Event
of Default is continuing, after the applicable cure period, the Non-Defaulting
Party may, upon written notice to the Defaulting Party, establish a date, no
earlier than the Day such notice is effective and no later than twenty (20) Days
after such notice is effective, on which this Agreement will terminate (“Early
Termination Date”) and suspend its performance hereunder as of the declaration
of such Early Termination Date; if the Event of Default is the Bankruptcy of a
Party, the Non-Defaulting Party may exercise the remedy of immediate
termination. Moreover, the Non-Defaulting Party will have the right to exercise
all rights and remedies available to it under this Agreement, at law, and in
equity including, but not limited to, the right: (a) to retain, draw on,
liquidate, or apply any Security for any amounts due and owing; (b) to require
the Defaulting Party to pay damages as set forth in Section 14.2(2); (c) to
commence dispute resolution procedures as provided for in Article 23; (d) to
file suit to compel the Defaulting Party to perform or pay any damages awarded
the Non-Defaulting Party pursuant to Article 23; and (e) to file suit to enjoin
any acts that are unlawful or violate the rights of the Non-Defaulting Party
under this Agreement.

 

2)                                      Except as otherwise expressly provided
herein, any declaration, of an Early Termination Date as a result of an Event of
Default shall subject the Defaulting Party to the payment only of actual, direct
damages (“Damages”), which are described herein but not limited hereby, to the
Non-Defaulting Party. The Non-Defaulting Party may take any actions it deems
necessary or appropriate to protect, preserve or enforce its rights or to reduce
any risk of loss resulting from an early termination of this Agreement. The Non-
Defaulting Party shall calculate a Settlement Amount, if any, resulting from an
Early Termination Date in a commercially reasonably manner.  The Settlement
Amount is intended to compensate the Non-Defaulting Party for the loss of the
benefits of the bargain, the costs of mitigation, and the loss of protection
against risks arising from the early termination of this Agreement.  Upon
determination of the Settlement Amount by the Non-Defaulting Party, the
Non-Defaulting Party shall provide the Defaulting Party with a written statement
showing the calculation of the Settlement Amount in sufficient detail to allow
the Defaulting Party to compare such amount to its own estimate of the
Settlement Amount, and such Settlement Amount shall be due and owing upon
receipt (as determined in accordance with Section 20 of this Agreement) of this
written statement by the Defaulting Party. No later than the third (3rd)
Business day after notice of the Settlement Amount is provided to the Defaulting
Party by the Non-Defaulting Party, the Party owing such Settlement Amount shall
pay same by wire transfer of immediately available funds. If the Defaulting
Party disputes the Non-Defaulting Party’s calculation of the Settlement Amount,
the dispute shall be resolved pursuant to the terms of Article 23. Nothing in
this Section 14.2(2) shall be construed to restrict or preclude the
Non-Defaulting Party from realizing on any Security held by the Non-Defaulting
Party at any

 

40

--------------------------------------------------------------------------------


 

time upon the occurrence of an Event of Default with respect to the Defaulting
Party notwithstanding (and without awaiting the outcome of) any dispute as to
the Settlement Amount payable. Consistent with Section 26.1, the Parties have an
obligation to mitigate damages in an Event of Default in order to minimize the
Settlement Amount.

 

(3)                                  Any assertion by the Non-Defaulting Party
of its entitlement to enforce any of the remedies described in Section 14.2(1)
must be initiated by the Non-Defaulting Party, through written notice to the
Defaulting Party, no later than the expiration of twelve (12) months after the
termination of this Agreement. The Party, who fails to act in a timely manner as
provided in this Section 14.2, shall be deemed to have waived its right to
enforce such remedies.

 

15.                               BILLING AND PAYMENT

 

15.1                        Billing and Payment for RMR and Market Payments.

 

(1)                                  The timing of payments and invoices
received by Seller and the invoicing of Buyer by Seller shall be as provided for
in the RMR Agreements or the Tariff, as applicable. Following each month during
the “Condition 1” Term and within five (5) Business Days of Seller’s issuance of
a Revised Estimated RMR invoice to the ISO and within five (5) Business Days of
Seller’s receipt of the Tariff Monthly Preliminary GMC and Market Invoice,
Seller shall render to Buyer (by regular mail, facsimile or other acceptable
means pursuant to Section 20) a statement setting forth Buyer’s Monthly Charges
and Buyer’s Monthly Credits for such month for the charges set forth in the
applicable RMR invoice and any other amounts due to either Party. Within five
(5) Business Days of Seller’s issuance of the Revised Adjusted RMR Invoice to
the ISO, Seller shall render to Buyer (by regular mail, facsimile or other
acceptable means pursuant to Section 20) a statement setting forth the net
credit or debit (based on the difference between Buyer’s Monthly Charges and
Buyer’s Monthly Credits assessed in conjunction with the Revised Estimated RMR
Invoice and the same assessed in conjunction with the Revised Adjusted RMR
Invoice) for such month for the charges set forth in the applicable RMR invoice
and any other amounts due to either Party. Within five (5) Business Days of
Seller’s receipt of the Monthly Final GMC and Market Invoice from the ISO,
Seller shall render to Buyer (by regular mail, facsimile or other acceptable
means pursuant to Section 20) a statement setting forth the net credit or debit
(based on the difference between Buyer’s Monthly Charges and Buyer’s Monthly
Credits assessed in conjunction with the Monthly Preliminary GMC and the same
assessed in conjunction with the Monthly Final GMC) for such month for the
charges set forth in the applicable ISO invoice and any other amounts due to
either Party. Within five (5) Business Days after receipt of Seller’s statement
Buyer or Seller, as applicable, shall render, by wire transfer, the amount set
forth on such statement for payments due under the RMR Agreements (“RMR
Payment”) or payments due under the Tariff (“Market Payment”), or payments due
under Buyer’s Monthly Charges and Buyer’s Monthly Credits that are not otherwise
included in the RMR Payment or Market Payment to the payment address provided in
Exhibit D hereto. For purposes of clarity, “payments due under the Tariff’

 

41

--------------------------------------------------------------------------------


 

shall include all transactions with the ISO, including transactions made
pursuant to the RMR Agreements in which Buyer does not elect “contract path”.
All “contract path” volumes will be settled in accordance with the RMR
Agreements.

 

(2)                                  To the extent relevant, each payment under
this Agreement for a given time period shall be based on the same data which
form the basis for the corresponding payment by the ISO to Seller with respect
to the RMR Agreements or otherwise and any payments pursuant to the Tariff for
that same time period.  Seller shall make available to Buyer, simultaneously
with their delivery to or receipt from ISO, the following documents to the
extent they relate to the “Condition 1” Term: (i) all invoices under the RMR
Agreements (e.g., Estimated RMR Invoices, Revised Estimated RMR Invoices,
Adjusted RMR Invoices and Revised Adjusted RMR Invoices), (ii) all documents
reflecting changes to such invoices (e.g., Prior Period Change Worksheets),
(iii) all invoices (e.g. Monthly Preliminary GMC and Market Invoice and Monthly
Final GMC and Market Invoice) and Daily Settlement Statements between Seller and
ISO under the Tariff relating to Market Payments that result from transactions
from Delta RMR Units, and (iv) all documents reflecting changes to such
invoices.  Any adjustment pursuant to Adjusted Final RMR Invoice and Monthly
Final GMC and Market Invoice and any prior period adjustments (e.g. Prior Period
Change Worksheets) shall be settled between Buyer and Seller in the following
settlement cycle.

 

(3)                                  Disputes concerning billing and payment
shall be handled as follows:

 

(a)                                  A Party may, in good faith, dispute the
correctness of any invoice issued by Seller under this Article 15 or any
adjustment to such an invoice or adjust any invoice for any arithmetic or
computational error within twelve (12) months of the date the invoice, or
adjustment to an invoice, was rendered.  Any such disputes shall be resolved in
accordance with Article 23.

(b)                                 Disputes concerning billing and payment
related only to the RMR ISO invoices shall be subject to the timeline for such
disputes as provided in the RMR Agreements and shall be resolved in accordance
with Article 23.

(c)                                  Buyer, may, in good faith, dispute any ISO
settlement data related only to “market” transactions by notifying Seller of
such dispute using the ISO Settlement dispute form and providing all supporting
documentation no later than four (4) Business Days prior to the deadline by
which Seller must file a dispute with the ISO, where such deadline is determined
using the ISO payment calendar.  The timeline for resolution of “market”
disputes shall be as provided in the Tariff, and the decision rendered by the
ISO with respect to any “market” dispute shall be final and binding on the
Parties. Seller shall only be obligated to credit Buyer any disputed amount to
the extent that the ISO credits Seller same.

(d)                                 In the event a Party disputes an invoice or
a portion thereof, or any other claim or adjustment arising with respect to this
Agreement, the disputing Party shall pay the disputed invoiced amounts in full
on the applicable payment due date, subject to later refund together with
interest accrued at

 

42

--------------------------------------------------------------------------------


 

the Commercial Interest Rate for “market” transactions and at the RMR Interest
Rate for RMR transactions, in either case from the date the disputed amount is
paid until the date it is returned.

 

(4)                                  If the owing Party fails to remit the full
amount payable when due, interest on the unpaid portion shall accrue from the
date due until the date of payment at the Commercial Interest Rate. Any
overpayments that are agreed upon by the Parties shall be returned upon request
or deducted by Seller or Buyer from subsequent payments. Overdue payments or
refunds shall accrue interest from the due date to the date of payment at the
Commercial Interest Rate.  Errors with respect to invoices or payments shall be
resolved as if section 9.8 of the RMR Agreements were a part of this Agreement. 
Any adjustments subsequently made by the ISO shall be paid to or received from
Buyer in a timely manner.

 

(5)                                  Notwithstanding anything to the contrary
herein, the Parties acknowledge and agree that calculation of the payments
described herein are unique, complicated and dependent on information received
from the ISO and each other.  Attached Exhibit F contains an estimated timeline
for settlement of RMR Payment and Market Payment amounts as specified in
Sections 12.1, 12.2, 12.3, and 12.4 of this Agreement.  If the Parties have not
yet developed a settlement process for this Agreement, the Parties shall use an
estimation procedure for settlement of the first three (3) months of the
“Condition 1” Term (the “Estimation Period”).  Following conclusion of the
Estimation Period, the Parties shall work together to true-up in a timely manner
the amounts invoiced during such period. During the Estimation Period, the
parties shall use commercially reasonable efforts to use as much information as
practicable from invoicing between Seller and ISO related to the RMR Agreements
and the Tariff, and other information, if practicable, related to Article 12 of
this Agreement. However, at a minimum, the invoices during the Estimation Period
shall contain the following:

 

(a)                                  The estimated invoice for the first month
of the “Condition 1” Term shall be rendered to Buyer by the end of the second
month of the “Condition 1” Term, with payment due within five (5) Business Days
of its receipt, and contain the sum of following amounts: (a) (i) the sum of
AFRRs for the RMR Units in Table B-6 shall be divided by twelve (12) and (ii)
the resulting quotient shall be multiplied by the difference of one (1) minus
the Fixed Option Payment Factor; (b) (i) the total of Annual Capital Recovery
amounts for the RMR Units divided by twelve (12) and (ii) the resulting quotient
shall be multiplied by the difference of one (1) minus the Surcharge Payment
Factor, (c) (i) the sum of ISO Variable O&M Cost plus ISO Scheduling Coordinator
Charge plus ISO ACA Charge multiplied by (ii) the metered MWh for the Delta RMR
Units for the first month, and (d) credit of estimated Schedule C reimbursement
received from ISO for any “contract path” designated Energy for the first month
for the Delta RMR Units;

(b)                                 The estimated invoice for the second month
of the “Condition 1” Term shall be rendered to Buyer by the end of the third
month of the “Condition

 

43

--------------------------------------------------------------------------------


 

1” Term, with payment due within five (5) Business Days of its receipt, and
contain the sum of following amounts: (a) (i) the sum of AFRRs for the RMR Units
in Table B-6 shall be divided by twelve (12) and (ii) the resulting quotient
shall be multiplied by the difference of one (1) minus the Fixed Option Payment
Factor; (b) (i) the total of Annual Capital Recovery amounts for the RMR Units
divided by twelve (12) and (ii) the resulting quotient shall be multiplied by
the difference of one (1) minus the Surcharge Payment Factor, (c) (i) the sum of
ISO Variable O&M Cost plus ISO Scheduling Coordinator Charge plus ISO ACA Charge
multiplied by (ii) the metered MWh for the Delta RMR Units for the second month,
(d) credit of estimated Schedule C reimbursement received from ISO for any
“contract path” designated Energy for the second month for the Delta RMR Units,
and (e) credit of revenues received from the ISO pursuant to the Monthly
Preliminary GMC and Market Invoice between Seller and ISO under the Tariff
relating to Market Payments that result from transactions from the Delta RMR
Units during the first month;

(c)                                  The estimated invoice for the third month
of the “Condition 1” Term shall be rendered to Buyer by the end of the fourth
month of the “Condition 1” Term, with payment due within five (5) Business Days
of its receipt, and contain the sum of following amounts: (a) (i) the sum of
AFRRs for the RMR Units in Table B-6 shall be divided by twelve (12) and (ii)
the resulting quotient shall be multiplied by the difference of one (1) minus
the Fixed Option Payment Factor; (b) (i) the total of Annual Capital Recovery
amounts for the RMR Units divided by twelve (12) and (ii) the resulting quotient
shall be multiplied by the difference of one (1) minus the Surcharge Payment
Factor, (c) (i) the sum of ISO Variable O&M Cost plus ISO Scheduling Coordinator
Charge plus ISO ACA Charge multiplied by (ii) the metered MWh for the Delta RMR
Units for the third month, (d) credit of estimated Schedule C reimbursement
received from ISO for any “contract path” designated Energy for the third month
for the Delta RMR Units, and (e) credit of revenues received from the ISO
pursuant to the Monthly Preliminary GMC and Market Invoice between Seller and
ISO under the Tariff relating to Market Payments that result from transactions
from the Delta RMR Units during the second month;

(d)                                 The invoice for the fourth month of the
“Condition 1” Term shall be rendered to Buyer by the end of the fifth month of
the “Condition 1” Term, with payment due within five (5) Business Days of its
receipt, and contain Buyer’s Monthly Charges and Buyer’s Monthly Credits
pursuant to Section 12, and the Sections referenced therein, of this Agreement. 
This invoice shall contain true-ups for the first month of settlements,
including, but not limited to, adjustments resulting from Revised Adjusted RMR
Invoices and Monthly Final GMC and Market Invoice; and

(e)                                  The invoices for the fifth and future
months of the “Condition 1” Term shall be rendered to Buyer pursuant to Section
15.1 (1); provided, however, that the invoice for the fifth month shall contain
true-ups for the

 

44

--------------------------------------------------------------------------------


 

second month of settlements, including, but not limited to, adjustments
resulting from Revised Adjusted RMR Invoices and Monthly Final GMC and Market
Invoice, and the invoice for the sixth month shall contain true-ups for the
third month of settlements, including, but not limited to, adjustments resulting
from Revised Adjusted RMR Invoices and Monthly Final GMC and Market Invoice.

 

15.2                        Billing and Payment for Gas Charges.

 

(1)                                  Seller shall remit the amount due under
Section 12.5, by wire transfer, in immediately available funds, on or before the
later of the 25th Day of the calendar month following the month of delivery or
ten (10) Days after receipt of the invoice by Seller; provided that if such
payment date is not a Business Day, payment shall be due on the next Business
Day following that date. In the event that any payments are due Seller
hereunder, payment to Seller shall be made in accordance with this Section 15.2.

 

(2)                                  A Party may, in good faith, dispute the
correctness of any invoice or any adjustment to such an invoice or adjust any
invoice for any arithmetic or computational error within twelve (12) months of
the date the invoice, or adjustment to an invoice, was rendered. Disputes
concerning billing and payment shall be resolved in accordance with Article 23.
In the event a Party disputes an invoice or a portion thereof, or any other
claim or adjustment arising with respect to this Agreement, the disputing Party
shall pay the disputed invoiced amounts in full on the applicable payment due
date, subject to later return together with interest accrued at the Commercial
Interest Rate until the date paid.  If the invoiced Party fails to remit the
full amount payable when due, interest on the unpaid portion shall accrue from
the date due until the date of payment at the Commercial Interest Rate.
Inadvertent overpayments shall be returned upon request or deducted by Seller
from subsequent payments. Overdue payments shall accrue interest from the due
date to the date of payment at the Commercial Interest Rate.

 

15.3                        Netting.

 

In each month for which there are amounts owed to and by each Party, the Parties
shall to the extent reasonably possible aggregate and discharge their
obligations to pay or credit through netting, in which case the Party owing the
greater aggregate amount may pay to the other Party the difference between the
amounts owed; provided that, for purposes of clarity, the Parties shall not
“net” (a) RMR Payments or Market Payments against (b) Gas charges as described
in Section 12.5; and provided further that, Seller shall not be obligated to
credit Buyer with, and Buyer may not net, any Condition 1 revenues until such
time as Seller receives same from the ISO. Such netting shall not result in any
waiver of, and each Party reserves to itself, any rights, counterclaims,
remedies or defenses (to the extent not expressly herein waived or denied) which
such Party has or may be entitled to arising from or out of this Agreement.

 

45

--------------------------------------------------------------------------------


 

15.4                        Right of Audit and Obligation to Provide Financial
Information.

 

(1)                                  Each Party (and its representatives) has
the right, on five (5) Business Days’ prior written notice, at its sole expense
and during normal working hours, to examine the records of the other Party to
the extent reasonably necessary to verify the accuracy of any statement, charge
or computation made pursuant to this Agreement, including ISO settlements,
Energy, Ancillary services, capacity schedules, and Fuel consumption.  If
requested, Seller shall provide to Buyer statements evidencing the quantities of
Energy and Ancillary Services delivered at the Delivery Point, metering records
of Fuel delivered to the Fuel Delivery Point and Fuel consumed at the Facility
and any tests or records of any non-conforming Gas delivered at the Gas Delivery
Point.  If any such examination reveals any inaccuracy in any statement, the
necessary adjustments in such statement and the payments thereof will be
promptly made and shall bear interest calculated at the Commercial Interest Rate
from the date the overpayment or underpayment was made until such adjustment is
paid or refunded; provided, however, that no adjustment for any statement or
payment will be made unless objection to the accuracy thereof was made prior to
the lapse of twelve (12) months from the receipt thereof.

 

(2)                                  If requested by a Party (“Party A”), the
other Party (“Party B”) shall deliver (i) within 120 Days following the end of
each fiscal year, a copy of Party B’s annual report containing audited
consolidated financial statements for such fiscal year and (ii) within 60 Days
after the end of each of its first three fiscal quarters of each fiscal year, a
copy of Party B’s quarterly report containing unaudited consolidated financial
statements for such fiscal quarter.  In all cases the statements shall be for
the most recent accounting period and prepared in accordance with GAAP;
provided, however, that should any such statements not be available on a timely
basis due to a delay in preparation or certification, such delay shall not be an
Event of Default under Section 14.1(1) so long as Party B diligently pursues the
preparation, certification and delivery of the statements.  If Party B’s
financial statements are publicly available from the website of the Securities
and Exchange Commission, Party B shall not be required to deliver copies of such
statements to Party A. Notwithstanding this Section 15.4(2), with respect to
Seller, all financial statements shall be for Mirant Corporation.

 

(3)                                  To facilitate verification of invoice data,
the Parties shall use commercially reasonable efforts to allow Buyer to have
access to Seller’s portion of the ISO RMR website regarding information on the
Delta RMR Units.

 

16.                               INDEMNIFICATION

 

The Parties hereby incorporate the indemnity provision from the RMR Agreements
as follows. Subject to the limitations in Section 17, each Party shall
indemnify, defend and hold harmless the other Party and its officers, directors,
employees, agents, contractors and sub-contractors, from and against all third
party claims, judgments, losses, liabilities, costs, expenses (including
reasonable attorneys’ fees) and damages for personal injury,

 

46

--------------------------------------------------------------------------------


 

death or property damage, caused by the negligence or willful misconduct related
to this Agreement or breach of this Agreement of the indemnifying Party, its
officers, directors, agents, employees, contractors or sub-contractors, provided
that this indemnification shall be only to the extent such personal injury,
death or property damage is not attributable to the negligence or willful
misconduct related to this Agreement or breach of this Agreement of the Party
seeking indemnification, its officers, directors, agents, employees, contractors
or sub-contractors. This indemnification shall not include or cover any claim
covered by any workers’ compensation law. This indemnification shall be for an
amount not exceeding the deductible of the indemnifying Party’s commercial
general liability insurance. The indemnified Party shall give the other Party
prompt notice of any such claim. The indemnifying Party shall have the right to
choose competent counsel, control the conduct of any litigation or other
proceeding, and settle any claim. The indemnified Party shall provide all
documents and assistance reasonably requested by the indemnifying Party.

 

17.                               LIMITATION OF LIABILITY

 

THE PARTIES CONFIRM THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED
IN THIS AGREEMENT SATISFY THE ESSENTIAL PURPOSES HEREOF FOR BREACH OF ANY
PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS HEREIN PROVIDED,
SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE
REMEDY, THE OBLIGOR’S LIABILITY SHALL BE LIMITED AS SET FORTH IN SUCH PROVISION
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. IF NO REMEDY
OR MEASURE OF DAMAGES IS EXPRESSLY HEREIN PROVIDED, THE OBLIGOR’S LIABILITY
SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL
BE THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN
EQUITY ARE WAIVED. NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST OPPORTUNITY COSTS OR LOST PROFITS,
BY STATUTE, IN TORT OR CONTRACT, AT LAW OR IN EQUITY, UNDER ANY INDEMNITY
PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS
HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES IS WITHOUT REGARD TO THE
CAUSE OR CAUSES RELATED THERETO, INCLUDING, WITHOUT LIMITATION, THE NEGLIGENCE
OF ANY PARTY, WHETHER SUCH NEGLIGENCE IS SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,
THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
LIQUIDATED DAMAGES CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

 

47

--------------------------------------------------------------------------------


 

18.                               ASSIGNMENT; BINDING EFFECT

 

18.1                        Assignment.

 

Neither Party shall assign this Agreement or any of its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed, and any such assignee shall agree
in writing to be bound by the terms and conditions hereof and shall meet the
non-assigning Party’s creditworthiness criteria which shall include, but shall
not be limited to, providing adequate assurance to the non-assigning Party in an
amount and form determined by the non-assigning Party in a commercially
reasonable manner. The Parties acknowledge that the form and amount of any
adequate assurance which the non-assigning Party may require from an assignee,
as described in the preceding sentence, may not be the same as the form and
amount of Security which Seller or Buyer, as applicable, is required to provide
pursuant to Article 21. Notwithstanding the foregoing, either Party may, without
the need for consent from the other Party, (a) transfer, sell, pledge, encumber
or assign this Agreement or the accounts, revenues or proceeds hereof in
connection with any financing or other financial arrangements; (b) transfer or
assign this Agreement to an Affiliate of such Party; or (c) transfer or assign
this Agreement to any Person succeeding to all or substantially all of the
assets of such Party; provided, that in the case of clauses (b) and (c) any such
assignee shall agree in writing to be bound by the terms and conditions hereof
and has (i) met the non-assigning Party’s creditworthiness criteria which shall
include, but shall not be limited to, providing adequate security to the
non-assigning Party in an amount and form determined by the non-assigning Party
in a commercially reasonable manner and (ii) demonstrated to the non-assigning
Party that it has internal or external resources with reasonable proficiency in
generation operations and that it is able to operate the Facility consistent
with Good Industry Practice and in accordance with all the obligations under
this Agreement. Upon any assignment consented to by the other Party or permitted
under clauses (b) or (c) of the preceding sentence, the assigning Party shall be
relieved of liability for all obligations arising hereunder after the date such
assignment becomes effective. The Parties agree that it shall be a condition
precedent to any proposed assignment of this Agreement that the assignor and
assignee shall fulfill the obligations of this Section 18.1 before the
assignment of this Agreement shall be allowed to occur.

 

18.2                        Binding Effect.

 

This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

 

19.                               CONFIDENTIALITY

 

Each Party shall keep confidential, and shall not disseminate to any third party
(other than such Party’s Affiliates) or use for any other purpose (except with
written authorization), any information received from the other that is
confidential or proprietary

 

48

--------------------------------------------------------------------------------


 

unless legally compelled (by deposition, inquiry, request for production of
documents, subpoena, civil investigative demand or similar process, or by order
of a court or tribunal of competent jurisdiction, or in order to comply with
applicable rules or requirements of any stock exchange, government department or
agency or other Governmental Authority, or by requirements of any securities law
or regulation or other Governmental Rule) or as necessary to enforce the terms
of this Agreement. Either Party may disclose the terms of this Agreement to (i)
its Affiliates, and to its and their officers, directors, employees, attorneys
and accountants, (ii) credit reporting agencies, upon request and who are bound
to hold, treat and protect such information on a confidential basis and (iii)
its lenders, prospective lenders, financing participants and their respective
consultants and agents who (in the case of Persons identified in clause (iii))
are bound to hold, treat and protect such information on a confidential basis.
If any Party is compelled to disclose any confidential information of the other
Party, such Party shall request that such disclosure be protected and maintained
in confidence to the extent reasonable under the circumstances and use
reasonable efforts to protect or limit disclosure with respect to commercially
sensitive terms. In addition, such Party shall provide the other Party with
prompt notice of the requirement to disclose confidential information in order
to enable the other Party to seek an appropriate protective order or other
remedy, and such Party shall consult with the other Party with respect to the
other Party taking steps to resist or narrow the scope of any required
disclosure.

 

20.                               NOTICES

 

All notices, requests, statements or payments shall be made to the addresses and
persons specified in Exhibit D hereto. All notices or requests shall be made in
writing except where this Agreement expressly provides that notice may be made
orally. Notices required to be in writing shall be delivered by letter,
facsimile or other documentary form. Notice by facsimile shall be deemed to have
been received on the Day on which it was transmitted (where confirmation of
successful transmission is received) (unless transmitted after 5:00 p.m. at the
place of receipt or on a Day that is not a Business Day in which case it shall
be deemed received on the next Business Day); provided that dispatch
notifications and notifications of changes in availability of the Facility sent
by facsimile shall be treated as received when confirmation of successful
transmission is received. Notice by hand delivery, overnight mail, or courier
shall be deemed to have been received when delivered. Notice by telephone shall
be deemed to have been received at the time the call is received. A Party may
change its address by providing notice of same in accordance herewith.

 

21.                               SECURITY

 

21.1                           Encumbrance; Grant of Security Interest. As
security for the prompt and complete payment of all amounts now due or that may
hereafter become due from a Party to the other Party and performance by a Party
of all of its obligations, each Party hereby pledges, assigns, conveys and
transfers to the other Party, and hereby grants to the other Party a present and
continuing security interest in and to, and a general first lien upon and

 

49

--------------------------------------------------------------------------------


 

right of set off against, all of such Party’s right, title and interest in, to
and under any Security (except Letters of Credit) which has been or may in the
future be transferred to, or received by, the other Party, and all dividends,
interest, and other proceeds from time to time received, receivable, or
otherwise distributed in respect of, or in exchange for, any or all of the
foregoing.

 

21.2                           Collateral Requirement. The amount of Security to
be posted by a Party (the “Posting Party”) to the other Party (the “Secured
Party”) shall be equal to the amount that the Net Exposure “owed” by the Posting
Party to the Secured Party for any month exceeds the Credit Threshold for the
Posting Party, subject to the provisions of this Article 21 (the “Collateral
Requirement”).  If the Net Exposure is a negative number, Seller shall post
Security, as calculated herein, to Buyer. If the Net Exposure is a positive
number, Buyer shall post Security, as calculated herein, to Seller.
Notwithstanding the foregoing, for Seller, the Security required hereunder shall
at no time be greater than $7.5 million.

 

21.3                           Calculation of Net Exposure. “Net Exposure”
equals the RMR Exposure plus the Market Exposure plus the Gas Exposure. The
calculation of Net Exposure shall be made in accordance with the following
terms. It is the intent of the Parties that the Calculation Date coincide, to
the extent possible, with the submission by Seller to the ISO of an Estimated
RMR Invoice for the previous trade month.  If for any reason Seller does not
submit such an invoice to the ISO, with a copy concurrently to Buyer, or
estimate to Buyer on or before the fifteenth (15th) calendar day of a month,
Buyer may, at its election, estimate the amounts described below as needed for
the calculation of Net Exposure and demand any resulting Collateral Requirement.
Attached Exhibit G contains a method for calculating an estimated Net Exposure
for the first four (4) Calculation Dates, the period during which sufficient
settlement data may not be available to do a more accurate calculation;
provided, however, that if actual amounts become available for any of the
estimated amounts in Exhibit G, the applicable Party shall use such actual
amounts in calculating the Net Exposure in accordance with the methodology
described in Exhibit G.

 

(1) “RMR Exposure” shall be the sum of: (a) for the previous month, Buyer’s
“Condition 2” obligation to Seller less the “Condition 1” revenues in the
Estimated RMR Invoice; (b) for the current month and the subsequent month,
Buyer’s expected “Condition 2” obligation to Seller for Monthly Availability
Payment plus the Monthly Surcharge Payment less the expected “Condition 1”
credits for the same period from Seller to Buyer; and (c) for the current month
and the subsequent month, an estimate of Seller’s credits to Buyer resulting
from the sale of “contract path” Energy pursuant to the RMR Agreements. An
estimate of “contract path” Energy may be calculated as MW available at the
Delta RMR Units, multiplied by the hours in the current month, multiplied by a
capacity factor (equal to the prior month’s percentage of actual “contract path”
Energy), multiplied by a fixed heat rate of 11MMBtu/MWh, multiplied by the last
published Natural Gas Intelligence Bidweek Spot Gas Prices, California, PG&E
Citygate Average, multiplied by two (2) (for two (2) months). For example, only,
966 MW * 720

 

50

--------------------------------------------------------------------------------


 

hours/mo * 5% (or prior month’s actual percentage) * 11 MMBtu/MWh * $6.50/MMBtu
* 2 = approximately $5.0 million;

 

(2)                                  “Market Exposure” shall be based on the
last settled Market Payment between Seller and Buyer. The amount of that last
settled Market Payment shall be multiplied by three (3) (for three (3) months).
For clarity, for purposes of the Market Exposure calculation, a payment from
Seller to Buyer is a negative number, and a payment from Buyer to Seller is a
positive number; and

 

(3)                                  “Gas Exposure” shall be an estimate of
potential Gas imbalances, calculated as (-1) * 5% * MDQ (as set forth in each of
Seller’s NGSAs, which are subject to change from time to time) * 61 days * the
last published Natural Gas Intelligence Bidweek Spot Gas Prices, California,
PG&E Citygate Average.  For clarity, for purposes of the Gas Exposure
calculation, a potential exposure by Buyer to Seller, implying potential payment
from Seller to Buyer, is a negative number.

 

21.4                           Transfer of Security.

 

(1)                                  If the Secured Party demands Security,
pursuant to the Collateral Requirement, from the Posting Party on or before the
Notification Time on a Business Day, such Security shall be transferred by 5:00
p.m., New York City time, on the second Business Day after the Business Day such
demand is made.  Security demanded of a Posting Party after the Notification
Time on a Business Day shall be transferred by 5:00 p.m., New York City time, on
the third Business Day after the Business Day such demand is made. If the
Posting Party demands the return of Security, pursuant to the Collateral
Requirement, from the Secured Party on or before the Notification Time on a
Business Day, such Security shall be transferred by 5:00 p.m., New York City
time, on the second Business Day after the Business Day such demand is made.
Return of Security demanded by a Posting Party after the Notification Time on a
Business Day shall be transferred by 5:00 p.m., New York City time, on the third
Business Day after the Business Day such demand is made.

 

(2)                                  A Posting Party may substitute new Security
for other existing Security of equal value on the Business Day following the
Secured Party’s receipt of written notice thereof.  Upon the transfer to the
Secured Party of the substitute Security, the Secured Party shall transfer the
relevant replaced Security to the Posting Party no later than the second
Business Day after such transfer has been effected.

 

21.5                           Credit Thresholds.

 

(1)                                  The applicable Credit Threshold for each
Party is as follows:

 

To qualify for a Credit Threshold Amount at BBB-/Baa3 Credit Rating, Seller’s or
its Guarantor’s Credit Rating outlook from each of S&P and Moody’s,
respectively, shall be “Stable” or better. Credit Threshold for Seller (or its
Guarantor):

 

51

--------------------------------------------------------------------------------


 

Amount

 

S&P Credit Rating

 

Moody’s Credit Rating

$15 million

 

AA- and above

 

Aa3 and above

$10 million

 

BBB+ to A+

 

Baa1 to A1

$5 million

 

BBB- to BBB

 

Baa3 to Baa2

$ Zero

 

Below BBB-

 

Below Baa3

 

To qualify for a Credit Threshold Amount at BBB-/Baa3 Credit Rating, Buyer’s
Credit Rating outlook from each of S&P and Moody’s, respectively, shall be
“Stable” or better. Credit Threshold for Buyer:

 

 

Amount

 

S&P Credit Rating

 

Moody’s Credit Rating

$22 million

 

AA- and above

 

Aa3 and above

$17 million

 

BBB+ to A+

 

Baa1 to A1

$12 million

 

BBB- to BBB

 

Baa3 to Baa2

$ Zero

 

Below BBB-

 

Below Baa3

 

(2) If Seller’s Guarantor issues a Guarantee, the Credit Threshold for Seller or
its Guarantor shall be the lesser of (a) the amount denoted in the applicable
Credit Threshold matrix and (b) the amount of the Guarantee.

 

21.6                           Interest on Cash Collateral.  Any cash posted as
Security hereunder shall accrue interest for the benefit of the Posting Party in
accordance with the Commercial Interest Rate.

 

21.7                           Letter of Credit.

 

If (i) the Posting Party has provided a Letter of Credit under Article 21, (ii)
the Posting Party fails to cause any Letter of Credit to be renewed or replaced
at least twenty (20) Days before its expiration, and (iii) the Posting Party has
not provided substitute Security if permitted under Article 21, then the Secured
Party shall have the right to draw all or any part of the available balance of
such Letter of Credit, in an amount not exceeding the Collateral Requirement.
The Posting Party’s failure to renew the Letter of Credit shall not, in and of
itself, result in an Event of Default under Section 14.1(l)(f). The cash
proceeds received by the Secured Party from drawing on a Letter of Credit under
this provision shall be held as cash Security and shall be subject to Section
21.6. If the bank issuing the Letter of Credit fails to honor the Secured
Party’s properly documented request to draw on the outstanding Letter of Credit
and the Posting Party fails to provide a replacement Letter of Credit from a
financial institution reasonably acceptable to the Secured Party or cash as a
replacement for that dishonored Letter of Credit, an Event of Default with
respect to the Posting Party shall be deemed to have occurred under Section
14.1(l)(f).

 

52

--------------------------------------------------------------------------------


 

21.8                           Exercise of Rights Against Security.

 

If (i) an Event of Default with respect to the Posting Party has occurred and is
continuing, or (ii) an Early Termination Date has occurred or has been
designated as the result of an Event of Default with respect to the Posting
Party, then, unless the Posting Party has paid in full all of its obligations
that are due to the Secured Party under this Agreement, the Secured Party may
exercise one or more of the following rights and remedies:

 

(1)                                  Letter of Credit. If the Security posted by
the Posting Party is one or more Letters of Credit, the Secured Party may draw
on the entire, undrawn portion of all outstanding Letters of Credit; provided
that, such drawing shall not exceed the Settlement Amount as calculated by the
Secured Party. Notwithstanding the Secured Party’s receipt of cash proceeds from
a drawing under a Letter of Credit, the Posting Party shall remain liable (i)
for any failure to provide any additional Security as required by Article 21 and
(ii) for any amounts owing to the Secured Party and remaining unpaid after the
application of the amounts so drawn by the Secured Party.

 

(2)                                  Cash. If the Security posted by the Posting
Party is cash, the Secured Party shall have the right to apply such cash against
and in satisfaction of any amount due and payable by the Posting Party in
respect of its obligations under this Agreement.

 

22.                               FORCE MAJEURE

 

The Parties hereby incorporate the Force Majeure provision from the RMR
Agreements as follows. If either Party is unable to perform its obligations
under this Agreement due to a Force Majeure Event, the Party unable to perform
shall notify the other Party of the Force Majeure Event promptly after the
occurrence thereof. The Party’s notice may be given orally but shall promptly be
confirmed in writing or electronically. If a Force Majeure Event prevents a
Party from performing, in whole or in part, its obligations under this
Agreement, such Party’s obligations, other than obligations to pay money (unless
the means of transferring funds is affected), shall be suspended and such Party
shall have no liability with respect to such obligations; provided, that the
suspension of the Party’s obligations is of no greater scope and of no longer
duration than is required by the Force Majeure Event. If a Force Majeure Event
reduces the Availability of an RMR Unit, the Availability shall be determined as
if the RMR Unit were available up to the Unit Availability Limit in effect prior
to the Force Majeure Event through the earlier of the 12th Day following the
Force Majeure Event or until the RMR Unit’s Availability is restored, whichever
occurs first. The Party that is unable to perform by reason of a Force Majeure
Event shall use commercially reasonable efforts to remedy its inability to
perform and mitigate the consequences of the Force Majeure Event as soon as
reasonably practicable; provided, that no Party shall be required to obtain
replacement power or to settle any strike or other labor dispute on terms which,
in the Party’s sole discretion, arc contrary to its interest and, except to the
extent that the RMR Unit’s primary Fuel is distillate fuel oil or Schedule H of
the RMR Agreements expressly requires Seller to maintain fuel oil capability for
the RMR Unit, Seller shall not be required to obtain or use fuel oil to operate
an RMR Unit. The Party unable to perform

 

53

--------------------------------------------------------------------------------


 

shall advise the other Party of its efforts to remedy its inability to perform
and to mitigate the consequences of the Force Majeure Event, and shall advise
the other Party of when it believes it will he able to resume performance of its
obligations under this Agreement.

 

23.                               DISPUTE RESOLUTION

 

Section 11.1 of the RMR Agreements is incorporated herein by reference and shall
apply to any disputes that may arise between the Parties under this Agreement
provided that only Buyer and Seller shall be parties to the dispute resolution
process.

 

24.                               INSURANCE

 

During the Contract Term, Seller shall carry and maintain, or cause to be
carried and maintained, no less than the insurance coverages required in the RMR
Agreements.

 

25.                               MATERIAL CHANGE(S)

 

25.1                        RMR; RMR Agreements.

 

If the present RMR regulatory regime in existence as of the Effective Date of
this Agreement is modified or superseded by some other regime, system or market
design (e.g., Market Redesign and Technology Upgrade) and such modification or
superseding regime does not result in the termination or expiration of any RMR
Agreement but nonetheless results in either (1) a reduction in what would have
been the amount of payments to Seller under “Condition 2,” or (2) imposition of
additional costs or charges on Seller, and such Regime Change results in a
cumulative negative financial impact to Seller of $50,000 or more on earnings
before interest, taxes, and depreciation, Buyer shall increase its payments
hereunder to ensure that Seller receives the same payments-to-costs benefit as
the Parties have agreed to as part of this Agreement. In such event, Seller
shall invoice Buyer in accordance with the billing provisions set forth in this
Agreement each time the cumulative negative financial impact on Seller’s
earnings as defined herein reaches at least $50,000. Buyer’s obligation to pay
any such invoices shall continue for the remaining term of this Agreement;
provided, however, as of January 1, 2009, Buyer shall have the unconditional
right to terminate this Agreement on a Unit by Unit basis at any time; provided
that, (a) such termination shall become effective on the date the ISO permits
Seller to switch each affected RMR Unit from “Condition 1” status to “Condition
2” status and (b) Buyer pays Seller, subject to the payment and netting
provisions set forth herein, the total amount of Seller’s outstanding negative
financial impact on earnings as defined herein at the time of termination.

 

54

--------------------------------------------------------------------------------


 

25.2                        Air Permit.

 

If the air permit for the Facility, as originally issued, is amended such that
the maximum number of Run Hours or the minimum load, as determined by
environmental restrictions contained in the air permit, materially reduces the
availability of the Facility, Seller shall provide Buyer with prompt written
notice of such amendment, and Buyer shall have the right to terminate this
Agreement by providing written notice to Seller within ninety (90) Days of
Buyer’s receipt of notice of any such amendment, with any such termination to be
effective ninety (90) Days after delivery of such termination notice. Seller and
Buyer shall not be liable for any damages resulting from an early termination of
this Agreement pursuant to this Section 25.2. If the Facility’s air permit is
amended by any Governmental Authority, Seller shall promptly notify Buyer of any
modifications to the Operational Limitations as may be necessary to comply with
the amended air permit. Notwithstanding the above, Seller shall have the duty to
use its commercially reasonable efforts to oppose any amendment that may
adversely affect the dispatch rights provided for herein.

 

26.                               MISCELLANEOUS

 

26.1                        Duty to Mitigate.

 

Each Party agrees that it has a duty to mitigate damages and covenants that it
will use commercially reasonable efforts to minimize any damages it may incur as
a result of the other Party’s performance or non-performance of this Agreement.

 

26.2                        Entire Agreement and Amendments.

 

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof. There are no prior or contemporaneous agreements
or representations affecting the subject matter of this Agreement other than
those herein expressed. No amendment, modification or change to this Agreement
shall be enforceable unless reduced to writing and executed by both Parties.

 

26.3                        Governing Law.

 

This Agreement and the rights and duties of the Parties hereunder shall be
governed by and construed, enforced and performed in accordance with the laws of
the State of California, without giving effect to principles of conflicts of
laws that would require the application of the law of any other state.

 

26.4                        Waivers.

 

55

--------------------------------------------------------------------------------


 

The failure of either Party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
a Party thereafter to enforce each and every such provision. A waiver under this
Agreement must be in writing and state that it is a waiver. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

26.5                        Fines.

 

Except as otherwise provided in this Agreement, each Party shall be responsible
for and shall pay the fines that are levied upon it by a Governmental Authority
or regulatory body as a result of such Party’s own actions or inactions except
to the extent one Party is obligated to indemnify the other Party under this
Agreement.

 

26.6                        Severability.

 

Except as otherwise stated herein, any provision or section declared or rendered
unlawful by a Governmental Authority, or deemed unlawful because of a statutory
change, will not otherwise affect the lawful obligations that arise under this
Agreement.

 

26.7                        Headings; Exhibits.

 

The headings used for the sections and articles herein are for convenience and
reference purposes only and shall in no way affect the meaning or interpretation
of the provisions of this Agreement. Any and all Exhibits referred to in this
Agreement are, by such reference, incorporated herein and made a part hereof for
all purposes.

 

26.8                        No Third Party Beneficiaries.

 

Nothing in this Agreement shall provide any benefit to any third party or
entitle any third party to any claim, cause of action, remedy or right of any
kind, it being the intent of the Parties that this Agreement shall not he
construed as a third party beneficiary contract.

 

26.9                        Counterparts.

 

This Agreement may be executed in several counterparts, each of which is an
original and all of which constitute one and the same instrument. Execution
pages may be delivered by facsimile, and each such facsimile copy of an
execution page shall have the same legal force and effect as would an original.

 

26.10                 No Partnership.

 

56

--------------------------------------------------------------------------------


 

Nothing contained in this Agreement shall be construed to create a partnership,
joint venture, agency or other relationship that may invoke fiduciary
obligations between the Parties hereto.

 

26.11                 Press Releases.

 

Neither Party may issue a press release or make any public statement with
respect to this Agreement or the substance hereof without the prior written
agreement of the other Party with respect to the form, substance and timing
thereof, except that either Party may make any such press release or public
statement when the releasing Party is advised by its legal counsel that such a
press release or public statement is required by law, regulation, stock exchange
rules or in connection with the financing of the Facility, but in such event the
Parties shall use their reasonably good faith efforts to agree as to the form,
substance and timing of such release or statement.

 

26.12                 Rights under the Federal Power Act.

 

(1)                                  This Agreement shall not be subject to
change through any unilateral application by either Party to any Governmental
Authority including, but not limited to, the FERC pursuant to the provisions of
Sections 205 or 206 of the Federal Power Act, without the prior mutual written
agreement of both Parties.  Each of the Parties hereby irrevocably waives any
right it may or can have to unilaterally seek any change, or to support any
application, complaint, or action by any other party or Governmental Authority
seeking such change.

 

(2)                                  Absent agreement by the Parties to the
proposed change, the standard of review for changes to any Section of this
Agreement proposed by a Party, a non-party or the FERC acting sua sponte shall
be the “public interest” standard of review set forth in United Gas Pipe Line
Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the “Mobile-Sierra”
doctrine).

 

[Signature page follows this page]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Seller and Buyer has caused this Agreement to be
executed on its behalf by its duly authorized representative to be effective as
of the date first above written.

 

 

 

Mirant Delta, LLC

 

 

 

 

 

By:

/s/ Curtis A. Morgan

 

 

 

 

 

 

 

Name:

Curtis A. Morgan

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Date:

1/13/05

 

 

 

 

 

 

 

 

 

Mirant Potrero, LLC

 

 

 

 

 

By:

/s/ Curtis A. Morgan

 

 

 

 

 

 

Name:

Curtis A. Morgan

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Date:

1/13/05

 

 

 

 

 

 

 

 

 

Pacific Gas and Electric Company

 

 

 

 

 

By:

/s/ Gordon R. Smith

 

 

 

 

 

 

Name:

Gordon R. Smith

 

 

 

 

 

 

Title:

President and C.E.O.

 

 

 

 

 

 

Date:

January 14, 2005

 

 

58

--------------------------------------------------------------------------------


 

Exhibit A

 

McDermott                                  

Will & Emery                        

 

Boston Brussels Chicago Dissaldorf London los Angeles Miami Milan

munich new york Orange County Rome San Diego Silicon Valley Washington, D.C.

FILED
OFFICE OF THE
SECRETARY

Michael A. Yuffee
Attorney at Law
myuffee@mwe.com
202.756.8086

 

2005 JAN - 7 P 3:55

 

FEDERAL ENERGY

 

REGULATORY COMMISSION

 

January 7, 2005

 

BY HAND DELIVERY

 

Hon. Magalie R. Salas

Secretary

Federal Energy Regulatory Commission

888 First Street, N.E.

Washington, D.C. 20426

 

Re:                               Mirant Delta, LLC and Mirant Potrero, LLC,
Docket No. ERO5-343-000

 

Dear Secretary Salas:

 

Pursuant to Rule 602 of the Federal Energy Regulatory Commission’s Rules of
Practice and Procedure, 18 C.F.R. § 385.602 (2004), Mirant Delta, LLC (“Mirant
Delta”) and Mirant Potrero, LLC (“Mirant Potrero”) (collectively, “Mirant”),(1) 
hereby submit an original and 14 copies of an Offer of Partial Settlement
(“Settlement”) among the following parties (collectively, the “Supporting
Parties”): Mirant, the California Independent System Operator Corporation
(“ISO”), the California Electricity Oversight Board (“EOB”) and Pacific Gas and
Electric Company (“PG&E”). This Settlement represents an integrated and complete
resolution of all issues in this proceeding relating to: (i) Owner’s Repair Cost
Obligations; (ii) Annual Fixed Revenue Requirements (“AFRRs”); and (iii)
Variable O&M Rates (“VOM Rates”) for Contra Costa Units 4, 5 and 7, Pittsburg
Units 5 and 6, and Potrero Units 3, 4, 5 and 6. In addition, this Settlement
conditionally extends the settlement of these issues through 2008.

 

The Supporting Parties are authorized to represent that although the California
Public Utilities Commission (“CPUC”) is not a signatory to the Settlement, the
CPUC does not oppose the Settlement.

 

--------------------------------------------------------------------------------

(1)                                  Beginning on July 14, 2003, Mirant
Corporation and certain of its affiliated entities (collectively,  “Mirant”)
commenced proceedings under Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101,
et seq., in the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division (the “Bankruptcy Court”). In filing this Explanatory
Statement and related Settlement, Mirant does not intend to waive any
protections which might be afforded to it under the Bankruptcy Code, including
but not limited to those protections provided by Section 362 thereof.

 

--------------------------------------------------------------------------------


 

 

The Settlement consists of:

 

(i) this transmittal letter;

 

(ii) an Explanatory Statement concerning the Settlement;

 

(iii) the Offer of Partial Settlement by and between the Supporting Parties;

 

(iv) a proposed order approving the Settlement; and

 

(v) a draft notice of filing.

 

Mirant respectfully requests that the Secretary transfer the Settlement to the
Commission pursuant to Rule 602(b)(2)(ii). Mirant submits that this Settlement
is in the public interest and should be accepted by the Commission as it is the
result of in-depth negotiations among Mirant, PG&E, CPUC and EOB and resolves
all issues in this proceeding relating to: (i) Owner’s Repair Cost Obligations;
(ii) AFRRs; and (iii) VOM Rates. Accordingly, Mirant requests that the
Commission approve the Settlement.

 

 

Respectfully submitted,

 

 

 

/s/ Michael A. Yuffee

 

 

Michael A. Yuffee

 

Bruce A. Bedwell

 

McDERMOTT will & emery LLP

 

 

 

Debra Raggio Bolton

 

Mirant Corporation

 

 

 

Attorneys for

 

Mirant Delta, LLC and Mirant Potrero, LLC

 

 

Attachments

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF SERVICE

 

I hereby certify that I have this day served copies of the foregoing document
upon each person designated on the official service list as compiled by the
Secretary in this proceeding in accordance with the requirements of Rule 2010 of
the Rules of Practice and Procedure, 18 C.F.R. 385.2010 (2004).

 

In addition, copies of this filing have been served on the following persons:

 

Deborah A. Le Vine

 

Charles F. Robinson

Director of Contracts

 

Vice President and General Counsel

California ISO Corporation

 

California ISO Corporation

151 Blue Ravine Road

 

151 Blue Ravine Road

Folsom, CA 95630

 

Folsom, CA 95630

 

 

 

Robert C. Kott

 

Mary Anne Sullivan

Manager of Reliability Contracts

 

Hogan & Hartson

California ISO Corporation

 

555 Thirteenth Street, NW

151 Blue Ravine Road

 

Washington, DC 20004

Folsom, CA 95630

 

 

 

 

 

Laura Douglass

 

Stuart K. Gardiner

Team Lead, Reliability Strategy

 

Law Department, B30A

Pacific Gas and Electric Company

 

Pacific Gas and Electric Company

Mail Code N12E

 

P.O. Box 7442

P.O. Box 770000

 

San Francisco, CA 94120

San Francisco, CA 94177-0001

 

 

 

 

 

Kenneth L. Glick

 

Laurence G. Chaset

Staff Counsel

 

Legal Division

California Electricity Oversight Board

 

California Public Utilities Commission

770 L. Street

 

505 Van Ness Avenue

Suite 1250

 

San Francisco, CA 94102

Sacramento, CA 95814

 

 

 

DATED at Washington, D.C., this 7th day of January, 2005.

 

 

 

 

/s/ Bruce A. Bedwell

 

 

 

Bruce A. Bedwell

 

 

--------------------------------------------------------------------------------


 

EXPLANATORY STATEMENT

 

--------------------------------------------------------------------------------


 

EXPLANATORY STATEMENT (1)

 

I.                                         PROCEDURAL HISTORY

 

1.                                       Mirant Delta is the owner of the Contra
Costa Power Plant located in Antioch, California, and the Pittsburg Power Plant
located in Pittsburg, California. Mirant Potrero is the owner of the Potrero
Power Plant located in San Francisco, California.

 

2.                                       Mirant Delta and Mirant Potrero operate
generating units at their respective power plants subject to Must-Run Service
Agreements (“RMR Agreements”) with the ISO, the Schedules to which contain
certain generation unit-specific terms and conditions. The units subject to such
obligations under these RMR Agreements are referred to herein as RMR Units.(2)

 

3.                                       By their express terms, the RMR
Agreements provide for annual revisions to, among other things, the AFRR and the
Variable O&M Rate (“VOM Rate”) for each RMR Unit. Pursuant to Schedule B,
Section 7 of the RMR Agreements, the AFRR values are determined by the Formula
Rate set forth in Schedule F to the RMR Agreements, unless Mirant files a
superseding rate schedule under Section 205 of the Federal Power Act. The VOM
Rates also are determined by a formula set forth in Schedule F. Schedule F
requires that Mirant provide annually to the ISO an “Information Package
detailing and supporting all calculations” used to determine the AFRRs and VOM
Rates under the respective formulas for the upcoming calendar year (“Schedule F
Filing Requirements”). Mirant is required to provide a copy of this Information
Package to the ISO “in printed form and a suitable electronic format” and to the
Commission “in an informational filing.”

 

4.                                       On October 9, 2001, Mirant submitted,
in Docket No. ER02-64-000, an information package in the form of an
informational filing (“2002 Information Package”) in accordance with Schedule F
of its RMR Agreements. The 2002 Information Package contained data and
workpapers detailing Mirant’s calculation of its proposed AFRRs and VOM Rates
for calendar year 2002. PG&E, the ISO, the EOB, and the CPUC (collectively, the
“Joint Parties”)(3) filed protests to the 2002 Information Package, raising a
variety of issues.

 

5.                                       On December 19, 2001, the Commission
issued an order conditionally accepting for filing the revised tariff sheets
submitted in Docket No. ER02-198-000, subject to refund and

 

--------------------------------------------------------------------------------

(1)                                  This Explanatory Statement is not intended
to alter any of the specific provisions of the Settlement, including its
exhibits and attachments, and is provided solely to comply with the Commission’s
rules.

 

(2)                                  Specifically, the following units owned by
Mirant will be subject to RMR Agreements during calendar year 2005: Contra Costa
Units 4, 5 and 7; Pittsburg Units 5 and 6; and Potrero Units 3, 4, 5 and 6.

 

(3)                                  The only other party to respond to this
filing was the City and County of San Francisco, whose Motion to Intervene
raised no substantive issues.

 

--------------------------------------------------------------------------------


 

the outcome of the ongoing proceedings in Docket No. ER02-64-000. Mirant Delta,
LLC, 97 FERC ¶ 61,284 (2001).

 

6.                                       On November 20, 2002, the Supporting
Parties entered into a stipulation and agreement (the “2002-2004 Settlement”),
which fully resolved all issues in Docket Nos. ER02-64-000 and ER02-198-000. No
party objected to the 2002-2004 Settlement and the Commission approved the
settlement on February 5, 2003.(4) The 2002-2004 Settlement set forth Mirant’s
AFRRs and VOM Rates for the period January 1, 2002 through December 31, 2004,
thereby eliminating the need for Mirant to make Schedule F filings for those
calendar years. The 2002-2004 Settlement also set forth Mirant’s Owner’s Repair
Cost Obligations for the same period.

 

7.                                       On December 16, 2004, Mirant filed with
the Commission various proposed rate and rate schedule changes (referred to as
the “Limited 205 Filing”). The Limited 205 Filing, among other things, contains
the proposed: (i) Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM
Rates for each RMR Unit, to be effective January 1, 2005.

 

II.                                     DESCRIPTION OF SETTLEMENT

 

1.                                       In anticipation of the Schedule F
Filing Requirements and the Limited 205 Filing, Mirant, PG&E, CPUC and BOB
initiated informal settlement discussions to resolve any potential issues
relating to the AFRRs and VOM Rates for calendar year 2005. As a result of these
informal settlement discussions, the Supporting Parties submit the attached
Settlement, pursuant to which the Supporting Parties consent to the: (i) Owner’s
Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates as set forth in
Mirant’s Limited 205 Filing for 2005.(5)

 

2.                                       Pursuant to the Settlement, the AFRR,
VOM Rate and Owner’s Repair Cost Obligation values in Mirant’s Limited 205
Filing will be effective for the period January 1, 2005, through December 31,
2005 as follows: (a) Owner’s Repair Cost Obligations as contained in Schedule A,
Section 13 of the RMR Agreements; (b) AFRRs, as contained in Table B-6 of the
RMR Agreements; and (c) VOM Rates, as contained in Table Cl-18 of the RMR
Agreements.

 

3.                                       Specifically, the Supporting Parties
consent to the following, as reflected in Mirant’s Limited 205 Filing for 2005:

 

a.                                       New AFRRs for Contra Costa Unit 7,
Pittsburg Units 5-6, and Potrero Units 3-6;

 

b.                                      For Contra Costa Units 4-5, the
continuation of the AFRRs contained in the 2002-2004 Settlement;

 

--------------------------------------------------------------------------------

(4)                                  Mirant Delta, LLC and Mirant Potrero, LLC,
102 FERC ¶ 61,130 (2003).

 

(5)                                  The ISO has not had the opportunity to
independently investigate or evaluate the basis for the rates in the Settlement.
It nevertheless supports the Settlement based on the recognition that it is the
product of extensive negotiation among Mirant, the CPUC, the EOB and PG&E, which
is the Responsible Utility with respect to these RMR Units, and based on the
fact that the Commission will review and approve the Settlement only upon a
determination that it is fair and reasonable and in the public interest.

 

2

--------------------------------------------------------------------------------


 

c.                                       For all RMR Units, the continuation of
the VOM Rates contained in the 2002-2004 Settlement;

 

d.                                      For all RMR Units, new Owner’s Repair
Cost Obligations; and

 

e.                                       Revised Rate Schedule Sheets to be
effective January 1, 2005 through December 31, 2005.

 

4.                                       Upon agreement by the Supporting
Parties, this Settlement may be extended, without modification, for the period
January 1, 2006 through December 31, 2008, by providing joint notice of such
extension to the Commission.

 

5.                                       The Supporting Parties have agreed that
the Settlement will be deemed to satisfy Mirant’s Schedule F Filing Requirements
for 2005 and, if the Settlement is extended, for 2006 through 2008.

 

6.                                       Through this Settlement, the Supporting
Parties consent only to those changes in Mirant’s Limited 205 Filing for 2005
discussed herein, and take no position in this Settlement on the other changes
set forth in Mirant’s Limited 205 Filing.

 

III.                                 EFFECTIVE DATE

 

The Settlement shall be effective on the later of: (1) the date the Settlement
is approved by the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division, which approval will be sought promptly by Mirant
after the Commission issues an order approving the Settlement without
modification or condition or, if modified or conditioned by the Commission,
after acceptance of the modification or conditions contained in such order by
all of the Supporting Parties; or (2) if modified or conditioned by the
Bankruptcy Court, upon the date of acceptance of the modifications or conditions
contained in such order by all of the Supporting Parties (“Effective Date”).

 

IV.                                REFUNDS

 

Refunds will be paid pursuant to the terms and conditions of the Settlement.

 

V.                                    COMMENTS

 

The Supporting Parties seek expedited treatment and request waiver of Rules
602(d)(2) and 602(f) so that initial comments on the Settlement are due on
January 14, 2005, and reply comments are due on January 21, 2005.

 

VI.                                POLICY ISSUES AND OTHER ISSUES ARISING UNDER
THE SETTLEMENT

 

In accordance with the Chief Judge’s October 15, 2003 Notice to the Public
concerning Information to be Provided with Settlement Agreements, the Parties
provide the following information:

 

3

--------------------------------------------------------------------------------


 

1.                                      Underlying Issues and Major Implications

 

The Parties wish to resolve all outstanding issues with respect to the: (i)
Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates set forth in
Mirant’s Limited 205 Filing for 2005. Through this Settlement, the Parties agree
that the data contained in Mirant’s Limited 205 Filing for 2005 concerning: (i)
Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates are to be
accepted as filed, to be effective from January 1, 2005, through December 31,
2005 and thereafter until changed by Commission order or extended by the Parties
pursuant to Section 1.6 of the Settlement. This Settlement does not change any
obligation Mirant has under the RMR Agreements to make future filings to change
these rates.

 

2.                                      Policy Implications

 

The unopposed changes to Mirant’s RMR Agreements do not raise any policy
implications.

 

3.                                      Pending Cases That May Be Affected

 

The Settlement will not affect any cases currently pending before the
Commission.

 

4.                                      Issues of First Impression and Reversals
on Commission Position

 

The Settlement does not raise any issues of first impression and does not
propose to reverse any previous Commission decisions involving similar issues.

 

5.                                      Standard of Review

 

The Parties intend that the standard of review for changes to any section of the
Settlement proposed by a Party, a non-party or the Commission acting sua sponte,
shall be the “public interest” standard of review set forth in United Gas Pipe
Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the “Mobile-Sierra”
doctrine).

 

4

--------------------------------------------------------------------------------


 

OFFER OF SETTLEMENT

 

--------------------------------------------------------------------------------


 

OFFER OF SETTLEMENT

 

This Offer of Partial Settlement (the “Settlement”) is dated as of January 7,
2005, by and among Mirant Delta, LLC (“Mirant Delta”) and Mirant Potrero, LLC
(“Mirant Potrero”) (collectively, “Mirant”),(1) the California Independent
System Operator Corporation (“ISO”), the California Electricity Oversight Board
(“EOB”) and Pacific Gas and Electric Company (“PG&E”). These parties are
referred to herein individually as a “Party” and collectively as the “Parties”
or “Supporting Parties.” The Parties are authorized to represent that although
the California Public Utilities Commission (“CPUC”) is not a signatory to the
Settlement, the CPUC does not oppose the Settlement.

 

RECITALS

 

A.                                   Mirant Delta is the owner of the Contra
Costa Power Plant located in Antioch, California, and the Pittsburg Power Plant
located in Pittsburg, California. Mirant Potrero is the owner of the Potrero
Power Plant located in San Francisco, California.

 

B.                                     Mirant Delta and Mirant Potrero operate
generating units at their respective power plants subject to Must-Run Service
Agreements (“RMR Agreements”) with the ISO, the Schedules to which contain
certain generation unit-specific terms and conditions. The units subject to such
obligations under these RMR Agreements are referred to herein as RMR Units.(2)

 

C.                                     By their express terms, the RMR
Agreements provide for annual revisions to, among other things, the Annual Fixed
Revenue Requirement (“AFRR”) and Variable O&M Rate (“VOM Rate”) for each RMR
Unit. Pursuant to Schedule B, Section 7 of the RMR Agreements, the AFRR values
are determined by the Formula Rate set forth in Schedule F to the RMR
Agreements, unless Mirant files a superseding rate schedule filed under Section
205 of the Federal Power Act. The VOM Rate values also are determined by a
formula set forth in Schedule F. Schedule F requires that Mirant provide
annually to the ISO an “Information Package detailing and supporting all
calculations” used to determine the AFRRs and VOM Rates under the respective
formulas for the upcoming calendar year (“Schedule F Filing Requirements”).
Mirant is required to provide a copy of this Information Package to the
Commission “in an informational filing.”

 

--------------------------------------------------------------------------------

(1)                                  Beginning on July 14, 2003, Mirant
Corporation and certain of its affiliated entities (collectively, “Mirant”)
commenced proceedings under Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101,
et seq., in the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division (the “Bankruptcy Court”). In filing this Settlement,
Mirant does not intend to waive any protections which might be afforded to it
under the Bankruptcy Code, including but not limited to those protections
provided by Section 362 thereof.

 

(2)                                  Specifically, the following units owned by
Mirant will be subject to RMR Agreements during calendar year 2005: Contra Costa
Units 4, 5 and 7; Pittsburg Units 5 and 6; and Potrero Units 3, 4, 5 and 6.

 

--------------------------------------------------------------------------------


 

D.                                    On October 9, 2001, Mirant submitted, in
Docket No. ER02-64-000, an information package in the form of an informational
filing (“2002 Information Package”) in accordance with Schedule F of its RMR
Agreements. The 2002 Information Package contained data and workpapers detailing
Mirant’s calculation of its proposed AFRRs and VOM Rates for calendar year 2002.
PG&E, the ISO, the EOB, and the CPUC filed protests to the 2002 Information
Package, raising a variety of issues.(3)

 

E.                                      On December 19, 2001, the Commission
issued an order conditionally accepting for filing the revised tariff sheets
submitted in Docket No. ER02-198-000, subject to refund and the outcome of the
ongoing proceedings in Docket No. ER02-64-000. Mirant Delta, LLC, 97 FERC ¶
61,284 (2001).

 

F.                                      On November 20, 2002, the Parties
entered into a stipulation and agreement (the “2002-2004 Settlement”), which
fully resolved all issues in Docket Nos. ER02-64-000 and ER02-198-000. No party
objected to the 2002-2004 Settlement and the Commission approved the settlement
on February 5, 2003.(4) The 2002-2004 Settlement set forth Mirant’s AFRRs and
VOM Rates for the period January 1, 2002 through December 31, 2004, thereby
eliminating the need for Mirant to make Schedule F filings for those calendar
years. The 2002-2004 Settlement also set forth the Owner’s Repair Cost
Obligations for the same period.

 

G.                                     On December 16, 2004, Mirant filed with
the Commission various proposed rate and rate schedule changes (referred to as
the “Limited 205 Filing”). The Limited 205 Filing, among other things, contains
the proposed: (i) Owner’s Repair Cost Obligation; (ii) AFRR; and (iii) VOM Rate
for each RMR Unit, to be effective January 1, 2005.

 

H.                                    The Parties wish to resolve all
outstanding issues with respect to the: (i) Owner’s Repair Cost Obligations;
(ii) AFRRs; and (iii) VOM Rates set forth in Mirant’s Limited 205 Filing for
2005.(5)

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
agreements hereinafter set forth, the Parties mutually covenant and agree as
follows:

 

--------------------------------------------------------------------------------

(3)                                  The only other party to respond to this
filing was the City and County of San Francisco, whose Motion to Intervene
raised no substantive issues.

 

(4)                                  Mirant Delta, LLC and Mirant Potrero, LLC,
102 FERC ¶ 61,130 (2003).

 

(5)                                  The ISO has not had the opportunity to
independently investigate or evaluate the basis for the rates in the Settlement.
It nevertheless supports the Settlement based on the recognition that it is the
product of extensive negotiation among Mirant, the CPUC, the EOB and PG&E, which
is the Responsible Utility with respect to these RMR Units, and based on the
fact that the Commission will review and approve the Settlement only upon a
determination that it is fair and reasonable and in the public interest.

 

2

--------------------------------------------------------------------------------


 

1.                                      IMPLEMENTATION

 

1.1                                 The Parties agree that the data contained in
Mirant’s Limited 205 Filing for 2005 concerning: (i) Owner’s Repair Cost
Obligations; (ii) AFRRs; and (iii) VOM Rates are to be accepted as filed, to be
effective from January 1, 2005, through December 31, 2005 and thereafter until
changed by Commission order or extended by the Parties pursuant to Section 1.6
of the Settlement. This Settlement does not change any obligation Mirant has
under the RMR Agreements to make future filings to change these rates.
Specifically, the Parties consent to the following:

 

(a)                                  The AFRR values for the various RMR Units
shall be as follows:

 

RMR Unit

 

AFRR

 

Contra Costa 4

 

$

456,209

 

Contra Costa 5

 

$

456,209

 

Contra Costa 7

 

$

22,237,027

 

Pittsburg 5

 

$

15,157,190

 

Pittsburg 6

 

$

15,157,190

 

Potrero 3

 

$

17,908,424

 

Potrero 4

 

$

338,285

 

Potrero 5

 

$

451,175

 

Potrero 6

 

$

461,284

 

 

(b)                                 The VOM Rates for the RMR Units at the
Contra Costa, Pittsburg, and Potrero Facilities shall be as follows:

 

RMR Unit

 

VOM Rate ($/MWh)

 

Contra Costa 4

 

$

0

 

Contra Costa 5

 

$

0

 

Contra Costa 7

 

$

0.99

 

Pittsburg 5

 

$

0.76

 

Pittsburg 6

 

$

0.76

 

Potrero 3

 

$

3.16

 

Potrero 4

 

$

0

 

Potrero 5

 

$

0

 

Potrero 6

 

$

0

 

 

3

--------------------------------------------------------------------------------


 

(c)                                  The Owner’s Repair Cost Obligations for the
Contra Costa, Pittsburg, and Potrero Facilities shall be as follows:

 

Facility

 

Owner’s Repair
Cost Obligation

 

Contra Costa

 

$

423,152

 

Pittsburg

 

$

552,707

 

Potrero

 

$

406,885

 

 

1.2                                 The Supporting Parties hereby incorporate
into this Settlement the portions of the Revised Rate Schedule Sheets attached
to Mirant’s Limited 205 Filing for 2005 (“Revised Rate Schedule Sheets”) showing
the agreed-upon changes identified in Section 1.1, supra, to be effective
January 1, 2005.

 

1.3                                 Upon their effectiveness, the Revised Rate
Schedule Sheets shall supersede and revise the corresponding currently effective
rate schedule sheets that comprise the RMR Agreements previously filed by
Mirant.

 

1.4                                 The Supporting Parties consent only to those
changes in Mirant’s Limited 205 Filing for 2005 specified herein, and take no
position in this Settlement on the other changes set forth in Mirant’s Limited
205 Filing.

 

1.5                                 If approved by the Commission, this
Settlement fully resolves all issues in this proceeding relating to: (i) Owner’s
Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates. The Supporting Parties
have agreed that the Settlement will be deemed to satisfy any Schedule F Filing
Requirements applicable to Mirant for 2005 and, if the Settlement is extended,
for 2006 through 2008.

 

4

--------------------------------------------------------------------------------


 

1.6                                 Upon agreement by the Supporting Parties,
this Settlement may be extended, without modification, for the period January 1,
2006 through December 31, 2008, by providing joint notice of such extension to
the Commission.

 

2.                                      EFFECTIVE DATE

 

2.1                                 The Settlement shall be effective on the
later of: (1) the date the Settlement is approved by the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division, which
approval will be sought promptly by Mirant after the Commission issues an order
approving the Settlement without modification or condition or, if modified or
conditioned by the Commission, after acceptance of the modifications or
conditions contained in such order by all the Supporting Parties; or (2) if
modified or conditioned by the Bankruptcy Court, upon the date of acceptance of
the modifications or conditions contained in such order by all of the Parties
(“Effective Date”).

 

2.2                                 Within ten (10) business days following
either Commission approval without modification or condition, or if modified or
conditioned by the Commission, within ten (10) business days of acceptance of
the modifications or conditions contained in such order by all of the Supporting
Parties, Mirant will file and thereafter diligently prosecute in the Bankruptcy
Court, a request for approval of the Settlement, thereafter taking all actions
necessary to obtain such approval.

 

3.                                      ACTION BY PARTIES

 

3.1                                 Except for the Bankruptcy Court Approval
provided in Section 2, the Parties hereby waive any and all rights to seek
rehearing or judicial review of the Commission’s order(s) approving this
Settlement, and shall be bound by and entitled to the benefits of the provisions
of this Settlement; provided, however, that if the Commission approves this
Settlement with modification or condition, a Party may seek rehearing or
judicial review of the Commission’s order(s) approving this Settlement solely to
challenge the Commission’s imposition of modifications or conditions in order to
preserve the terms and conditions of this Settlement as filed.

 

3.2                                 The AFRR, VOM Rate and Owner’s Repair Cost
Obligation values in Mirant’s Limited 205 Filing will be effective for the
period January 1, 2005 through December 31, 2005, and may be extended under
Section 1.6 as follows: (a) Owner’s Repair Cost Obligations as contained in
Schedule A, Section 13 of the RMR Agreements; (b) AFRRs, as contained in Table
B-6 of the RMR Agreements; and (c) VOM Rates, as contained in Table C1-18 of the
RMR Agreements.

 

3.3                                 Nothing in this Settlement is intended to
affect any obligation of Mirant under the RMR Agreements other than those
expressly provided herein, and specifically, Mirant shall continue to submit
proposed annual changes to the RMR Agreements in accordance with Section
4.11(a), Schedule B, and Schedule D of the RMR Agreements and consistent with
this Settlement.

 

5

--------------------------------------------------------------------------------


 

4.                                      RESERVATIONS

 

4.1                                 Agreement to or acquiescence in this
Settlement shall not be deemed in any respect to constitute an admission by any
Party hereto that any allegation or contention made by any other Party in these
proceedings is true or valid. In reaching this Settlement, the Parties
specifically agree that this Settlement represents a negotiated agreement for
the sole purpose of settling certain issues, as described herein. No Party or
affiliate of any of the Parties shall be deemed to have approved, accepted,
agreed to, or consented to any fact, concept, theory, rate methodology,
principle, or method relating to jurisdiction, prudence, reasonable cost of
service, cost classification, cost allocation, rate design, rate schedule
provisions, or other matters underlying or purported to underlie any of the
resolutions of the issues provided herein. The Commission’s approval of the
Settlement shall not constitute approval of, or precedent regarding, any
principle or issue in this proceeding.

 

4.2                                 The Parties agree that the resolution of any
matter in this Settlement shall not be deemed to be a “settled practice” as that
term was interpreted and applied in Public Service Commission of the State of
New York v. FERC, 642 F.2d 1335 (D.C. Cir. 1980).

 

4.3                                 (a)                                  Each
Party irrevocably waives its rights, including its rights under §§ 205-206 of
the Federal Power Act, unilaterally to seek or support a change in the rate(s),
charges, classifications, terms or conditions of this Settlement. By this
provision, each Party expressly waives, solely with respect to this Settlement,
its right to seek or support: (i) an order from the Commission finding that the
rate(s), charges, classifications, terms or conditions agreed to by the Parties
in the Settlement are unjust and unreasonable; or (ii) any refund with respect
thereto. Each Party agrees not to make or support such a filing or request, and
that these covenants and waivers shall be binding notwithstanding any regulatory
or market changes that may occur hereafter.

 

(b)                                 Absent the agreement of all Parties to the
proposed change, the standard of review for changes to any section of the
Settlement proposed by a Party (to the extent that any waiver in Section (a)
above is unenforceable or ineffective as to such Party), a non-party or the
Commission acting sua sponte, shall be the “public interest” standard of review
set forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332
(1956) and Federal Power Commission v. Sierra Pacific Power Co., 350 U.S. 348
(1956) (the “Mobile-Sierra” doctrine).

 

4.4                                 This Settlement does not resolve any issues
related to Mirant’s Limited 205 Filing for 2005 not discussed herein nor does
this Settlement restrict in any way the positions that the Parties may take with
respect to such issues. The Parties specifically reserve their rights and
positions therein. Further, this Settlement is not intended to limit or affect
the rights and remedies of the Parties with respect to any other particular
dispute not resolved by this Settlement. Nothing in this Section 4.4 is intended
to conflict with Section 4.3.

 

4.5                                 Notwithstanding any provision of this
Settlement, nothing included in this Settlement is intended to limit or affect
the rights and remedies of the Parties with respect to any claim that the
amounts invoiced under the RMR Agreements are incorrect, including any dispute
involving the interpretation or application of the RMR Agreements.

 

6

--------------------------------------------------------------------------------


 

5.                                      MISCELLANEOUS PROVISIONS

 

5.1                                 The titles and headings of the various
Articles and Sections in this Settlement arc for reference purposes only. They
are not to be construed or taken into account in interpreting this Settlement,
and do not qualify, modify, or explain the effects of this Settlement.

 

5.2                                 The rights conferred and obligations imposed
on any Party by this Settlement shall inure to the benefit of and be binding on
that Party’s successors in interest or assignees as if such successor or
assignee was itself a Party hereto.

 

5.3                                 This Settlement may be executed in
counterparts by each Party, each of which shall be deemed to be an original, but
which together shall constitute one and the same instrument.

 

5.4                                 The discussions among the Parties that have
resulted in this Settlement have been conducted on the explicit understanding
that they were undertaken subject to Rule 602(e) of the Commission’s Rules of
Practice and Procedure, 18 C.F.R. § 385.602(e)(2004), and the rights of the
Parties with respect thereto shall not be impaired by this Settlement.

 

6.                                      CONCLUSION

 

The Parties respectfully request that the Commission approve the instant
Settlement without modification or condition.

 

Signed and dated this 7th day of January, 2005.

 

The California Independent System Operator

Mirant Delta, LLC and Mirant Potrero, LLC

Corporation

 

 

 

By:

/s/ Mary Anne Sullivan

 

By:

/s/ Debra Raggio Bolton

 

 

 

 

 

Name:

Mary Anne Sullivan

 

Name:

Debra Raggio Bolton

 

 

 

 

 

 

Title:

Associate General Counsel

 

 

 

 

 

Pacific Gas and Electric Company

California Electricity Oversight Board

 

 

By:

/s/ Stuart K. Gardiner

 

By:

/s/ Erik N. Saltmarsh

 

 

 

 

 

Name:

Stuart K. Gardiner

 

Name:

Erik N. Saltmarsh

 

 

 

 

Kenneth L. Glick

Title:

Attorney

 

 

 

 

Title:

General Counsel

 

7

--------------------------------------------------------------------------------


 

DRAFT ORDER

 

--------------------------------------------------------------------------------


 

FEDERAL ENERGY REGULATORY COMMISSION

WASHINGTON, D.C. 20426

 

[Date]

 

 

 

In Reply refer to:

 

 

Docket No. ER05-343-000

 

McDermott Will & Emery LLP

ATTN: Michael A. Yuffee

Attorney for Mirant Delta, LLC
and Mirant Potrero, LLC

600 13th Street, N.W.

Washington, D.C. 20005

 

Dear Mr. Yuffee:

 

On January 7, 2005, you filed an offer of settlement among Mirant Delta, LLC,
Mirant Potrero, LLC (collectively, “Mirant”), the California Independent System
Operator Corporation (“ISO”), the California Electricity Oversight Board (“EOB”)
and Pacific Gas and Electric Company (“PG&E”) in the above-referenced dockets.

 

The subject settlement is in the public interest and is hereby approved. The
Commission’s approval of this settlement does not constitute approval of, or
precedent regarding, any principle or issue in this proceeding. The parties
agree that the settlement is subject to the public interest standard of review.

 

 

By direction of the Commission,

 

 

 

Magalie R. Salas,

 

Secretary

 

cc: All Parties

 

--------------------------------------------------------------------------------


 

DRAFT NOTICE

 

--------------------------------------------------------------------------------


 

UNITED STATES OF AMERICA

BEFORE THE

FEDERAL ENERGY REGULATORY COMMISSION

 

Mirant Delta, LLC

)

Docket No. ER05-343-000

Mirant Potrero, LLC

)

 

 

NOTICE OF FILING

(January  , 2005)

 

Take notice that, on January 7, 2005, the following parties submitted an Offer
of Settlement in the above-referenced dockets: Mirant Delta, LLC, Mirant
Potrero, LLC, the California Independent System Operator Corporation, the
California Electricity Oversight Board and Pacific Gas and Electric Company.

 

Any person desiring to intervene or to protest this filing must file in
accordance with Rules 211 and 214 of the Commission’s Rules of Practice and
Procedure (18 CFR 385.211, 385.214). Protests will be considered by the
Commission in determining the appropriate action to be taken, but will not serve
to make protestants parties to the proceeding. Any person wishing to become a
party must file a notice of intervention or motion to intervene, as appropriate.
Such notices, motions, or protests must be filed on or before the comment date.
Anyone filing a motion to intervene or protest must serve a copy of that
document on the Applicant and all the parties in this proceeding.

 

The Commission encourages electronic submission of protests and interventions in
lieu of paper using the “eFiling” link at http://www.ferc.gov. Persons unable to
file electronically should submit an original and 14 copies of the protest or
intervention to the Federal Energy Regulatory Commission, 888 First Street,
N.E., Washington, D.C. 20426.

 

This filing is accessible on-line at http://www.ferc.gov, using the “eLibrary”
link and is available for review in the Commission’s Public Reference Room in
Washington, D.C.   There is an “eSubscription” link on the web site that enables
subscribers to receive email notification when a document is added to a
subscribed docket(s). For assistance with any FERC Online service, please email
FERCOnlineSupport@ferc.gov, or call (866) 208-3676 (toll free). For TTY, call
(202) 502-8659.

 

Comment Date: 5:00 pm Eastern Time on January 14, 2005. Reply Comment Date: 5:00
pm Eastern Time on January 21, 2005.

 

 

Magalie R. Salas

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Examples of Applicability of Schedule G vs. Modified Schedule G

 

Calculation is done by unit, by year

Applicable for 2005-2012

In this example, using volume (MWh), but logic also applies to contract service
limit hours in the same manner

(Schedule G rates apply for CAlSO calls beyond these volumes)

 

Assume:

Pittsburg 5 # of allowed startups is 20, per actual 2005 RMR contract

Pittsburg 5 volumetric limit is 400,000 MWh (frozen # to be used to determine
applicability of Modified Schedule G rates)

In 2007, the RMR contract for Pittsburg 5 allows for 280,000 MWh under base
rates

 

Sample #1, 2007 Operation

2007 Costs

CAISO calls (combined DA, HA and RT) = 310,000 MWh

CAISO energy at Schedule C rates for 280,000 MWh

PG&E calls = 140,000 MWh

CAISO energy at Schedule G rates for 30,000 MWh

CAISO startups = 15

PG&E energy at Schedule C rates for 120,000 MWh

PG&E startups = 8

PG&E energy at Modified Schedule G rates for 20,000 MWh

 

Schedule B rates for 20 startups

 

Modified Schedule G rates for 3 startups

 

 

Sample #2, 2007 Operation

2007 Costs

CAISO calls (combined DA, HA and RT) = 220,000 MWh

CAISO energy at Schedule C rates for 220,000 MWh

PG&E calls = 210,000 MWh

CAISO energy at Schedule G rates for 0 MWh

CAISO startups = 10

PG&E energy at Schedule C rates for 180,000 MWh

PG&E startups = 8

PG&E energy at Modified Schedule G rates for 30,000 MWh

 

Schedule B rates for 18 startups

 

Modified Schedule G rates for 0 startups

 

 

Sample #3, 2007 Operation

2007 Costs

CAISO calls (combined DA, HA and RT) = 20,000 MWh

CAISO energy at Schedule C rates for 20,000 MWh

PG&E calls = 350,000 MWh

CAISO energy at Schedule G rates for 0 MWh

CAISO startups = 25

PG&E energy at Schedule C rates for 350,000 MWh

PG&E startups = 2

PG&E energy at Modified Schedule G rates for 0 MWh

 

Schedule B rates for 20 startups

 

Schedule G rates for 5 startups

 

Modified Schedule G rates for 2 startups

 

 

Sample #4, 2007 Operation

2007 Costs

CAISO calls (combined DA, HA and RT) = 310,000 MWh

CAISO energy at Schedule C rates for 280,000 MWh

PG&E calls = 80,000 MWh

CAISO energy at Schedule G rates for 30,000 MWh

CAISO startups = 17

PG&E energy at Schedule C rates for 80,000 MWh

PG&E startups = 4

PG&E energy at Modified Schedule G rates for 0 MWh

 

Schedule B rates for 20 startups

 

Modified Schedule G rates for 1 startups

 

--------------------------------------------------------------------------------


 

Exhibit C – OFO Penalties

 

Low-Inventory OFO Allocation Examples:

 

Situation 1: Both parties deliver volumes short of the tolerance band.

 

The aggregated shortfall of both parties is short of the 5% tolerance band set
by the Gas Transporter for the OFO.  Calculate the volume subject to penalty for
each party by calculating that party’s shortfall percentage, deducting the 5%
allowance (tolerance band) from that shortfall, and applying the remaining
percentage to that party’s usage.  This result is that party’s volume subject to
penalty.

 

Situation 2: One party delivers volumes short of the tolerance band and both
parties deliver short of their usage.

 

The aggregated shortfall of both parties is short of the 5% tolerance band set
by the Gas Transporter for the OFO.  Calculate the shortfall attributed to each
party.  Since PG&E is within the 5% tolerance band and Mirant is not, the entire
shortfall is allocated to Mirant.  OFO penalties for this instance are allocated
to Mirant.  Note that the volume subject to penalty was reduced because PG&E did
not fully use its 5% allocation.

 

High inventory OFO Allocation Example:

 

Situation 3: One party delivers volumes in excess of the tolerance band and the
other party delivers short of its usage.

 

The aggregated shortfall of both parties is in excess of the 5% tolerance band
set by the Gas Transporter for the OFO.  Calculate the excess attributed to each
party.  Since Mirant delivered volumes short of its usage and PG&E delivered
volumes in excess of the tolerance band, the entire excess is allocated to
PG&E.  OFO penalties for this instance are allocated to PG&E.  Note that the
volume subject to penalty was reduced because Mirant did not use any of its 5%
allocation and in fact, delivered short of its usage.

 

OFO Example

 

 

 

Gas Delivery

 

Gas Usage

 

Volume

 

%

 

Utility
Tolerance

 

Allowed

 

 

 

 

 

Gas Volume Subject to Penalty

 

Situations

 

Mirant

 

PG&E

 

Total

 

Mirant

 

PG&E

 

Total

 

Difference

 

Difference

 

Band

 

Volume

 

Mirant

 

PG&E

 

Mirant

 

PG&E

 

Total

 

Both over tolerance band

 

50000

 

75000

 

125000

 

60000

 

63000

 

143000

 

-16000

 

-12.59

%

-5

%

-71.50

 

16.67

%

-9.64

%

-7000

 

-3850

 

-10650

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

0

 

One Party over

 

50000

 

81000

 

131000

 

60000

 

63000

 

143000

 

-12000

 

-8.39

%

-5

%

-71.50

 

-16.67

%

-2.41

%

-4850

 

0

 

-4850

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

0

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

NOTICES

 

Mirant

PG&E

 

 

NOTICES:

NOTICES:

1155 Perimeter Center W
Atlanta, GA 30338-5416
Attention: Legal
Phone: 678.579.6900
Facsimile: 678.579.5988

P.O. Box 770000, MCN12E
San Francisco, CA 94177
Attention: Director, Power Contracts
Phone: 415.973.0070
Facsimile: 415.973.9176

 

 

PAYMENT:

PAYMENT:

Bank of America, N.A.
ABA # 11000012
Account Number 3751003269

By Wire Transfer:
Mellon Trust of New England, N.A.
Account Title: PG&E
Account Number: 059994
ABA Number: 011001234

 

 

CREDIT:

CREDIT:

Attention: Credit Department
Phone: 678.579.3061
Facsimile: 678.579.5823

Attention: Credit Department
Phone: 415.972.5244
Facsimile: 415.973.7301

 

 

SCHEDULING:

SCHEDULING:

24 Hour Desk: 678.579.3100
24 Hour Desk Fax: 678.579.5541

Day Ahead Desk: 415.973.6222
24 Hour Desk: 415.973.7900
24 Hour Fax: 415.972.5340

 

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF LETTER OF CREDIT

ISSUING BANK LETTERHEAD

ADDRESS

 

Issuing Bank;

[insert name

 

 

Insert address]

 

 

 

 

 

 

 

Date:

[insert date]

 

 

 

 

Irrevocable Standby Letter of Credit Number: [insert number]

 

 

 

 

Beneficiary:

 

 

 

 

 

Applicant: [insert name

 

 

 

insert address]

 

Advising Bank:

[insert name

 

 

insert address

(if applicable)]

 

 

 

Confirming Bank:

[insert name

 

 

Insert address

 

 

(if applicable)]

 

 

At the request of [insert name of Applicant] and for the account of [insert name
of account party which may be the same as Applicant] (the “Account Party”), We,
[insert name of Issuing Bank], hereby issue our irrevocable standby letter of
credit (“Letter of Credit”), Number [insert number] in your favor available for
draw in the amount of United States Dollars [spell out the amount followed by
(US$xxxxxxxx.xx)] (hereinafter, as may be reduced from time to time in
accordance with the provisions hereof, the (“Stated Amount”)), effective
immediately and expiring at our office at the address indicated above with our
close of business at 5:00 PM [insert City] time on [insert date] (“Expiration
Date”) unless terminated earlier in accordance with the provisions hereof.

 

Funds under this Letter of Credit will be made available to you by payment
against presentation of the following documents:

 

1.               Your drawing request marked “drawn under [insert name of
Issuing Bank], Letter of Credit Number [insert number], dated [insert date]”;

 

AND

 

2.               A Beneficiary Certificate purportedly signed by an authorized
representative of the [insert name of Beneficiary] stating either:

 

--------------------------------------------------------------------------------


 

(i) “This Letter of Credit will expire in twenty (20) calendar days or less and
[insert name of Account Party] has not provided alternate security acceptable to
[insert name of Beneficiary] and the amount being drawn of United States Dollars
[spell out the amount followed by (US$xxxxxxxx.xx)] does not exceed the amount
of security that [insert name of Account Party] is required to post to [insert
name of Beneficiary] under the terms of that certain Power Purchase and Sale
Agreement (First Wraparound Agreement) by and among Mirant Delta, LLC and Mirant
Potrero, LLC and Pacific Gas and Electric Company, dated December   , 2004.”;

 

OR

 

(ii) “The amount of the accompanying drawing request represents the amount owed
by [insert name of Applicant] to [insert name of Beneficiary] in accordance with
the terms of that certain Power Purchase and Sale Agreement (First Wraparound
Agreement) by and among Mirant Delta, LLC and Mirant Potrero, LLC and Pacific
Gas and Electric Company, dated December    , 2004, which amount was not paid
when due, and such failure to pay was not remedied within the applicable cure
period and the amount owed remains unpaid.”

 

Special Conditions:

 

1.                   Partial drawing(s) are permitted.

2.                 This Letter of Credit shall terminate upon the earlier of:

 

(i)                       THE MAKING BY YOU OF THE FINAL DRAWING AVAILABLE TO BE
MADE HEREUNDER;

(ii)                    THE SURRENDER OF THIS ORIGINAL LETTER OF CREDIT
ACCOMPANIED BY YOUR LETTER ACKNOWLEDGING TERMINATION OF THIS LETTER OF CREDIT;
AND

(iii)                 THE EXPIRATION DATE.

 

3.         All banking charges associated with this Letter of Credit are for the
account of the Applicant.

4.         This Letter of Credit is not transferable.

5.         Each drawing request honored by us shall reduce the Stated Amount by
the amount honored.

 

We hereby engage with you that drawing requests drawn under and in compliance
with the terms of this Letter of Credit will be duly honored if drawn and
presented for payment at any time before the close of business [Time], Eastern
Prevailing Time at our counters located at [address] on or before the Expiration
Date or in the event of Force Majeure, as defined under Article 17 of the
Uniform Customs and Practice for Documentary Credits (1993 Revision)
International Chamber of Commerce Publication No. 500 (“UCP”), that interrupts
our business, within fifteen (15) days after resumption of our business,
whichever is later.

 

--------------------------------------------------------------------------------


 

Except as otherwise stated herein, this credit is subject to the UCP and, with
respect to matters not so covered, this Letter of Credit is subject to and
governed by the laws of the State of New York.

 

If you have any questions regarding this Letter of Credit, please call
[Telephone No.] or write to the attention of [Insert Department name and
address] citing the Letter of Credit number quoted above.

 

By:

 

 

 

 

Authorized Signature

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signature

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


Exhibit F - Payment and Invoicing Estimated Timeline for RMR and Market Payments

Trade Month: T to T + 30

T - T+30

January

 

 

 

 

T+30 - T+60

February

T+40
Est RMR Invoice

 

 

 

T+60 - T+90

March

T+60
Revised Est RMR Invoice

 

T+65
RMR Settlement for Trade Month T to T+30
PG&E pays Mirant:

Monthly Option Payment (Condition 2 Rates), Sect 12.1(1) (a) & (b)

Variable Costs (Schedule C) for ‘market path’
and fuel charges, Sect 12.1 (2) (d) & (e)

Schedule G Sect 12.2 & Modified Schedule G Sect 12.3

Make Whole RMR, Sect 25.1

 

Mirant credits PG&E:

Monthly Option Payment (Condition 1 Rates), Sect 12.4(1)

Variable Costs (Schedule C) for ‘contract path’
incl ISO fuel charges, Sect 12.4(5) &(6)

Gas Reimbursement, Sect 12.4(7)

Schedule D charges for Startups, Sect 12.4(8)

Payment for fuel burned to create steam for Pittsburg 7, Sect 12.4(11)

 

T+70

Est RMR Invoice for trade month T+30 to T+60

 

 

 

 

T+90 - T+120

April

T+90

Revised Est RMR Invoice for trade month T+30 to T+40

Preliminary GMC and Market Invoice [Mirant to PG&E]

 

T+95

RMR Settlement for Trade Month T+30 to T+60
PG&E pays Mirant:

Monthly Option Payment (Condition 2 Rates), Sect 12.1(1) (a) & (b)
Variable Costs (Schedule C) for ‘market path’ excl fuel charges, Sect 12.1(2)
(d) & (e) Schedule G (Sect 12.2) & Modified Schedule G Sect 12.3
Make Whole RMR, Sect 25.1

 

Mirant credits PG&E:

Monthly Option Payment (Condition 1 Rates), Sect 12.4(1)
Variable Costs (Schedule C) for ‘contract path’ and ISO fuel charges, Sect
12.4(5) & (6)
Gas Reimbursement, Sect 12.4(7)
Schedule D charges for Startups, Sect 12.4(8)
Payment for fuel burned to create steam for Pittsburg 7, Sect 12.4(11)

 

Market Settlement for Trade Month T to T+30 (Preliminary)

PG&E pays Mirant:
Energy dispatch for Reg down Ancillary Service, Sect 12.1 (1) (c)
Energy dispatch for Supplemental Energy Dec Bids, Sect 12.1 (1) (d)
UDP Sect 7.4
Delta Dispatch Mitigation Fees, Sect 8
Schedule G for Must Offer, Sect 10
Gas for UDP Sect 11.7

 

Mirant credits PG&E:

Ancillary Services capacity amended by the ISO, Sect 12.4 (2)
Ancillary Services Energy, Sect 12.4 (3)
Energy from Supplemental Energy Inc. [ILLEGIBLE], Sect 12.4 (4)
Minimum Load Cost Compensation Sect 12.4 (9)

 

T+105
Market Settlement for T to T+30 [Final]

 

 

 

T+120 - T+150

May

T+125
Same as T+95, based on actuals
RMR Settlement for T+60 to T+90
Market Settlement for T+30 to T+60

 

T+135
Revised Adj Invoice for T to T+30

 

T+140
Revised Adj Settlement for T to T+30

 

 

 

T+150 & above

June

T+155

RMR Settlement for T+90 to T+120
Market Settlement for T+60 to T+90
True ops for T to T+30

 

--------------------------------------------------------------------------------


 

EXHIBIT G - ESTIMATED NET EXPOSURE

 

Assuming Condition 1 Term (energy delivery) starts on January 1, 2006

Calculation of Net Exposure based on definition in PPA and does not necessarily
reflect expected settlement amounts

For example, Gas Exposure may have $0 being settled, as it is only a potential
exposure, whereas gas transportation will get settled but is not included in the
Net Exposure calculation.

 

Estimated Net Exposure on January 15, 2006

1. RMR Exposure

 

$

930,633

 

1a - to be based on Est RMR invoice - number here based on assumption of 5%
contract path in December 2005 - PG&E owes Mirant

 

 

$

3,500,000

 

1b - Current month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

3,500,000

 

1b - Prompt month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

(2,569,367)

 

1c - Estimated as 966 MW * 31 days in Jan * 24 h/day * 5%* 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

$

(2,320,718)

 

1c - Estimated as 966 MW * 28 days in Feb * 24 h/day * 5%* 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E
use last published NGI Bidweek Spot Gas Prices, California, PG&E Citygate
Average; assume 5% capacity factor until actual data available

2. Market Exposure

 

$

(5,625,000)

 

estimate of $1.875 million per month * 3 for previous, current and prompt month
due to no data and no past exposure - Mirant will owe PG&E if Mirant and/or PG&E
are able to roughly estimate a market payment for February and agree, could
multiply that by 3 instead

3. Gas Exposure

 

$

(3,173,923)

 

Estimated as (-1) *160,097 MDQ * 5% * 61 days * $6.50/MMBtu, but will use
updated MDQs when available - Mirant potentially owes PG&E MDQ based on
Pittsburg 7 and Contra Costa 6; use last published NGI monthly index for PG&E
Citygate just like in 1c

NET EXPOSURE

 

$

(5,758,376)

 

PG&E exposed to Mirant

 

Estimated Net Exposure on February 15, 2006

1. RMR Exposure

 

$

930,633

 

1a - to be based on Est RMR invoice - number here based on assumption of 5%
contract path in January - PG&E owes Mirant

 

 

$

3,500,000

 

1b - Current month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

3,500,000

 

1b - Prompt month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

(2,320,718)

 

1c - Estimated as 966 MW * 28 days in Feb * 24 h/day * 5% * 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

$

(2,569,367)

 

1c - Estimated as 966 MW * 31 days in March * 24 h/day * 5% * 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E
use last published NGI Bidweek Spot Gas Prices, California, PG&E Citygate
Average; assume 5% capacity factor until actual data available

2. Market Exposure

 

$

(5,625,000)

 

estimate of $1.875 million per month * 3 for previous, current, and prompt month
due to no data and no past exposure - Mirant will owe PG&E if Mirant and/or PG&E
are able to roughly estimate a market payment for February and agree, could
multiply that by 3 instead

3. Gas Exposure

 

$

(3,173,923)

 

Estimated as (-1) *160,097 MDQ * 5% * 61 days * $6.50/MMBtu, but will use
updated MDQs when available - Mirant potentially owes PG&E MDQ based on
Pittsburg 7 and Contra Costa 5; use last published NGI monthly index to PG&E
Citygate just like in 1c

NET EXPOSURE

 

$

(5,758,375)

 

PG&E exposed to Mirant

 

Estimated Net Exposure on March 15, 2006

1. RMR Exposure

 

$

1,179,282

 

1a - to be based on Est RMR invoice - number here based on assumption of 5%
contract path in February - PG&E owes Mirant

 

 

$

3,500,000

 

1b - Current month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

3,500,000

 

1b - Prompt month - PG&E will owe Mirant - based on 50% Fixed Option Payment
Factor and Surcharge Payment Factor, but subject to change

 

 

$

(2,569,367)

 

1c - Estimated as 966 MW * 31 days in March * 24 h/day * 5% * 11 MMBtu/MWh *
$6.50/MMBtu - Mirant will owe PG&E

 

 

$

(2,486,484)

 

1c - Estimated as 966 MW * 30 days in April * 5% * 11 MMBtu/MWh * $6.50/MMBtu -
Mirant will owe PG&E
use last published NGI Bidweek Spot Gas Prices, California, PG&E Citygate
Average; assume 5% capacity factor until actual data available

2. Market Exposure

 

$

(5,625,000)

 

estimate of $1.875 million per month * 3 for previous, current, and prompt month
due to no data and no past exposure - Mirant will owe PG&E if Mirant and/or PG&E
are able to roughly estimate a market payment for February or March and agree,
could multiply that by 3

3. Gas Exposure

 

$

(3,173,923)

 

Estimated as (-1)*160,097 MDQ * 5% * 61 days * $6.50/MMBtu, but will use updated
MDQs when available - Mirant potentially owes PG&E MDQ based on Pittsburg 7 and
Contra Costa 6; use last published NGI monthly index for PG&E Citygate just like
in 1c

NET EXPOSURE

 

$

(5,675,492)

 

PG&E exposed to Mirant

 

Estimated Net Exposure on April 15, 2006

 

--------------------------------------------------------------------------------


 

[g43692ke23image002.gif]

 

Boston Brussels Chicago Düsseldorf London los Angeles Miami Milan munich new
york Orange County Rome San Diego Silicon Valley Washington, D.C.

FILED
OFFICE OF THE
SECRETARY

2005 JAN – 7 P 3:55

FEDERAL ENERGY
REGULATORY COMMISSION

Michael A. Yuffee
Attorney at Law
myuffee@mwe.com
202.756.8066

 

 

January 7, 2005

 

BY HAND DELIVERY

 

Hon. Magalie R. Salas

Secretary

Federal Energy Regulatory Commission

888 First Street, N.E.

Washington, D.C. 20426

 

Re:                               Mirant Delta, LLC and Mirant Potrero, LLC,
Docket No. ER05-343-000

 

Dear Secretary Salas:

 

Pursuant to Rule 602 of the Federal Energy Regulatory Commission’s Rules of
Practice and Procedure, 18 C.F.R. § 385.602 (2004), Mirant Delta, LLC (“Mirant
Delta”) and Mirant Potrero, LLC (“Mirant Potrero”) (collectively, “Mirant”),(1)
hereby submit an original and 14 copies of an Offer of Partial Settlement
(“Settlement”) among the following parties (collectively, the “Supporting
Parties”): Mirant, the California Independent System Operator Corporation
(“ISO”), the California Electricity Oversight Board (“EOB”) and Pacific Gas and
Electric Company (“PG&E”). This Settlement represents an integrated and complete
resolution of all issues in this proceeding relating to: (i) Owner’s Repair Cost
Obligations; (ii) Annual Fixed Revenue Requirements (“AFRRs”); and (iii)
Variable O&M Rates (“VOM Rates”) for Contra Costa Units 4, 5 and 7, Pittsburg
Units 5 and 6, and Potrero Units 3, 4, 5 and 6. In addition, this Settlement
conditionally extends the settlement of these issues through 2008.

 

The Supporting Parties are authorized to represent that although the California
Public Utilities Commission (“CPUC”) is not a signatory to the Settlement, the
CPUC does not oppose the Settlement.

 

--------------------------------------------------------------------------------

(1)                                        Beginning on July 14, 2003, Mirant
Corporation and certain of its affiliated entities (collectively, “Mirant”)
commenced proceedings under Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§101,
et seq., in the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division (the “Bankruptcy Court”). In filing this Explanatory
Statement and related Settlement, Mirant does not intend to waive any
protections which might be afforded to it under the Bankruptcy Code, including
but not limited to those protections provided by Section 362 thereof.

 

--------------------------------------------------------------------------------


 

The Settlement consists of:

 

(i) this transmittal letter;

 

(ii) an Explanatory Statement concerning the Settlement;

 

(iii) the Offer of Partial Settlement by and between the Supporting Parties;

 

(iv) a proposed order approving the Settlement; and

 

(v) a draft notice of filing.

 

Mirant respectfully requests that the Secretary transfer the Settlement to the
Commission pursuant to Rule 602(b)(2)(ii). Mirant submits that this Settlement
is in the public interest and should be accepted by the Commission as it is the
result of in-depth negotiations among Mirant, PG&E, CPUC and EOB and resolves
all issues in this proceeding relating to: (i) Owner’s Repair Cost Obligations;
(ii) AFRRs; and (iii) VOM Rates. Accordingly, Mirant requests that the
Commission approve the Settlement.

 

 

Respectfully submitted,

 

 

 

/s/ Michael A. Yuffee

 

 

Michael A. Yuffee

 

Bruce A. Bedwell

 

MCDERMOTT WILL & EMERY LLP

 

 

 

Debra Raggio Bolton

 

Mirant Corporation

 

 

 

Attorneys for

 

Mirant Delta, LLC and Mirant Potrero, LLC

 

Attachments

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF SERVICE

 

I hereby certify that I have this day served copies of the foregoing document
upon each person designated on the official service list as compiled by the
Secretary in this proceeding in accordance with the requirements of Rule 2010 of
the Rules of Practice and Procedure, 18 C.F.R. 385.2010 (2004).

 

In addition, copies of this filing have been served on the following persons:

 

Deborah A. Le Vine

Charles F. Robinson

Director of Contracts

Vice President and General Counsel

California ISO Corporation

California ISO Corporation

151 Blue Ravine Road

151 Blue Ravine Road

Folsom, CA 95630

Folsom, CA 95630

 

 

Robert C. Kott

Mary Anne Sullivan

Manager of Reliability Contracts

Hogan & Hartson

California ISO Corporation

555 Thirteenth Street, NW

151 Blue Ravine Road

Washington, DC 20004

Folsom, CA 95630

 

 

 

Laura Douglass

Stuart K. Gardiner

Team Lead, Reliability Strategy

Law Department, B30A

Pacific Gas and Electric Company

Pacific Gas and Electric Company

Mail Code N12E

P.O. Box 7442

P.O. Box 770000

San Francisco, CA 94120

San Francisco, CA 94177-0001

 

 

 

Kenneth L. Glick

Laurence G. Chaset

Staff Counsel

Legal Division

California Electricity Oversight Board

California Public Utilities Commission

770 L. Street

505 Van Ness Avenue

Suite 1250

San Francisco, CA 94102

Sacramento, CA 95814

 

 

DATED at Washington, D.C., this 7th day of January, 2005.

 

 

/s/ Bruce A. Bedwell

 

 

Bruce A. Bedwell

 

--------------------------------------------------------------------------------


 

EXPLANATORY STATEMENT

 

--------------------------------------------------------------------------------


 

EXPLANATORY STATEMENT(1)

 

I.                                         PROCEDURAL HISTORY

 

1.                   Mirant Delta is the owner of the Contra Costa Power Plant
located in Antioch, California, and the Pittsburg Power Plant located in
Pittsburg, California.  Mirant Potrero is the owner of the Potrero Power Plant
located in San Francisco, California.

 

2.                   Mirant Delta and Mirant Potrero operate generating units at
their respective power plants subject to Must-Run Service Agreements (“RMR
Agreements”) with the ISO, the Schedules to which contain certain generation
unit-specific terms and conditions. The units subject to such obligations under
these RMR Agreements are referred to herein as RMR Units.(2)

 

3.                   By their express terms, the RMR Agreements provide for
annual revisions to, among other things, the AFRR and the Variable O&M Rate
(“VOM Rate”) for each RMR Unit. Pursuant to Schedule B, Section 7 of the RMR
Agreements, the AFRR values are determined by the Formula Rate set forth in
Schedule F to the RMR Agreements, unless Mirant files a superseding rate
schedule under Section 205 of the Federal Power Act. The VOM Rates also are
determined by a formula set forth in Schedule F. Schedule F requires that Mirant
provide annually to the ISO an “Information Package detailing and supporting all
calculations” used to determine the AFRRs and VOM Rates under the respective
formulas for the upcoming calendar year (“Schedule F Filing Requirements”).
 Mirant is required to provide a copy of this Information Package to the ISO “in
printed form and a suitable electronic format” and to the Commission “in an
informational filing.”

 

4.                   On October 9, 2001, Mirant submitted, in Docket No.
ER02-64-000, an information package in the form of an informational filing
(“2002 Information Package”) in accordance with Schedule F of its RMR
Agreements. The 2002 Information Package contained data and workpapers detailing
Mirant’s calculation of its proposed AFRRs and VOM Rates for calendar year 2002.
PG&E, the ISO, the EOB, and the CPUC (collectively, the “Joint Parties”)(3)
filed protests to the 2002 Information Package, raising a variety of issues.

 

5.                   On December 19, 2001, the Commission issued an order
conditionally accepting for filing the revised tariff sheets submitted in Docket
No. ER02-198-000, subject to refund and

 

--------------------------------------------------------------------------------

(1)                                  This Explanatory Statement is not intended
to alter any of the specific provisions of the Settlement, including its
exhibits and attachments, and is provided solely to comply with the Commission’s
rules.

 

(2)                                  Specifically, the following units owned by
Mirant will be subject to RMR Agreements during calendar year 2005: Contra Costa
Units 4, 5 and 7; Pittsburg Units 5 and 6; and Potrero Units 3, 4, 5 and 6.

 

(3)                                  The only other party to respond to this
filing was the City and County of San Francisco, whose Motion to Intervene
raised no substantive issues.

 

--------------------------------------------------------------------------------


 

the outcome of the ongoing proceedings in Docket No. ER02-64-000. Mirant Delta,
LLC, 97 FERC ¶ 61,284 (2001).

 

6.                   On November 20, 2002, the Supporting Parties entered into a
stipulation and agreement (the “2002-2004 Settlement”), which fully resolved all
issues in Docket Nos. ER02-64-000 and ER02-198-000. No party objected to the
2002-2004 Settlement and the Commission approved the settlement on February 5,
2003.(4) The 2002-2004 Settlement set forth Mirant’s AFRRs and VOM Rates for the
period January 1, 2002 through December 31, 2004, thereby eliminating the need
for Mirant to make Schedule F filings for those calendar years. The 2002-2004
Settlement also set forth Mirant’s Owner’s Repair Cost Obligations for the same
period.

 

7.                   On December 16, 2004, Mirant filed with the Commission
various proposed rate and rate schedule changes (referred to as the “Limited 205
Filing”).  The Limited 205 Filing, among other things, contains the proposed:
(i) Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates for each
RMR Unit, to be effective January 1, 2005.

 

II.                                     DESCRIPTION OF SETTLEMENT

 

1.                                       In anticipation of the Schedule F
Filing Requirements and the Limited 205 Filing, Mirant, PG&E, CPUC and EOB
initiated informal settlement discussions to resolve any potential issues
relating to the AFRRs and VOM Rates for calendar year 2005. As a result of these
informal settlement discussions, the Supporting Parties submit the attached
Settlement, pursuant to which the Supporting Parties consent to the: (i) Owner’s
Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates as set forth in
Mirant’s Limited 205 Filing for 2005.(5)

 

2.                    Pursuant to the Settlement, the AFRR, VOM Rate and Owner’s
Repair Cost Obligation values in Mirant’s Limited 205 Filing will be effective
for the period January 1, 2005, through December 31, 2005 as follows: (a)
Owner’s Repair Cost Obligations as contained in Schedule A, Section 13 of the
RMR Agreements; (b) AFRRs, as contained in Table B-6 of the RMR Agreements; and
(c) VOM Rates, as contained in Table C1-18 of the RMR Agreements.

 

3.                                     Specifically, the Supporting Parties
consent to the following, as reflected in Mirant’s Limited 205 Filing for 2005:

 

a.                                       New AFRRs for Contra Costa Unit 7,
Pittsburg Units 5-6, and Potrero Units 3-6;

 

b.                                      For Contra Costa Units 4-5, the
continuation of the AFRRs contained in the 2002-2004 Settlement;

 

--------------------------------------------------------------------------------

(4)                                   Mirant Delta, LLC and Mirant Potrero, LLC,
102 FERC ¶ 61,130 (2003).

 

(5)                                   The ISO has not had the opportunity to
independently investigate or evaluate the basis for the rates in the Settlement.
It nevertheless supports the Settlement based on the recognition that it is the
product of extensive negotiation among Mirant, the CPUC, the EOB and PG&E, which
is the Responsible Utility with respect to these RMR Units, and based on the
fact that the Commission will review and approve the Settlement only upon a
determination that it is fair and reasonable and in the public interest.

 

2

--------------------------------------------------------------------------------


 

c.                   For all RMR Units, the continuation of the VOM Rates
contained in the 2002-2004 Settlement;

 

d.                   For all RMR Units, new Owner’s Repair Cost Obligations; and

 

e.                   Revised Rate Schedule Sheets to be effective January 1,
2005 through December 31, 2005.

 

4.                    Upon agreement by the Supporting Parties, this Settlement
may be extended, without modification, for the period January 1, 2006 through
December 31, 2008, by providing joint notice of such extension to the
Commission.

 

5.                    The Supporting Parties have agreed that the Settlement
will be deemed to satisfy Mirant’s Schedule F Filing Requirements for 2005 and,
if the Settlement is extended, for 2006 through 2008.

 

6.                    Through this Settlement, the Supporting Parties consent
only to those changes in Mirant’s Limited 205 Filing for 2005 discussed herein,
and take no position in this Settlement on the other changes set forth in
Mirant’s Limited 205 Filing.

 

III.                                  EFFECTIVE DATE

 

The Settlement shall be effective on the later of: (1) the date the Settlement
is approved by the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division, which approval will be sought promptly by Mirant
after the Commission issues an order approving the Settlement without
modification or condition or, if modified or conditioned by the Commission,
after acceptance of the modification or conditions contained in such order by
all of the Supporting Parties; or (2) if modified or conditioned by the
Bankruptcy Court, upon the date of acceptance of the modifications or conditions
contained in such order by all of the Supporting Parties (“Effective Date”).

 

IV.                                 REFUNDS

 

Refunds will be paid pursuant to the terms and conditions of the Settlement.

 

V.                                       COMMENTS

 

The Supporting Parties seek expedited treatment and request waiver of Rules
602(d)(2) and 602(f) so that initial comments on the Settlement are due on
January 14, 2005, and reply comments are due on January 21, 2005.

 

VI.                                 POLICY ISSUES AND OTHER ISSUES ARISING UNDER
THE SETTLEMENT

 

In accordance with the Chief Judge’s October 15, 2003 Notice to the Public
concerning Information to be Provided with Settlement Agreements, the Parties
provide the following information:

 

3

--------------------------------------------------------------------------------


 

1.                                            Underlying Issues and Major
Implications

 

The Parties wish to resolve all outstanding issues with respect to the: (i)
Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates set forth in
Mirant’s Limited 205 Filing for 2005. Through this Settlement, the Parties agree
that the data contained in Mirant’s Limited 205 Filing for 2005 concerning: (i)
Owner’s Repair Cost Obligations; (ii) AFRRs; and (iii) VOM Rates are to be
accepted as filed, to be effective from January 1, 2005, through December 31,
2005 and thereafter until changed by Commission order or extended by the Parties
pursuant to Section 1.6 of the Settlement. This Settlement does not change any
obligation Mirant has under the RMR Agreements to make future filings to change
these rates.

 

2.                                    Policy Implications

 

The unopposed changes to Mirant’s RMR Agreements do not raise any policy
implications.

 

3.                                    Pending Cases That May Be Affected

 

The Settlement will not affect any cases currently pending before the
Commission.

 

4.                                  Issues of First Impression and Reversals on
Commission Position

 

The Settlement does not raise any issues of first impression and does not
propose to reverse any previous Commission decisions involving similar issues.

 

5.                                    Standard of Review

 

The Parties intend that the standard of review for changes to any section of the
Settlement proposed by a Party, a non-party or the Commission acting sua sponte,
shall be the “public interest” standard of review set forth in United Gas Pipe
Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the “Mobile-Sierra”
doctrine).

 

4

--------------------------------------------------------------------------------


 

OFFER OF SETTLEMENT

 

--------------------------------------------------------------------------------


 

OFFER OF SETTLEMENT

 

This Offer of Partial Settlement (the “Settlement”) is dated as of January 7,
2005, by and among Mirant Delta, LLC (“Mirant Delta”) and Mirant Potrero, LLC
(“Mirant Potrero”) (collectively, “Mirant”),(1) the California Independent
System Operator Corporation (“ISO”), the California Electricity Oversight Board
(“EOB”) and Pacific Gas and Electric Company (“PG&E”). These parties arc
referred to herein individually as a “Party” and collectively as the “Parties”
or “Supporting Parties.” The Parties are authorized to represent that although
the California Public Utilities Commission (“CPUC”) is not a signatory to the
Settlement, the CPUC does not oppose the Settlement.

 

RECITALS

 

A.                                   Mirant Delta is the owner of the Contra
Costa Power Plant located in Antioch, California, and the Pittsburg Power Plant
located in Pittsburg, California. Mirant Potrero is the owner of the Potrero
Power Plant located in San Francisco, California.

 

B.                                     Mirant Delta and Mirant Potrero operate
generating units at their respective power plants subject to Must-Run Service
Agreements (“RMR Agreements”) with the ISO, the Schedules to which contain
certain generation unit-specific terms and conditions. The units subject to such
obligations under these RMR Agreements are referred to herein as RMR Units.(2)

 

C.                                     By their express terms, the RMR
Agreements provide for annual revisions to, among other things, the Annual Fixed
Revenue Requirement (“AFRR”) and Variable O&M Rate (“VOM Rate”) for each RMR
Unit. Pursuant to Schedule B, Section 7 of the RMR Agreements, the AFRR values
are determined by the Formula Rate set forth in Schedule F to the RMR
Agreements, unless Mirant files a superseding rate schedule filed under Section
205 of the Federal Power Act. The VOM Rate values also are determined by a
formula set forth in Schedule F. Schedule F requires that Mirant provide
annually to the ISO an “Information Package detailing and supporting all
calculations” used to determine the AFRRs and VOM Rates under the respective
formulas for the upcoming calendar year (“Schedule F Filing Requirements”).
Mirant is required to provide a copy of this Information Package to the
Commission “in an informational filing.”

 

--------------------------------------------------------------------------------

(1)                                  Beginning on July 14, 2003, Mirant
Corporation and certain of its affiliated entities (collectively, “Mirant”)
commenced proceedings under Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101,
et seq., in the United States Bankruptcy Court for the Northern District of
Texas, Fort Worth Division (the “Bankruptcy Court”). In filing this Settlement,
Mirant does not intend to waive any protections which might be afforded to it
under the Bankruptcy Code, including but not limited to those protections
provided by Section 362 thereof.

 

(2)                                  Specifically, the following units owned by
Mirant will be subject to RMR Agreements during calendar year 2005: Contra Costa
Units 4, 5 and 7; Pittsburg Units 5 and 6; and Potrero Units 3, 4, 5 and 6.

 

--------------------------------------------------------------------------------


 

D.                                  On October 9, 2001, Mirant submitted, in
Docket No. ER02-64-000, an information package in the form of an informational
filing (“2002 Information Package”) in accordance with Schedule F of its RMR
Agreements. The 2002 Information Package contained data and workpapers detailing
Mirant’s calculation of its proposed AFRRs and VOM Rates for calendar year 2002.
PG&E, the ISO, the EOB, and the CPUC filed protests to the 2002 Information
Package, raising a variety of issues.(3)

 

E.                                     On December 19, 2001, the Commission
issued an order conditionally accepting for filing the revised tariff sheets
submitted in Docket No. ER02-198-000, subject to refund and the outcome of the
ongoing proceedings in Docket No. ER02-64-000. Mirant Delta, LLC, 97 FERC ¶
61,284 (2001).

 

F.                                     On November 20, 2002, the Parties entered
into a stipulation and agreement (the “2002-2004 Settlement”), which fully
resolved all issues in Docket Nos. ER02-64-000 and ER02-198-000. No party
objected to the 2002-2004 Settlement and the Commission approved the settlement
on February 5, 2003.(4) The 2002-2004 Settlement set forth Mirant’s AFRRs and
VOM Rates for the period January 1, 2002 through December 31, 2004, thereby
eliminating the need for Mirant to make Schedule F filings for those calendar
years. The 2002-2004 Settlement also set forth the Owner’s Repair Cost
Obligations for the same period.

 

G.                                    On December 16, 2004, Mirant filed with
the Commission various proposed rate and rate schedule changes (referred to as
the “Limited 205 Filing”). The Limited 205 Filing, among other things, contains
the proposed: (i) Owner’s Repair Cost Obligation; (ii) AFRR; and (iii) VOM Rate
for each RMR Unit, to be effective January 1, 2005.

 

H.                                    The Parties wish to resolve all
outstanding issues with respect to the: (i) Owner’s Repair Cost Obligations;
(ii) AFRRs; and (iii) VOM Rates set forth in Mirant’s Limited 205 Filing for
2005.(5)

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
agreements hereinafter set forth, the Parties mutually covenant and agree as
follows:

 

--------------------------------------------------------------------------------

(3)                                   The only other party to respond to this
filing was the City and County of San Francisco, whose Motion to Intervene
raised no substantive issues.

 

(4)                                    Mirant Delta, LLC and Mirant Potrero,
LLC, 102 FERC ¶ 61,130 (2003).

 

(5)                                    The ISO has not had the opportunity to
independently investigate or evaluate the basis for the rates in the Settlement.
It nevertheless supports the Settlement based on the recognition that it is the
product of extensive negotiation among Mirant, the CPUC, the EOB and PG&E, which
is the Responsible Utility with respect to these RMR Units, and based on the
fact that the Commission will review and approve the Settlement only upon a
determination that it is fair and reasonable and in the public interest.

 

2

--------------------------------------------------------------------------------


 

1.             IMPLEMENTATION

 

1.1           The Parties agree that the data contained in Mirant’s Limited 205
Filing for 2005 concerning: (i) Owner’s Repair Cost Obligations; (ii) AFRRs; and
(iii) VOM Rates are to be accepted as filed, to be effective from January 1,
2005, through December 31, 2005 and thereafter until changed by Commission order
or extended by the Parties pursuant to Section 1.6 of the Settlement. This
Settlement does not change any obligation Mirant has under the RMR Agreements to
make future filings to change these rates. Specifically, the Parties consent to
the following:

 

(a)           The AFRR values for the various RMR Units shall be as follows:

 

RMR Unit

 

AFRR

 

Contra Costa 4

 

$

456,209

 

Contra Costa 5

 

$

456,209

 

Contra Costa 7

 

$

22,237,027

 

Pittsburg 5

 

$

15,157,190

 

Pittsburg 6

 

$

15,157,190

 

Potrero 3

 

$

17,908,424

 

Potrero 4

 

$

338,285

 

Potrero 5

 

$

451,175

 

Potrero 6

 

$

461,284

 

 

(b)           The VOM Rates for the RMR Units at the Contra Costa, Pittsburg,
and Potrero Facilities shall be as follows:

 

RMR Unit

 

VOM Rate
($/MWh)

 

Contra Costa 4

 

$

0

 

Contra Costa 5

 

$

0

 

Contra Costa 7

 

$

0.99

 

Pittsburg 5

 

$

0.76

 

Pittsburg 6

 

$

0.76

 

Potrero 3

 

$

3.16

 

Potrero 4

 

$

0

 

Potrero 5

 

$

0

 

Potrero 6

 

$

0

 

 

3

--------------------------------------------------------------------------------


 

 

(c)           The Owner’s Repair Cost Obligations for the Contra Costa,
Pittsburg, and Potrero Facilities shall be as follows:

 

Facility

 

Owner’s Repair
Cost Obligation

 

Contra Costa

 

$

423,152

 

Pittsburg

 

$

552,707

 

Potrero

 

$

406,885

 

 

1.2           The Supporting Parties hereby incorporate into this Settlement the
portions of the Revised Rate Schedule Sheets attached to Mirant’s Limited 205
Filing for 2005 (“Revised Rate Schedule Sheets”) showing the agreed-upon changes
identified in Section 1.1, supra, to be effective January 1, 2005.

 

1.3           Upon their effectiveness, the Revised Rate Schedule Sheets shall
supersede and revise the corresponding currently effective rate schedule sheets
that comprise the RMR Agreements previously filed by Mirant.

 

1.4           The Supporting Parties consent only to those changes in Mirant’s
Limited 205 Filing for 2005 specified herein, and take no position in this
Settlement on the other changes set forth in Mirant’s Limited 205 Filing.

 

1.5           If approved by the Commission, this Settlement fully resolves all
issues in this proceeding relating to: (i) Owner’s Repair Cost Obligations; (ii)
AFRRs; and (iii) VOM Rates. The Supporting Parties have agreed that the
Settlement will be deemed to satisfy any Schedule F Filing Requirements
applicable to Mirant for 2005 and, if the Settlement is extended, for 2006
through 2008.

 

4

--------------------------------------------------------------------------------


 

 

1.6           Upon agreement by the Supporting Parties, this Settlement may be
extended, without modification, for the period January 1, 2006 through December
31, 2008, by providing joint notice of such extension to the Commission.

 

2.             EFFECTIVE DATE

 

2.1           The Settlement shall be effective on the later of: (1) the date
the Settlement is approved by the United States Bankruptcy Court for the
Northern District of Texas, Fort Worth Division, which approval will be sought
promptly by Mirant after the Commission issues an order approving the Settlement
without modification or condition or, if modified or conditioned by the
Commission, after acceptance of the modifications or conditions contained in
such order by all the Supporting Parties; or (2) if modified or conditioned by
the Bankruptcy Court, upon the date of acceptance of the modifications or
conditions contained in such order by all of the Parties (“Effective Date”).

 

2.2           Within ten (10) business days following either Commission approval
without modification or condition, or if modified or conditioned by the
Commission, within ten (10) business days of acceptance of the modifications or
conditions contained in such order by all of the Supporting Parties, Mirant will
file and thereafter diligently prosecute in the Bankruptcy Court, a request for
approval of the Settlement, thereafter taking all actions necessary to obtain
such approval.

 

3.             ACTION BY PARTIES

 

3.1           Except for the Bankruptcy Court Approval provided in Section 2,
the Parties hereby waive any and all rights to seek rehearing or judicial review
of the Commission’s order(s) approving this Settlement, and shall be bound by
and entitled to the benefits of the provisions of this Settlement; provided,
however, that if the Commission approves this Settlement with modification or
condition, a Party may seek rehearing or judicial review of the Commission’s
order(s) approving this Settlement solely to challenge the Commission’s
imposition of modifications or conditions in order to preserve the terms and
conditions of this Settlement as filed.

 

3.2           The AFRR, VOM Rate and Owner’s Repair Cost Obligation values in
Mirant’s Limited 205 Filing will be effective for the period January 1, 2005
through December 31, 2005, and may be extended under Section 1.6 as follows: (a)
Owner’s Repair Cost Obligations as contained in Schedule A, Section 13 of the
RMR Agreements; (b) AFRRs, as contained in Table B-6 of the RMR Agreements; and
(c) VOM Rates, as contained in Table C1-18 of the RMR Agreements.

 

3.3           Nothing in this Settlement is intended to affect any obligation of
Mirant under the RMR Agreements other than those expressly provided herein, and
specifically, Mirant shall continue to submit proposed annual changes to the RMR
Agreements in accordance with Section 4.11(a), Schedule B, and Schedule D of the
RMR Agreements and consistent with this Settlement.

 

5

--------------------------------------------------------------------------------


 

4.             RESERVATIONS

 

4.1           Agreement to or acquiescence in this Settlement shall not be
deemed in any respect to constitute an admission by any Party hereto that any
allegation or contention made by any other Party in these proceedings is true or
valid. In reaching this Settlement, the Parties specifically agree that this
Settlement represents a negotiated agreement for the sole purpose of settling
certain issues, as described herein. No Party or affiliate of any of the Parties
shall be deemed to have approved, accepted, agreed to, or consented to any fact,
concept, theory, rate methodology, principle, or method relating to
jurisdiction, prudence, reasonable cost of service, cost classification, cost
allocation, rate design, rate schedule provisions, or other matters underlying
or purported to underlie any of the resolutions of the issues provided herein.
The Commission’s approval of the Settlement shall not constitute approval of, or
precedent regarding, any principle or issue in this proceeding.

 

4.2           The Parties agree that the resolution of any matter in this
Settlement shall not be deemed to be a “settled practice” as that term was
interpreted and applied in Public Service Commission of the State of New York v.
FERC, 642 F.2d 1335 (D.C. Cir. 1980).

 

4.3           (a)           Each Party irrevocably waives its rights, including
its rights under §§ 205-206 of the Federal Power Act, unilaterally to seek or
support a change in the rate(s), charges, classifications, terms or conditions
of this Settlement. By this provision, each Party expressly waives, solely with
respect to this Settlement, its right to seek or support: (i) an order from the
Commission finding that the rate(s), charges, classifications, terms or
conditions agreed to by the Parties in the Settlement are unjust and
unreasonable; or (ii) any refund with respect thereto. Each Party agrees not to
make or support such a filing or request, and that these covenants and waivers
shall be binding notwithstanding any regulatory or market changes that may occur
hereafter.

 

(b)           Absent the agreement of all Parties to the proposed change, the
standard of review for changes to any section of the Settlement proposed by a
Party (to the extent that any waiver in Section (a) above is unenforceable or
ineffective as to such Party), a non-party or the Commission acting sua sponte,
shall be the “public interest” standard of review set forth in United Gas Pipe
Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power
Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the “Mobile-Sierra”
doctrine).

 

4.4           This Settlement does not resolve any issues related to Mirant’s
Limited 205 Filing for 2005 not discussed herein nor does this Settlement
restrict in any way the positions that the Parties may take with respect to such
issues. The Parties specifically reserve their rights and positions therein.
Further, this Settlement is not intended to limit or affect the rights and
remedies of the Parties with respect to any other particular dispute not
resolved by this Settlement. Nothing in this Section 4.4 is intended to conflict
with Section 4.3.

 

4.5           Notwithstanding any provision of this Settlement, nothing included
in this Settlement is intended to limit or affect the rights and remedies of the
Parties with respect to any claim that the amounts invoiced under the RMR
Agreements are incorrect, including any dispute involving the interpretation or
application of the RMR Agreements.

 

6

--------------------------------------------------------------------------------


 

5.             MISCELLANEOUS PROVISIONS

 

5.1           The titles and headings of the various Articles and Sections in
this Settlement are for reference purposes only. They are not to be construed or
taken into account in interpreting this Settlement, and do not qualify, modify,
or explain the effects of this Settlement.

 

5.2           The rights conferred and obligations imposed on any Party by this
Settlement shall inure to the benefit of and be binding on that Parry’s
successors in interest or assignees as if such successor or assignee was itself
a Party hereto.

 

5.3           This Settlement may be executed in counterparts by each Party,
each of which shall be deemed to be an original, but which together shall
constitute one and the same instrument.

 

5.4           The discussions among the Parties that have resulted in this
Settlement have been conducted on the explicit understanding that they were
undertaken subject to Rule 602(e) of the Commission’s Rules of Practice and
Procedure, 18 C.F.R. § 385.602(e)(2004), and the rights of the Parties with
respect thereto shall not be impaired by this Settlement.

 

6.             CONCLUSION

 

The Parties respectfully request that the Commission approve the instant
Settlement without modification or condition.

 

Signed and dated this 7th day of January, 2005.

 

 

The California Independent System Operator
Corporation

Mirant Delta, LLC and Mirant Potrero, LLC

 

 

By:

/s/ Mary Anne Sullivan

 

By:

/s/ Debra Raggio Bolton

 

 

 

 

 

 

 

Name:  Mary Anne Sullivan

Name:  Debra Raggio Bolton

 

 

 

Title:    Associate General Counsel

 

 

Pacific Gas and Electric Company

California Electricity Oversight Board

 

 

By:

/s/ Stuart K. Gardiner

 

By:

/s/ Erik N. Saltmarsh

 

 

 

 

 

 

 

Name:  Stuart K. Gardiner

Name:  Erik N. Saltmarsh
Kenneth L. Glick

 

 

Title:   Attorney

Title:   General Counsel

 

7

--------------------------------------------------------------------------------


 

DRAFT ORDER

 

--------------------------------------------------------------------------------


 

FEDERAL ENERGY REGULATORY COMMISSION
WASHINGTON, D.C. 20426

 

[Date]

 

 

 

In Reply refer to:

 

 

Docket No. ER05-343-000

 

McDermott Will & Emery LLP
ATTN: Michael A. Yuffee
Attorney for Mirant Delta, LLC
  and Mirant Potrero, LLC
600 13th Street, N.W.
Washington, D.C. 20005

 

Dear Mr. Yuffee:

 

On January 7, 2005, you filed an offer of settlement among Mirant Delta, LLC,
Mirant Potrero, LLC (collectively, “Mirant”), the California Independent System
Operator Corporation (“ISO”), the California Electricity Oversight Board (“EOB”)
and Pacific Gas and Electric Company (“PG&E”) in the above-referenced dockets.

 

The subject settlement is in the public interest and is hereby approved. The
Commission’s approval of this settlement does not constitute approval of, or
precedent regarding, any principle or issue in this proceeding. The parties
agree that the settlement is subject to the public interest standard of review.

 

 

 

By direction of the Commission,

 

 

 

Magalie R. Salas,
Secretary

 

 

cc: All Parties

 

--------------------------------------------------------------------------------


 

DRAFT NOTICE

 

--------------------------------------------------------------------------------


 

UNITED STATES OF AMERICA
BEFORE THE
FEDERAL ENERGY REGULATORY COMMISSION

 

Mirant Delta, LLC

)

Docket No. ER05-343-000

Mirant Potrero, LLC

)

 

 

NOTICE OF FILING
(January    , 2005)

 

Take notice that, on January 7, 2005, the following parties submitted an Offer
of Settlement in the above-referenced dockets: Mirant Delta, LLC, Mirant
Potrero, LLC, the California Independent System Operator Corporation, the
California Electricity Oversight Board and Pacific Gas and Electric Company.

 

Any person desiring to intervene or to protest this filing must file in
accordance with Rules 211 and 214 of the Commission’s Rules of Practice and
Procedure (18 CFR 385.211, 385.214). Protests will be considered by the
Commission in determining the appropriate action to be taken, but will not serve
to make protestants parties to the proceeding. Any person wishing to become a
party must file a notice of intervention or motion to intervene, as appropriate.
Such notices, motions, or protests must be filed on or before the comment date.
Anyone filing a motion to intervene or protest must serve a copy of that
document on the Applicant and all the parties in this proceeding.

 

The Commission encourages electronic submission of protests and interventions in
lieu of paper using the “eFiling” link at http://www.ferc.gov. Persons unable to
file electronically should submit an original and 14 copies of the protest or
intervention to the Federal Energy Regulatory Commission, 888 First Street,
N.E., Washington, D.C. 20426.

 

This filing is accessible on-line at http://www.ferc.gov, using the “eLibrary”
link and is available for review in the Commission’s Public Reference Room in
Washington, D.C.   There is an “eSubscription” link on the web site that enables
subscribers to receive email notification when a document is added to a
subscribed docket(s). For assistance with any FERC Online service, please email
FERCOnlineSupport@ferc.gov, or call (866) 208-3676 (toll free). For TTY, call
(202) 502-8659.

 

Comment Date: 5:00 pm Eastern Time on January 14, 2005. Reply Comment Date: 5:00
pm Eastern Time on January 21, 2005.

 

 

Magalie R. Salas

Secretary

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA – THE RESOURCES AGENCY

ARNOLD SCHWARZENEGGER, Governor

DEPARTMENT OF WATER RESOURCES
1416 NINTH STREET, P.O. BOX 942836
SACRAMENTO, CA 94236-0001
(916) 653 5791

[g43692ke23image004.jpg]

 

January 12, 2005

 

 

Via Overnight Mail

 

Mr. Douglas L. Miller
General Counsel
Mirant Corporation
1155 Perimeter Center West
Atlanta, Georgia 30338

 

Re:          Settlement and Release of Claims Agreement Opt-In

 

Dear Mr. Miller:

 

The purpose of this letter is to advise you that the California Department of
Water Resources, acting in its capacity as the State Water Resources Development
System and the State Water Project, hereby commits to the Mirant Parties, as
such term is defined in the Settlement and Release of Claims Agreement attached
hereto and made a part hereof (the “Settlement Agreement”), to opt in to the
settlement described therein as an Additional Settling Participant in accordance
with the terms of Article XI of said Settlement Agreement on or before the opt
in deadline set forth therein, and to be bound by the terms of the Settlement
Agreement as an Additional Settling Participant in accordance with said
Settlement Agreement’s terms.

 

Sincerely,

 

/s/ Tom Glover

 

Tom Glover

Deputy Director

 

 

cc:                                 Hugh Davenport, Esq. (Via Facsimile)
Debra Bolton, Esq. (Via Facsimile)

 

--------------------------------------------------------------------------------

 